Exhibit 10.1
[CONFORMED COPY]
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made on
March 31, 2011, by and among COLTEC INDUSTRIES INC, a Pennsylvania corporation
(individually and, in its capacity as the representative of the other Borrowers
pursuant to Section 4.4, “Coltec”), COLTEC INDUSTRIAL PRODUCTS LLC, a Delaware
limited liability company (“CIP”), GGB LLC, a Delaware limited liability company
(“GGB LLC”), CORROSION CONTROL CORPORATION, a Colorado corporation (“CCC”),
STEMCO LP, a Texas limited partnership (“Stemco LP (TX)”), and STEMCO KAISER
INCORPORATED, a Michigan corporation (“Kaiser”; Coltec, CIP, GGB LLC, CCC,
Stemco LP (TX) and Kaiser, each individually referred to herein as a “Borrower”
and collectively as “Borrowers”), ENPRO INDUSTRIES, INC., a North Carolina
corporation (“Parent”), COLTEC INTERNATIONAL SERVICES CO., a Delaware
corporation (“Coltec International”), GGB, INC., a Delaware corporation (“GGB
Inc.”), STEMCO HOLDINGS, INC., a Delaware corporation (“Stemco Holdings”),
COMPRESSOR PRODUCTS HOLDINGS, INC., a Delaware corporation (“Compressor
Products”), and COMPRESSOR SERVICES HOLDINGS, INC., a Delaware corporation
(“Compressor Services”; Coltec International, GGB Inc., Stemco Holdings,
Compressor Products, and Compressor Services each individually referred to
herein as a “Subsidiary Guarantor” and collectively as “Subsidiary Guarantors”);
the various financial institutions listed on the signature pages hereof
(together with their respective successors and permitted assigns, the
“Lenders”); BANK OF AMERICA, N.A., a national banking association, in its
capacity as a Lender, collateral and administrative agent for the Lenders
pursuant to Section 13 (together with its successors in such capacity, “Agent”)
and Issuing Bank; and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as
sole lead arranger and sole book manager (“Arranger”). Capitalized terms used in
this Agreement have the meanings assigned to them in Section 1 and elsewhere in
this Agreement.
Recitals:
     Coltec, CIP, GGB LLC, CCC, Stemco LP (TX) and Kaiser (collectively,
“Existing Borrowers”), certain financial institutions (collectively, “Existing
Lenders”) and Agent are parties to that certain Amended and Restated Loan and
Security Agreement dated April 26, 2006 (as at any time amended, modified,
supplemented or restated, the “Existing Loan Agreement”), pursuant to which
(x) Existing Lenders made certain revolving credit loans, letters of credit and
other financial accommodations available to Existing Borrowers, and (y) Existing
Borrowers granted Agent a security interest in all of the collateral described
therein as security for all of the “Obligations” (as defined therein).
     Borrowers have requested that the Existing Loan Agreement be amended and
restated in its entirety to become effective and binding on Borrowers, Parent
and Subsidiary Guarantors pursuant to the terms hereof, and Lenders (including
Existing Lenders that are parties hereto) have agreed, subject to the terms of
this Agreement, to amend and restate the Existing Loan Agreement in its entirety
to read as set forth herein, and it has been agreed by the parties hereto that
(a) the commitments which Existing Lenders that are parties hereto extended to
Borrowers under the Existing Loan Agreement and the commitments of new Lenders
that become parties hereto shall be extended or advanced upon the amended and
restated terms and conditions contained in this Agreement, (b) the loans and
other obligations outstanding under the Existing Loan Agreement shall be
governed by and deemed to be outstanding under the amended and restated terms
and conditions contained herein, and (c) all security interests previously
granted by Borrowers, Parent and Subsidiary Guarantors pursuant to the Existing
Loan Agreement that remain as security for the Obligations (as defined
hereunder) are hereby renewed and continued, and all such security interests
shall remain in full force and effect as security for the Obligations (as
defined herein).
     Borrowers believe that the consolidation of all revolving credit loans and
other credit accommodations under this Agreement will enhance the aggregate
borrowing powers of each Borrower

 



--------------------------------------------------------------------------------



 



and ease the administration of their revolving credit loan relationship with
Lenders, all to the mutual advantage of Borrowers. As such, each Borrower has
agreed to be jointly and severally liable for loans and all other obligations
under this Agreement and to guarantee the obligations of each of the other
Borrowers under this Agreement and each of the other Loan Documents.
     NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the parties hereto, intending to be bound hereby, agree as
follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
     1.1. Definitions.
     As used in this Agreement, the following terms shall have the following
meanings ascribed to them (terms used in the singular to have the same meaning
when used in the plural, and vice versa):
     Accommodation Payment — as defined in Section 5.10.4.
     Account — shall have the meaning given to the term “account” in the UCC and
shall include any right of an Obligor to payment for goods sold or leased or for
services rendered that is not evidenced by an Instrument or Chattel Paper,
whether or not earned by performance.
     Account Debtor — a Person who is or becomes obligated under or on account
of an Account, Chattel Paper or General Intangible.
     AcquireCo — Compressor Products International Canada, Inc., a company
organized under the laws of Canada.
     AcquireCo Note — that certain promissory note made by AcquireCo to the
order of Compressor Products dated as of February 22, 2011, and in the original
principal amount of CDN $8,145,803.61.
     Adjusted LIBOR Rate — for any Interest Period with respect to a LIBOR Loan,
the per annum rate of interest (rounded upward, if necessary, to the nearest
1/16th of 1%), determined by Agent at approximately 11:00 a.m. (London time) two
Business Days prior to commencement of such Interest Period, for a term
comparable to such Interest Period, equal to: (a) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source designated by Agent); or (b) if BBA LIBOR is not
available for any reason, the interest rate at which Dollar deposits in the
approximate amount of the LIBOR Loan would be offered by Agent’s London branch
to major banks in the London interbank Eurodollar market. If the Board of
Governors imposes a Reserve Percentage with respect to LIBOR deposits, then
LIBOR shall be the foregoing rate, divided by 1 minus the Reserve Percentage.
     Adjusted Net Earnings — with respect to Parent and its consolidated
Subsidiaries for any fiscal period, net income after provision for income taxes
for such fiscal period, as determined in accordance with GAAP and reported on
the financial statements delivered in accordance with Section 10.1.3 for such
period, excluding any and all of the following included in such net income:
(a) gain or loss arising from the sale of any capital assets; (b) gain or
non-cash loss arising from any write-up or write down in the book value of any
asset; (c) earnings or losses of any Person, substantially all the assets of
which have been acquired by Parent or any consolidated Subsidiary in any manner,
to the extent realized by such other Person prior to the date of acquisition;
(d) earnings of any Person (other than a consolidated Subsidiary) in which
Parent or any consolidated Subsidiary has an ownership interest unless (and only
to the extent) such earnings shall actually have been received by Parent or any
consolidated Subsidiary in

-2-



--------------------------------------------------------------------------------



 



the form of cash distributions; (e) earnings or losses of any Person to which
assets of Parent or any consolidated Subsidiary shall have been sold,
transferred or disposed of, or into which Parent or any Subsidiary shall have
been merged, or which has been a party with Parent or any Subsidiary to any
consolidation or other form of reorganization, prior to the date of such
transaction; (f) non-cash gain or non-cash loss arising from the acquisition of
debt or equity securities of Parent or any of its Subsidiaries or from
cancellation or forgiveness of Debt; (g) non-cash gain or non-cash loss arising
from extraordinary items, as determined in accordance with GAAP, or from any
other non-recurring transaction; and (h) non-cash gain or non-cash loss arising
from or relating to Hedging Agreements, in each case as determined by Parent in
accordance with GAAP.
     Affiliate — a Person (i) who directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
another Person; (ii) who beneficially owns or holds 10% or more of any class of
the Equity Interests of another Person; (iii) 10% or more of the Equity
Interests with power to vote of which is beneficially owned or held by another
Person or a Subsidiary of another Person; or (iv) who is an officer, director,
partner or managing member who controls another Person. For purposes hereof,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of any Equity Interest, by contract or otherwise.
     Agent — as defined in the preamble to this Agreement.
     Agent Indemnitees — Agent, Arranger and their respective Affiliates, and
all of their respective present and future officers, directors, employees,
agents and attorneys.
     Agent Professionals — attorneys, accountants, appraisers, business
valuation experts, environmental engineers or consultants, turnaround
consultants and other professionals or experts retained by Agent.
     Aggregate Revolver Outstandings — at any date of determination, without
duplication, the sum of (a) the unpaid balance of Revolver Loans, (b) the
aggregate amount of Pending Revolver Loans, (c) one hundred percent (100%) of
the aggregate undrawn face amount of all outstanding Letters of Credit, and
(d) the aggregate amount of any unpaid reimbursement obligations in respect of
Letters of Credit.
     Agreement — this Second Amended and Restated Loan and Security Agreement
and all Exhibits and Schedules thereto.
     Allocable Percentage — as defined in Section 5.10.4.
     Allwest — Allwest Compressor Products ULC, a company organized under the
laws of Canada.
     Allwest Note — that certain loan agreement made by Allwest to the order of
Compressor Products dated as of May 31, 2006, and in the original principal
amount of CDN $10,125,000.
     Anchor — The Anchor Packing Company, a North Carolina corporation.
     Anti-Terrorism Laws — any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA PATRIOT Act.
     Applicable Law — all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Loan Document or Material Contract in question;
all provisions of all applicable state, federal

-3-



--------------------------------------------------------------------------------



 



and foreign constitutions, statutes, rules, regulations and orders of
Governmental Authorities; and all orders, judgments and decrees of all courts
and arbitrators.
     Applicable Margin — a percentage on a per annum basis equal to 1.00% with
respect to Revolver Loans that are Base Rate Loans and 2.00% with respect to
Revolver Loans that are LIBOR Loans, provided, that, following Agent’s receipt
of the financial statements and Compliance Certificate required pursuant to
Section 10.1.3 for each Fiscal Quarter ending on or after June 30, 2011, the
Applicable Margin shall be increased or (if no Default or Event of Default
exists) decreased (provided that upon any waiver or cure of an applicable Event
of Default, the decrease to the Applicable Margin shall be implemented on the
Business Day next succeeding the date of such waiver or cure), based upon
Average Availability, as follows:

              Level   Average Availability   LIBOR Loans   Base Rate Loans I  
<$30 million   2.50%   1.50% II   ≥$30 million - <$60 million   2.25%   1.25%
III   ≥$60 million   2.00%   1.00%

The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a quarterly basis according to Average
Availability for the Fiscal Quarter period ending on the last day of each Fiscal
Quarter. Except as set forth in the last sentence hereof (or in the
parenthetical set forth above), any such increase or reduction in the Applicable
Margin provided for herein shall be effective three (3) Business Days after
receipt by Agent of the financial statements and corresponding Compliance
Certificate for each Fiscal Quarter. If the financial statements and the
Compliance Certificate are not received by Agent by the date required pursuant
to Section 10.1.3 (after giving effect to the applicable cure period set forth
in Section 12.1.3), at the election of the Required Lenders the Applicable
Margin shall be determined based on Level I in the above table until such time
as such financial statements and Compliance Certificate are received and any
Event of Default resulting from a failure timely to deliver such financial
statements or Compliance Certificate is waived in writing by Agent and Lenders;
provided, however, that Agent and Lenders shall be entitled to accrue and
receive interest at the Default Rate to the extent authorized by Section 3.1.5;
provided, further, that no change shall be made in the levels set forth above
solely due to any termination of the Commitments and, in such event, the levels
shall be determined as of the date of such termination and shall no longer be
subject to reduction or increase.
     Approved Credit Enhancement — in Agent’s discretion and at its option,
either (i) an irrevocable letter of credit that is in form and substance
acceptable to Agent, issued or confirmed by a bank acceptable to Agent, and
payable in Dollars at a place of payment within the United States that is
acceptable to Agent, which letter of credit is assigned to Agent for the benefit
of Secured Parties (with such assignment acknowledged by the issuing or
confirming bank) or, if so requested by Agent, duly transferred to Agent for the
benefit of Secured Parties (together with sufficient documentation to permit
direct draws under any such letter of credit by Agent for the benefit of Secured
Parties) or (ii) credit insurance that is issued by a credit insurance company
acceptable to Agent and is in form and substance acceptable to Agent (which
credit insurance shall be payable to Agent, for the benefit of Secured Parties,
in Dollars, pursuant to an acceptable loss payable endorsement).

-4-



--------------------------------------------------------------------------------



 



     Approved Short-Term Investments — short term investments made in conformity
with the investment policies attached as Schedule 10.2.11, provided that
(i) such direct or indirect obligations of the United States of America or of
the listed European governments mature within one year from the date of
acquisition thereof and (ii) each other investment must mature not more than one
year from the date of creation thereof (or in the case of money market and other
funds, have an average maturity of not more than one year) and be capable of
being liquidated and converted into readily available cash within ten Business
Days at any time without penalty in excess of the lesser of $500,000 or 2% of
the amount of such investment).
     Arranger — as defined in the preamble to this Agreement.
     Asset Disposition — a sale, lease, license, consignment or other transfer
or disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
     Assignment and Acceptance — an assignment and acceptance entered into by a
Lender and an Eligible Assignee and accepted by Agent, in the form of Exhibit C.
     Availability — on any date with respect to Borrowers, an amount equal to on
such date (i) the lesser of (a) the Revolver Commitments and (b) the Borrowing
Base, minus (ii) the Aggregate Revolver Outstandings with respect to all
Borrowers, minus (iii) without duplication, Availability Reserves allocated by
Agent to any Borrower.
     Availability Reserve — on any date of determination thereof, an amount
equal to the sum of the following (without duplication): (i) the Inventory
Reserve; (ii) the Rent Reserve; (iii) any amounts which any Obligor is obligated
to pay to Agent, Lenders or other Persons pursuant to the provisions of any of
the Loan Documents that Agent or any Lender elects to pay for the account of
such Obligor in accordance with authority contained in any of the Loan
Documents, except to the extent Agent or such Lender has been reimbursed for
such amount; (iv) the Bank Product Reserve; (v) the aggregate amount of all
liabilities and obligations that are secured by Liens upon any of the Collateral
that are senior in priority to Agent’s Liens if such Liens are not Permitted
Liens (provided that the imposition of a reserve hereunder on account of such
Liens shall not be deemed a waiver of the Event of Default that arises from the
existence of such Liens); and (vi) such additional reserves, in such amounts and
with respect to such matters, as Agent in its Credit Judgment may elect to
impose from time to time, provided that Agent will notify Borrower
Representative promptly following the implementation of any such additional
reserve.
     Average Availability — for any period, an amount equal to the sum of the
amount of Availability on each day during such period, as determined by Agent,
divided by the number of days in such period.
     Average Revolver Loan Balance — for any period, the amount obtained by
adding the unpaid balance of Revolver Loans plus one hundred percent (100%) of
the aggregate undrawn face amount of all outstanding Letters of Credit at the
end of each day for the period in question and by dividing such sum by the
number of days in such period.
     Bank Product Reserve — the aggregate amount of reserves established by
Agent from time to time (a) at the direction of Secured Bank Product Providers
for Noticed Hedges and (b) in its Credit Judgment in respect of Secured Bank
Product Obligations that are not Noticed Hedges. The amount of the reserve in
effect from time to time under clause (a) of this definition of Bank Product
Reserve shall be the sum of the net mark-to-market value (netting positive
against negative) of all Noticed Hedges of each Secured Bank Product Provider at
such time as determined by each such Secured Bank Product Provider.

-5-



--------------------------------------------------------------------------------



 



     Bank Products — any one or more of the following types of products,
services or facilities extended to any Bank Products Obligor by any Lender or
any Affiliate of any Lender: (i) commercial credit cards; (ii) merchant card
services; (iii) products or services under Cash Management Agreements;
(iv) products under Hedging Agreements; (v) equipment leasing facilities;
(vi) bank guarantees and other indemnity agreements, trade letters of credit,
documentary collections and other similar services (excluding, however, Letters
of Credit); (vii) lines of credit and other financial accommodations to Foreign
Subsidiaries; and (viii) such other banking products or services provided by any
Lender or any Affiliate of any Lender as may be requested by any Bank Products
Obligor, but only to the extent Borrowers (or Borrower Representative) shall
acknowledge in writing that such product or service is to constitute a “Bank
Product”.
     Bank Products Obligor — any Obligor or any Affiliate of any Obligor.
     Banking Relationship Debt — Debt or other obligations of a Bank Products
Obligor to any Lender (or any Affiliate of any Lender) arising out of or
relating to Bank Products.
     Bankruptcy Code — Title 11 of the United States Code.
     Base Rate — for any day, a per annum rate equal to the greatest of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) Adjusted LIBOR Rate for a 30 day interest period as determined on such day,
plus 1.00%.
     Base Rate Loan — a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the Base Rate.
     Blocked Person — (1) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (2) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (3) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (4) a Person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224; (5) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list;
(6) a Person or entity who is affiliated with a Person or entity listed above;
or (7) an agency of the government of, an organization directly or indirectly
controlled by, or a Person resident in, a country on any official list
maintained by OFAC.
     Board of Governors — the Board of Governors of the Federal Reserve System.
     BofA — Bank of America, N.A., a national banking association, and its
successors and permitted assigns.
     BofA Indemnitees — BofA and its Affiliates, and all of their respective
present and future officers, directors, employees, agents and attorneys.
     Borrower and Borrowers — as defined in the preamble to this Agreement.
     Borrower Representative — as defined in Section 4.4.

-6-



--------------------------------------------------------------------------------



 



     Borrowing — a borrowing consisting of Loans of one Type made on the same
day by Lenders (or by BofA in the case of a Borrowing funded by Swingline Loans)
or a conversion of a Loan or Loans of one Type from Lenders on the same day.
     Borrowing Base — on any date of determination thereof, an amount equal to
(i) the sum of (a) 85% of the Net Amount of Eligible Accounts of Borrowers on
such date plus (b) the Inventory Formula Amount minus (ii) the Availability
Reserve. Notwithstanding anything in this Agreement to the contrary, the amount
of the Inventory Formula Amount comprising the Borrowing Base shall not at any
time exceed 65% of the total amount of the Borrowing Base.
     Borrowing Base Certificate — a certificate, in the form reasonably
requested by Agent, by which Borrowers shall certify to Agent and Lenders, with
such frequency as required herein, the calculation of the Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be reasonably satisfactory to Agent.
     Borrowing Base Certificate Trigger Period — the period (a) commencing on
the first day of the month in which Average Availability for the immediately
preceding month is less than an amount equal to the greater of (i) the lesser of
20% of (A) the Borrowing Base or (B) the Commitments, or (ii) $20,000,000, and
(b) ending on the next day on which Average Availability is greater than or
equal to the amount described in the foregoing clause (a) on each day for a
period of 90 consecutive days.
     Business Day — any day excluding Saturday, Sunday and any other day that is
a legal holiday under the laws of the State of Georgia or North Carolina or is a
day on which banking institutions located in either such state are closed;
provided, however, that when used with reference to a LIBOR Loan (including the
making, continuing, prepaying or repaying of any LIBOR Loan), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits on the London interbank market.
     Capital Adequacy Regulation — any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case regarding
capital adequacy of any bank or of any corporation controlling a bank.
     Capital Expenditures — expenditures made or liabilities incurred for the
acquisition of any Fixed Assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations; provided, however,
that (a) the portion of the purchase price for any Permitted Acquisition that is
allocable to Fixed Assets purchased pursuant to such Permitted Acquisition shall
not constitute a “Capital Expenditure”, and (b) the amount of Capital
Expenditures by any Borrower (or, in the case of any Borrower that consists of
more than one division, by any division of such Borrower) during any fiscal
period shall be reduced by the amount of sales proceeds (net of taxes,
commissions, fees and other transaction costs and expenses) received by such
Borrower (or division) during such period from its sale of Fixed Assets to the
extent permitted under this Agreement, but in no event shall such amount be less
than zero.
     Capitalized Lease Obligation — any Debt represented by obligations under a
lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.
     Cash Collateral — cash, and any interest or other income earned thereon,
that is deposited with Agent in accordance with this Agreement in order to Cash
Collateralize any LC Obligations or other Obligations.

-7-



--------------------------------------------------------------------------------



 



     Cash Collateral Account — a demand deposit, money market or other account
established by Agent at BofA or such other financial institution as Agent may
select in its discretion, which account shall be in Agent’s name and subject to
Agent’s Liens.
     Cash Collateralize — with respect to LC Obligations arising from Letters of
Credit outstanding on any date or Obligations arising under Hedging Agreements
on such date, the deposit with Agent of either (i) immediately available funds
into the Cash Collateral Account in an amount equal to 105% of the sum of the
aggregate Undrawn Amounts of such Letters of Credit and other existing LC
Obligations, all Obligations existing under such Hedging Agreements constituting
Secured Bank Product Obligations, and all related fees and other amounts due in
connection with such LC Obligations and Hedging Agreements constituting Secured
Bank Product Obligations, as applicable, or (ii) an irrevocable letter of credit
in form and substance satisfactory to Agent, issued by an issuer satisfactory to
Agent in an amount equal to 105% of the sum of the aggregate Undrawn Amounts of
such Letters of Credit and other existing LC Obligations, all Obligations
existing under such Hedging Agreements constituting Secured Bank Product
Obligations, and all related fees and other amounts due in connection with such
LC Obligations and Hedging Agreements, as applicable.
     Cash Dominion Cure Event — means, following the commencement of a Cash
Dominion Period, (a) no Event of Default exists and (b) Availability is greater
than or equal to the greater of (i) the lesser of 17.5% of (A) the Borrowing
Base or (B) the Commitments, or (ii) $17,500,000, in each case, on each day for
a period of ninety (90) consecutive days.
     Cash Dominion Period — the period commencing on the day that (a) an Event
of Default occurs, or (b) Availability is less than an amount equal to the
greater of (i) the lesser of 17.5% of (A) the Borrowing Base or (B) the
Commitments, or (ii) $17,500,000, and ending on the date that a Cash Dominion
Cure Event occurs.
     Cash Equivalents — (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government having maturities of not
more than 12 months from the date of acquisition; (ii) domestic certificates of
deposit and time deposits having maturities of not more than 12 months from the
date of acquisition, bankers’ acceptances having maturities of not more than
12 months from the date of acquisition and overnight bank deposits, in each case
issued by any commercial bank organized under the laws of the United States, any
state thereof or the District of Columbia, which at the time of acquisition are
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and (unless issued
by a Lender) not subject to offset rights in favor of such bank arising from any
banking relationship with such bank; (iii) repurchase obligations with a term of
not more than 30 days for underlying securities of the types described in
clauses (i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above; (iv) commercial paper having at
the time of investment therein or a contractual commitment to invest therein a
rating of A-1 (or better) by S&P or P-1 (or better) by Moody’s, and having a
maturity within 9 months after the date of acquisition thereof; and (v) shares
of any money market fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) — (iv),
(b) has net assets not less than $500,000,000 and (c) has the highest rating
obtainable from either Moody’s or S&P.
     Cash Management Agreement — any agreement entered into from time to time
between any Borrower or any other Bank Products Obligor, on the one hand, and
any Lender or any of its Affiliates, on the other, in connection with domestic
or foreign cash management services for operating, collections, payroll, trust
or other depositary or disbursement accounts of such Borrower or other Bank
Products Obligor provided by such banking or financial institution, including
automatic clearinghouse services, controlled disbursement services, e-payable
services, electronic funds transfer services, information

-8-



--------------------------------------------------------------------------------



 



reporting services, lockbox services, stop payment services, cash-pooling and
netting services, daylight and other overdraft services, and wire transfer
services.
     CCC — as defined in the preamble to this Agreement
     CERCLA — the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.)
     Change in Law — the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in “Law,” regardless of the date enacted, adopted or issued.
     Change of Control — the occurrence of any of the following: (i) less than a
majority of the members of Parent’s Board of Directors shall be persons who
either (a) were serving as directors on the Closing Date or (b) were nominated
as directors and approved by the vote of the majority of the directors who are
either directors referred to in clause (a) above or directors nominated and
approved pursuant to this clause (b); or (ii) the stockholders of Parent shall
approve any plan or proposal for the liquidation or dissolution of Parent or the
stockholders of any Borrower shall approve any plan for the liquidation or
dissolution of such Borrower; or (iii) a Person or group of Persons acting in
concert shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of Equity Interests of Parent
representing more than twenty five per cent (25%) of the combined voting power
of the outstanding voting Equity Interests or other ownership interests for the
election of directors or shall have the right to elect a majority of the Board
of Directors of Parent; or (iv) any Borrower ceases to be a Wholly Owned
Subsidiary of Parent, except as otherwise permitted pursuant to this Agreement;
or (v) a “Change of Control” or similar event occurs under the terms of any
document or agreement evidencing Debt of Parent, any Borrower or any of their
respective Subsidiaries (other than the Obligations) having an outstanding
principal balance of $7,500,000 or greater.
     Chattel Paper — shall have the meaning given to the term “chattel paper” in
the UCC, but shall exclude chattel paper related exclusively to Fixed Assets.
     C.I.O.C. Trust — the “Back-Up Trust” as defined and described in the Form
10-K for the year ended December 31, 2010, filed by Parent, which discussion
appears in various sections including in the notes to the Consolidated Financial
Statements attached thereto (Note 19, “Commitments and Contingencies” under the
heading “Crucible Materials Corporation”).
     CIP — as defined in the preamble to this Agreement.
     CIP/GGB Pledge Agreement — the Amended and Restated Pledge Agreement dated
as of January 1, 2010, executed by Coltec in favor of Garlock Sealing, pursuant
to which Coltec grants Garlock Sealing a Lien in the Membership Interests.

-9-



--------------------------------------------------------------------------------



 



     CIP/GGB Purchase Agreement — the Purchase and Sale Agreement, dated
March 11, 2005, between Coltec and Garlock Sealing, with respect to the sale by
Garlock Sealing to Coltec of the Membership Interests.
     Claims — all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, awards, and all reasonable out-of-pocket costs (including
reasonable out-of-pocket remedial response costs), charges, expenses and
disbursements, of any kind or nature (including reasonable out-of-pocket
attorneys’, accountants’, consultants’, or paralegals’ fees and expenses) which
may at any time (including at any time following Full Payment of the
Obligations, termination of the Commitments, resignation or replacement of Agent
or replacement of any Lender) be imposed on, incurred by, or asserted against
any Indemnitee in any way relating to or arising out of (i) the administration
or enforcement of or performance under any of the Loan Documents or consummation
of any of the transactions described herein, (ii) any action taken or omitted to
be taken by any Indemnitee under or in connection with any of the Loan
Documents, (iii) the existence, perfection or realization upon Agent’s Liens
upon any Collateral, (iv) the exercise by Agent or any Lender of any of its
rights or remedies under or in connection with any of the Loan Documents, or
(v) the failure of any Obligor to observe, perform or discharge any of such
Obligor’s covenants or duties under any of the Loan Documents or the inaccuracy
or incompleteness of any representation or warranty of any Borrower in any of
the Loan Documents, in each case including any reasonable out-of-pocket costs or
expenses incurred by any Indemnitee in connection with any investigation,
litigation, arbitration or other judicial or non-judicial proceeding (including
any Insolvency Proceeding or appellate proceedings) whether or not such
Indemnitee is a party thereto; provided, however, that no party shall have any
obligation under this Agreement to indemnify an Indemnitee with respect to any
Claim to the extent that it is determined in a final, non-appealable judgment by
a court of competent jurisdiction that such Claim resulted from the gross
negligence or willful misconduct of such Indemnitee.
     Closing Date — the date on which all of the conditions precedent in
Section 11 are satisfied or waived and the initial Loans are made under this
Agreement.
     Collateral — all of the Property and interests in Property in which a
security interest or Lien is granted in Section 7 as security for the payment or
performance of any of the Obligations; and all Property in which a security
interest or Lien is granted in any of the Security Documents as security for the
payment or performance of any of the Obligations.
     Coltec — as defined in the preamble to this Agreement.
     Coltec/Stemco Subordinated Guaranty — the Amended and Restated Guaranty
Agreement dated as of January 1, 2010, pursuant to which Coltec guaranties the
obligations under the Stemco Subordinated Note.
     Coltec Subordinated Note — the amended and restated subordinated promissory
note dated as of January 1, 2010, made by Coltec and payable to the order of
Garlock Sealing in the original principal amount of $73,381,000.
     Commercial Tort Claim — shall have the meaning given to the term
“commercial tort claim” in the UCC.
     Commitment — at any date for any Lender, the amount of such Lender’s
Revolver Commitment on such date, and “Commitments” means the aggregate amount
of all Revolver Commitments on such date.

-10-



--------------------------------------------------------------------------------



 



     Commitment Termination Date — the date that is the soonest to occur of
(i) the last day of the Term; (ii) the date that is ninety (90) days prior to
the maturity date with respect to the Convertible Debentures under the
Convertible Debentures Indenture, unless, on or before such date, Borrowers pay
in full, refinance, defease or extend the maturity of the Convertible Debentures
to a date that is not less than one (1) year after March 30, 2016, with any such
refinance or extension to be made on an unsecured basis and otherwise
permissible under this Agreement and the other Loan Documents; (iii) the date on
which either Borrowers or Agent terminates the Revolver Commitments pursuant to
Section 6.2; or (iv) the date on which the Revolver Commitments are
automatically terminated pursuant to Section 12.2.
     Compliance Certificate — a Compliance Certificate to be provided by Parent
to Agent in accordance with, and in the form annexed as Exhibit A to, this
Agreement and the supporting schedules to be annexed thereto.
     Consolidated — the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
     Consolidated Total Assets — as of any date of determination, the
Consolidated Total Assets of Parent and its consolidated Subsidiaries, as
determined on a Consolidated basis in accordance with GAAP.
     Contingent Obligation — with respect to any Person, any obligation of such
Person arising from any guaranty, indemnity or other assurance of payment or
performance of any Debt, lease, dividend or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the Ordinary Course of
Business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of a primary obligor, (ii) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement, and (iii) any obligation of such
Person, whether or not contingent, (A) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (B) to
advance or supply funds (1) for the purchase or payment of any such primary
obligations or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (C) to purchase Property or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (D) otherwise to assure or
hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation with
respect to which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the amount of the liability for such Contingent
Obligation required to be recorded in accordance with GAAP.
     Contributing Borrower — as defined in Section 5.10.4.
     Controlled Disbursement Account — a demand deposit account maintained by
Borrowers at BofA (or an Affiliate of BofA) and to which proceeds of Loans may
be wired from time to time.
     Convertible Debentures — the Convertible Senior Debentures Due 2015,
bearing interest at a per annum rate of 3.9375%, issued by Parent in the
original principal amount of up to $172,500,000 in accordance with the terms of
the Convertible Debentures Indenture.

-11-



--------------------------------------------------------------------------------



 



     Convertible Debenture Distribution — a Distribution by Borrowers and their
Subsidiaries to Parent in the amount of, and concurrently with, (a) any
regularly scheduled interest payments due under the Convertible Debentures, and
(b) any principal payment due under the Convertible Debentures, any cash payment
due upon any conversion of the Convertible Debentures or any prepayment of the
Convertible Debentures permitted pursuant to Section 10.2.6.
     Convertible Debentures Indenture — the Indenture, dated as of October 26,
2005, executed by Parent in favor of Wachovia Bank, National Association, as
trustee, in connection with the issuance of the Convertible Debentures.
     Copyright Security Agreement — the Second Amended and Restated Copyright
Security Agreement dated on or about the date of this Agreement, by Borrowers in
favor of Agent and by which Borrowers shall grant or re-grant, as the case may
be, to Agent, for the benefit of Secured Parties, as security for the
Obligations, a security interest in all of Borrowers’ right, title and interest
in and to the copyrights described therein.
     Credit Judgment — Agent’s reasonable judgment exercised in a manner
consistent with its customary practices or otherwise in good faith, based upon
its consideration of any factor that it believes (i) will or would reasonably be
expected to affect adversely the quantity, quality, mix or value of any
Collateral, the enforceability or priority of Agent’s Liens thereon or the
amount that Agent and Lenders would be likely to receive (after taking into
account delays in the payment and estimated costs of enforcement) in the
collection of the Accounts or liquidation of any of the Collateral; (ii) causes
any collateral report or financial information delivered to Agent by any Person
on behalf of any Obligor to be incomplete, inaccurate or misleading in any
material respect; (iii) materially increases the likelihood of any Insolvency
Proceeding involving any Obligor; or (iv) creates or reasonably would be
expected to create or result in a Default or Event of Default. In exercising
such judgment, Agent may consider such factors already included in or tested by
the definitions of Eligible Accounts or Eligible Inventory, as well as any of
the following: (a) the financial and business climate of Borrowers’ industry, to
the extent such climate would reasonably be expected to have an effect on
Borrowers; (b) changes in collection history and dilution with respect to the
Accounts; (c) changes in demand for, and pricing of, any Inventory; (d) material
changes in any concentration risks with respect to Accounts or Inventory; and
(e) any of the factors that would reasonably be expected to materially increase
the credit risk of lending to any of Borrowers on the security of the
Collateral.
     CWA — the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
     Debt — as applied to a Person means, without duplication, all liabilities,
obligations and indebtedness of such Person to any other Person, of any kind or
nature, now or hereafter owing, arising, due or payable, howsoever evidenced,
created, incurred, acquired or owing, whether primary, secondary, direct,
contingent, fixed or otherwise, consisting of indebtedness for Money Borrowed or
the deferred purchase price of property, excluding trade payables, but including
(i) Capitalized Lease Obligations and all obligations or liabilities created or
arising under any conditional sale or other title retention agreement with
respect to property used or acquired by such Person, even if the rights and
remedies of the lessor, seller or lender thereunder are limited to repossession
of such property; provided, however, that all such obligations and liabilities
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of the applicable Person prepared in accordance with GAAP; (ii) all
obligations and liabilities of any Person secured by any Lien on such Person’s
Property, even though such Person shall not have assumed or become liable for
the payment thereof; provided, however, that all such obligations and
liabilities which are limited in recourse to such Property shall be included in
Debt only to the extent of the book value of such Property as would be shown on
a balance sheet of such Person prepared in accordance with GAAP; (iii) all

-12-



--------------------------------------------------------------------------------



 



Contingent Obligations of such Person; (iv) all reimbursement obligations in
connection with letters of credit or letter of credit guaranties issued for the
account of such Person; and (v) in the case of an Obligor (without duplication),
the Obligations. The Debt of a Person shall include any recourse Debt of any
partnership or joint venture in which such Person is a general partner or joint
venturer.
     Default — an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.
     Default Rate — on any date, a rate per annum that is equal to (i) in the
case of each Revolver Loan outstanding on such date, 2% in excess of the rate
otherwise applicable to such Loans on such date, and (ii) in the case of any of
the other Obligations outstanding on such date, 2% in excess of the Base Rate in
effect on such date plus the Applicable Margin otherwise applicable to Base Rate
Loans on such date.
     Defaulting Lender — any Lender that, as determined by Agent in its
reasonable discretion, (a) has failed to fund any portion of the Revolver Loans,
participations in LC Obligations or participations in Swingline Loans, and such
failure is not cured within three Business Days; (b) has failed to perform any
other funding obligations hereunder, and such failure is not cured within three
Business Days and is not the subject of a good faith dispute; (c) has notified
Agent or any Borrower that such Lender does not intend to comply with its
funding obligations hereunder or has made a public statement to the effect that
it does not intend to comply with its funding obligations hereunder or under any
other credit facility; (d) has failed, within three Business Days following
request by Agent, to confirm in a manner satisfactory to Agent that such Lender
will comply with its funding obligations hereunder and, in the case of funding
obligations that are the subject of clause (b) above, such failure is not the
subject of a good faith dispute; or (e) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding or taken any
action in furtherance thereof; provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company.
     Deposit Account — shall have the meaning given to the term “deposit
account” in the UCC.
     Deposit Accounts Collateral — means all Deposit Accounts (and any
associated lockboxes) maintained by any Obligor, including any Deposit Account
maintained by any Obligor for the deposit of proceeds of Collateral pursuant to
the Loan Documents or for disbursing the proceeds of Loans made by Lenders
pursuant to the Loan Documents and all amounts from time to time deposited in
such Deposit Accounts. For the avoidance of doubt, all Dominion Accounts shall
constitute Deposit Accounts Collateral.
     Distribution — in respect of any entity, (i) any payment of any dividends
or other distributions on Equity Interests of the entity (except distributions
in such Equity Interests) and (ii) any purchase, redemption or other acquisition
or retirement for value of any Equity Interests of the entity unless made
contemporaneously from the net proceeds of the sale of Equity Interests.
     Document — shall have the meaning given to the term “document” in the UCC,
but shall exclude documents related exclusively to Fixed Assets.
     Dollars and the sign $ — lawful money of the United States of America.
     Domestic Subsidiary — a Subsidiary of Parent that is incorporated under the
laws of a state of the United States or the District of Columbia.

-13-



--------------------------------------------------------------------------------



 



     Dominion Account — a special account of a Borrower or Agent established by
such Borrower at BofA or another bank selected by Borrowers, but reasonably
acceptable to Agent, and over which Agent shall have exclusive access and
control for withdrawal purposes.
     Dormant Subsidiary — each of the following direct or indirect Subsidiaries
of Coltec: HTCI, a Michigan corporation, and QFM Sales and Services, Inc., a
Delaware corporation.
     EBITDA -with respect to any fiscal period of Obligors, Adjusted Net
Earnings, plus, to the extent deducted in the determination of Adjusted Net
Earnings for that fiscal period, interest expenses (including PIK Interest),
federal, state, local and foreign income taxes, and depreciation and
amortization.
     EIFA — that certain Excess Insurance Funding Agreement dated on or about
June 16, 1995 by and among Coltec and various insurance companies party thereto,
as amended, supplemented or modified from time to time.
     Electronic Chattel Paper — shall have the meaning given to the term
“electronic chattel paper” in the UCC.
     Eligible Account — an Account that arises in the Ordinary Course of
Business of a Borrower from the sale of Inventory or rendition of services, is
payable in Dollars, is subject to Agent’s duly perfected Lien, and is deemed by
Agent, in its Credit Judgment, to be an Eligible Account. Without limiting the
generality of the foregoing, no Account shall be an Eligible Account if (i) it
arises out of a sale made by a Borrower to an Affiliate of a Borrower, a Person
controlled by an Affiliate of a Borrower or a Blocked Person; (ii) it is unpaid
for more than 60 days after the original due date shown on the invoice; (iii) it
is due or unpaid more than 90 days after the original invoice date; (iv) 50% or
more of the Accounts from the Account Debtor are not deemed Eligible Accounts
under clauses (ii) or (iii) above; (v) the total unpaid Accounts of the Account
Debtor exceed 20% of the aggregate amount of all Accounts, to the extent of such
excess; (vi) any covenant, representation or warranty contained in this
Agreement with respect to such Account has been breached; (vii) the Account
Debtor is also such Borrower’s creditor or supplier, or has disputed liability
with respect to such Account or has made any claim with respect to any other
Account due from such Account Debtor to such Borrower, or the Account otherwise
is subject to any right of setoff (unless waived pursuant to an agreement
acceptable to Agent), counterclaim, recoupment, reserve, defense or chargeback,
provided that the Accounts of such Account Debtor shall be ineligible only to
the extent of the amount owing to such creditor or supplier or the amount of
such dispute or right of offset, counterclaim, recoupment, reserve, defense or
chargeback; (viii) an Insolvency Proceeding has been commenced by or against the
Account Debtor, unless otherwise approved by Agent, or the Account Debtor has
failed, suspended or ceased doing business; (ix) to Borrowers’ knowledge, the
Account Debtor is not Solvent; (x) the invoice relating thereto is sent to a
location outside the United States or Canada or, to Borrowers’ knowledge, such
Account arises from a sale to an Account Debtor that is organized under the laws
of any jurisdiction outside of the United States or Canada or that has its
principal office, assets or place of business outside of the United States or
Canada, except, in any such case, to the extent that the sale is supported or
secured by an Approved Credit Enhancement; (xi) it arises from a sale to the
Account Debtor on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment or any other repurchase or return basis; (xii) the
Account Debtor is the United States or any department, agency or instrumentality
thereof, unless the applicable Borrower is not prohibited from assigning the
Account and does assign its right to payment of such Account to Agent, in a
manner satisfactory to Agent, so as to comply with the Assignment of Claims Act
of 1940 (31 U.S.C. §3727 and 41 U.S.C. §15), or is a state, county or
municipality, or a political subdivision or agency thereof and Applicable Law
disallows or restricts an assignment of Accounts on which it is the Account
Debtor; provided, that, unless Agent otherwise notifies Borrowers, Accounts not
satisfying this clause (xii) in the aggregate amount not exceeding $1,000,000
shall be Eligible Accounts if all other requirements of this definition of
“Eligible

-14-



--------------------------------------------------------------------------------



 



Account” are met; (xiii) the Account Debtor is located in any jurisdiction which
requires the filing of a Notice of Business Activities Report or similar report
in order to permit the applicable Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account unless the applicable Borrower has
either qualified to transact business in such jurisdiction or filed a Notice of
Business Activities Report or other required report with the appropriate
officials in those jurisdictions for the then current year; (xiv) the Account
Debtor is located in a jurisdiction in which such Borrower is deemed to be doing
business under the laws of such jurisdiction and which denies creditors access
to its courts in the absence of qualification to transact business in such
jurisdiction or of the filing of any reports with such jurisdiction, unless such
Borrower has qualified to transact business in such jurisdiction or has filed
all required reports; (xv) the Account is subject to a Lien other than a
Permitted Lien; (xvi) the goods giving rise to such Account have not been
delivered to and accepted by the Account Debtor, the services giving rise to
such Account have not been performed by such Borrower and accepted by the
Account Debtor, or the Account otherwise does not represent a final sale;
(xvii) the Account is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (xviii) the Account represents a progress
billing or a retainage or arises from a sale on a cash-on-delivery basis;
(xix) such Borrower has made any agreement with the Account Debtor for any
deduction therefrom, except for discounts or allowances for prompt payment or
otherwise made in the Ordinary Course of Business and which discounts or
allowances (other than discounts for prompt payment in the Ordinary Course of
Business) are reflected in the calculation of the face value of each invoice
related to such Account; (xx) such Borrower has made an agreement with the
Account Debtor to extend the time of payment thereof; (xxi) the Account
represents, in whole or in part, a billing for interest, fees or late charges,
provided that such Account shall be ineligible only to the extent of the amount
of such billing; (xxii) it arises from the sale of Inventory that is not
Eligible Inventory pursuant to clause (ii) of the definition of “Eligible
Inventory”; or (xxiii) it arises from a retail sale of Inventory to a Person who
is purchasing the same primarily for personal, family or household purposes.
     Eligible Assignee — a Person that is a Lender, a U.S. based Affiliate of a
Lender or an Approved Fund (as defined below); a commercial bank, finance
company, or other financial institution, in each case that is organized under
the laws of the United States or any state, has total assets in excess of
$5 billion, extends asset-based lending facilities of the type contemplated
herein in the Ordinary Course of Business and whose becoming an assignee would
not constitute a prohibited transaction under Section 4975 of ERISA or any other
Applicable Law, is acceptable to Agent and, unless a Default or an Event of
Default exists, Borrowers (such approval by Borrowers, when required, not to be
unreasonably withheld or delayed); and, at any time that an Event of Default
exists, any other Person acceptable to Agent in its discretion. The term
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the Ordinary Course of Business of such Person and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.
     Eligible Inventory — Inventory which is owned by a Borrower (other than
packaging or shipping materials, labels, samples, display items, bags, and
replacement parts and manufacturing supplies used in a Borrower’s business) and
which Agent, in its Credit Judgment, deems to be Eligible Inventory. Without
limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory unless: (i) it is raw materials, finished goods or, if the Value of
Eligible Inventory is being determined pursuant to an Orderly Liquidation Value
Appraisal, work-in-process; (ii) it is owned by a Borrower and it is not held by
such Borrower on consignment from or subject to any guaranteed sale,
sale-or-return, sale-on-approval or repurchase agreement with any supplier;
(iii) it is in good and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (iv) it is not slow-moving, obsolete or
unmerchantable and is not goods returned to such Borrower by or repossessed from
an Account Debtor; (v) it meets all standards imposed by any Governmental
Authority and does not constitute hazardous materials under any Environmental
Law to the extent such goods can be transported or sold only with licenses or
permits that are not readily available; (vi) it conforms in all respects to the
warranties and representations set forth in

-15-



--------------------------------------------------------------------------------



 



this Agreement and is fully insured in the manner required by this Agreement;
(vii) it is at all times subject to Agent’s duly perfected, first priority
security interest and no other Lien except, in each case, a Permitted Lien;
(viii) if it is located in a public warehouse or in possession of a bailee or in
a facility leased by a Borrower, the applicable warehouseman, bailee or lessor
has delivered to Agent a Lien Waiver or, if required by Agent, a Rent Reserve
has been established for such location; (ix) it is not in transit or outside the
continental United States and is not consigned or leased to any Person; (x) it
is not the subject of a negotiable warehouse receipt or other negotiable
Document; (xi) it has not been sold or leased and such Borrower has not received
any deposit or down payment in respect thereof in anticipation of a sale;
(xii) it does not contain or bear any Intellectual Property licensed to a
Borrower by any Person, unless Agent is satisfied that it may sell or otherwise
dispose of such Inventory in accordance with the terms of Section 12 without
infringing the rights of such Person or violating any contract with such Person
(and without payment of any royalties other than any royalties due with respect
to the sale or disposition of such Inventory pursuant to the existing license
agreement) and, if requested by Agent, as to which such Borrower has delivered
to Agent a consent or sublicense agreement from such licensor in form and
substance acceptable to Agent; and (xiii) it is not the subject of an
Intellectual Property Claim.
     Enforcement Action — action taken or to be taken by Agent, during any
period that an Event of Default exists, to enforce collection of the Obligations
or to realize upon the Collateral (whether by judicial action, under power of
sale, by self-help repossession, by notification to Account Debtors, or by
exercise of rights of setoff or recoupment).
     Environmental Laws — all federal, state, local and foreign laws, rules,
regulations, codes, ordinances, orders and consent decrees (together with all
permits and guidance documents promulgated by regulatory agencies, to the extent
having the force of law), now or hereafter in effect, that relate to public
health (but excluding occupational safety and health, to the extent regulated by
OSHA) or the protection or pollution of the environment, whether now or
hereafter in effect, including CERCLA, RCRA and CWA.
     Environmental Release — a release as defined in CERCLA or under any other
applicable Environmental Laws.
     Equipment — shall have the meaning given to the term “equipment” in the UCC
and shall include, without limitation, with respect to any Person, all of such
Person’s now owned or hereafter acquired machinery, equipment, furniture,
furnishings, fixtures, and other tangible personal property (except Inventory,
books and records and other tangible personal property included as Collateral
pursuant to Section 7.1 of this Agreement), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by such Person and all of such Person’s rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.
     Equity Interest — (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
     ERISA — the Employee Retirement Income Security Act of 1974.

-16-



--------------------------------------------------------------------------------



 



     Eurocurrency Liabilities — as defined in the definition of “Reserve
Percentage”.
     Event of Default — as defined in Section 12.
     Excess — as defined in Section 3.11.
     Excluded Deposit Account — as defined in Section 8.2.6.
     Excluded Taxes — with respect to Agent, any Lender, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
the Borrowers hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 5.9,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 5.8.
     Executive Order No. 13224 — Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001.
     Existing Lender — as defined in the preamble to this Agreement.
     Existing Letters of Credit — as defined in Section 2.3.5.
     Existing Loan Agreement — as defined in the preamble to this Agreement.
     Existing Loan Document — as defined in Section 15.18.
     Extended Term Letter of Credit — a standby Letter of Credit which has an
expiration date that is (x) after the first anniversary of the issuance of such
Letter of Credit and (y) on or before the third anniversary of the issuance of
such Letter of Credit (which expiration date may extend beyond the last Business
Day of the Term) and to which the following conditions and/or requirements
apply: (i) the aggregate face amount of all such Letters of Credit which are
outstanding at any one time shall not exceed $500,000 and (ii), if any such
Letter of Credit remains outstanding on or after the Commitment Termination or
on the last Business Day of the Term, then Borrowers shall be required to Cash
Collateralize such Letter of Credit in accordance with the provisions of
Section 2.3.3.
     Extraordinary Expenses — all costs, expenses, fees (including reasonable
out-of-pocket fees incurred to Agent Professionals) or advances that Agent or
any Lender may suffer or incur during any period that a Default or Event of
Default exists, or during the pendency of an Insolvency Proceeding of an
Obligor, on account of or in connection with (i) the audit, inspection,
repossession, storage, repair, appraisal, insuring, completion of the
manufacture of, preparing for sale, advertising for sale, selling, collecting or
otherwise preserving or realizing upon any Collateral; (ii) any action, suit,
litigation, arbitration, contest or other judicial or non-judicial proceeding
(whether instituted by or against Agent, any Lender, any Obligor, any
representative of creditors of any Obligor or any other Person) in any way
arising out of or relating to any of the Collateral (or the validity,
perfection, priority or avoidability of

-17-



--------------------------------------------------------------------------------



 



Agent’s Liens with respect to any of the Collateral), any of the Loan Documents
or the validity, allowance or amount of any of the Obligations, including any
lender liability or other Claims asserted against Agent or any Lender; (iii) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (iv) the settlement or
satisfaction of any Liens upon any Collateral (whether or not such Liens are
Permitted Liens); (v) the collection or enforcement of any of the Obligations,
whether by Enforcement Action or otherwise; (vi) the negotiation, documentation,
and closing of any amendment, waiver, restructuring or forbearance agreement
with respect to the Loan Documents or Obligations; (vi) amounts advanced by
Agent pursuant to Sections 8.1.3 or 15.10; or (vii) the enforcement of any of
the provisions of any of the Loan Documents. Such costs, expenses and advances
may include transfer fees, Other Taxes, storage fees, insurance costs, permit
fees, utility reservation and standby fees, legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, travel expenses, all
other fees and expenses payable or reimbursable by Borrowers or any other
Obligor under any of the Loan Documents, and all other fees and expenses
associated with the enforcement of rights or remedies under any of the Loan
Documents, but excluding overhead of Agent or any Lender or compensation paid to
employees (including inside legal counsel who are employees) of Agent or any
Lender.
     Federal Funds Rate — (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/16 of 1%) charged to BofA on the
applicable day on such transactions, as determined by Agent.
     Fee Letter — the fee letter agreement between Agent and Coltec on behalf of
each Borrower.
     FEIN — with respect to any Person, the Federal Employer Identification
Number of such Person.
     Fiscal Quarter — a period of 3 consecutive months that end on the last day
of March, June, September or December.
     Fiscal Year — the fiscal year of Parent and its Subsidiaries for accounting
and tax purposes, which ends on December 31 of each year.
     Fixed Assets — with respect to Parent and its Subsidiaries, all Real
Property and Equipment of Parent and its Subsidiaries.
     Fixed Asset Lien — a Lien upon Fixed Assets which secures Debt, but only if
such Lien shall at all times be confined solely to Fixed Assets (and Chattel
Paper, Documents and General Intangibles solely related thereto and proceeds,
including insurance proceeds, thereof) and, in the case of any such Lien on Real
Property, Borrowers shall have delivered to Agent a duly executed mortgagee
waiver and access agreement from the applicable mortgagee, in form and substance
reasonably acceptable to Agent, whereby such mortgagee acknowledges that it does
not have a Lien on any of the Collateral and agrees to allow Agent access to the
mortgaged Real Property.
     Fixed Charge Coverage Ratio — as of any date of determination, the ratio of
(i) EBITDA to (ii) Fixed Charges, in each case as determined for Parent and its
consolidated Subsidiaries on a Consolidated basis for the twelve fiscal month
period ending on such date of determination.

-18-



--------------------------------------------------------------------------------



 



     Fixed Charges — with respect to any fiscal period of Parent and its
consolidated Subsidiaries on a Consolidated basis, without duplication,
(i) interest expense, plus (ii) Capital Expenditures (excluding Capital
Expenditures funded with Debt other than Revolver Loans, but including, without
duplication, principal payments with respect to such Debt), plus (iii) scheduled
principal payments of Debt, plus (iv) federal, state, local and foreign income
taxes (excluding deferred taxes), plus (v) all Distributions made by Parent
during such fiscal period. Notwithstanding anything herein to the contrary, in
no event shall any PIK Interest be included in the calculation of “Fixed
Charges” under this Agreement; provided, however, that, in all events, any
payments made in cash under the Coltec Subordinated Note or the Stemco
Subordinated Note, including pursuant to Section 1 of the Coltec Subordinated
Note or Section 1 of the Stemco Subordinated Note, shall constitute “Fixed
Charges” under this Agreement.
     FLSA — the Fair Labor Standards Act of 1938.
     Foreign Lender — any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, any state thereof or the
District of Columbia.
     Foreign Subsidiary — a Subsidiary that is not a Domestic Subsidiary.
     Fronting Exposure — a Defaulting Lender’s Pro Rata share of LC Obligations
or Swingline Loans, as applicable, except to the extent allocated to other
Lenders under Section 4.2.
     Full Payment — with respect to any of the Obligations, the full and final
payment in full, in cash and in Dollars (or, if requested by Agent or the
Issuing Bank with respect to any reimbursement obligations owing with respect to
any Letter of Credit issued in a foreign currency, in such foreign currency), of
such Obligations, including all interest, fees and other charges payable in
connection therewith under any of the Loan Documents, whether such interest,
fees or other charges accrue or are incurred prior to or during the pendency of
an Insolvency Proceeding and whether or not any of the same are allowed or
recoverable in any Bankruptcy Case pursuant to Section 506 of the Bankruptcy
Code or otherwise; with respect to any LC Obligations represented by undrawn
Letters of Credit and Banking Relationship Debt (including Debt arising under
Hedging Agreements), the depositing of cash with Agent, as security for the
payment of such Obligations, not to exceed 105% of the aggregate undrawn amount
of such Letters of Credit and 105% of Agent’s good faith estimate of the amount
of Banking Relationship Debt due and to become due after termination of such
Bank Products. None of the Loans shall be deemed to have been paid in full until
all Commitments related to such Loans have expired or been terminated.
     Funded Debt — with respect to Obligors and their Subsidiaries, (i) Debt of
Obligors and their Subsidiaries consisting of or relating to (a) the borrowing
of money or the obtaining of credit (other than trade payables incurred in the
Ordinary Course of Business), including the Obligations and the Convertible
Debentures, (b) the deferred purchase price of assets (other than trade payables
incurred in the Ordinary Course of Business), or (c) Capitalized Lease
Obligations, and (ii) Debt of the type referred to in clause (i) of another
Person guaranteed by an Obligor or Subsidiary.
     GAAP — generally accepted accounting principles in the United States in
effect from time to time.
     Garlock Sealing — Garlock Sealing Technologies, LLC, a North Carolina
limited liability company.
     Garlock Sealing Subordination Agreement — the Amended and Restated
Subordination Agreement, between Garlock Sealing and Agent, subordinating the
Debt evidenced by the Coltec

-19-



--------------------------------------------------------------------------------



 



Subordinated Note to the Obligations and the Lien granted to Garlock Sealing
pursuant to the CIP/GGB Pledge Agreement to Agent’s Liens.
     Garrison — Garrison Litigation Management Group, Ltd., a North Carolina
corporation.
     General Intangible — shall have the meaning given to the term “general
intangible” in the UCC, but shall exclude general intangibles related
exclusively to Fixed Assets. The term “general intangibles” shall include,
except to the extent related exclusively to Fixed Assets, each Obligor’s choses
in action, causes of action, company or other business records, inventions,
blueprints, designs, patents, patent applications, trademarks, trademark
applications, trade names, trade secrets, service marks, goodwill, brand names,
copyrights, registrations, licenses, franchises, customer lists, permits, tax
refund claims, computer software, operational manuals, internet addresses and
domain names, insurance refunds and premium rebates, all rights to
indemnification and all other intangible property of such Obligor of every kind
and nature (other than Accounts).
     GGB Inc. — as defined in the preamble to this Agreement.
     GGB LLC — as defined in the preamble to this Agreement.
     Goods — shall have the meaning given to the term “goods” in the UCC.
     Governmental Approvals — all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     Governmental Authority — any federal, state, municipal, national, foreign
or other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the District of Columbia or a
foreign entity or government.
     Guarantors — Parent, each Subsidiary Guarantor, and each other Person who
guarantees payment or performance of the whole or any part of the Obligations.
     Guaranty — each guaranty agreement now or hereafter executed by a Guarantor
in favor of Agent with respect to any of the Obligations.
     Hedging Agreement — any interest rate protection agreement, foreign
currency exchange agreement, forward contract, currency swap agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement.
     Impermissible Qualification — any qualification or exception to the opinion
or certification of any independent public accountant as to any financial
statement of Borrowers which (i) is of a “going concern” or similar nature,
(ii) relates to the limited scope of examination of matters relevant to such
financial statements, or (iii) relates to the treatment or classification of any
item in such financial statement that, if removed, would require an adjustment
to such item the effect of which would be to cause a violation of Section 10.3.
     Increase Effective Date — as defined in Section 2.2.2.
     Indemnified Taxes — Taxes other than Excluded Taxes.

-20-



--------------------------------------------------------------------------------



 



     Indemnitees — the Agent Indemnitees, the Lender Indemnitees, Issuing Bank
Indemnitees and the BofA Indemnitees.
     Initial Lenders — BofA, SunTrust Bank, Wells Fargo Bank, National
Association, each in its capacity as a “Lender” under this Agreement on the
Closing Date.
     Insolvency Proceeding — any action, case or proceeding commenced by or
against a Person under any state, federal or foreign law, or any agreement of
such Person, for (i) the entry of an order for relief under any chapter of the
Bankruptcy Code or other insolvency or debt adjustment law (whether state,
federal or foreign), (ii) the appointment of a receiver (or administrative
receiver), trustee, liquidator, administrator, conservator or other custodian
for such Person or any part of its Property, (iii) an assignment or trust
mortgage for the benefit of creditors of such Person, or (iv) the liquidation,
dissolution or winding up of the affairs of such Person.
     Instrument — shall have the meaning given to the term “instrument” in the
UCC.
     Intellectual Property — all intellectual and similar Property of a Person
of every kind and description, including inventions, designs, patents, patent
applications, copyrights, trademarks, service marks, trade names, mask works,
trade secrets, confidential or proprietary information, know-how, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, all books and records describing or used in
connection with the foregoing and all licenses, or other rights to use any of
the foregoing.
     Intellectual Property Claim — the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other Property is violative of any ownership
or right to use any Intellectual Property of such Person.
     Intercompany Loan — means a Debt owed at any time by an Obligor to another
Obligor, whether resulting from an extension of credit or otherwise, whether
secured or unsecured, and irrespective of the currency in which such debt is
owed.
     Intercompany Services Agreements — the collective reference to the
Intercompany Services Agreement dated as of June 1, 2010, among Parent, Coltec
and Garlock Sealing, and the Intercompany Services Agreement dated as of June 1,
2010, among Parent, Coltec and Garrison.
     Intercompany Subordination Agreement — the Second Amended and Restated
Subordination Agreement dated on or about the date of this Agreement, by and
among Agent, Parent, Borrowers and certain of their respective Subsidiaries
subordinating certain intercompany Debt and other liabilities to the Obligations
and such Persons’ obligations under the Loan Documents.
     Interest — as defined in Section 3.11.
     Interest Period — as defined in Section 3.1.3.
     Inventory — shall have the meaning given to the term “inventory” in the UCC
and shall include all goods intended for sale or lease by an Obligor, or for
display or demonstration; all work in process, all raw materials and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, printing, packing, shipping,
advertising, selling, leasing or furnishing of such goods or otherwise used or
consumed in an Obligor’s business (but excluding Equipment).

-21-



--------------------------------------------------------------------------------



 



     Inventory Formula Amount — on any date of determination (i) prior to the
delivery to Agent of the first Orderly Liquidation Value Appraisal and Agent’s
approval thereof, an amount equal to 50% of the Value of Eligible Inventory of
Borrowers on such date, and (ii) on or after the delivery to Agent of the first
Orderly Liquidation Value Appraisal and Agent’s approval thereof, an amount
equal to the lesser of (a) 65% of the Value of Eligible Inventory of Borrowers
on such date or (b) 85% of the product obtained by multiplying the Value of
Eligible Inventory of Borrowers on such date by the Net Orderly Liquidation
Value Percentage.
     Inventory Reserve — such reserves as may be established from time to time
by Agent in its Credit Judgment to reflect changes in the salability of any
Eligible Inventory in the Ordinary Course of Business or such other factors as
may negatively impact the Value of any Eligible Inventory. Without limiting the
generality of the foregoing, such reserves may include reserves based on
obsolescence, seasonality, theft or other shrinkage, imbalance, change in
composition or mix, markdowns, and vendor chargebacks.
     Investment Property — shall have the meaning given to the term “investment
property” in the UCC and shall include all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity contracts
and commodity accounts.
     Issuing Bank — BofA or an Affiliate of BofA.
     Issuing Bank Indemnitees — Issuing Bank and its Affiliates, and all of
their respective present and future officers, directors, employees, agents and
attorneys.
     LC Application — an application by any or all Borrowers to Issuing Bank
(which may be joined in by any other Obligor or any Subsidiary of a Borrower),
pursuant to a form approved by Issuing Bank, for the issuance of a Letter of
Credit, that is submitted to Issuing Bank at least 3 Business Days prior to the
requested issuance of such Letter of Credit.
     LC Conditions — the following conditions, the satisfaction of each of which
is required before Issuing Bank shall be obligated to issue a Letter of Credit:
(i) each of the conditions set forth in Section 11 has been and continues to be
satisfied, including the absence of any Default or Event of Default; (ii) after
giving effect to the issuance of the requested Letter of Credit and all other
unissued Letters of Credit for which an LC Application has been signed by a
Borrower and approved by Agent and Issuing Bank, the LC Obligations would not
exceed $30,000,000 and no Out-of-Formula Condition would exist, and, if no
Revolver Loans are outstanding, the LC Obligations do not, and would not upon
the issuance of the requested Letter of Credit, exceed Availability; (iii) such
Letter of Credit (A) satisfies each of the LC Expiry Date Conditions or
(B) otherwise constitutes an Extended Term Letter of Credit; (iv) the currency
in which payment is to be made under the Letter of Credit is Dollars or, with
Issuing Bank’s consent, another currency in which Issuing Bank issues letters of
credit; and (v) the form of the proposed Letter of Credit is reasonably
satisfactory to Agent and Issuing Bank, provides for sight drafts only and does
not contain any language that automatically increases the amount available to be
drawn under the Letter of Credit.
     LC Documents — any and all agreements, instruments and documents (including
an LC Application) required by Issuing Bank to be executed by Borrowers or any
other Person and delivered to Issuing Bank for the issuance, amendment or
renewal of a Letter of Credit.
     LC Expiry Date Conditions — the requirements that a Letter of Credit have
an expiration date that is no more than 365 days from the date of issuance in
the case of standby Letters of Credit and no more than 180 days from the date of
issuance in the case of documentary Letters of Credit and that, in either

-22-



--------------------------------------------------------------------------------



 



event, such expiration date be at least 30 days prior to the last Business Day
of the Term unless otherwise agreed by Agent in its discretion.
     LC Facility — the subfacility in the amount of $30,000,000 for Letters of
Credit established as part of the Revolver Commitments pursuant to Section 2.3.
     LC Obligations — on any date, an amount (in Dollars) equal to the sum of
(without duplication) (i) all amounts then due and payable by any Obligor on
such date by reason of any payment that is made by Issuing Bank under a Letter
of Credit and that has not been repaid to Issuing Bank, plus (ii) the aggregate
undrawn amount of all Letters of Credit which are then outstanding or for which
an LC Application has been delivered to and accepted by Issuing Bank, plus
(iii) all fees and other amounts due in respect of Letters of Credit outstanding
on such date.
     LC Request — a request for issuance of a Letter of Credit, to be provided
by a Borrower to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
     Lender Indemnitees — Lenders and their respective Affiliates, and all of
their respective present and future officers, directors, employees, agents and
attorneys.
     Lenders — shall have the meaning given to it in the preamble to this
Agreement and shall include BofA (whether in its capacity as a provider of Loans
under Section 2 or as the provider of Swingline Loans under Section 4.1.3) and
any other Person who may from time to time become a “Lender” under this
Agreement.
     Letter of Credit — any standby or documentary letter of credit issued by
Issuing Bank for the account of any Borrower (whether individually or as
co-applicant with another Obligor or Subsidiary of an Obligor).
     Letter-of-Credit Right — shall have the meaning given to the term
“letter-of-credit-right” in the UCC.
     LIBOR Lending Office — with respect to a Lender, the office designated by
such Lender as its LIBOR Lending Office or, in the absence of such designation,
the office of such Lender at the address shown for such Lender on the signature
page hereof (or on any Assignment and Acceptance, in the case of an assignee) or
such other office of such Lender or any of its Affiliates that is hereafter
designated by written notice to Agent.
     LIBOR Loan — a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the applicable Adjusted LIBOR Rate.
     Lien — any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases (as lessor) and other title exceptions and
encumbrances affecting Property. For the purpose of this Agreement, an Obligor
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement or other arrangement pursuant to which
title to the Property has been retained by or vested in some other Person for
security purposes.
     Lien Waiver — an agreement duly executed in favor of Agent, in form and
content reasonably acceptable to Agent, by which (i) for locations leased by an
Obligor, an owner or mortgagee of premises upon which any Property of an Obligor
is located agrees to waive or subordinate any Lien it may have

-23-



--------------------------------------------------------------------------------



 



with respect to such Property in favor of Agent’s Lien therein and to permit
Agent to enter upon such premises and remove such Property or to use such
premises to store or dispose of such Property, or (ii) for locations at which
any Obligor places Inventory with a warehouseman or a processor, such
warehouseman or processor agrees to waive or subordinate any Lien it may have
with respect to such Property in favor of Agent’s Lien therein and to permit
Agent to enter upon such premises and remove such Property or to use such
premises to store or dispose of such Property; provided, that the Lien waiver
agreements executed in connection with the Existing Loan Agreement are deemed
reasonably acceptable Lien Waivers hereunder.
     Loan — a Revolver Loan (and each Base Rate Loan and LIBOR Loan comprising
such Loan).
     Loan Account — the loan account established by each Lender on its books
pursuant to Section 5.7.
     Loan Documents — this Agreement, the Other Agreements and the Security
Documents.
     Loan Year — a period commencing each calendar year on the same month and
day as the date of this Agreement and ending on the same month and day in the
immediately succeeding calendar year, with the first such period (i.e. the first
Loan Year) to commence on the date of this Agreement.
     Margin Stock — shall have the meaning ascribed to it in Regulation U and of
the Board of Governors.
     Material Adverse Effect — the effect of any event, condition, action,
omission or circumstance, which, alone or when taken together with other events,
conditions, actions, omissions or circumstances occurring or existing
concurrently therewith, (i) has a material adverse effect upon the business,
operations, Properties or condition (financial or otherwise) of Obligors, taken
as a whole; (ii) has or would be reasonably expected to have any material
adverse effect whatsoever upon the validity or enforceability of this Agreement
or any of the other Loan Documents against Parent, any Borrower or any other
Obligor with assets having a book value of $5,000,000 or more; (iii) has a
material adverse effect upon the value of the Collateral, taken as a whole, the
Liens of Agent with respect to the Collateral, taken as a whole, or the priority
of such Liens, taken as a whole; (iv) impairs in any material respect the
ability of Parent, any Borrower or any other Obligor with assets having a book
value of $5,000,000 or more to perform its obligations under this Agreement or
any of the other Loan Documents, including repayment of any of the Obligations
when due; or (v) impairs in any material respect the ability of Agent or any
Lender to enforce or collect the Obligations or realize upon any material
portion of the Collateral in accordance with the Loan Documents and Applicable
Law.
     Material Contract — an agreement to which an Obligor is a party (other than
the Loan Documents) (i) which is deemed to be a material contract as provided in
Regulation S-K promulgated by the SEC under the Securities Act of 1933
(excluding material contracts described under paragraph (b)(10)(iii) of Item 601
of Regulation S-K) or (ii) for which breach, termination, cancellation,
nonperformance or failure to renew would reasonably be expected to have a
Material Adverse Effect.
     Maximum Rate — the maximum non-usurious rate of interest permitted by
Applicable Law that at any time, or from time to time, may be contracted for,
taken, reserved, charged or received on the Debt in question or, to the extent
that at any time Applicable Law may thereafter permit a higher maximum
non-usurious rate of interest, then such higher rate. Notwithstanding any other
provision hereof, the Maximum Rate shall be calculated on a daily basis
(computed on the actual number of days elapsed over a year of 365 or 366 days,
as the case may be).

-24-



--------------------------------------------------------------------------------



 



     Membership Interests — the membership interests of CIP and GGB LLC
previously owned by Garlock Sealing and sold to Coltec pursuant to the CIP/GGB
Purchase Agreement.
     Money Borrowed — as applied to any Person, without duplication, (i) Debt
arising from the lending of money by any other Person to such Person; (ii) Debt,
whether or not in any such case arising from the lending of money by another
Person to such Person, (A) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (B) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (C) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property (other than accounts
payable); (iii) Debt that constitutes a Capitalized Lease Obligation;
(iv) reimbursement obligations with respect to letters of credit or guaranties
of letters of credit; and (v) Debt of such Person under any guaranty of
obligations that would constitute Debt for Money Borrowed under clauses
(i) through (iii) hereof, if owed directly by such Person.
     Moody’s — Moody’s Investors Services, Inc.
     Multiemployer Plan — has the meaning set forth in Section 4001(a)(3) of
ERISA.
     Net Amount — on any date of determination thereof, the face amount of
Accounts of Borrowers on such date less any and all returns, rebates, discounts
(which may, at Agent’s option, be calculated on shortest terms), credits,
allowances or sales, excise or other similar Taxes at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with,
or any interest accrued on the amount of, such Accounts at such date.
     Net Orderly Liquidation Value Percentage — at any date and with respect to
any Inventory, the percentage of the Value of such Inventory expected to be
realized at an orderly, negotiated sale of such Inventory that is held within a
reasonable period of time, as such percentage is reasonably determined by Agent
from the most recent Orderly Liquidation Value Appraisal received by Agent on or
before such date.
     Non-Consenting Lender — as defined in Section 13.17.
     Notice of Borrowing — as defined in Section 4.1.1(i).
     Notice of Conversion/Continuation — as defined in Section 3.1.2(ii).
     Noticed Hedge — Secured Bank Product Obligations arising under a Hedging
Agreement.
     Obligations — in each case, whether now in existence or hereafter incurred
or arising, (i) the principal of, and interest and premium, if any, on the
Loans, (ii) all LC Obligations and all other obligations of any Obligor to Agent
or Issuing Bank arising in connection with the issuance of any Letter of Credit,
(iii) all liabilities and obligations of Borrowers under any indemnity for
Claims, (iv) all Extraordinary Expenses, (v) all Secured Bank Product
Obligations, and (vi) all other Debts, covenants, duties and obligations
(including Contingent Obligations) now or at any time or times hereafter owing
by any Obligor to Agent or any Lender under or pursuant to this Agreement or any
of the other Loan Documents (including any Guaranty), in each case, whether
evidenced by any note or other writing, whether arising from any extension of
credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several,
including all interest, charges, expenses, fees or other sums chargeable to any
or all Obligors under any of the Loan Documents.

-25-



--------------------------------------------------------------------------------



 



     Obligor — each Borrower and each Guarantor.
     Orderly Liquidation Value Appraisal — an appraisal of the orderly
liquidation value of Inventory of Borrowers performed by an appraiser reasonably
satisfactory to Agent, which appraisal shall include as a factor in the
determination of orderly liquidation value, all costs and expenses projected to
be incurred in the conduct of any liquidation of all or any portion of the
Inventory.
     Ordinary Course of Business — with respect to any transaction involving any
Person, the ordinary course of such Person’s business, as undertaken by such
Person in good faith and not for the purpose of evading any covenant or
restriction in any Loan Document.
     Organic Documents — with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust, or similar agreement or instrument governing the formation or
operation of such Person.
     OSHA — the Occupational Safety and Hazard Act of 1970.
     Other Agreements — the Fee Letter, the LC Documents, the Subordination
Agreements, each Lien Waiver, and any and all other agreements, instruments and
documents (other than this Agreement and the Security Documents), heretofore,
now or hereafter executed by any Borrower or any other Obligor and delivered to
Agent or any Lender, in each case in respect of the transactions contemplated by
this Agreement or other Loan Documents.
     Other Assets — as defined in the definition of “Permitted Term Loan” set
forth in this Agreement.
     Other Taxes — all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
     Out-of-Formula Condition — as defined in Section 2.1.2.
     Out-of-Formula Loan — a Revolver Loan made or outstanding when an
Out-of-Formula Condition exists or the amount of any Revolver Loan which, when
funded, results in an Out-of-Formula Condition.
     Parent — as defined in the preamble to this Agreement.
     Participant — as defined in Section 14.2.1.
     Participating Lender — as defined in Section 2.3.2(i).
     Patent Security Agreement — the Second Amended and Restated Patent Security
Agreement dated on or about the date of this Agreement, by Borrowers in favor of
Agent on or before the Closing Date and by which Borrowers shall grant or
re-grant, as the case may be, to Agent, for the benefit of Secured Parties, as
security for the Obligations, a security interest in all of Borrowers’ right,
title and interest in and to the patents described therein.
     Paying Borrower — as defined in Section 5.10.4.

-26-



--------------------------------------------------------------------------------



 



     Payment Account — one or more accounts maintained by Agent to which all
monies from time to time deposited to a Dominion Account shall be transferred
and all other payments shall be sent in immediately available federal funds.
     Payment Intangible — shall have the meaning given to the term “payment
intangible” in the UCC.
     Payment Item — each check, draft, or other item of payment payable to a
Borrower evidencing or constituting proceeds of any of the Collateral.
     Pending Revolver Loans — at any date, the aggregate principal amount of all
Revolver Loans which have been requested in any Notice of Borrowing received by
Agent but which have not theretofore been advanced by Agent or Lenders.
     Permitted Acquisition — an acquisition by Parent, a Borrower or any of
their Subsidiaries (other than a Dormant Subsidiary) (i) of all or substantially
all of the assets of any other Person (or a division of any other Person) in a
line of business permitted to be engaged in by Borrowers and their Subsidiaries
pursuant to Section 10.2.19, (ii) of all of the capital stock or other equity
interests of any other Person in a line of business permitted to be engaged in
by Borrowers and their Subsidiaries pursuant to Section 10.2.19, or
(iii) through a merger or consolidation of Parent, a Borrower or any of their
Subsidiaries (other than a Dormant Subsidiary) with another Person in a line of
business permitted to be engaged in by Borrowers and their Subsidiaries pursuant
to Section 10.2.19, and, in each case, with respect to which Borrowers have
either (a) pro forma Average Availability for the 30-day period immediately
preceding, and pro forma Availability after giving effect to, the closing of
such acquisition greater than an amount equal to the greater of (i) the lesser
of 25% of (A) the Borrowing Base or (B) the Commitments, or (ii) $20,000,000, or
(b) (i) pro forma Average Availability for the 30-day period immediately
preceding, and pro forma Availability after giving effect to, the closing of
such acquisition, greater than the greater of (A) the lesser of 20% of (I) the
Borrowing Base or (II) the Commitments, or (B) $17,500,000, and (ii) maintained
a pro forma Fixed Charge Coverage Ratio, after giving effect to the closing of
such acquisition, measured for the twelve-month period ending at the most recent
month end preceding the closing of such acquisition for which financial
statements have been delivered by Borrowers to Agent in accordance with
Section 10.1.3 of this Agreement, that is greater than 1.00 to 1.00. In no event
shall any assets of any such new Subsidiary that becomes a “Borrower” hereunder
be included in the Borrowing Base (including the calculation of Availability in
connection therewith), or any Loans be made to such new Subsidiary, until Agent
is satisfied with the results of such field examinations and other due diligence
as Agent may deem appropriate with respect to such new Subsidiary; provided,
that if such field examinations and due diligence have been completed to Agent’s
satisfaction, the assets of such new Subsidiary may be included for purposes of
determining pro forma Average Availability as set forth above in this
definition. In addition to the foregoing, if no Default or Event of Default
shall have occurred and be continuing, any Foreign Subsidiary may acquire all or
substantially all of the assets of any other Person (or a division of any other
Person), or all of the capital stock or other equity interests of any other
Person, in a line of business permitted to be engaged in by Borrowers and their
Subsidiaries pursuant to Section 10.2.19.
     Permitted Asset Disposition — so long as no Event of Default exists at the
time thereof, any of the following Asset Dispositions: (i) sales of Inventory
(and, to the extent permitted under Section 8.3.3, consignments of Inventory)
and licenses or leases of Intellectual Property in the Ordinary Course of
Business (provided that no such license or lease shall be on an exclusive basis
if the Intellectual Property which is the subject thereof is necessary or
desirable to enable Agent to sell, dispose, or complete the manufacture of, or
otherwise exercise its rights with respect to, any Collateral); (ii) sales and
dispositions of Equipment, in the Ordinary Course of Business, that is obsolete
or no longer used by an Obligor in its business; (iii) Asset Dispositions of
business units or lines of business for fair market value (with at least

-27-



--------------------------------------------------------------------------------



 



80% of the proceeds of any such sale or disposition payable to Obligors in
cash), so long as (a) the aggregate net book value of all assets subject to such
Asset Dispositions during any Loan Year does not exceed fifteen percent (15%) of
Consolidated Total Assets as set forth in the most recent financial statements
delivered pursuant to Section 10.1.3(i) hereof, and (b) the aggregate net book
value of all assets subject to such Asset Dispositions from and after the
Closing Date does not exceed thirty percent (30%) of Consolidated Total Assets
as of December 31, 2010; provided, that, if any of the assets sold or disposed
of pursuant to this clause (iii) consist of Accounts or Inventory, then, on the
date of such sale or disposition, Borrowers shall prepay the Obligations (but
excluding Banking Relationship Debt and standby Letters of Credit issued by
Issuing Bank) in an amount at least equal to the net book value of such Accounts
and Inventory from the net proceeds of such sale or disposition and provide
Agent an updated Borrowing Base Certificate giving effect to such sale or
disposition; (iv) sales or other dispositions of Fixed Assets for fair market
value, provided, that, Availability shall be greater than $20,000,000
immediately before and after any such sale or disposition; (v) transfers by
Obligors to their officers of any key-man life insurance policies maintained by
any Obligor with respect to such officers as of the Closing Date or the cash-out
by any Obligor of its proportional share of any such policy; (vi) sales or other
dispositions by Foreign Subsidiaries of (a) Property (other than Fixed Assets)
having a fair market value upon such sale or disposition not in excess of
$5,000,000 in the aggregate during the Term, and (b) Fixed Assets for fair
market value; (vii) transfers of Property to a Borrower by another Obligor or a
Subsidiary, or transfers of Property to a Guarantor by another Guarantor or a
Subsidiary; (viii) dispositions of Inventory that is not Eligible Inventory
because it is obsolete, unmerchantable or otherwise unsaleable in the Ordinary
Course of Business of the Borrower making such disposition; (ix) Asset
Dispositions that consist solely of a termination of a lease of real or personal
Property that is not necessary to the conduct of an Obligor’s business in the
ordinary course, would not reasonably be expected to have a Material Adverse
Effect and does not result from an Obligor’s default or failure to perform under
such lease; (x) Asset Dispositions that consist of a deposit to secure an
obligation to the extent such deposit is permitted under Section 10.2.5;
(xi) sales by an Obligor of Collateral having a fair market value not to exceed
(a) $1,000,000 during any Loan Year and (b) $5,000,000 in the aggregate during
the Term; provided, that, on the date of such sale, Borrowers shall prepay the
Obligations (but excluding Banking Relationship Debt and standby Letters of
Credit issued by Issuing Bank) in an amount at least equal to the net book value
of such Collateral from the net proceeds of such sale and provide Agent an
updated Borrowing Base Certificate giving effect to such sale; (xii) any
cash-out of guaranteed investment contracts held by the C.I.O.C. Trust, or any
use of such guaranteed investment contracts or the proceeds therefrom to satisfy
obligations of an Obligor in the Ordinary Course of Business, including pension
plan obligations; (xiii) the transaction between Compressor Products and
AcquireCo pursuant to which Compressor Products exchanged the Allwest Note for
the AcquireCo Note, which transaction was consummated on February 22, 2011; or
(xiv) any other Asset Disposition that has been consented to in writing by Agent
and the Required Lenders. For the avoidance of doubt, each Obligor and its
Subsidiaries may engage in Permitted Asset Dispositions in connection with a
merger or consolidation of Parent, a Borrower or any of their Subsidiaries
(other than a Dormant Subsidiary) with another Person or otherwise.
     Permitted Contingent Obligations — Contingent Obligations (i) arising from
endorsements of items of payment for collection or deposit in the Ordinary
Course of Business, (ii) arising from Hedging Agreements entered into in the
Ordinary Course of Business permitted by this Agreement, (iii) of any Obligor
and its Subsidiaries set forth on Schedule 10.2.3, including extensions and
renewals thereof that do not increase the amount of such Contingent Obligations
as of the date of such extension or renewal, (iv) incurred in the Ordinary
Course of Business with respect to surety bonds, appeal bonds, performance bonds
and other similar obligations, (v) arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent title insurance
policies, (vi) with respect to customary indemnification obligations (a) in
favor of sellers in connection with Permitted Acquisitions and purchasers in
connection with Permitted Asset Dispositions, or (b) in connection with
acquisitions or dispositions that occurred

-28-



--------------------------------------------------------------------------------



 



prior to the Closing Date, (vii) consisting of reimbursement obligations from
time to time owing by any Borrower to Issuing Bank with respect to Letters of
Credit (but in no event to include reimbursement obligations at any time owing
by a Borrower to any other Person that may issue letters of credit for the
account of Borrowers), (viii) under any Guaranty, (ix) under the Coltec/Stemco
Subordinated Guaranty, (x) arising under guaranties by any Obligor of the
payment or performance of any Debt or other obligations of another Obligor
permitted to be incurred under the terms of this Agreement, (xi) arising under
unsecured guaranties entered into by Parent or another Obligor in the Ordinary
Course of Business guaranteeing obligations and liabilities not constituting
Debt of any Obligor or any Obligor’s respective Subsidiaries, (xii) arising
under unsecured guaranties entered into by Parent or another Obligor
guaranteeing obligations and liabilities incurred by Foreign Subsidiaries in the
Ordinary Course of Business under commercial credit cards, and (xiii) arising
under indemnity agreements with respect to discontinued operations to the extent
that (a) such Contingent Obligations existed as of the Closing Date, (b) such
Contingent Obligations have been approved by Agent or (c) the aggregate amount
of such Contingent Obligations incurred under this clause (xiii) without Agent’s
approval and arising after the Closing Date does not exceed $5,000,000.
     Permitted Distributions — (i) so long as no Default or Event of Default
shall have occurred and be continuing at the time of any such Distribution,
Distributions from any Borrower or any Subsidiary of any Borrower to Parent in
an amount during any 12-month period, which when added to all other amounts
received by Parent during such period from any Borrower or any Subsidiary of any
Borrower from any source (including payments on any Debt of such Borrower or any
of their respective Subsidiaries held by Parent, but excluding Distributions
received by Parent in accordance with clause (ii) below) shall not exceed 120%
of Parent’s actual operating expenses during such period, and (ii) a Convertible
Debenture Distribution or other Distributions by an Obligor so long as, in each
case, (a) no Default or Event of Default shall have occurred and be continuing
at the time of any such Distribution, and (b) either (i) pro forma Average
Availability for the 30-day period immediately preceding such Distribution and
pro forma Availability after giving effect to such Distribution is greater than
an amount equal to the greater of (A) the lesser of 25% of (I) the Borrowing
Base or (II) the Commitments, or (B) $20,000,000, or (ii) (A) pro forma Average
Availability for the 30-day period immediately preceding such Distribution and
pro forma Availability after giving effect to such Distribution is greater than
the greater of (I) the lesser of 20% of (x) the Borrowing Base or (y) the
Commitments, or (II) $17,500,000, and (B) Borrowers maintain a pro forma Fixed
Charge Coverage Ratio, after giving effect to such Distribution, measured for
the twelve-month period ending at the most recent month end preceding such
Distribution for which financial statements have been delivered by Borrowers to
Agent in accordance with Section 10.1.3 of this Agreement that is greater than
1.00 to 1.00. Notwithstanding the foregoing, no such Distribution may be made
(I) unless such Distribution is permitted under all Applicable Laws, and
(II) unless the Person making such Distribution would be Solvent after giving
effect to such Distribution (and any Revolver Loans made hereunder in connection
therewith) and, to the extent any such Distribution is to be made with the
proceeds of Revolver Loans, Obligors shall have delivered to Agent such
certificates, financial statements and financial projections as Agent may
reasonably request at the time of any such proposed Revolver Loan in order to
confirm Obligors’ compliance with this subclause (II).
     Permitted Fixed Asset Debt — Debt of Obligors and their Subsidiaries that
is (i) not in excess of $50,000,000 in aggregate principal amount outstanding at
any time and secured only by a Fixed Asset Lien, or (ii) the Permitted Term
Loan. For the purposes of this definition, (a) any such Debt (but not any
increase in the principal amount thereof after the Closing Date) that is listed
on Schedule 10.2.3 shall not be included in the calculation of the amount of
Permitted Fixed Asset Debt and (b) the principal amount of any Debt consisting
of capitalized leases shall be computed as a Capitalized Lease Obligation.
     Permitted Foreign Subsidiary Investments — means (a) any Debt owing from
any Foreign Subsidiary to Parent or any Borrower (or any Borrower’s Subsidiary)
or any capital contribution made by

-29-



--------------------------------------------------------------------------------



 



Parent or any Borrower (or any Borrower’s Subsidiary) in any Foreign Subsidiary
which is incurred or made after the Closing Date, so long as immediately prior
to and immediately after the incurrence of such Debt or the making of such
capital contribution, (i) no Default or Event of Default shall exist, and
(ii) either (A) pro forma Average Availability for the 30-day period immediately
preceding the incurrence of such Debt or the making of such capital contribution
and pro forma Availability after giving effect to the incurrence of such Debt or
the making of such capital contribution is greater than an amount equal to the
greater of (I) the lesser of 25% of (x) the Borrowing Base or (y) the
Commitments, or (II) $20,000,000, or (B) (I) pro forma Average Availability for
the 30-day period immediately preceding the incurrence of such Debt or the
making of such capital contribution and pro forma Availability after giving
effect to the incurrence of such Debt or the making of such capital contribution
is greater than the greater of (x) the lesser of 20% of (1) the Borrowing Base
or (2) the Commitments, or (y) $17,500,000, and (II) Borrowers maintain a pro
forma Fixed Charge Coverage Ratio, after giving effect to the incurrence of such
Debt or the making of such capital contribution, measured for the twelve-month
period ending at the most recent month end preceding the incurrence of such Debt
or the making of such capital contribution for which financial statements have
been delivered by Borrowers to Agent in accordance with Section 10.1.3 of this
Agreement that is greater than 1.00 to 1.00, and (b) Debt of any Foreign
Subsidiary existing on the Closing Date, including any refinancing or refunding
thereof that satisfies the Refinancing Conditions.
     Permitted Lien — a Lien of a kind specified in Section 10.2.5.
     Permitted Mergers/Liquidations — any merger or consolidation of (i) a
Borrower with any other Borrower (or any liquidation of a Borrower in which its
assets are contributed to another Borrower), (ii) any Subsidiary of any Borrower
with or into any Borrower (or any liquidation of any such Subsidiary in which
its assets are contributed to a Borrower), and (iii) any Subsidiary of any
Borrower with any Subsidiary of such Borrower or any other Borrower (or any
liquidation of such Subsidiary in which its assets are contributed to another
Subsidiary of such Borrower or any other Borrower); provided, that, in any such
case described in clauses (i), (ii) and (iii) above, (a) the surviving Person in
any such merger or consolidation shall be a Wholly Owned Subsidiary of Parent
and (b) in no event whatsoever shall any Dormant Subsidiary be a party to any
such merger or consolidation or liquidation.
     Permitted Restrictive Agreements — as defined in Section 10.2.15.
     Permitted Term Loan — a term loan, the proceeds of which shall be solely
used for the financing of one or more acquisitions, (i) up to a principal amount
that, after giving pro forma effect thereto, does not result in a pro forma
Senior Secured Leverage Ratio greater than 2.50 to 1.00 (and, in all events, is
not greater than $200,000,000), (ii) on generally accepted market terms and
conditions (including (x) a maturity date that is on or after the date that is
90 days after the Commitment Termination Date, and (y) a weighted average life
to maturity from the incurrence of the initial tranche of the Permitted Term
Loan that is at least four years), (iii) secured by any or all of the Property
of Obligors that does not constitute Collateral under this Agreement (such
Property is referred to herein as the “Other Assets”), provided that in the
event such Permitted Term Loan shall be secured by a Lien upon any portion of
the Collateral, Obligors shall grant to Agent, for the benefit of itself and
Lenders, a Lien (of similar priority as the Lien on the Collateral securing the
Permitted Term Loan) upon the Other Assets; and, provided, further, subject to
clause (iv) below, in the event the Obligors agree to grant to Agent, for the
benefit of itself and Lenders, a Lien upon the Other Assets, the Agent and the
Lenders agree to permit Obligors to grant, for the benefit of the lenders of the
Permitted Term Loan, a Lien (of similar priority as the Lien on the Other Assets
securing the Obligations) upon the Collateral and (iv) subject to an
intercreditor agreement satisfactory to the Required Lenders in their sole and
absolute discretion.

-30-



--------------------------------------------------------------------------------



 



     Person — an individual, partnership, corporation, limited liability
company, limited liability partnership, joint stock company, land trust,
business trust, or unincorporated organization, or a Governmental Authority.
     PIK Interest — interest on account of Debt owing under either the Coltec
Subordinated Note or the Stemco Subordinated Note and that is payable-in-kind
and not in cash. For the avoidance of doubt, (i) to the extent any portion of
the foregoing interest is paid in cash, such interest shall not constitute “PIK
Interest” under this Agreement, and (ii) once any of the foregoing interest is
paid-in-kind, thereafter it shall constitute principal and any subsequent
payment thereof shall constitute a payment of principal and not interest.
     Plan — an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and that is either (i) maintained by an Obligor for
employees or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which an Obligor is then making or accruing an obligation to make
contributions or has within the preceding 5 years made or accrued such
contributions.
     Pledge Agreement — any Pledge Agreement or similar document executed by
Parent, any Borrower or any of their respective Subsidiaries evidencing the
pledge by any such Person to Agent, for the benefit of Secured Parties, as
security for the Obligations, of any Equity Interests owned by such Person in
any of its Subsidiaries and/or the pledge of any Debt owing to such Person.
     Prime Rate — the rate of interest announced by BofA from time to time as
its prime rate. Such rate is set by BofA on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate announced by BofA
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     Pro Rata — with respect to any Lender on any date, a percentage (expressed
as a decimal, rounded to the ninth decimal place) derived at by dividing the
amount of the total Commitments of such Lender on such date by the aggregate
amount of the Commitments of all Lenders on such date (regardless of whether or
not any of such Commitments have been terminated on or before such date).
     Projections — (i) on and prior to the Closing Date and thereafter until
Agent and Lenders receive new projections pursuant to Section 10.1.5, the
projections of Obligors’ and their Subsidiaries’ financial condition, results of
operations and cash flow, prepared on a quarterly basis for the Fiscal Year
ending December 31, 2011, and prepared on an annual basis for the five-year
period ending December 31, 2015; and (ii) thereafter, the projections most
recently received by Agent and Lenders pursuant to and as required by
Section 10.1.5, which, at Agent’s request, will include consolidating
projections.
     Properly Contested — in the case of any Debt of an Obligor (including any
Taxes) that is not paid as and when due or payable by reason of such Obligor’s
bona fide dispute concerning its liability to pay same or concerning the amount
thereof, (i) such Debt is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Obligor has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Debt will not have a Material Adverse Effect and
will not result in a forfeiture or sale of any assets of such Obligor with a
book value of $500,000 or more; (iv) no Lien (other than a Permitted Lien) is
imposed upon any of such Obligor’s assets with respect to such Debt unless such
Lien is at all times junior and subordinate in priority to the Liens in favor of
Agent (except only with respect to property taxes that have priority as a matter
of Applicable Law) and enforcement of such Lien is stayed during the period
prior to

-31-



--------------------------------------------------------------------------------



 



the final resolution or disposition of such dispute; (v) if the Debt results
from, or is determined by the entry, rendition or issuance against an Obligor or
any of its assets of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to such Obligor, such Obligor promptly pays such
Debt and all penalties, interest and other amounts due in connection therewith.
     Property — any interest in any kind of property or asset, whether real,
personal or mixed and whether tangible or intangible, including Equity
Interests.
     Protective Advances — as defined in Section 2.1.4.
     RCRA — the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i).
     Real Property — with respect to any Person, all of such Person’s now or
hereafter owned or leased estates in real property, including, without
limitation, all fee, leasehold and future interests, together with all of such
Person’s now or hereafter owned or leased interests in the improvements thereon,
the fixtures attached thereto and the easements appurtenant thereto.
     Receivable Records — all records and documents evidencing or relating to
any of the Receivables, including, without limitation, invoices, purchase
orders, delivery receipts, waybills, payment records, receivable agings and
other like documents, whether or not in written or electronic format or in any
other medium.
     Receivables — (i) all Accounts (and related Supporting Obligations), and
(ii) all other rights to payment arising from services rendered or from the
sale, lease, use or other disposition of Inventory or Documents covering or
otherwise related to Inventory, whether such rights to payment constitute
Payment Intangibles, Letter-of-Credit Rights, Supporting Obligations or any
other classification of property, or are evidenced in whole or in part by
Instruments, Chattel Paper or Documents.
     Refinancing Conditions — the following conditions, each of which must be
satisfied before Refinancing Debt shall be permitted under Section 10.2.3:
(i) the Refinancing Debt is in an aggregate principal amount that does not
exceed the aggregate principal amount of the Debt being extended, renewed or
refinanced, (ii) the Refinancing Debt has a later or equal final maturity (or a
maturity after the scheduled last day of the Term) and a longer or equal
weighted average life than the Debt being extended, renewed or refinanced,
(iii) the Refinancing Debt does not bear a rate of interest that exceeds, as of
the date of such extension, renewal or refinancing, a market rate (as determined
in good faith by a Senior Officer) for Debt of such type issued by an entity
similar to the Obligor that is liable on the Debt being extended, renewed or
refinanced, (iv) if the Debt being extended, renewed or refinanced is
subordinate to the Obligations, the Refinancing Debt is subordinated to the same
extent, (v) the covenants contained in any instrument or agreement relating to
the Refinancing Debt are no less favorable in any material respect, taken as a
whole, to the Obligors than those relating to the Debt being extended, renewed
or refinanced, (vi) at the time of and after giving effect to such extension,
renewal or refinancing, no Default or Event of Default shall exist, (vii) no
additional Lien is granted to secure the repayment of the Refinancing Debt (it
being acknowledged that an existing Lien that applies to after acquired Property
shall not constitute a new Lien), and (viii) no additional Obligor (or
Subsidiary thereof) is or may become obligated on the Refinancing Debt.
     Refinancing Debt — Debt for Money Borrowed that is permitted by
Section 10.2.3 and that is the subject or the result of an extension, renewal or
refinancing.

-32-



--------------------------------------------------------------------------------



 



     Regulation D — Regulation D of the Board of Governors.
     Register — the register maintained by Agent in accordance with
Section 5.7.2.
     Reimbursement Date — as defined in Section 2.3.1(iii).
     Rent Reserve — on any date, the aggregate of (i) all past due rent, fees or
other charges owing on such date by any Borrower to any landlord of any premises
where any of the Collateral is located or to any processor, repairman, mechanic
or other person who is in possession of any Collateral or has asserted any Lien
or claim thereto, and (ii) such reserve as Agent may establish equal to up to
3 months rent or other charges with respect to any Collateral in the possession
of, or at a location owned by, a Person other than a Borrower if such Person has
not duly executed and delivered to Agent a Lien Waiver satisfactory to Agent.
     Report — as defined in Section 13.1.5.
     Reportable Event — any of the events set forth in Section 4043(c) of ERISA
other than any such event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation or expressly waived by the Pension Benefit Guaranty Corporation.
     Required Lenders — subject to Section 4.2, at any date of determination
thereof, two or more Lenders having Commitments representing at least 50.1% of
the aggregate Commitments at such time; provided, however, that (i) if at any
time there is only one Lender hereunder, the term “Required Lenders” shall mean
such Lender, (ii) if any Lender shall be a Defaulting Lender, then, for so long
as such Lender is a Defaulting Lender, the term “Required Lenders” shall mean
two or more Lenders (excluding each Lender that is a Defaulting Lender) having
Commitments representing at least 50.1% of the aggregate Commitments (excluding
the Commitments of each Defaulting Lender) at such time, and (iii) if all of the
Commitments have been terminated, the term “Required Lenders” shall mean two or
more Lenders (excluding each Lender that is a Defaulting Lender) holding Loans
(including Swingline Loans) representing at least 50.1% of the aggregate
principal amount of Loans (including Swingline Loans) outstanding at such time.
     Reserve Percentage — the reserve percentage (expressed as a decimal,
rounded up to the nearest 1/16th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
     Restricted Investment — any acquisition of Property by an Obligor or any of
its Subsidiaries in exchange for cash or other Property, whether in the form of
an acquisition of Equity Interests or Debt, or the purchase or acquisition by
such Obligor or any of its Subsidiaries of any other Property, or a loan,
advance, capital contribution or subscription, except the following:
(i) acquisitions of Fixed Assets or other Property to be used in the Ordinary
Course of Business of such Obligor or any of its Subsidiaries so long as the
acquisition costs thereof are Capital Expenditures permitted hereunder;
(ii) acquisitions of goods held for sale or lease or to be used in the
manufacture of goods or the provision of services by such Obligor or any of its
Subsidiaries in the Ordinary Course of Business and licenses and leases of
Intellectual Property in the Ordinary Course of Business; (iii) acquisitions of
current assets in the Ordinary Course of Business of such Obligor or any of its
Subsidiaries; (iv) investments in Domestic Subsidiaries of Parent that are
Obligors; (v) acquisitions of Cash Equivalents to the extent they are not
subject to rights of offset (other than Liens permitted pursuant to
Section 10.2.5(x)) in favor of any Person other than Agent, a Lender or any
Affiliate thereof; (vi) acquisitions of Approved Short-Term

-33-



--------------------------------------------------------------------------------



 



Investments; (vii) loans and other advances of money to the extent not
prohibited by Section 10.2.2; (viii) Permitted Foreign Subsidiary Investments;
(ix) Hedging Agreements entered into in the Ordinary Course of Business
permitted by this Agreement or with Agent’s prior written consent;
(x) investments in Subsidiaries that are not wholly-owned Subsidiaries or
investments in which any Obligor or any of its Subsidiaries maintains a minority
position, (A) so long as the aggregate purchase price for all such investments
during any Loan Year does not exceed one percent (1%) of Consolidated Total
Assets as set forth in the most recent financial statements delivered pursuant
to Section 10.1.3(i) hereof, or (B) with the prior written consent of Agent; and
(xi) Permitted Acquisitions.
     Restrictive Agreement — an agreement (other than any of the Loan Documents)
that, if and for so long as an Obligor or any Subsidiary of such Obligor is a
party thereto, would prohibit, condition or restrict such Obligor’s or
Subsidiary’s right to incur or repay Debt for Money Borrowed (including any of
the Obligations); grant Liens upon any of such Obligor’s or Subsidiary’s assets
(including Liens granted in favor of Agent pursuant to the Loan Documents);
declare or make Distributions; amend, modify, extend or renew any agreement
evidencing Debt for Money Borrowed (including any of the Loan Documents); or
repay any Debt owed to another Obligor.
     Revolver Commitment — at any date for any Lender, the obligation of such
Lender to make Revolver Loans and to purchase participations in LC Obligations
pursuant to the terms and conditions of this Agreement, which shall not exceed
the principal amount set forth opposite such Lender’s name under the heading
“Revolver Commitment” on the signature pages of this Agreement or the principal
amount set forth in the Assignment and Acceptance by which it became a Lender,
as modified from time to time pursuant to the terms of this Agreement
(including, without limitation, Section 2.2) or to give effect to any applicable
Assignment and Acceptance; and “Revolver Commitments” means the aggregate
principal amount of the Revolver Commitments of all Lenders, the maximum amount
of which on any date shall be $125,000,000 as increased from time to time
pursuant to Section 2.2.
     Revolver Loan — a loan made by Lenders as provided in Section 2.1
(including any Out-of-Formula Loan) or a Swingline Loan funded solely by BofA.
     S&P — Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.
     Schedule of Accounts — as defined in Section 8.2.1.
     SEC — Securities and Exchange Commission.
     Secured Bank Product Obligations — Banking Relationship Debt owing to a
Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than BofA and its Affiliates) specified by
such provider in writing to Agent, which amount may be established or increased
(by further written notice to Agent from time to time) as long as no Default or
Event of Default exists and no Out-of-Formula Condition would result from
establishment of a Bank Product Reserve for such amount and all other Secured
Bank Product Obligations.
     Secured Bank Product Provider — (a) BofA or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, by 10 days after the Closing Date for Bank Products in
existence on the Closing Date or 10 days following creation of the Bank Product
for Bank Products created after the Closing Date, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 13.20.

-34-



--------------------------------------------------------------------------------



 



     Secured Parties — Agent, Issuing Bank, Lenders (including BofA as the
provider of Swingline Loans) and Secured Bank Product Providers.
     Security Documents — each Patent Security Agreement, each Copyright
Security Agreement, each Trademark Security Agreement, each Guaranty, and all
other instruments and agreements now or at any time hereafter securing the whole
or any part of the Obligations.
     Senior Financial Officer — the chief financial officer, treasurer or
controller of Parent.
     Senior Officer — the chairman of the board of directors, the president, the
chief financial officer, vice president or treasurer of, or in-house legal
counsel to, an Obligor.
     Senior Secured Debt — any Funded Debt that is pari passu with the
Obligations in right of payment and secured by a Lien on Property of any or all
of Obligors.
     Senior Secured Leverage Ratio — means, on any date of determination, the
ratio of (a) the amount of Senior Secured Debt on such date to (b) EBITDA for
the twelve-month period ending on such date.
     Settlement Date — as defined in Section 4.1.3(i).
     Settlement Report — a report delivered by Agent to Lenders summarizing the
amount of the outstanding Revolver Loans as of the Settlement Date and the
calculation of the Borrowing Base as of such Settlement Date.
     Software — shall have the meaning given to the term “software” in the UCC.
     Solvent — as to any Person, such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
debts (including identified contingent liabilities), (ii) owns Property whose
present fair salable value (as defined below) is greater than the probable total
liabilities (including identified contingent liabilities), of such Person as
they become absolute and matured, (iii) is able to pay all of its debts as such
debts mature, (iv) has capital that is not unreasonably small for its business
and is sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage, (v) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code, and (vi) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any of the Loan Documents, or made any conveyance pursuant to
or in connection therewith, with actual intent to hinder, delay or defraud
either present or future creditors of such Person or any of its Subsidiaries. As
used herein, the term “fair saleable value” of a Person’s assets means the
amount that may be realized within a reasonable time, either through collection
or sale of such assets at the regular market value, based upon the amount that
could be obtained for such assets within such period by a capable and diligent
seller from an interested buyer who is willing (but is under no compulsion) to
purchase under ordinary selling conditions.
     Statutory Reserves — on any date, the percentage (expressed as a decimal)
established by the Board of Governors which is the then stated maximum rate for
all reserves (including all basic, emergency, supplemental or other marginal
reserve requirements and taking into account any transitional adjustments or
other scheduled in reserve requirements) applicable to any member bank of the
Federal Reserve System in respect to Eurocurrency Liabilities (or any successor
category of liabilities under Regulation D). Such reserve percentage shall
include those imposed pursuant to said Regulation D. The Statutory Reserve shall
be adjusted automatically on and as of the effective date of any change in such
percentage.

-35-



--------------------------------------------------------------------------------



 



     Stemco Holdings — as defined in the preamble to this Agreement.
     Stemco LP (DE) — Stemco Delaware LP, a former Delaware limited partnership.
     Stemco LP (TX) as defined in the preamble to this Agreement.
     Stemco Pledge Agreement — the Amended and Restated Pledge Agreement dated
as of January 1, 2010, executed by Coltec in favor of Garlock Sealing (as
successor by merger to Stemco LP (DE)), pursuant to which Coltec grants Garlock
Sealing a Lien in the equity interests Coltec owns of both Stemco Holdings and
Stemco LP (TX).
     Stemco Subordinated Note — the amended and restated subordinated promissory
note dated as of January 1, 2010, made by Stemco LP (TX) and payable to the
order of Garlock Sealing (as successor by merger to Stemco LP (DE)) in the
original principal amount of $153,865,000.
     Stemco Subordination Agreement — the Amended and Restated Subordination
Agreement dated as of April 26, 2006, between Stemco LP (DE) and Agent,
subordinating the Debt evidenced by the Stemco Subordinated Note and the
Cole/Stemco Subordinated Guaranty to the Obligations and the Lien granted to
Stemco LP (DE) pursuant to the Stemco Pledge Agreement to Agent’s Liens.
     Subordinated Debt — any (i) Debt evidenced by the Coltec Subordinated Note
that is at all times subject to the Garlock Sealing Subordination Agreement,
(ii) Debt evidenced by the Stemco Subordinated Note that is at all times subject
to the Stemco Subordination Agreement, (iii) Debt that is at all times subject
to the Intercompany Subordination Agreement, and (iv) other Debt incurred by an
Obligor that is expressly subordinated and made junior in right of payment to
the Full Payment of the Obligations and, to the extent that such Debt is
incurred on or after the Closing Date, such Debt is payable on terms and
conditions (including terms relating to interest, fees, repayment and
subordination) that are reasonably satisfactory to Agent.
     Subordination Agreement — the Garlock Sealing Subordination Agreement,
Stemco Subordination Agreement, Intercompany Subordination Agreement, and any
other subordination agreement executed and delivered after the Closing Date on
terms and conditions acceptable to Agent.
     Subsidiary Guarantor and Subsidiary Guarantors — as defined in the preamble
to this Agreement.
     Subsidiary — any Person in which more than 50% of its outstanding Voting
Securities or more than 50% of all Equity Interests is owned directly or
indirectly by Parent, by one or more other Subsidiaries of Parent or by Parent
and one or more other Subsidiaries. Notwithstanding anything herein to the
contrary, none of Garlock Sealing, Garrison or Anchor, nor any subsidiary of any
of Garlock Sealing, Garrison, or Anchor, shall be deemed to be a “Subsidiary.”
     Supporting Obligation — shall have the meaning given to the term
“supporting obligation” in the UCC.
     Swingline Loan — as defined in Section 4.1.3(ii).
     Tax Matters Agreement — that certain Tax Matters Agreement dated as of
May 31, 2002 by and between Goodrich Corporation, a New York corporation, and
Parent, as the same may be amended, supplemented, amended and restated or
otherwise modified from time to time with the prior written consent of Agent.

-36-



--------------------------------------------------------------------------------



 



     Taxes — any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including income, receipts, excise, property, sales, use, transfer, license,
intangible, stamp, recording, payroll, withholding, social security and
franchise taxes now or hereafter imposed or levied by the United States or any
other Governmental Authority and all interest, penalties, additions to tax and
similar liabilities with respect thereto.
     Term — as defined in Section 6.1.
     Trademark Security Agreement — the Second Amended and Restated Trademark
Security Agreement dated on or about the date of this Agreement, by Borrowers in
favor of Agent and by which Borrowers shall grant or re-grant, as the case may
be, to Agent, for the benefit of Secured Parties, as security for the
Obligations, a security interest in all of Borrowers’ right, title and interest
in and to all of their trademarks.
     Transferee — as defined in Section 14.3.3.
     Type — any type of a Loan determined with respect to the interest option
applicable thereto, which shall be either a LIBOR Loan or a Base Rate Loan.
     UCC — the Uniform Commercial Code (or any successor statute) as adopted and
in force in the State of North Carolina or, when the laws of any other state
govern the method or manner of the perfection or enforcement of any security
interest in any of the Collateral, the Uniform Commercial Code (or any successor
statute) of such state.
     Undrawn Amount — on any date with respect to a particular Letter of Credit,
the total amount then available to be drawn under such Letter of Credit in
Dollars.
     Upstream Payment — a payment or distribution of cash or other Property by a
Subsidiary of a Borrower to such Borrower or to another Subsidiary of such
Borrower that controls such initial Subsidiary, whether in repayment of Debt
owed by such Subsidiary to such Borrower or other Subsidiary, as a dividend or
distribution on account of such Borrower’s or other Subsidiary’s ownership of
Equity Interests or otherwise.
     USA PATRIOT Act — the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
     Value — with reference to the value of Inventory, value reasonably
determined by Agent in good faith on the basis of the lower of cost or market
value of such Eligible Inventory, with the cost thereof calculated on a
first-in, first-out basis in accordance with GAAP.
     Voting Securities — Equity Interests of any class or classes of a
corporation or other entity the holders of which are ordinarily, in the absence
of contingencies, entitled to elect a majority of the corporate directors or
individuals performing similar functions.
     Wholly Owned Subsidiary — with respect to any Person, any Subsidiary of
such Person all of the Equity Interests of which (except directors’ qualifying
shares) are, directly or indirectly, owned and controlled by such Person or one
or more Wholly Owned Subsidiaries of such Person or by such Person and one or
more of such Subsidiaries.
     1.2. Accounting Terms. Unless otherwise specified herein, all terms of an
accounting character used in this Agreement shall be interpreted, all accounting
determinations under this Agreement

-37-



--------------------------------------------------------------------------------



 



shall be made, and all financial statements required to be delivered under this
Agreement shall be prepared in accordance with GAAP, applied on a basis
consistent with the most recent audited Consolidated financial statements of
Borrowers and their Subsidiaries heretofore delivered to Agent and Lenders and
using the same method for inventory valuation as used in such audited financial
statements, except for any change required by GAAP; provided, however, that for
purposes of determining Borrowers’ compliance with financial covenants contained
in Section 10.3, all accounting terms shall be interpreted and all accounting
determinations shall be made in accordance with GAAP as in effect on the date of
this Agreement and applied on a basis consistent with the application used in
the financial statements referred to in Section 9.1.9.
     1.3. Other Terms. All other terms contained in this Agreement shall have,
when the context so indicates, the meanings provided for by the UCC to the
extent the same are used or defined therein.
     1.4. Certain Matters of Construction. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.” The
section titles, table of contents and list of exhibits appear as a matter of
convenience only and shall not affect the interpretation of this Agreement. All
references to statutes shall include all related rules and implementing
regulations and any amendments of same and any successor statutes, rules and
regulations; to any agreement, instrument or other documents (including any of
the Loan Documents) shall include any and all amendments, modifications and
supplements thereto and any and all restatements, extensions or renewals thereof
to the extent such amendments, modifications, supplements, restatements,
extensions or renewals of any such documents are permitted by the terms thereof;
to any Person (including Agent, an Obligor, a Lender or BofA) shall mean and
include the successors and permitted assigns of such Person; to “including” and
“include” shall be understood to mean “including, without limitation” (and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit a general statement, which is followed
by or referable to an enumeration of specific matters to matters similar to the
matters specifically mentioned); to the time of day shall mean the time of day
on the day in question in Atlanta, Georgia, unless otherwise expressly provided
in this Agreement; or to the “discretion” of Agent or a Lender shall mean the
sole and absolute discretion of such Person. A Default or an Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing by Agent (acting with the consent or at
the direction of the Lenders or the Required Lenders, as applicable) pursuant to
this Agreement or, in the case of a Default, is cured within any period of cure
expressly provided in this Agreement; and an Event of Default shall “continue”
or be “continuing” until such Event of Default has been waived in writing by
Agent (acting with the consent or at the direction of the Lenders or the
Required Lenders, as applicable). All calculations of Value shall be in Dollars,
all Loans shall be funded in Dollars and all Obligations shall be repaid in
Dollars (except as otherwise provided in the definition of “LC Obligations”). In
the event that any Letter of Credit is issued hereunder in a foreign currency,
for purposes of calculating the amount of the Aggregate Revolver Outstandings,
the LC Obligations and the Undrawn Amount as of any date of determination the
foreign currency amount of such Letter of Credit shall be converted to Dollars
by Agent using such exchange rates as Agent reasonably deems appropriate under
the circumstances at such time. Whenever the phrase “to the best of Obligors’
knowledge” or words of similar import relating to the knowledge or the awareness
of an Obligor are used in this Agreement or other Loan Documents, such phrase
shall mean and refer to the actual knowledge of a Senior Officer of Parent.

-38-



--------------------------------------------------------------------------------



 



SECTION 2. CREDIT FACILITIES
     Subject to the terms and conditions of, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders severally agree, to the extent and in the manner hereinafter
set forth, to make their respective shares of the Commitments available to
Borrowers as set forth hereinbelow:
     2.1. Revolver Commitments.
          2.1.1. Revolver Loans. Each Lender agrees, severally to the extent of
its Revolver Commitment and not jointly with the other Lenders, upon the terms
and subject to the conditions set forth herein, to make Revolver Loans to
Borrowers on any Business Day during the period from the Closing Date through
the Business Day before the last day of the Term, not to exceed in aggregate
principal amount outstanding at any time such Lender’s Revolver Commitment at
such time, which Revolver Loans may be repaid and reborrowed in accordance with
the provisions of this Agreement; provided, however, that Lenders shall have no
obligation to Borrowers whatsoever to honor any request for a Revolver Loan on
or after the Commitment Termination Date or any request for a Revolver Loan that
would exceed Availability. Each Borrowing of Revolver Loans shall be funded by
Lenders on a Pro Rata basis in accordance with their respective Revolver
Commitments (except for BofA with respect to Swingline Loans). The Revolver
Loans shall bear interest as set forth in Section 3.1. Each Revolver Loan shall,
at the option of Borrowers, be made or continued as, or converted into, part of
one or more Borrowings that, unless specifically provided herein, shall consist
entirely of Base Rate Loans or LIBOR Loans.
          2.1.2. Out-of-Formula Loans. If the unpaid balance of Revolver Loans
allocated to Borrowers at any time should exceed Availability at such time (in
such case, an “Out-of-Formula Condition”), such Revolver Loans shall
nevertheless constitute Obligations that are secured by the Collateral and
entitled to all of the benefits of the Loan Documents. In the event that Lenders
are willing in their discretion to make Out-of-Formula Loans or are required to
do so by Section 13.9.5, such Out-of-Formula Loans shall be due and payable as
provided in Section 5.2.1(iii) and shall bear interest as provided in
Section 3.1.5.
          2.1.3. Use of Proceeds. The proceeds of the Revolver Loans shall be
used by Borrowers solely for one or more of the following purposes: (i) to pay
the fees and transaction expenses associated with the closing of the
transactions described herein; (ii) to pay any of the Obligations in accordance
with this Agreement; and (iii) to make expenditures for other lawful corporate
purposes of Borrowers (including, without limitation, Permitted Acquisitions) to
the extent such expenditures are not prohibited by this Agreement or Applicable
Law. In no event may any Revolver Loan proceeds be used by any Borrower (x) to
purchase or to carry, or to reduce, retire or refinance any Debt incurred to
purchase or carry, any Margin Stock or for any related purpose that violates the
provisions of Regulations T, U or X of the Board of Governors, or (y) to fund
any operations or finance any investments or activities in, or to make payments
to, a Blocked Person.
          2.1.4. Protective Advances. Agent shall be authorized, in its
discretion, at any time or times that a Default or Event of Default exists or
any of the conditions precedent set forth in Section 11 have not been satisfied,
to make Revolver Loans that are Base Rate Loans in an aggregate amount
outstanding at any time not to exceed $8,000,000, but only to the extent that
Agent, in the exercise of its Credit Judgment, deems the funding of such Loans
(herein called “Protective Advances”) to be necessary or desirable (i) to
preserve or protect the Collateral or any portion thereof, (ii) to enhance the
likelihood, or increase the amount, of repayment of the Obligations or (iii) to
pay any other amount then due and owing by Obligors pursuant to the terms of
this Agreement, including costs, fees and expenses, all of which Protective
Advances shall be deemed part of the Obligations and secured by the Collateral,
and

-39-



--------------------------------------------------------------------------------



 



shall be treated for all purposes of this Agreement (including Sections 5.5.1
and 15.4) as advances for the repayment to Agent and Lenders of Extraordinary
Expenses; provided, however, that (a) no Protective Advance shall be made under
clause (i) or (ii) above unless requested by Borrower Representative, and
(b) the Required Lenders may at any time revoke Agent’s authorization to make
Protective Advances by written notice to Agent, which shall become effective
prospectively upon and after Agent’s actual receipt thereof. Absent such
revocation, Agent’s determination that the making of a Protective Advance is
required for any such purposes shall be conclusive. Each Lender shall
participate in each Protective Advance in an amount equal to its Pro Rata share
of the Revolver Commitments. Notwithstanding the foregoing, the maximum amount
of Protective Advances outstanding at any time, when added to the aggregate of
Revolver Loans and LC Obligations outstanding at such time, shall not exceed the
total of the Revolver Commitments. Nothing in this Section 2.1.4 shall be
construed to limit in any way the amount of Extraordinary Expenses that may be
incurred by Agent and that Borrowers shall be obligated to reimburse to Agent as
provided in the Loan Documents.
     2.2. Increase in Commitments.
          2.2.1. Commitment Increases. So long as no Default or Event of Default
has occurred and is continuing, Borrowers may request that the Commitments be
increased by up to $50,000,000 and, upon such request, Borrowers (or upon the
request of Borrowers, Agent) may solicit additional financial institutions to
become Lenders for purposes of this Agreement, or to encourage any Lender to
increase its Commitment; provided, that (i) each Lender which is a party to this
Agreement prior to such increase shall have the first option, and may elect to
fund its Pro Rata share of the amount of the increase in the Commitments (or any
such greater amount in the event that one or more Lenders does not elect to fund
its respective Pro Rata share of the amount of the increase in the Commitments),
thereby increasing its Commitment hereunder, but no Lender shall have the
obligation to do so, (ii) in the event that it becomes necessary to include a
new financial institution to fund the amount of the increase in the Commitments,
each such financial institution shall be an Eligible Assignee that is reasonably
acceptable to Agent and Parent and each such financial institution shall become
a Lender hereunder and agree to become party to, and shall assume and agree to
be bound by, this Agreement, subject to all terms and conditions hereof;
(iii) in the event that it becomes necessary to include a new financial
institution to fund the amount of the increase in the Commitments, upon the
request of Borrowers, Agent shall use its commercially reasonable efforts to
solicit such additional financial institution or institutions to become Lenders;
(iv) no Lender shall have an obligation to the Borrowers, Agent or any other
Lender to increase its Commitment or its Pro Rata share of the Commitments;
(v) Agent shall have successfully syndicated any increase in the Commitments
effected pursuant to this Section 2.2.1; and (vi) in no event shall the addition
of any Lender or Lenders or the increase in the Revolver Commitment of any
Lender under this Section 2.2.1 increase the Commitments (A) in any single
instance by less than $5,000,000 or (B) to an aggregate amount greater than
$175,000,000. Upon the addition of any Lender, or the increase in the Commitment
of any Lender, Commitments set forth on the signature pages to this Agreement
shall be amended by Agent and the Borrowers to reflect such addition or such
increase. Any new financial institution added as a new Lender pursuant to this
Section 2.2.1 shall be required to have a Commitment of not less than
$10,000,000 (unless otherwise agreed by Agent and Borrower Representative in
their discretion).
          2.2.2. Effectiveness of Commitment Increases. If any requested
increase in the Commitments is agreed to in accordance with Section 2.2.1 above,
Agent and Borrowers shall determine the effective date of such increase (the
“Increase Effective Date”). Agent, with the consent and approval of Borrowers,
shall promptly confirm in writing to the Lenders the final allocation of such
increase and the Increase Effective Date, and each new Lender, and each existing
Lender that has increased its Revolver Commitment, shall purchase Revolver Loans
and participations in the Undrawn Amount of outstanding Letters of Credit from
each other Lender in an amount such that, after such purchase or purchases, the
amount of outstanding Revolver Loans and participations in outstanding Letters
of Credit

-40-



--------------------------------------------------------------------------------



 



from each Lender shall equal such Lender’s Pro Rata share of the Commitments, as
modified to give effect to such increase, multiplied by the aggregate amount of
outstanding Revolver Loans and Letters of Credit from all Lenders. As a
condition precedent to the effectiveness of such increase, Borrowers shall
deliver to Agent a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Senior Officer of Parent,
including a Compliance Certificate demonstrating compliance with the terms of
this Agreement and certification that, before and after giving effect to such
increase, the representations and warranties contained in Section 9 hereof are
true and correct in all material respects on and as of the Increase Effective
Date (except to the extent any such representation or warranty is stated to
relate solely to an earlier date) and no Default or Event of Default has
occurred and is continuing. Borrowers shall prepay any Revolver Loans which are
LIBOR Loans and which are outstanding on the Increase Effective Date (and pay
any and all costs and other required payments in connection with such prepayment
pursuant to Sections 3.7 and 3.8 hereof) to the extent necessary to keep the
outstanding Revolver Loans and Letters of Credit ratable with any revised Pro
Rata shares of the Commitments arising from any nonratable increase in the
Commitments.
     2.3. LC Facility.
          2.3.1. Issuance of Letters of Credit. Subject to all of the terms and
conditions hereof, Issuing Bank agrees to establish the LC Facility pursuant to
which, during the period from the date hereof to (but excluding) the 30th day
prior to the last day of the Term, Issuing Bank shall issue one or more Letters
of Credit on Borrower Representative’s request therefor from time to time,
subject to the following terms and conditions:
     (i) Issuing Bank shall have no obligation to issue any Letter of Credit
unless (x) at least 3 Business Days prior to the date of issuance of a Letter of
Credit, Issuing Bank receives an LC Request, LC Application and such other
instruments and agreements as Issuing Bank may customarily require for the
issuance of a letter of credit of equivalent type and amount as the requested
Letter of Credit, (y) each of the LC Conditions is satisfied on the date of
Issuing Bank’s receipt of the LC Request and at the time of the requested
issuance of a Letter of Credit, and (z) if a Defaulting Lender exists, such
Lender or Borrowers have entered into arrangements satisfactory to Agent and
Issuing Bank to eliminate any Fronting Exposure associated with the Defaulting
Lender. If Issuing Bank shall have received written notice from a Lender on or
before the Business Day immediately prior to the date of Issuing Bank’s issuance
of a Letter of Credit that one or more of the conditions set forth in Section 11
has not been satisfied, Issuing Bank shall have no obligation to issue the
requested Letter of Credit or any other Letter of Credit until such notice is
withdrawn in writing by that Lender or until the Required Lenders shall have
effectively waived such condition in accordance with this Agreement. In no event
shall Issuing Bank be deemed to have notice or knowledge of any existence of any
Default or Event of Default or the failure of any conditions in Section 11 to be
satisfied prior to its receipt of such notice from a Lender.
     (ii) Letters of Credit may be requested by a Borrower only if they are to
be used (a) to support obligations of such Borrower or one of its Subsidiaries
(including with respect to discontinued operations), on a standby basis, (b) as
documentary Letters of Credit, or (c) for such other purposes as Agent may
approve from time to time in writing.
     (iii) Borrowers shall comply with all of the terms and conditions imposed
on Borrowers by Issuing Bank that are contained in any LC Application or in any
other agreement executed by or binding upon any Borrower that is customarily or
reasonably required by Issuing Bank in connection with the issuance of any
Letter of Credit. If Issuing Bank shall honor any request for payment under a
Letter of Credit, Borrowers shall be jointly and severally obligated to

-41-



--------------------------------------------------------------------------------



 



pay to Issuing Bank, in Dollars on the same day as the date on which payment was
made by Issuing Bank (the “Reimbursement Date”), an amount equal to the amount
paid by Issuing Bank under such Letter of Credit (or, if payment thereunder was
made by Issuing Bank in a currency other than Dollars, an amount equal to the
Dollar equivalent of such currency, as determined by Issuing Bank, as of the
time of Issuing Bank’s payment under such Letter of Credit, in each case),
together with interest from and after the Reimbursement Date until Full Payment
is made by Borrowers at the Default Rate for Revolver Loans constituting Base
Rate Loans. Until Issuing Bank has received payment from Borrowers in accordance
with the foregoing provisions of this clause (iii), Issuing Bank, in addition to
all of its other rights and remedies under this Agreement and any LC
Application, shall be fully subrogated to the rights and remedies of each
beneficiary under such Letter of Credit whose claims against Borrowers have been
discharged with the proceeds of such Letter of Credit. Whether or not a Borrower
submits any Notice of Borrowing to Agent, Borrowers shall be deemed to have
requested from Lenders a Borrowing of Base Rate Loans in an amount necessary to
pay to Issuing Bank all amounts due Issuing Bank on any Reimbursement Date and
each Lender agrees to fund its Pro Rata share of such Borrowing whether or not
any Default or Event of Default has occurred or exists, the Commitments have
been terminated, the funding of the Borrowing would result in (or increase the
amount of) any Out-of-Formula Condition, or any of the conditions set forth in
Section 11 are not satisfied.
     (iv) As among Borrowers, Lenders, Agent and Issuing Bank, Borrowers assume
all risks of the acts, omissions or misuses of any Letter of Credit by the
beneficiary thereof. The obligation of Borrowers to reimburse Issuing Bank for
any payment made by Issuing Bank under a Letter of Credit shall be absolute,
unconditional, irrevocable and joint and several and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right which Borrowers may have
at any time against a beneficiary of any Letter of Credit. In connection with
the issuance of any documentary Letter of Credit, none of Agent, Issuing Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any Goods purported to be represented
by any documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in the documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any documents or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; the time, place, manner or order in which
shipment of Goods is made; partial or incomplete shipment of, or failure or
omission to ship, any or all of the goods referred to in a documentary Letter of
Credit or documents applicable thereto; any deviation from instructions, delay,
default or fraud by the shipper and/or any Person in connection with any goods
or any shipping or delivery thereof; any breach of contract between the shipper
or vendors and a Borrower; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher, unless such errors, omissions,
interruptions or delays are the result of the gross negligence or willful
misconduct of Issuing Bank; errors in interpretation of technical terms; the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; or any consequences arising from causes
beyond the control of Issuing Bank, including any act or omission (whether
rightful or wrongful) of any present or future Governmental Authority. The
rights, remedies, powers and privileges of Issuing Bank under this Agreement
with respect to Letters of Credit shall be in addition to, and cumulative with,
all rights, remedies, powers and privileges of Issuing Bank under any of the LC
Documents. Nothing herein shall be deemed to release Issuing Bank from any
liability or obligation that it may have in respect to any Letter of Credit
arising out of and directly resulting from its own gross negligence or willful
misconduct.

-42-



--------------------------------------------------------------------------------



 



     (v) No Letter of Credit shall be extended or amended in any respect that is
not solely ministerial, unless all of the LC Conditions are met as though a new
Letter of Credit were being requested and issued. With respect to any Letter of
Credit that contains any “evergreen” or automatic renewal provision, each Lender
shall be deemed to have consented to any such extension or renewal, unless any
such Lender shall have provided to Agent written notice that it declines to
consent to any such extension or renewal at least 30 days prior to the date on
which Issuing Bank is entitled to decline to extend or renew the Letter of
Credit. If all of the LC Conditions are met and no Default or Event of Default
exists, each Lender shall be deemed to have consented to any such extension or
renewal.
     (vi) Unless otherwise provided in any of the LC Documents, each LC
Application and each standby Letter of Credit shall be subject to the then
current Uniform Customs and Practice for Documentary Credits and any amendments
or revisions thereto.
          2.3.2. Participations.
     (i) Immediately upon the issuance of any Letter of Credit, each Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from Issuing Bank, without recourse or warranty, an undivided interest and
participation equal to the Pro Rata share of such Lender (a “Participating
Lender”) in all LC Obligations arising in connection with such Letter of Credit,
but in no event greater than an amount which, when added to such Lender’s Pro
Rata share of all Revolver Loans and LC Obligations then outstanding, exceeds
such Lender’s Revolver Commitment.
     (ii) If Issuing Bank makes any payment under a Letter of Credit and
Borrowers do not repay or cause to be repaid the amount of such payment on the
Reimbursement Date, Issuing Bank shall promptly notify Agent, which shall
promptly notify each Participating Lender, of such payment and each
Participating Lender shall promptly (and in any event within 1 Business Day
after its receipt of notice from Agent) and unconditionally pay to Agent, for
the account of Issuing Bank, in immediately available funds, the amount of such
Participating Lender’s Pro Rata share of such payment, and Agent shall promptly
pay such amounts to Issuing Bank. If a Participating Lender does not make its
Pro Rata share of the amount of such payment available to Agent on a timely
basis as herein provided, such Participating Lender agrees to pay to Agent for
the account of Issuing Bank, forthwith on demand, such amount together with
interest thereon at the Federal Funds Rate until paid. The failure of any
Participating Lender to make available to Agent for the account of Issuing Bank
such Participating Lender’s Pro Rata share of the LC Obligations shall not
relieve any other Participating Lender of its obligation hereunder to make
available to Agent its Pro Rata share of the LC Obligations. No Participating
Lender shall be responsible for the failure of any other Participating Lender to
make available to Agent its Pro Rata share of the LC Obligations on the date
such payment is to be made.
     (iii) Whenever Issuing Bank receives a payment on account of the LC
Obligations, including any interest thereon, as to which Agent has previously
received payments from any Participating Lender for the account of Issuing Bank,
Issuing Bank shall promptly pay to each Participating Lender which has funded
its participating interest therein, in immediately available funds, an amount
equal to such Participating Lender’s Pro Rata share thereof.
     (iv) The obligation of each Participating Lender to make payments to Agent
for the account of Issuing Bank in connection with Issuing Bank’s payment under
a Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with the terms and conditions of this

-43-



--------------------------------------------------------------------------------



 



Agreement under all circumstances and irrespective of whether or not Borrowers
may assert or have any claim for any lack of validity or unenforceability of
this Agreement or any of the other Loan Documents; any Borrower’s dispute as to
its liability for any of the LC Obligations; the existence of any Default or
Event of Default; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; the existence of any setoff or defense any Obligor may have with
respect to any of the Obligations; or the termination of the Commitments.
     (v) Neither Issuing Bank nor any of its officers, directors, employees or
agents shall be liable to any Participating Lender for any action taken or
omitted to be taken under or in connection with any of the LC Documents except
as a result of actual gross negligence or willful misconduct on the part of
Issuing Bank. Issuing Bank does not assume any responsibility for any failure or
delay in performance or breach by a Borrower or any other Person of its
obligations under any of the LC Documents. Issuing Bank does not make to
Participating Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, the LC Documents, or any Obligor.
Issuing Bank shall not be responsible to any Participating Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
or any of the LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any of the Collateral or the perfection
of any Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or any
Account Debtor. In connection with its administration of and enforcement of
rights or remedies under any of the LC Documents, Issuing Bank shall be entitled
to act, and shall be fully protected in acting upon, any certification, notice
or other communication in whatever form believed by Issuing Bank, in good faith,
to be genuine and correct and to have been signed, sent or made by a proper
Person. Issuing Bank may consult with and employ legal counsel, accountants and
other experts and to advise it concerning its rights, powers and privileges
under the LC Documents and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts. Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to the LC Documents and shall not be liable for the
negligence, default or misconduct of any such agents or attorneys-in-fact
selected by Issuing Bank with reasonable care. Issuing Bank shall not have any
liability to any Participating Lender by reason of Issuing Bank’s refraining to
take any action under any of the LC Documents without having first received
written instructions from the Required Lenders to take such action.
     (vi) Upon the request of any Participating Lender, Issuing Bank shall
furnish to such Participating Lender copies (to the extent then available to
Issuing Bank) of each outstanding Letter of Credit and related LC Documents as
may be in the possession of Issuing Bank and reasonably requested from time to
time by such Participating Lender.
          2.3.3. Cash Collateral Account. If any LC Obligations, whether or not
then due or payable, shall for any reason be outstanding (i) at any time that an
Event of Default exists, (ii) on or at any time after the Commitment Termination
Date, or (iii) on the day that is 30 days prior to the last day of the Term
(except to the extent such LC Obligations relate to one or more Extended Term
Letters of Credit), then Borrowers shall, on Issuing Bank’s or Agent’s request,
forthwith pay to Issuing Bank the amount of any LC Obligations that are then due
and payable and Cash Collateralize all outstanding Letters of Credit that are
not then due and payable. If notwithstanding the occurrence of one or more of
the events described in clauses (i), (ii) and (iii) in the immediately preceding
sentence Borrowers fail to Cash Collateralize any outstanding Letters of Credit
that are not then due and payable on the first Business Day following Agent’s or
Issuing Bank’s demand therefor, Lenders may (and shall upon

-44-



--------------------------------------------------------------------------------



 



direction of Agent) advance such amount as Revolver Loans (whether or not the
Commitment Termination Date has occurred or an Out-of-Formula Condition is
created thereby but not if such advance would cause a Lender’s Pro Rata Share of
all Loans and LC Obligations to exceed its Commitment (as the same was in effect
prior to the Commitment Termination Date if such advance is made after the
Commitment Termination Date)), funded to Agent for the account of Borrowers.
Such cash (together with any interest accrued thereon) shall be held by Agent in
the Cash Collateral Account and shall be invested by Agent, within a reasonable
amount of time following Borrowers’ request, in Cash Equivalents. Each Borrower
hereby pledges to Agent and grants to Agent a security interest in, for the
benefit of Agent in such capacity and for the Pro Rata benefit of Lenders, all
Cash Collateral held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all Obligations (including LC
Obligations), whether or not then due or payable. From time to time after cash
is deposited in the Cash Collateral Account, Agent may apply Cash Collateral
then held in the Cash Collateral Account to the payment of any amounts, in such
order as Agent may elect, as shall be or shall become due and payable by
Borrowers to Issuing Bank, Agent or any Lender with respect to the LC
Obligations; provided, that if at any time the LC Obligations are reduced
without the application of Cash Collateral to such LC Obligations, absent an
Event of Default, the portion of Cash Collateral related to such LC Obligations
so reduced shall be promptly paid by Issuing Bank to Borrowers. Neither
Borrowers nor any other Person claiming by, through or under or on behalf of
Borrowers shall have any right to withdraw any of the Cash Collateral held in
the Cash Collateral Account, including any accrued interest, provided that upon
termination or expiration of all Letters of Credit and the payment and
satisfaction of all of the LC Obligations, any Cash Collateral remaining in the
Cash Collateral Account shall be returned to Borrowers unless an Event of
Default then exists (in which event Agent may apply such Cash Collateral to the
payment of any other Obligations outstanding and, to the extent so applied, such
Cash Collateral shall be applied in accordance with the provisions of
Section 5.5, with any surplus to be turned over to Borrowers). The obligations
of Borrowers under this Section 2.3.3 shall survive Full Payment of the
Obligations and termination of the Commitments, including any obligations with
respect to Extended Term Letters of Credit that remain outstanding beyond the
Commitment Termination Date. Notwithstanding the foregoing, Borrowers shall, on
demand by Issuing Bank or Agent from time to time, Cash Collateralize the
Fronting Exposure of any Defaulting Lender.
          2.3.4. Indemnifications.
     (i) In addition to and without limiting any other indemnity which Borrowers
may have to any Indemnitees under any of the Loan Documents, each Borrower
hereby agrees to indemnify and defend each of the Indemnitees and to hold each
of the Indemnitees harmless from and against any and all Claims which any
Indemnitee may suffer, incur or be subject to as a consequence, directly or
indirectly, of (a) the issuance of, payment or failure to pay or any performance
or failure to perform under any Letter of Credit, (b) any suit, investigation or
proceeding as to which Agent or any Lender is or may become a party to as a
consequence, directly or indirectly, of the issuance of any Letter of Credit or
the payment or failure to pay thereunder or (c) Issuing Bank following any
instructions of a Borrower with respect to any Letter of Credit or any Document
received by Issuing Bank with reference to any Letter of Credit.
     (ii) Each Participating Lender agrees to indemnify and defend each of the
Issuing Bank Indemnitees (to the extent the Issuing Bank Indemnitees are not
reimbursed by Borrowers or any other Obligor, but without limiting the
indemnification obligations of Borrowers under this Agreement), to the extent of
such Lender’s Pro Rata share of the Revolver Commitments, from and against any
and all Claims which may be imposed on, incurred by or asserted against any of
the Issuing Bank Indemnitees in any way related to or arising out of Issuing
Bank’s administration or enforcement of rights or remedies under any of the LC
Documents or any of the transactions

-45-



--------------------------------------------------------------------------------



 



contemplated thereby (including costs and expenses which Borrowers are obligated
to pay under Section 15.2).
          2.3.5. Existing Letters of Credit. As of the Closing Date, there exist
certain letters of credit issued by BofA for the account of one or more
Borrowers, as more fully described on Schedule 2.3.5 hereto (collectively, the
“Existing Letters of Credit”). The parties hereto acknowledge and agree that,
concurrently with the making of the initial Loans hereunder, such Existing
Letters of Credit shall constitute Letters of Credit hereunder for all purposes
as fully as if such Existing Letters of Credit had been issued as Letters of
Credit hereunder.
     2.4. Bank Products. Borrowers may request one or more Lenders to provide,
or to arrange for one or more of such Lender’s Affiliates to provide, Bank
Products, but no Lender shall have any obligation whatsoever to provide, or to
arrange for the provision of, any Bank Products. If Bank Products are provided
by an Affiliate of any Lender, Borrowers agree to indemnify and hold Agent and
Lenders harmless from and against any and all Claims at any time incurred by
Agent or any Lender that arise from any indemnity given by Agent or such Lender
to such Affiliates that relate to such Bank Products; provided, however, nothing
contained herein is intended to limit Borrowers’ rights, with respect to Agent,
any Lender or any Affiliate thereof, if any, which arise as a result of the
execution of documents by and between Borrowers (or any of them) and Agent, any
Lender or any of their Affiliates which relate to Bank Products. Borrowers
acknowledge that obtaining Bank Products from any Lender or its Affiliates is in
the discretion of such Lender or its Affiliates and is subject to all rules and
regulations of such Lender or its Affiliates that are applicable to such Bank
Products.
SECTION 3. INTEREST, FEES AND CHARGES
     3.1. Interest.
          3.1.1. Rates of Interest. Borrowers agree to pay interest in respect
of all unpaid principal amounts of the Revolver Loans from the respective dates
such principal amounts are advanced until paid (whether at stated maturity, on
acceleration or otherwise) at a rate per annum equal to the applicable rate
indicated below:
     (i) for Revolver Loans made or outstanding as Base Rate Loans, the
Applicable Margin plus the Base Rate in effect from time to time; or
     (ii) for Revolver Loans made or outstanding as LIBOR Loans, the Applicable
Margin plus the relevant Adjusted LIBOR Rate for the applicable Interest Period
selected by Borrowers in conformity with this Agreement.
          Upon determining the Adjusted LIBOR Rate for any Interest Period
requested by Borrowers, Agent shall promptly notify Borrowers thereof. Such
determination shall, absent manifest error, be final, conclusive and binding on
all parties and for all purposes. The applicable rate of interest for all Loans
(or portions thereof) bearing interest based upon the Base Rate shall be
increased or decreased, as the case may be, by an amount equal to any increase
or decrease in the Base Rate, with such adjustments to be effective as of the
opening of business on the day that any such change in the Base Rate becomes
effective. Interest on each Loan shall accrue from and including the date on
which such Loan is made, converted to a Loan of another Type or continued as a
LIBOR Loan to (but excluding) the date of any repayment thereof; provided,
however, that, if a Loan is repaid on the same day made, one day’s interest
shall be paid on such Loan.

-46-



--------------------------------------------------------------------------------



 



          3.1.2. Conversions and Continuations.
     (i) Borrowers may on any Business Day, subject to the giving of a proper
Notice of Conversion/Continuation as hereinafter described, elect (A) to
continue all or any part of a LIBOR Loan by selecting a new Interest Period
therefor, to commence on the last day of the immediately preceding Interest
Period, or (B) to convert all or any part of a Loan of one Type into a Loan of
another Type; provided, however, during the period that any Default or Event of
Default exists, Agent may (and shall at the direction of the Required Lenders)
declare that no Loan may be made or continued as or converted into a LIBOR Loan.
Any conversion of a LIBOR Loan into a Base Rate Loan shall be made on the last
day of the Interest Period for such LIBOR Loan. Any conversion or continuation
made with respect to less than the entire outstanding balance of the Loans must
be allocated among Lenders on a Pro Rata basis, and the Interest Period for
Loans converted into or continued as LIBOR Loans shall be coterminous for each
Lender.
     (ii) Whenever Borrowers desire to convert or continue Loans under
Section 3.1.2(i), Borrower Representative shall give Agent notice thereof in
form satisfactory to Agent (a “Notice of Conversion/Continuation”), at least 1
Business Day before the requested conversion date, in the case of a conversion
into Base Rate Loans, and at least 3 Business Days before the requested
conversion or continuation date, in the case of a conversion into or
continuation of LIBOR Loans. Promptly after receipt of a Notice of
Conversion/Continuation, Agent shall notify each Lender of the proposed
conversion or continuation. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify the aggregate principal amount of the Loans to be
converted or continued, the date of such conversion or continuation (which shall
be a Business Day) and whether the Loans are being converted into or continued
as LIBOR Loans (and, if so, the duration of the Interest Period to be applicable
thereto and, in the absence of any specification by Borrowers of the Interest
Period, an Interest Period of one month will be deemed to be specified) or Base
Rate Loans. If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver the Notice of
Conversion/Continuation, Borrowers shall be deemed to have elected to convert
such LIBOR Loans to Base Rate Loans.
          3.1.3. Interest Periods. In connection with the making or continuation
of, or conversion into, each Borrowing of LIBOR Loans, Borrowers shall select an
interest period (each an “Interest Period”) to be applicable to such LIBOR Loan,
which interest period shall commence on the date such LIBOR Loan is made and
shall end on a numerically corresponding day in the first, second, third or
sixth month thereafter; provided, however, that:
     (i) the initial Interest Period for a LIBOR Loan shall commence on the date
of such Borrowing (including the date of any conversion from a Loan of another
Type) and each Interest Period occurring thereafter in respect of such Revolver
Loan shall commence on the date on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that, if any Interest Period in respect of LIBOR Loans would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
     (iii) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall expire on the last Business Day of such calendar month; and

-47-



--------------------------------------------------------------------------------



 



     (iv) no Interest Period shall extend beyond the last day of the Term.
          3.1.4. Interest Rate Not Ascertainable. If Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) that on any date for determining the Adjusted LIBOR
Rate for any Interest Period, by reason of any changes arising after the date of
this Agreement affecting the London interbank market or any Lender’s position in
such market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of Adjusted
LIBOR Rate, then, and in any such event, Agent shall forthwith give notice (by
telephone promptly confirmed in writing) to Borrowers of such determination.
Until Agent notifies Borrowers that the circumstances giving rise to the
suspension described herein no longer exist, the obligation of Lenders to make
LIBOR Loans shall be suspended, and such affected Loans then outstanding shall,
at the end of the then applicable Interest Period or at such earlier time as may
be required by Applicable Law, bear the same interest as Base Rate Loans.
          3.1.5. Default Rate of Interest. Borrowers shall pay interest at a
rate per annum equal to the Default Rate (i) with respect to the principal
amount of all of the Obligations (and, to the extent permitted by Applicable
Law, all past due interest) upon the earlier to occur of (x) Borrower
Representative’s receipt of notice from Agent of the Required Lenders’ election
to charge the Default Rate based upon the existence of any Event of Default
(which notice Agent shall send at the direction of the Required Lenders),
whether or not acceleration or demand for payment of the Obligations has been
made, or (y) the commencement by or against any Borrower of an Insolvency
Proceeding whether or not Lenders elect to accelerate the maturity or demand
payment of any of the Obligations; and (ii) with respect to the principal amount
of any Out-of-Formula Loans upon Borrower Representative’s receipt of notice
from Agent of the Required Lenders’ election to charge the Default Rate with
respect thereto, whether or not demand for payment thereof has been made by
Agent. To the fullest extent permitted by Applicable Law, the Default Rate shall
apply and accrue on any judgment entered with respect to any of the Obligations
and to the unpaid principal amount of the Obligations during any Insolvency
Proceeding of a Borrower. Each Borrower acknowledges that the cost and expense
to Agent and each Lender attendant upon the occurrence of an Event of Default
are difficult to ascertain or estimate and that the Default Rate is a fair and
reasonable estimate to compensate Agent and Lenders for such added cost and
expense. Interest accrued at the Default Rate shall be due and payable on
demand.
     3.2. Fees. In consideration of Lenders’ establishment of the Commitments in
favor of Borrowers, and Agent’s agreement to serve as collateral and
administrative agent hereunder, Borrowers jointly and severally agree to pay the
following fees:
          3.2.1. Closing Fee and Arrangement Fee. Borrowers shall pay to Agent,
for the benefit of the Initial Lenders, a closing fee as set forth in the Fee
Letter, which shall be paid concurrently with the funding of the initial Loans
hereunder. In addition, Borrowers shall be jointly and severally obligated to
pay to Agent, for its own account, the arrangement fee described in the Fee
Letter, which shall be paid concurrently with the funding of the initial Loans
hereunder.
          3.2.2. Unused Line Fee. Borrowers shall be jointly and severally
obligated to pay to Agent for the Pro Rata benefit of Lenders a fee equal to
(a) 0.50% per annum of the amount by which the Average Revolver Loan Balance for
any month (or portion thereof that the Commitments are in effect) is less than
the Commitments if such amount is less than an amount equal to 50% of the
Commitments, and (b) 0.375% per annum of the amount by which the Average
Revolver Loan Balance for any month (or portion thereof that the Commitments are
in effect) is less than the Commitments if such amount is greater than or equal
to an amount equal to 50% of the Commitments, in each case, such fee to be paid
monthly, in arrears, on the first day of each month; but if the Commitment
Termination Date shall occur

-48-



--------------------------------------------------------------------------------



 



on a day other than the first day of a month, then any such fee payable for the
month in which termination shall occur shall be paid on the Commitment
Termination Date.
          3.2.3. LC Facility Fees. Borrowers shall be jointly and severally
obligated to pay: (i) to Agent, for the Pro Rata account of each Lender, for all
Letters of Credit, the Applicable Margin in effect for Revolver Loans that are
LIBOR Loans on a per annum basis based on the average amount available to be
drawn under Letters of Credit outstanding and all Letters of Credit that are
paid or expire during the period of measurement, payable monthly, in arrears, on
the first calendar day of the following month; (ii) to Issuing Bank, for its own
account, a Letter of Credit fronting fee of 0.125% per annum based on the
average amount available to be drawn under all Letters of Credit outstanding and
all Letters of Credit that are paid or expire during the period of measurement,
payable monthly, in arrears, on the first calendar day of the following month;
and (iii) to Issuing Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing and administration
of all Letters of Credit. All Letter of Credit fees (other than the fronting
fee) that are expressed as a percentage shall be increased to a percentage that
is 2% greater than the percentage that would otherwise be applicable to LIBOR
Loans when the Default Rate is in effect.
          3.2.4. Audit and Appraisal Fees and Expenses.
          (a) Borrowers shall reimburse Agent for all reasonable costs and
expenses incurred by Agent (including standard and actual fees charged by
Agent’s internal appraisal department) in connection with audits and reviews of
any Obligor’s books and records and such other matters pertaining to any Obligor
or any Collateral as Agent shall deem appropriate, and shall pay to Agent the
standard amount charged by Agent per day ($1,000 per day as of the Closing Date)
for each day that an employee or agent of Agent shall be engaged in an
examination or review of any Obligor’s books and records, provided, that, unless
a Default or Event of Default exists at the time any audit or review is
initiated (in which event there shall be no limit on the number of examinations
and reviews for which Borrowers shall be obligated to reimburse Agent),
Borrowers shall not be obligated to reimburse Agent for the costs, expenses or
charges associated with any audit or review initiated during a Loan Year other
than (i) three (3) field examinations during a Loan Year in which Availability
is less than an amount equal to 20% of the Commitments, (ii) two (2) field
examinations during a Loan Year in which Availability is equal to or greater
than an amount equal to 20% of the Commitments but less than an amount equal to
40% of the Commitments and (iii) one (1) field examination during a Loan Year in
which Availability is equal to or greater than an amount equal to 40% of the
Commitments. For the avoidance of doubt, if Availability decreases below the
threshold (e.g., those set forth in subclauses (i), (ii) and (iii) of this
clause (a)) in effect at any time, then a new field examination (for which
Borrowers shall be obligated to reimburse Agent) shall be immediately triggered
unless the most recent field examination then in existence was conducted within
the then applicable number of days (i.e., 120 days for subclause (i) or 180 days
for subclause (ii)) since the field examination preceding the then most current
field examination.
          (b) Borrowers shall reimburse Agent for all reasonable costs and
expenses incurred by Agent (including standard and actual fees charged by
Agent’s internal appraisal department) in connection with Orderly Liquidation
Value Appraisals, provided, that, unless a Default or Event of Default exists at
the time any Orderly Liquidation Value Appraisals is initiated (in which event,
there shall be no limit on the number of Orderly Liquidation Value Appraisals
for which Borrowers shall be obligated to reimburse Agent), Borrowers shall not
be obligated to reimburse Agent for the costs, expenses or charges associated
with any Orderly Liquidation Value Appraisal initiated during a Loan Year other
than (i) two (2) Orderly Liquidation Value Appraisals during a Loan Year in
which Availability is less than an amount equal to 20% of the Commitments, and
(ii) one (1) Orderly Liquidation Value Appraisal during a Loan Year in which
Availability is equal to or greater than an amount equal to 20% of the
Commitments. For the avoidance of doubt, if Availability decreases below

-49-



--------------------------------------------------------------------------------



 



the threshold (e.g., those set forth in subclauses (i) and (ii) of this clause
(b)) in effect at any time, then an Orderly Liquidation Value Appraisal (for
which Borrowers shall be obligated to reimburse Agent) shall be immediately
triggered unless the most recent Orderly Liquidation Value Appraisals was
conducted within the then applicable number of days (i.e., 180 days for
subclause (i) or 365 days for subclause (ii)) since the Orderly Liquidation
Value Appraisal preceding the then most current Orderly Liquidation Value
Appraisal.
          (c) Nothing contained in this Section 3.2.4 shall be construed to
(i) limit or restrict Agent’s right to conduct audits as provided in
Section 10.1.1 or otherwise obtain appraisals of the Collateral at the expense
of Agent and Lenders, or (ii) impose any obligation or duty upon Agent to
conduct such audits or appraisals.
          3.2.5. Agency Fee. In consideration of BofA’s syndication of the
Commitments and service as Agent hereunder, Borrowers shall pay to Agent an
agency fee as set forth in the Fee Letter, which fee shall be payable on the
Closing Date and on the first day of each Loan Year thereafter (or on the date
of Full Payment of the Obligations upon termination of the Commitments, if on a
date other than an anniversary date).
          3.2.6. General Provisions. All fees shall be fully earned by the
identified recipient thereof pursuant to the foregoing provisions of this
Agreement on the due date thereof (and, in the case of Letters of Credit, upon
each issuance, renewal or extension of such Letter of Credit) and, except as
otherwise set forth herein or required by Applicable Law, shall not be subject
to rebate, refund or proration. All fees provided for in this Section 3.2 and in
the Fee Letter are and shall be deemed to be compensation for services and are
not, and shall not be deemed to be, interest or any other charge for the use,
forbearance or detention of money.
     3.3. Computation of Interest and Fees. All fees and other charges provided
for in this Agreement that are calculated as a per annum percentage of any
amount and all interest shall be calculated daily and shall be computed on the
actual number of days elapsed over a year of 360 days. For purposes of computing
interest and other charges hereunder, each Payment Item and other form of
payment received by Agent shall be deemed applied by Agent and Lenders on
account of the Obligations (subject to final payment of such items) on the first
Business Day after the Business Day on which Agent receives such Payment Item in
the applicable Payment Account or, in the case of Payment Items constituting
immediately available funds, on the Business Day on which Agent receives such
Payment Item in the applicable Payment Account. Each determination by Agent of
interest and fees hereunder shall be presumptive evidence of the correctness of
such interest and fees.
     3.4. Reimbursement Obligations.
          3.4.1. Borrowers shall reimburse Agent and Lenders for any
Extraordinary Expenses incurred by Agent or any Lender, on the sooner to occur
of Agent’s demand therefor or Agent’s receipt of any proceeds of Collateral in
connection with any Enforcement Action (subject to the provisions of Section 5.5
with respect to the application of any proceeds of Collateral). Borrowers shall
also reimburse Agent for all reasonable out-of-pocket legal, accounting,
appraisal, consulting and other fees and expenses suffered or incurred by Agent
in connection with: (i) the negotiation and preparation of any of the Loan
Documents, or any amendment or modification thereto; (ii) the administration of
the Loan Documents and the transactions contemplated thereby; (iii) action taken
to perfect or maintain the perfection or priority of any of Agent’s Liens with
respect to any of the Collateral; (iv) any inspection of or audits conducted by
Agent with respect to any Obligor’s books and records or any of the Collateral
(subject to the limits set forth in Section 3.2.4); (v) any effort by Agent to
verify or appraise any of the Collateral (subject to the limits set forth in
Section 3.2.4). All amounts chargeable to or reimbursable by

-50-



--------------------------------------------------------------------------------



 



Borrowers under this Section 3.4 and under Section 3.2.4 shall constitute
Obligations that are secured by all of the Collateral and shall be payable on
demand to Agent. Borrowers shall also reimburse Agent for reasonable
out-of-pocket expenses incurred by Agent in its administration of any of the
Collateral to the extent and in the manner provided in Section 8 or in any of
the other Loan Documents. If, for any reason (including inaccurate reporting on
any Borrowing Base Certificate or Compliance Certificate), it is determined that
a higher Applicable Margin should have applied to a period than was actually
applied, then the proper margin shall be applied retroactively and Borrowers
shall immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. The foregoing
shall be in addition to, and shall not be construed to limit, any other
provision of any of the Loan Documents regarding the indemnification or
reimbursement by Borrowers of Claims suffered or incurred by Agent or any
Lender.
          3.4.2. If at any time Agent or (with the prior consent of Agent) any
Lender, in each case with the written consent of an Obligor (such consent to be
deemed given if an Obligor is a party to or acknowledges in writing any
agreement giving rise to the Obligation of Agent of such Lender) shall agree to
indemnify any Person against losses or damages that such Person may suffer or
incur in its dealings or transactions with any Obligor, or shall guarantee or
otherwise assure payment of any liability or obligation of any Obligor to such
Person, or otherwise shall provide assurances of any Obligors’ payment or
performance under any agreement with such Person, including indemnities,
guaranties or other assurances of payment or performance given by Agent or any
Lender with respect to Banking Relationship Debt, then the Contingent Obligation
of Agent or any Lender providing any such indemnity, guaranty or other assurance
of payment or performance, together with any payment made or liability incurred
by Agent or any Lender in connection therewith, shall constitute Obligations
that are secured by the Collateral and Borrowers shall repay, on demand, any
amount so paid or any liability incurred by Agent or any Lender in connection
with any such indemnity, guaranty or assurance. Nothing herein shall be
construed to impose upon Agent or any Lender any obligation to provide any such
indemnity, guaranty or assurance. The foregoing agreement of Borrowers shall
survive termination of the Commitments and Full Payment of the Obligations and
any other provisions of the Loan Documents regarding reimbursement or
indemnification by Borrowers of Claims suffered or incurred by Agent or any
Lender.
     3.5. Bank Charges. Borrowers shall pay to Agent, on demand, any and all
fees, costs or expenses which Agent pays to a bank or other similar institution
(including any fees paid by Agent or any Lender to any Participant) arising out
of or in connection with (i) the forwarding to a Borrower or any other Person on
behalf of Borrower by Agent of proceeds of Loans made by Lenders to a Borrower
pursuant to this Agreement and (ii) the depositing for collection by Agent of
any Payment Item received or delivered to Agent on account of the Obligations.
Each Borrower acknowledges and agrees that Agent may charge such costs, fees and
expenses to Borrowers based upon Agent’s good faith estimate of such costs, fees
and expenses as they are incurred by Agent.
     3.6. Illegality. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, if (i) any Change in Law shall make it unlawful for
a Lender to make or maintain a LIBOR Loan or to give effect to its obligations
as contemplated hereby with respect to a LIBOR Loan, or (ii) at any time such
Lender determines that the making or continuance of any LIBOR Loan has become
impracticable as a result of a contingency occurring after the date hereof which
adversely affects the London interbank market or the position of such Lender in
such market, then such Lender shall give after such determination Agent and
Borrowers notice thereof and may thereafter (1) declare that LIBOR Loans will
not thereafter be made by such Lender, whereupon any request by a Borrower for a
LIBOR Loan from such Lender shall be deemed a request for a Base Rate Loan
unless such Lender’s declaration shall be subsequently withdrawn (which
declaration shall be withdrawn promptly after the cessation of the

-51-



--------------------------------------------------------------------------------



 



circumstances described in clause (i) or (ii) above); and (2) require that all
outstanding LIBOR Loans made by such Lender be converted to Base Rate Loans,
under the circumstances of clause (i) or (ii) of this Section 3.6 insofar as
such Lender determines the continuance of LIBOR Loans to be impracticable, in
which event each of such Lender’s outstanding LIBOR Loans shall be converted to
Base Rate Loans automatically on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not be
lawfully maintained as a LIBOR Loan until such expiration date, immediately upon
such notice).
     3.7. Increased Costs. If, by reason of any Change in Law:
     (i) any Lender shall be subject after the date hereof to any Tax, duty or
other charge with respect to any LIBOR Loan or Letter of Credit or its
obligation to make LIBOR Loans or to issue Letters of Credit or participate in
the LC Obligations arising from the issuance of Letters of Credit, or a change
shall result in the basis of taxation of payment to any Lender of the principal
of or interest on its LIBOR Loans or its obligation to make LIBOR Loans, issue
Letters of Credit or participate in the LC Obligations arising from the issuance
of Letters of Credit (except for Excluded Taxes); or
     (ii) any reserve (including any imposed by the Board of Governors), special
deposits or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender shall be imposed or deemed
applicable or any other condition affecting its LIBOR Loans or Letters of Credit
or its obligation to make LIBOR Loans or to issue Letters of Credit or
participate in the LC Obligations arising from the issuance of Letters of Credit
shall be imposed on such Lender or the London interbank market;
and as a result thereof there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining LIBOR Loans or issuing
Letters of Credit (except to the extent already included in the determination of
the applicable Adjusted LIBOR Rate for LIBOR Loans), or there shall be a
reduction in the amount received or receivable by such Lender, then such Lender
shall, promptly after determining the existence or amount of any such increased
costs for which such Lender seeks payment hereunder, give Borrower
Representative notice thereof and Borrowers shall from time to time, upon
written notice from and demand by such Lender (with a copy of such notice and
demand to Agent), pay to Agent for the account of such Lender, within 5 Business
Days after the date specified in such notice and demand, an additional amount
sufficient to indemnify such Lender against such increased costs. A certificate
as to the amount of such increased costs, submitted to Borrowers by such Lender,
shall be final, conclusive and binding for all purposes, absent manifest error;
provided, however, that Borrowers shall not be obligated to indemnify any Lender
for such increased costs for any period 90 days or more prior to the date such
Lender provides such notice.
     If any Lender shall advise Agent at any time that, because of the
circumstances described hereinabove in this Section 3.7 or any other
circumstances arising after the date of this Agreement generally affecting the
London interbank market, the Adjusted LIBOR Rate, as determined by Agent, will
not adequately and fairly reflect the cost to such Lender of funding LIBOR Loans
or issuing Letters of Credit, then, and in any such event:
     (i) Agent shall forthwith give notice (by telephone confirmed promptly in
writing) to Borrowers and Lenders of such event;
     (ii) Borrowers’ right to request and such Lender’s obligation to make LIBOR
Loans or to issue Letters of Credit or participate in the LC Obligations arising
from the issuance of Letters of Credit shall be immediately suspended and
Borrowers’ right to continue a LIBOR Loan

-52-



--------------------------------------------------------------------------------



 



as such beyond the then applicable Interest Period or to request a Letter of
Credit shall also be suspended, until each condition giving rise to such
suspension no longer exists; and
     (iii) such Lender shall make a Base Rate Loan as part of the requested
Borrowing of LIBOR Loans, which Base Rate Loan shall, for all purposes, be
considered part of such Borrowing.
     For purposes of this Section 3.7, all references to a Lender shall be
deemed to include any bank holding company or bank parent of such Lender. If any
Lender provides notice that, due to the circumstances described in this
Section 3.7, the Adjusted LIBOR Rate will not adequately and fairly reflect the
cost to such Lender of funding LIBOR Loans or participating in LC Obligations
arising from the issuance of Letters of Credit, then such Lender may be replaced
pursuant to the provisions of Section 13.17.
     3.8. Capital Adequacy. If any Lender determines that any Change in Law
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any Person controlling such Lender and (taking into
consideration such Lender’s or such corporation’s or other entity’s policies
with respect to capital adequacy and such Lender’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitments, loans, credits or obligations under this Agreement, then: (a) Agent
shall promptly, after its receipt of a certificate from such Lender setting
forth such Lender’s determination of such occurrence, give notice thereof to
Borrowers and Lenders; and (b) Borrowers shall pay to Agent, for the account of
such Lender, as an additional fee from time to time, on demand, such amount as
such Lender certifies to be the amount reasonably calculated to compensate such
Lender for such reduction; provided, however, that Borrowers shall not be
obligated to pay any Lender for such amounts for any period 90 days or more
prior to the date such Lender provides such notice. A certificate of such Lender
claiming entitlement to compensation as set forth above will be conclusive in
the absence of manifest error. Such certificate will set forth the nature of the
occurrence giving rise to such compensation, the additional amount or amounts to
be paid to such Lender (including the basis for such Lender’s determination of
such amount), and the method by which such amounts were determined. In
determining such amount, such Lender may use any reasonable averaging and
attribution method. For purposes of this Section 3.8 all references to a Lender
shall be deemed to include any bank holding company or bank parent of such
Lender.
     3.9. Mitigation. Each Lender agrees that, with reasonable promptness after
such Lender becomes aware that such Lender is entitled to receive payments under
Sections 3.6, 3.7 or 3.8, or is or has become subject to U.S. withholding taxes
payable by any Borrower in respect of its Loans, it will, to the extent not
inconsistent with any internal policy of such Lender or any applicable legal or
regulatory restriction, (i) use all reasonable efforts to make, fund or maintain
the Commitment of such Lender or the Loans of such Lender through another
lending office of such Lender or (ii) take such other reasonable measures, if,
as a result thereof, the circumstances which would relieve Borrowers from their
obligations to pay such additional amounts (or reduce the amount of such
payments), or such withholding taxes would be reduced, and if the making,
funding or maintaining of such Commitment or Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Commitment or Loans or the interests of such
Lender.
     3.10. Funding Losses. If for any reason (other than due to a default by a
Lender, as a result of a Lender’s refusal to honor a LIBOR Loan request due to
circumstances described in this Agreement or as a result of the application of
Section 3.7) a Borrowing of, or conversion to or continuation of, LIBOR Loans
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), or if any repayment
(including any conversions pursuant to Section 3.1.2) of any of its LIBOR Loans
occurs on a date that is not the last day of an

-53-



--------------------------------------------------------------------------------



 



Interest Period applicable thereto, or if for any reason Borrowers default in
their obligation to repay LIBOR Loans when required by the terms of this
Agreement, then Borrowers shall be jointly and severally obligated to pay to
each Lender an amount equal to all losses and expenses which such Lender may
sustain or incur as a consequence thereof, including any such loss or expense
arising from the liquidation or redeployment of funds obtained by it to maintain
its LIBOR Loans or from fees payable to terminate the deposits from which such
funds were obtained. Borrowers shall pay all such amounts due to any Lender upon
presentation by such Lender of a statement setting forth the amount and such
Lender’s calculation thereof, which statement shall be deemed true and correct
absent manifest error. For purposes of this Section 3.10, all references to a
Lender shall be deemed to include any bank holding company or bank parent of
such Lender.
     3.11. Maximum Interest. Regardless of any provision contained in any of the
Loan Documents, in no contingency or event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by Agent and Lenders
pursuant to the terms of this Agreement or any of the other Loan Documents and
that are deemed interest under Applicable Law exceed the highest rate
permissible under any Applicable Law (including, to the extent applicable, 18
U.S.C. § 85). No agreements, conditions, provisions or stipulations contained in
this Agreement or any of the other Loan Documents or the exercise by Agent of
the right to accelerate the payment or the maturity of all or any portion of the
Obligations, or the exercise of any option whatsoever contained in any of the
Loan Documents, or the prepayment by Borrowers of any of the Obligations, or the
occurrence of any contingency whatsoever, shall entitle Agent or any Lender to
charge or receive in any event, interest or any charges, amounts, premiums or
fees deemed interest by Applicable Law (such interest, charges, amounts,
premiums and fees referred to herein collectively as “Interest”) in excess of
the Maximum Rate and in no event shall Borrowers be obligated to pay Interest
exceeding such Maximum Rate, and all agreements, conditions or stipulations, if
any, which may in any event or contingency whatsoever operate to bind, obligate
or compel Borrowers to pay Interest exceeding the Maximum Rate shall be without
binding force or effect, at law or in equity, to the extent only of the excess
of Interest over such Maximum Rate. If any Interest is charged or received with
respect to the Obligations in excess of the Maximum Rate (“Excess”), Borrowers
stipulate that any such charge or receipt shall be the result of an accident and
bona fide error, and such Excess, to the extent received, shall be applied first
to reduce the principal of such Obligations and the balance, if any, returned to
Borrowers, it being the intent of the parties hereto not to enter into a
usurious or otherwise illegal relationship. Each Borrower recognizes that, with
fluctuations in the rates of interest set forth in Section 3.1.1, and the
Maximum Rate, such an unintentional result could inadvertently occur. All monies
paid to Agent or any Lender hereunder or under any of the other Loan Documents,
whether at maturity or by prepayment, shall be subject to any rebate of unearned
Interest as and to the extent required by Applicable Law. By the execution of
this Agreement, each Borrower covenants that (i) the credit or return of any
Excess shall constitute the acceptance by such Borrower of such Excess, and (ii)
such Borrower shall not seek or pursue any other remedy, legal or equitable,
against Agent or any Lender, based in whole or in part upon contracting for,
charging or receiving any Interest in excess of the Maximum Rate. For the
purpose of determining whether or not any Excess has been contracted for,
charged or received by Agent or any Lender, all Interest at any time contracted
for, charged or received from Borrowers in connection with any of the Loan
Documents shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread in equal parts throughout the full term of the
Obligations. Borrowers, Agent and Lenders shall, to the maximum extent permitted
under Applicable Law, (i) characterize any non-principal payment as an expense,
fee or premium rather than as Interest and (ii) exclude voluntary prepayments
and the effects thereof. The provisions of this Section 3.11 shall be deemed to
be incorporated into every Loan Document (whether or not any provision of this
Section is referred to therein). All such Loan Documents and communications
relating to any Interest owed by Borrowers and all figures set forth therein
shall, for the sole purpose of computing the extent of Obligations, be
automatically recomputed by Borrowers, and by any court considering the same, to
give effect to the adjustments or credits required by this Section 3.11.

-54-



--------------------------------------------------------------------------------



 



SECTION 4. LOAN ADMINISTRATION
     4.1. Manner of Borrowing and Funding Revolver Loans. Borrowings under the
Commitments established pursuant to Section 2.1 shall be made and funded as
follows:
          4.1.1. Notice of Borrowing.
     (i) Whenever Borrowers desire to make a Borrowing under Section 2.1 (other
than a Borrowing resulting from a conversion or continuation pursuant to
Section 3.1.2), Borrowers shall give Agent notice of such Borrowing request in
form satisfactory to Agent (a “Notice of Borrowing”). Such Notice of Borrowing
shall be given by Borrower Representative at the office designated by Agent from
time to time (a) no later than 12:00 noon on the Business Day of the requested
funding date of such Borrowing, in the case of Base Rate Loans, and (b) no later
than 1:00 p.m. at least 3 Business Days prior to the requested funding date of
such Borrowing, in the case of LIBOR Loans. Notices received after such times
shall be deemed received on the next Business Day. The Revolver Loans made by
each Lender on the Closing Date, if any, shall be in excess of $250,000 and
shall be made as Base Rate Loans and thereafter may be made or continued as or
converted into Base Rate Loans or LIBOR Loans. Each Notice of Borrowing (or
telephonic notice thereof) shall be irrevocable and shall specify (I) the
principal amount of the Borrowing, (II) the date of Borrowing (which shall be a
Business Day), (III) whether the Borrowing is to consist of Base Rate Loans or
LIBOR Loans, (IV) in the case of LIBOR Loans, the duration of the Interest
Period to be applicable thereto, (V) the applicable Borrower(s) on behalf of
which such request is made, and (VI) the account of the applicable Borrower to
which the proceeds of such Borrowing are to be disbursed.
     (ii) Unless payment is otherwise timely made by Borrowers, the becoming due
of any amount required to be paid with respect to any of the Obligations
(whether as principal, accrued interest, fees or other charges, including
Extraordinary Expenses and LC Obligations, and Secured Bank Product Obligations)
shall be deemed irrevocably to be a request (without any requirement for the
submission of a Notice of Borrowing) for Revolver Loans on the due date of, and
in an aggregate amount required to pay, such Obligations, and the proceeds of
such Revolver Loans may be disbursed by way of direct payment of the relevant
Obligation and shall bear interest as Base Rate Loans unless and until such
Loans are converted to LIBOR Loans in accordance with the terms of this
Agreement.
     (iii) If Borrowers elect to establish a Controlled Disbursement Account
with BofA or any Affiliate of BofA, then, at Agent’s election, the presentation
for payment by BofA (or its Affiliate) of any check or other item of payment
drawn on the Controlled Disbursement Account at a time when there are
insufficient funds in such account to cover such check shall be deemed
irrevocably to be a request (without any requirement for the submission of a
Notice of Borrowing) for Revolver Loans on the date of such presentation and in
an amount equal to the aggregate amount of the items presented for payment, and
the proceeds of such Revolver Loans may be disbursed to the Controlled
Disbursement Account and shall bear interest as Base Rate Loans.
     (iv) Neither Agent nor any Lender shall have any obligation to honor any
deemed request for a Revolver Loan on or after the Commitment Termination Date
or when an Out-of-Formula Condition exists (except as may be otherwise required
by Agent in accordance with this Agreement) or would result therefrom or when
any condition precedent in Section 11 is not satisfied.

-55-



--------------------------------------------------------------------------------



 



          4.1.2. Fundings by Lenders. Subject to its receipt of notice from
Agent of a Notice of Borrowing as provided in Section 4.1.1(i) (except in the
case of a deemed request by Borrower Representative for a Revolver Loan as
provided in Sections 2.3, 4.1.1(ii) or (iii), in which event no Notice of
Borrowing need be submitted), each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested and that Borrowers are entitled to receive under this
Agreement. Agent shall endeavor to notify Lenders of each Notice of Borrowing
(or deemed request for a Borrowing pursuant to Sections 2.3, 4.1.1(ii) or
(iii)), by 1:00 p.m. on the proposed funding date (in the case of Base Rate
Loans) or by 3:00 p.m. at least 2 Business Days before the proposed funding date
(in the case of LIBOR Loans). Each Lender shall deposit with Agent an amount
equal to its Pro Rata share of the Borrowing requested or deemed requested by
Borrowers at Agent’s designated bank in immediately available funds not later
than 2:00 p.m. on the date of funding of such Borrowing, unless Agent’s notice
to Lenders is received after 1:00 p.m. on the proposed funding date of a Base
Rate Loan, in which event Lenders shall deposit with Agent their respective Pro
Rata shares of the requested Borrowing on or before 11:00 a.m. of the next
Business Day. Subject to its receipt of such amounts from Lenders, Agent shall
make the proceeds of the Revolver Loans received by it available to Borrowers by
disbursing such proceeds in accordance with Borrower Representative’s
disbursement instructions set forth in the applicable Notice of Borrowing.
Neither Agent nor any Lender shall have any liability on account of any delay by
any bank or other depository institution in treating the proceeds of any
Revolver Loan as collected funds or any delay in receipt, or any loss, of funds
that constitute a Revolver Loan, the wire transfer of which was initiated by
Agent in accordance with wiring instructions provided to Agent. Unless Agent
shall have been notified in writing by a Lender prior to the proposed time of
funding that such Lender does not intend to deposit with Agent an amount equal
such Lender’s Pro Rata share of the requested Borrowing (or deemed request for a
Borrowing pursuant to Section 2.3 or clauses (ii) or (iii) of Section 4.1.1),
Agent may assume that such Lender has deposited or promptly will deposit its
share with Agent and Agent may in its discretion disburse a corresponding amount
to Borrowers on the applicable funding date. If a Lender’s Pro Rata share of
such Borrowing is not in fact deposited with Agent, then, if Agent has disbursed
to Borrowers an amount corresponding to such share, then such Lender agrees to
pay, and in addition Borrowers agree to repay, to Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is disbursed by Agent to or for the benefit of Borrowers until the
date such amount is paid or repaid to Agent, (a) in the case of Borrowers, at
the interest rate applicable to such Borrowing and (b) in the case of such
Lender, at the Federal Funds Rate. If such Lender repays to Agent such
corresponding amount, such amount so repaid shall constitute a Revolver Loan,
and if both such Lender and Borrowers shall have repaid such corresponding
amount, Agent shall promptly return to Borrowers such corresponding amount in
same day funds. A notice from Agent submitted to any Lender with respect to
amounts owing under this Section 4.1.2 shall be conclusive, absent manifest
error.
          4.1.3. Settlement and Swingline Loans.
     (i) In order to facilitate the administration of the Revolver Loans under
this Agreement, Lenders and Agent agree (which agreement shall be solely between
Lenders and Agent and shall not be for the benefit of or enforceable by any
Borrower) that settlement among them with respect to the Revolver Loans may take
place on a periodic basis on dates determined from time to time by Agent (each a
“Settlement Date”), which may occur before or after the occurrence or during the
continuance of a Default or Event of Default and whether or not all of the
conditions set forth in Section 11 have been met. On each Settlement Date,
payment shall be made by or to each Lender in the manner provided herein and in
accordance with the Settlement Report delivered by Agent to Lenders with respect
to such Settlement Date so that, as of each Settlement Date and after giving
effect to the transaction to take place on such Settlement Date, each Lender
shall hold its Pro Rata share of all Revolver Loans and participations in LC

-56-



--------------------------------------------------------------------------------



 



Obligations. Agent shall request settlement with the Lenders on a basis not less
frequently than once every 5 Business Days.
     (ii) Between Settlement Dates, Agent may request BofA to advance, and BofA
may, but shall in no event be obligated to, advance to Borrowers out of BofA’s
own funds the entire principal amount of any Borrowing of Revolver Loans that
are Base Rate Loans requested or deemed requested pursuant to this Agreement
(any such Revolver Loan funded exclusively by BofA being referred to as a
“Swingline Loan”); provided, that if BofA fails to advance all such funds, the
Lenders shall not be relieved of their obligation to fund Revolver Loans in
accordance with the terms of this Agreement. Each Swingline Loan shall
constitute a Revolver Loan hereunder and shall be subject to all of the terms,
conditions and security applicable to other Revolver Loans, except that all
payments thereon shall be payable to BofA solely for its own account. The
obligation of Borrowers to repay such Swingline Loans to BofA shall be evidenced
by the records of BofA and need not be evidenced by any promissory note. Unless
a funding is required by all Lenders pursuant to Sections 2.1.4 or 13.9.5, Agent
shall not request BofA to make any Swingline Loan if (A) Agent shall have
received written notice from any Lender that one or more of the applicable
conditions precedent set forth in Section 11 will not be satisfied on the
requested funding date for the applicable Borrowing and Agent has made a
determination (without any liability to any Person) that such condition
precedent will not be satisfied, or (B) the requested Borrowing would exceed the
amount of Availability on the funding date. BofA shall not be required to
determine whether the applicable conditions precedent set forth in Section 11
have been satisfied or the requested Borrowing would exceed the amount of
Availability on the funding date applicable thereto prior to making, in its
discretion, any Swingline Loan. Agent shall notify the Lenders of the
outstanding balance of Swingline Loans prior to 11:00 a.m. on each Settlement
Date and each Lender (other than BofA) shall deposit with Agent an amount equal
to its Pro Rata share of the outstanding amount of Swingline Loans in
immediately available funds not later than 2:00 p.m. on such Settlement Date.
Each Lender’s obligation to make such deposit with Agent shall be absolute and
unconditional, without defense, offset, counterclaim or other defense, and
without regard to whether any of the conditions precedent set forth in
Section 11 are satisfied, any Out-of-Formula Condition exists or the Commitment
Termination Date has occurred. If, as the result of the commencement by or
against Borrowers of any Insolvency Proceeding or otherwise, any Swingline Loan
may not be settled among Lenders hereunder, then each Lender (other than BofA)
shall be deemed to have purchased a participating interest in any unpaid
Swingline Loan in an amount equal to such Lender’s Pro Rata share of such
Swingline Loan and shall transfer to BofA, in immediately available funds not
later than the second Business Day after BofA’s request therefor, the amount of
such Lender’s participation. The proceeds of Swingline Loans may be used solely
for purposes for which Revolver Loans generally may be used in accordance with
Section 2.1.3. If any amounts received by BofA in respect of any Swingline Loans
are later required to be returned or repaid by BofA to Borrowers or any other
Obligor or their respective representatives or successors-in-interest, whether
by court order, settlement or otherwise, the other Lenders shall, on demand by
BofA with notice to Agent, pay to Agent for the account of BofA, an amount equal
to each other Lender’s Pro Rata share of all such amounts required to be
returned or repaid.
          4.1.4. Disbursement Authorization. Each Borrower hereby irrevocably
authorizes Agent to disburse the proceeds of each Revolver Loan requested by any
Borrower, or deemed to be requested pursuant to Section 4.1.1 or
Section 4.1.3(ii), as follows: (i) the proceeds of each Revolver Loan requested
under Section 4.1.1(i) shall be disbursed by Agent in accordance with the terms
of the written disbursement letter from Borrowers in the case of the initial
Borrowing, and, in the case of each subsequent Borrowing, by wire transfer to
such bank account of Borrowers as may be agreed upon by Borrowers and Agent from
time to time or elsewhere if pursuant to a written direction from any Borrower

-57-



--------------------------------------------------------------------------------



 



that is approved by Agent; and (ii) the proceeds of each Revolver Loan requested
under Section 4.1.1(ii) or Section 4.1.3(ii) shall be disbursed by Agent by way
of direct payment of the relevant interest or other Obligation. Any Loan
proceeds received by any Borrower or in payment of any of the Obligations shall
be deemed to have been received by all Borrowers for purposes of the joint and
several liability of Borrowers hereunder, but shall be accounted for in
accordance with GAAP to reflect the liability on the financial record of the
actual Borrower.
          4.1.5. Notices. Each Borrower authorizes Agent and Lenders to extend,
convert or continue Loans, effect selections of Types of Loans and transfer
funds to or on behalf of Borrowers based on telephonic or electronic
instructions from any individual whom Agent or any Lender in good faith believes
to be acting on behalf of any Borrower. Borrowers shall confirm each such
telephonic request for a Borrowing or conversion or continuation of Loans by
prompt delivery to Agent of the required Notice of Borrowing or Notice of
Conversion/Continuation, as applicable. If the written confirmation differs in
any material respect from the action taken by Agent or Lenders, the records of
Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by any Borrower as a result of Agent’s or any
Lender’s acting upon its understanding of telephonic or electronic instructions
or requests from a person believed in good faith by Agent or any Lender to be a
person authorized by a Borrower to give such instructions or to make such
requests on Borrowers’ behalf.
     4.2. Defaulting Lender.
          4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Loans or Letters of
Credit, Agent may exclude the Commitments and Loans of any Defaulting Lender(s)
from the calculation of Pro Rata shares. In no event shall any such reallocation
cause the aggregate of outstanding Loans and LC Obligations of any Lender to
exceed such Lender’s Commitment. A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 13.9.1(c).
          4.2.2. Payments; Fees. Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Loan Documents, and
a Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may apply such amounts to the Defaulting Lender’s
defaulted obligations, use the funds to Cash Collateralize such Lender’s
Fronting Exposure, or readvance the amounts to Borrowers hereunder. A Lender
shall not be entitled to receive any fees accruing hereunder during the period
in which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the unused line fee under
Section 3.2.2. If any LC Obligations owing to a Defaulted Lender are reallocated
to other Lenders, fees attributable to such LC Obligations under Section 3.2.3
shall be paid to such Lenders. Agent shall be paid all fees attributable to LC
Obligations that are not reallocated.
          4.2.3. Cure. Borrowers, Agent and Issuing Bank may agree in writing
that a Lender is no longer a Defaulting Lender. At such time, Pro Rata shares
shall be reallocated without exclusion of such Lender’s Commitments and Loans,
and all outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders and settled by Agent
(with appropriate payments by the reinstated Lender) in accordance with the
readjusted Pro Rata shares. Unless expressly agreed by Borrowers, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.

-58-



--------------------------------------------------------------------------------



 



     4.3. Special Provisions Governing LIBOR Loans.
          4.3.1. Number of LIBOR Loans. In no event may the number of LIBOR
Loans outstanding at any time to any Lender exceed 10.
          4.3.2. Minimum Amounts. Each Borrowing of LIBOR Loans pursuant to
Section 4.1.1(i), and each continuation of or conversion to LIBOR Loans pursuant
to Section 3.1.2, shall be in a minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount.
          4.3.3. LIBOR Lending Office. Each Lender shall have the right at any
time and from time to time to designate a different office of itself or of any
Affiliate as such Lender’s LIBOR Lending Office, and to transfer any outstanding
LIBOR Loans to such LIBOR Lending Office. No such designation or transfer shall
result in any liability on the part of Borrowers for increased costs or expenses
resulting solely from such designation or transfer. Increased costs for expenses
resulting from a change in Applicable Law occurring subsequent to any such
designation or transfer shall be deemed not to result solely from such
designation or transfer.
          4.3.4. Funding of LIBOR Loans. Each Lender may, if it so elects,
fulfill its obligation to make, continue or convert LIBOR Loans hereunder by
causing one of its foreign branches or Affiliates (or an international banking
facility created by such Lender) to make or maintain such LIBOR Loans; provided,
however, that such LIBOR Loans shall nonetheless be deemed to have been made and
to be held by such Lender, and the obligation of Borrowers to repay such LIBOR
Loans shall nevertheless be to such Lender for the account of such foreign
branch, Affiliate or international banking facility. The calculation of all
amounts payable to any Lender under Sections 3.7 and 3.10 shall be made as if
each Lender had actually funded or committed to fund its LIBOR Loan through the
purchase of an underlying deposit in an amount equal to the amount of such LIBOR
Loan and having a maturity comparable to the relevant Interest Period for such
LIBOR Loans; provided, however, each Lender may fund its LIBOR Loans in any
manner it deems fit and the foregoing presumption shall be utilized only for the
calculation of amounts payable under Sections 3.7 and 3.10.
     4.4. Borrower Representative. Each Borrower hereby irrevocably appoints
Coltec, and Coltec agrees to act under this Agreement, as the agent and
representative of itself and each other Borrower for all purposes under this
Agreement (in such capacity, “Borrower Representative”), including requesting
Borrowings, submitting LC Requests, selecting whether any Loan or portion
thereof is to bear interest as a Base Rate Loan or a LIBOR Loan, and receiving
account statements and other notices and communications to Borrowers (or any of
them) from Agent. Agent may rely, and shall be fully protected in relying, on
any Notice of Borrowing, Notice of Conversion/Continuation, LC Request,
disbursement instructions, reports, information, Borrowing Base Certificate or
any other notice or communication made or given by Borrower Representative,
whether in its own name, on behalf of any Borrower or on behalf of “the
Borrowers,” and Agent shall have no obligation to make any inquiry or request
any confirmation from or on behalf of any other Borrower as to the binding
effect on such Borrower of any such Notice of Borrowing, Notice of Conversion
Continuation, LC Request, instruction, report, information, Borrowing Base
Certificate or other notice or communication, nor shall the joint and several
character of Borrowers’ liability for the Obligations be affected, provided that
the provisions of this Section 4.4 shall not be construed so as to preclude any
Borrower from directly requesting Borrowings or taking other actions permitted
to be taken by “a Borrower” hereunder. Agent may maintain a single Loan Account
in the name of “Coltec” or “EnPro” hereunder, and each Borrower expressly agrees
to such arrangement and confirms that such arrangement shall have no effect on
the joint and several character of such Borrower’s liability for the
Obligations.

-59-



--------------------------------------------------------------------------------



 



     4.5. All Loans to Constitute One Obligation. The Loans and LC Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Security Document) shall be secured by Agent’s Lien
upon all of the Collateral; provided, however, that Agent and each Lender shall
be deemed to be a creditor of each Borrower and the holder of a separate claim
against each Borrower to the extent of any Obligations jointly and severally
owed by Borrowers to Agent or such Lender.
SECTION 5. PAYMENTS
     5.1. General Payment Provisions. All payments (including all prepayments)
of principal of and interest on the Loans, LC Obligations and other Obligations
that are payable to Agent or any Lender shall be made to Agent in Dollars
without any offset or counterclaim and free and clear of (and without deduction
for) any Taxes (other than Excluded Taxes), and, with respect to payments made
other than by application of balances in the applicable Payment Account, in
immediately available funds not later than 1:00 p.m. on the due date (and
payment made after such time on the due date to be deemed to have been made on
the next succeeding Business Day). Borrowers shall, at the time Borrowers make
any payment under this Agreement, specify to Agent the Obligations to which such
payment is to be applied and, if Borrowers fail so to specify or if the
application specified by Borrowers would be inconsistent with the terms of this
Agreement or if an Event of Default exists, Agent shall distribute such payment
to Lenders for application to the Obligations in such manner as Agent, subject
to the provisions of this Agreement, may determine to be appropriate. All
payments received by Agent shall be subject to the rights of offset that Agent
may have as to amounts otherwise to be remitted to a particular Lender by reason
of amounts due Agent from such Lender under any of the Loan Documents. At any
time and from time to time, to the extent Loans are not repaid by application of
balances in the applicable Payment Account (if required hereunder), Borrowers
shall have the right to prepay the Loans, in whole or in part, without premium
or penalty (except as provided in the proviso below), upon written notice given
to Agent not later than 1:00 p.m., three (3) Business Days prior to each
intended prepayment of LIBOR Loans and one (1) Business Day prior to each
intended prepayment of Base Rate Loans; provided that unless made together with
all amounts required under Section 3.10 to be paid as a consequence of such
prepayment, a prepayment of a LIBOR Loan may be made only on the last day of the
Interest Period applicable thereto. Each such notice shall specify the proposed
date of such prepayment, the aggregate principal amount of the Loans to be
prepaid, whether such Loans are Base Rate Loans or LIBOR Loans (and, in the case
of LIBOR Loans, the Interest Period of the Borrowing pursuant to which made),
shall be irrevocable and shall bind Borrowers to make such prepayment on the
terms specified therein (except to the extent that the amount of the Loans to be
repaid is reduced by the application of balances in the applicable Payment
Account prior to the time of repayment). Loans prepaid pursuant to this
Section 5.1 may be reborrowed, subject to the terms and conditions of this
Agreement.
     5.2. Repayment of Revolver Loans.
          5.2.1. Payment of Principal. The outstanding principal amounts with
respect to the Revolver Loans shall be repaid as follows:
     (i) Any portion of the Revolver Loans consisting of the principal amount of
Base Rate Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of
Lenders (or, in the case of Swingline Loans, for the sole benefit of BofA),
unless timely converted to a LIBOR Loan in accordance with this Agreement,
immediately upon (a) each receipt by Agent, any Lender or Borrowers of any
proceeds of any of the Accounts or Inventory, to the extent of such proceeds,
and (b) the Commitment Termination Date.

-60-



--------------------------------------------------------------------------------



 



     (ii) Any portion of the Revolver Loans consisting of the principal amount
of LIBOR Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of
Lenders, unless continued as a LIBOR Loan in accordance with the terms of this
Agreement, immediately upon (a) the last day of the Interest Period applicable
thereto and (b) the Commitment Termination Date. In no event shall Borrowers be
authorized to make a voluntary prepayment with respect to any Revolver Loan
outstanding as a LIBOR Loan prior to the last day of the Interest Period
applicable thereto unless Borrowers pay to Agent, for the Pro Rata benefit of
Lenders, concurrently with any prepayment of a LIBOR Loan, any amount due Agent
and Lenders under Section 3.10 as a consequence of such prepayment.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by Borrower Representative or unless an Event of Default has occurred
and is continuing, neither Agent nor any Lender shall apply any payments which
it receives (or any proceeds of Accounts or Inventory) to any LIBOR Loan, except
on the expiration date of the Interest Period applicable to any such LIBOR Loan;
provided, that Borrowers shall be required to pay breakage losses in accordance
with Section 3.10 of this Agreement if required thereunder. In the event that
Agent receives, on any date when LIBOR Loans are outstanding but no Base Rate
Loans are outstanding, proceeds of any of the Accounts or Inventory that are
required to be used to prepay the principal amount of LIBOR Loans, Agent may
hold such proceeds as cash security for the Obligations represented by such
LIBOR Loans and apply such proceeds to such LIBOR Loans on the expiration date
of the Interest Period applicable thereto.
     (iii) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if an Out-of-Formula Condition shall exist, Borrowers shall, on the
sooner to occur of the first Business Day after any Borrower has obtained
knowledge thereof or Agent’s demand, repay the outstanding Revolver Loans that
are Base Rate Loans in an amount sufficient to reduce the aggregate unpaid
principal amount of all Revolver Loans by an amount equal to such excess; and,
if such payment of Base Rate Loans is not sufficient to eliminate the
Out-of-Formula Condition, then Borrowers shall immediately deposit with Agent,
for the Pro Rata benefit of Lenders, for application to any outstanding Revolver
Loans bearing interest as LIBOR Loans as the same become due and payable
(whether at the end of the applicable Interest Periods or on the Commitment
Termination Date) cash in an amount sufficient to eliminate such Out-of-Formula
Condition, and Agent may (a) hold such deposit as cash security pending
disbursement of same to Lenders for application to the outstanding Revolver
Loans bearing interest as LIBOR Loans as the same become due and payable, or
(b) if a Default or Event of Default exists, immediately apply such proceeds to
the payment of the Obligations, including the Revolver Loans outstanding as
LIBOR Loans (in which event Borrowers shall also pay to Agent for the Pro Rata
benefit of Lenders any amounts required by Section 3.10 to be paid by reason of
the prepayment of a LIBOR Loan prior to the last day of the Interest Period
applicable thereto).
          5.2.2. Payment of Interest. Interest accrued on the Revolver Loans
shall be due and payable on (i) the first day of each month (for the immediately
preceding month), computed through the last day of the preceding month, with
respect to any Revolver Loan (whether a Base Rate Loan or LIBOR Loan) and
(ii) the last day of the applicable Interest Period in the case of a LIBOR Loan.
Accrued interest shall also be paid by Borrowers on the Commitment Termination
Date. With respect to any Base Rate Loan converted into a LIBOR Loan pursuant to
Section 3.1.2 on a day when interest would not otherwise have been payable with
respect to such Base Rate Loan, accrued interest to the date of such conversion
on the amount of such Base Rate Loan so converted shall be paid on the
conversion date.
     5.3. Payment of Other Obligations. The balance of the Obligations requiring
the payment of money, including LC Obligations and Extraordinary Expenses
incurred by Agent or any Lender, shall be repaid by Borrowers to Agent for
allocation among Agent and Lenders as provided in the Loan Documents, or, if no
date of payment is otherwise specified in the Loan Documents, on demand.

-61-



--------------------------------------------------------------------------------



 



     5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of Borrowers or any other
Obligor or against or in payment of any or all of the Obligations. To the extent
that Borrowers make a payment to Agent or Lenders or Agent or any Lender
receives payment from the proceeds of any Collateral or exercises its right of
setoff, and such payment or the proceeds of such Collateral or setoff (or any
part thereof) are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other Person, then to the extent of any loss by Agent or Lenders, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment or proceeds had not been made or received and any such
enforcement or setoff had not occurred. The provisions of the immediately
preceding sentence of this Section 5.4 shall survive any termination of the
Commitments and Full Payment of the Obligations.
     5.5. Post-Default Allocation of Payments.
          5.5.1. Allocation. At any time that an Event of Default exists or
Agent receives a payment or Collateral proceeds in an amount that is
insufficient to pay all amounts then due and payable to Agent and Lenders, all
monies to be applied to the Obligations, whether such monies represent voluntary
or mandatory payments or prepayments by one or more Obligors or are received
pursuant to demand for payment or realized from any disposition of Collateral
and irrespective of any designation by Borrowers of the Obligations that are
intended to be satisfied, shall be allocated among Agent and such of the Lenders
as are entitled thereto (and, with respect to monies allocated to Lenders, on a
Pro Rata basis unless otherwise provided herein): (i) first, to Agent to pay the
amount of Extraordinary Expenses that have not been reimbursed to Agent by
Borrowers or Lenders, together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans; (ii) second, to Agent to
pay principal and accrued interest on any portion of the Revolver Loans
(including Protective Advances) which Agent may have advanced on behalf of any
Lender and for which Agent has not been reimbursed by such Lender or Borrowers;
(iii) third, to BofA to pay the principal and accrued interest on any portion of
the Swingline Loans outstanding, to be shared with Lenders that have acquired
and paid for a participating interest in such Swingline Loans; (iv) fourth, to
the extent that Issuing Bank has not received from any Participating Lender a
payment as required by Section 2.3.2, to Issuing Bank to pay all such required
payments from each Participating Lender; (v) fifth, to Agent to pay any Claims
that have not been paid pursuant to any indemnity of Agent Indemnitees by any
Obligor, or to pay amounts owing by Lenders to Agent Indemnitees pursuant to
Section 13.6, in each case together with interest accrued thereon at the rate
applicable to Revolver Loans that are Base Rate Loans; (vi) sixth, to Agent to
pay any fees due and payable to Agent; (vii) seventh, to each Lender, ratably,
for any Claims that such Lender has paid to Agent Indemnitees pursuant to its
indemnity of Agent Indemnitees and any Extraordinary Expenses that such Lender
has reimbursed to Agent or such Lender has incurred, to the extent that such
Lender has not been reimbursed by Obligors therefor; (viii) eighth, to Issuing
Bank to pay principal and interest with respect to LC Obligations (or to the
extent any of the LC Obligations are contingent and an Event of Default then
exists, deposited in the Cash Collateral Account to Cash Collateralize the LC
Obligations), which payment shall be shared with the Participating Lenders in
accordance with Section 2.3.2(iii); (ix) ninth, to (a) Lenders in payment of the
unpaid principal and accrued interest in respect of the Loans then outstanding,
in such order of application as shall be designated by Agent (acting at the
direction or with the consent of the Required Lenders) and (b) Secured Bank
Product Providers in payment of Secured Bank Product Obligations arising in
connection with any Noticed Hedge as to which a Bank Product Reserve has been
created for such Noticed Hedge; (x) tenth, to Lenders or Secured Bank Product
Providers in payment of all other Obligations (other than Secured Bank Product
Obligations to be paid pursuant to clause (xi) below); and (xi) eleventh, to
Secured Bank Product Providers in payment of Secured Bank Product Obligations
arising in connection with (x) any Noticed Hedge as to which a Bank Product
Reserve has not been created or (y) that portion of any Noticed Hedge in excess
of the Bank Product Reserve created therefor, in each case that are not paid
pursuant to clause (ix)(b) above).

-62-



--------------------------------------------------------------------------------



 



Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, where applicable they shall be applied on a Pro Rata
basis among the Obligations in the category. Amounts distributed with respect to
any Secured Bank Product Obligations shall be the lesser of the maximum Secured
Bank Product Obligations last reported to Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to Agent for
determining the amount due. Agent shall have no obligation to calculate the
amount to be distributed with respect to any Secured Bank Product Obligations,
and may request a reasonably detailed calculation of such amount from the
applicable Secured Party. If a Secured Party fails to deliver such calculation
within five days following request by Agent, Agent may assume the amount to be
distributed is zero. The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Secured Parties as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Borrower. Any amounts remaining after the foregoing allocations shall be
distributed to Borrower Representative, for the benefit of Borrowers, or as
otherwise required by Applicable Law.
          5.5.2. Erroneous Allocation. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
     5.6. Application of Payments and Collateral Proceeds. Each Borrower
irrevocably waives the right to direct the application of any and all payments
and Collateral proceeds at any time or times hereafter received by Agent or any
Lender from or on behalf of Borrowers, and each Borrower does hereby irrevocably
agree that Agent shall have the continuing exclusive right to apply and reapply
any and all such payments and Collateral proceeds received at any time or times
hereafter by Agent or its agent against the Obligations, in such manner as Agent
may deem advisable, notwithstanding any entry by Agent upon any of its books and
records; provided, however, that any payments or proceeds of Collateral received
by Agent on any date that an Event of Default does not exist shall be applied in
accordance with any provisions of this Agreement that govern the application of
such payment or proceeds (including Section 5.2.1). If, as the result of Agent’s
collection of proceeds of Accounts and other Collateral as authorized by
Section 8.2.6 a credit balance exists, such credit balance shall not accrue
interest in favor of Borrowers, but shall be available to Borrowers at any time
or times for so long as no Default or Event of Default exists. Agent may apply
such credit balance against any of the Obligations upon and after the occurrence
of an Event of Default and, to the extent so applied, such credit balance shall
be applied in the manner specified in Section 5.5.1.
     5.7. Loan Accounts; the Register; Account Stated.
          5.7.1. Loan Accounts. Each Lender shall maintain in accordance with
its usual and customary practices an account or accounts (a “Loan Account”)
evidencing the Debt of Borrowers to such Lender resulting from each Loan owing
to such Lender from time to time, including the amount of principal and interest
payable to such Lender from time to time hereunder. Any failure of a Lender to
record in the Loan Account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers hereunder to pay any amount owing
hereunder to such Lender.
          5.7.2. The Register. Agent shall maintain a register (the “Register”),
which shall include a master account and a subsidiary account for each Lender
and in which accounts (taken together) shall be recorded (i) the date and amount
of each Borrowing made hereunder, the Type of each Loan comprising such
Borrowing and any Interest Period applicable thereto, (ii) the effective date
and amount

-63-



--------------------------------------------------------------------------------



 



of each Assignment and Acceptance delivered to and accepted by it and the
parties thereto, (iii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder, and
(iv) the amount of any sum received by Agent from Borrowers or any other Obligor
and each Lender’s Pro Rata share thereof. The Register shall be available for
inspection by Borrowers or any Lender at the offices of Agent at any reasonable
time and from time to time upon reasonable prior notice. Any failure of Agent to
record in the Register, or any error in doing so, shall not limit or otherwise
affect the obligation of Borrowers hereunder to pay any amount owing with
respect to the Loans or provide the basis for any claim against Agent.
          5.7.3. Entries Binding. The entries made in the Register and each Loan
Account shall constitute rebuttably presumptive evidence of the information
contained therein; provided, however, that if a copy of information contained in
the Register or any Loan Account is provided to any Person, or any Person
inspects the Register or any Loan Account, at any time or from time to time,
then the information contained in the Register or the Loan Account, as
applicable, shall be conclusive and binding on such Person for all purposes
absent manifest error, unless such Person notifies Agent in writing within
30 days after such Person’s receipt of such copy or such Person’s inspection of
the Register or Loan Account of its intention to dispute the information
contained therein.
     5.8. Taxes.
          5.8.1. Payments Free of Taxes. All payments by Obligors of Obligations
shall be free and clear of and without reduction for any Taxes. If Applicable
Law requires any Obligor or Agent to withhold or deduct any Tax (including
backup withholding or withholding Tax), the withholding or deduction shall be
based on information provided pursuant to Section 5.9 and Agent shall pay the
amount withheld or deducted to the relevant Governmental Authority. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Borrowers shall be increased so that Agent, Lender or Issuing
Bank, as applicable, receives an amount equal to the sum it would have received
if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made. Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities. If Agent or any Lender determines, in its reasonable
discretion, that it has received a refund, credit, or other reduction of taxes
in respect of any Taxes paid by Borrowers pursuant to this Section 5.8, such
Person shall, within 30 days from the date of actual receipt of such refund or
the filing of the tax return in which such credit or other reduction results in
a lower tax payment, pay over such refund or the amount of such tax reduction to
Borrowers (but only to the extent of Taxes paid by Borrowers pursuant to this
Section 5.8), net of all out-of-pocket expenses of such Person, and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund).
          5.8.2. Payment. Subject to Lenders’ and Issuing Bank’s indemnification
obligations set forth in Section 5.9.3, Borrowers shall indemnify, hold harmless
and reimburse (within 10 days after demand therefor) Agent, Lenders and Issuing
Bank for any Indemnified Taxes or Other Taxes (including those attributable to
amounts payable under this Section) withheld or deducted by any Obligor or
Agent, or paid by Agent, any Lender or Issuing Bank, with respect to any
Obligations, Letters of Credit or Loan Documents, whether or not such Taxes were
properly asserted by the relevant Governmental Authority, and including all
penalties, interest and reasonable expenses relating thereto, as well as any
amount that a Lender or Issuing Bank fails to pay indefeasibly to Agent under
Section 5.9. A certificate as to the amount of any such payment or liability
delivered to Borrower Agent by Agent, or by a Lender or Issuing Bank (with a
copy to Agent), shall be conclusive, absent manifest error. As soon as
practicable after any payment of Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment satisfactory to Agent.

-64-



--------------------------------------------------------------------------------



 



     5.9. Lender Tax Information.
          5.9.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
          5.9.2. Documentation. If a Borrower is resident for tax purposes in
the United States, any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to Agent and Borrower
Agent IRS Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by Agent or Borrower Agent to determine
whether such Lender is subject to backup withholding or information reporting
requirements. If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
          5.9.3. Lender Obligations. Each Lender and Issuing Bank shall promptly
notify Borrowers and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrowers and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against a Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section. Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.
     5.10. Nature and Extent of Each Borrower’s Liability.
          5.10.1. Joint and Several Liability. Each Borrower shall be liable
for, on a joint and several basis, and hereby guarantees the timely payment by
all other Borrowers, Obligors and Bank Product Obligors of, all of the Loans and
other Obligations, regardless of which Borrower, Obligor or Bank Product Obligor
actually may have received the proceeds of any Loans or other extensions of
credit hereunder (or the direct benefit of any Bank Products) or the amount of
such Loans received or the manner in which Agent or any Lender accounts for such
Loans or other extensions of credit or Bank Products on its books and records,
it being acknowledged and agreed that Loans to any Borrower and any other
extensions of credit hereunder and Bank Products inure to the mutual benefit of
all Borrowers and that Agent and Lenders are relying on the joint and several
liability of Borrowers in extending the Loans and other financial accommodations
hereunder and in making Bank Products available to Bank Products

-65-



--------------------------------------------------------------------------------



 



Obligors. Each Borrower hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest owed on, any of the Loans or other
Obligations, such Borrower shall forthwith pay the same, without notice or
demand.
          5.10.2. Unconditional Nature of Liability. Each Borrower’s joint and
several liability hereunder with respect to, and guaranty of, the Loans and
other Obligations shall, to the fullest extent permitted by Applicable Law, be
unconditional irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any promissory note or other
document evidencing all or any part of the Obligations, (ii) the absence of any
attempt to collect any of the Obligations from any other Obligor (or Bank
Products Obligor) or any Collateral, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by Agent or any Lender with respect to any provision of any
instrument evidencing or securing the payment of any of the Obligations, or any
other agreement now or hereafter executed by any other Obligor (or Bank Products
Obligor) and delivered to Agent or any Lender, (iv) the failure by Agent to take
any steps to perfect or maintain the perfected status of its security interest
in or Lien upon, or to preserve its rights to, any of the Collateral or other
security for the payment or performance of any of the Obligations or Agent’s
release of any Collateral or of its Liens upon any Collateral, (v) Agent’s or
Lenders’ election, in any proceeding instituted under the Bankruptcy Code, for
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interest by any other Obligor (or Bank Products Obligor),
as debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the
release or compromise, in whole or in part, of the liability of any Obligor (or
Bank Products Obligor) for the payment of any of the Obligations, (viii) any
amendment or modification of any of the Loan Documents or any waiver of a
Default or Event of Default, (ix) any increase in the amount of the Obligations
beyond any limits imposed herein or in the amount of any interest, fees or other
charges payable in connection therewith, or any decrease in the same, (x) the
disallowance of all or any portion of Agent’s or any Lender’s claims against any
other Obligor (or Bank Products Obligor) for the repayment of any of the
Obligations under Section 502 of the Bankruptcy Code, (xi) any change in the
corporate existence or structure of any other Obligor; (xii) any law or
regulation of any jurisdiction or any event affecting any term of any
Obligation; or (xiii) any other circumstance that might constitute a legal or
equitable discharge or defense of any Obligor (or Bank Products Obligor);
provided, however, nothing contained in the foregoing shall limit any Obligor’s
right to institute an action for any alleged breach by Agent or any Lender of
any obligations hereunder. Under no circumstances shall Borrowers be construed
to have waived defenses based upon Full Payment with respect to any Obligation,
willful misconduct or gross negligence. After the occurrence and during the
continuance of any Event of Default, Agent may proceed directly and at once,
without notice to any Obligor, against any or all of Obligors (or Bank Products
Obligor) to collect and recover all or any part of the Obligations, without
first proceeding against any other Obligor (or Bank Products Obligor) or against
any Collateral or other security for the payment or performance of any of the
Obligations, and each Borrower waives any provision under Applicable Law that
might otherwise require Agent to pursue or exhaust its remedies against any
Collateral or Obligor (or Bank Products Obligor) before pursuing another Obligor
(or Bank Products Obligor). Each Borrower consents and agrees that Agent shall
be under no obligation to marshal any assets in favor of any Obligor (or Bank
Products Obligor) or against or in payment of any or all of the Obligations.
          5.10.3. No Reduction in Liability for Obligations. No payment or
payments made by an Obligor (or Bank Products Obligor) or received or collected
by Agent from a Borrower or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Borrower under
this Agreement (except to the extent so reduced or paid), each of whom shall
remain jointly and severally liable for the payment and performance of all Loans
and other Obligations until Full Payment of the Obligations.

-66-



--------------------------------------------------------------------------------



 



          5.10.4. Contribution. Each Borrower is unconditionally obligated to
repay the Obligations as a joint and several obligor under this Agreement. If,
as of any date, the aggregate amount of payments made by a Borrower on account
of the Obligations and proceeds of such Borrower’s Collateral that are applied
to the Obligations exceeds the aggregate amount of Loan proceeds actually used
by such Borrower in its business (such excess amount being referred to as an
“Accommodation Payment”), then each of the other Borrowers (each such Borrower
being referred to as a “Contributing Borrower”) shall be obligated to make
contribution to such Borrower (the “Paying Borrower”) in an amount equal to
(A) the product derived by multiplying the sum of each Accommodation Payment of
each Borrower by the Allocable Percentage of the Borrower from whom contribution
is sought less (B) the amount, if any, of the then outstanding Accommodation
Payment of such Contributing Borrower (such last mentioned amount which is to be
subtracted from the aforesaid product to be increased by any amounts theretofore
paid by such Contributing Borrower by way of contribution hereunder, and to be
decreased by any amounts theretofore received by such Contributing Borrower by
way of contribution hereunder); provided, however, that a Paying Borrower’s
recovery of contribution hereunder from the other Borrowers shall be limited to
that amount paid by the Paying Borrower in excess of its Allocable Percentage of
all Accommodation Payments then outstanding of all Borrowers. As used herein,
the term “Allocable Percentage” shall mean, on any date of determination
thereof, a fraction the denominator of which shall be equal to the number of
Borrowers who are parties to this Agreement on such date and the numerator of
which shall be 1; provided, however, that such percentages shall be modified in
the event that contribution from a Borrower is not possible by reason of
insolvency, bankruptcy or otherwise by reducing such Borrower’s Allocable
Percentage equitably and by adjusting the Allocable Percentage of the other
Borrowers proportionately so that the Allocable Percentages of all Borrowers at
all times equals 100%.
          5.10.5. Subordination. Each Borrower hereby subordinates any claims,
including any right of payment, subrogation, contribution and indemnity, that it
may have from or against any other Obligor (or Bank Products Obligor), and any
successor or assign of any other Obligor (or Bank Products Obligor), including
any trustee, receiver or debtor-in-possession, howsoever arising, due or owing
or whether heretofore, now or hereafter existing, to the Full Payment of all of
the Obligations.
SECTION 6. TERM AND TERMINATION OF COMMITMENTS
     6.1. Term of Commitments. Subject to each Lender’s right in accordance with
the terms of this Agreement to cease making Loans and other extensions of credit
to Borrowers when any Default or Event of Default exists or upon termination of
the Commitments as provided in Section 6.2, the Commitments shall be in effect
for a period (the “Term”) commencing on the date hereof and continuing until the
close of business on March 30, 2016, unless sooner terminated as provided in
Section 6.2.
     6.2. Termination.
          6.2.1. Termination by Agent or Required Lenders. Agent may (and upon
the direction of the Required Lenders, shall) terminate the Commitments without
notice at any time that an Event of Default exists; provided, however, that the
Commitments shall automatically terminate as provided in Section 12.2.
          6.2.2. Termination by Borrowers. At any time and from time to time
after the date hereof, upon not less than ten (10) Business Days’ prior written
notice to Agent from Borrower Representative, the Borrowers may terminate in
whole or reduce in part the aggregate Commitments; provided that (i) no such
termination by Borrowers shall be effective until Full Payment of the
Obligations, (ii) any such partial reduction shall be in an aggregate amount of
not less than $5,000,000 or, if greater, an integral multiple of $500,000 in
excess thereof, and (iii) no such partial reduction shall

-67-



--------------------------------------------------------------------------------



 



reduce the aggregate Commitments to less than $50,000,000. The amount of any
termination or reduction made under this Section 6.2.2 may not thereafter be
reinstated, and any notice of termination given by Borrowers shall be
irrevocable unless Agent receives notice of the revocation thereof at least 3
Business Days prior to the proposed termination date. Each reduction of the
Commitments pursuant to this Section 6.2.2 shall be applied ratably among the
Lenders according to their respective Revolver Commitments. If on the effective
date of any reduction in the Commitments, and after giving effect thereto, an
Out-of-Formula Condition exists, the provisions of Section 5.2.1(iii) hereof
shall apply, except that such repayment shall be due immediately upon such
effective date without further notice to or demand upon Borrowers.
          6.2.3. Effect of Termination. On the effective date of termination of
all of the Commitments by Agent or by Borrowers, all of the Obligations shall be
immediately due and payable, Lenders shall have no obligation to make any Loans,
Issuing Bank shall have no obligation to issue any Letters of Credit, and each
Lender and its Affiliates may terminate any Bank Products (including any
services or products under Cash Management Agreements). All undertakings,
agreements, covenants, warranties and representations of Borrowers contained in
the Loan Documents shall survive any such termination and Agent shall retain its
Liens in the Collateral and all of its rights and remedies under the Loan
Documents notwithstanding such termination, in each case, until Full Payment of
the Obligations. Notwithstanding the Full Payment of the Obligations, Agent
shall not be required to terminate its Liens in any of the Collateral unless,
with respect to any loss or damage Agent may incur as a result of the dishonor
or return of any Payment Items applied to the Obligations, Agent shall have
received either (i) a written agreement, executed by Borrowers and any Person
deemed financially responsible by Agent whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and Lenders from any such loss or damage; or (ii) such monetary reserves
and Liens on the Collateral for such period of time as Agent, in its reasonable
discretion, may deem necessary to protect Agent from any such loss or damage.
The provisions of Sections 3.4, 3.7, 3.8, 3.10, 5.4 and 5.8 and this
Section 6.2.3 and all obligations of Borrowers to indemnify Agent or any Lender
pursuant to this Agreement or any of the other Loan Documents, shall in all
events survive any termination of the Commitments and Full Payment of the
Obligations.
SECTION 7. COLLATERAL
     7.1. Grant of Security Interest. To secure the prompt payment and
performance of all of the Obligations, each Obligor hereby (a) confirms the
mortgage, pledge and assignment to Agent, for the benefit of the Secured Parties
of the Collateral under (and as defined in) the Existing Loan Agreement and the
other Existing Loan Documents, and the creation in favor of Agent, for the
benefit of the Secured Parties, under the Existing Loan Agreement and such other
Existing Loan Documents of a continuing Lien in such Collateral, all as security
for the Obligations, in each case solely to the extent such Collateral is
subject to the grant set forth in paragraph (b) below and thus continues to
constitute Collateral as defined in this Agreement, and (b) grants to Agent, for
the benefit of Secured Parties, a continuing security interest in and Lien upon
the following Property and interests in Property of such Obligor, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located:

  (i)   all Inventory;

  (ii)   all contracts, documents of title and other Documents that evidence the
ownership of or right to receive or possess, or that otherwise directly relate
to, any Inventory, including contracts and documents that relate to the
acquisition or sale or other disposition of any Inventory;

  (iii)   all rights of an unpaid vendor with respect to Inventory;

-68-



--------------------------------------------------------------------------------



 



  (iv)   all Accounts and other Receivables (other than Receivables arising from
the sale or other disposition of Real Property, fixtures, Equipment, documents
of title or other receipts covering or evidencing or representing Equipment) and
other than receivables related to any asbestos insurance policies of any
Obligor;

  (v)   all contracts out of which any Receivable included in the Collateral has
arisen and all rights under each such contract;     (vi)   all Deposit Accounts
Collateral;

  (vii)   all Intercompany Loans, however evidenced and whenever made;

  (viii)   all General Intangibles (including Intellectual Property affixed to
any Inventory or used in connection with the sale or marketing thereof),
Instruments, Chattel Paper (including Electronic Chattel Paper), Documents,
Letter-of-Credit Rights and Supporting Obligations, in each case to the extent
arising out of, relating to, given in exchange or settlement for, governing or
involving any of the Collateral;

  (ix)   all cash and Cash Equivalents of any kind, including cash and Cash
Equivalents of any kind (a) at any time deposited with or held by Agent or any
other agent under this Agreement or any other Secured Party, or (b) acquired at
any time by an Obligor with proceeds of any Collateral or proceeds of Loans or
other extensions of credit under this Agreement;

  (x)   all Commercial Tort Claims;

  (xi)   all rights in or under any business interruption insurance policy,
including all rights to payment thereunder;

  (xii)   all substitutions for and replacements, products and cash and non-cash
Proceeds of any of the foregoing items of Collateral, including Proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing items of the
Collateral; and

  (xiii)   all books and records (including all Receivable Records, records
relating to Inventory, and all other books, records, account ledgers, data
processing records and data stored electronically) to the extent evidencing,
relating to or referring to any of the foregoing items of Collateral.

Agent and each Lender hereby (x) release all Collateral under (and as defined
in) the Existing Loan Agreement and the other Existing Loan Documents not
subject to the grant set forth in this Section 7.1 of this Agreement and agree
to cooperate with the Obligors in evidencing such release, (y) waive any failure
of any Obligor to pledge any intercompany promissory notes under the Existing
Loan Documents, and (z) acknowledge and agree that the grant set forth in this
Section 7.1 of this Agreement excludes (1) rights under (but not proceeds of)
any contract that contains an enforceable restriction on an Obligor’s right to
grant a security interest to Agent, unless and until such Obligor shall have
obtained consent from the relevant party or parties thereto to the grant of the
security interest, and (2) all Investment Property (including all Equity
Interests of any Obligor or any Subsidiary of any Obligor) and Fixed Assets and
all Software and Intellectual Property embedded in Fixed Assets.

-69-



--------------------------------------------------------------------------------



 



     7.2. Lien on Deposit Accounts. As additional security for the payment and
performance of the Obligations, each Obligor hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
of such Obligor’s right, title and interest in and to each Deposit Account of
such Obligor and in and to any deposits or other sums at any time credited to
each such Deposit Account, including any sums in any blocked account or any
special lockbox account and in the accounts in which sums are deposited, but
excluding (i) Deposit Accounts solely holding cash collateral permitted as a
Lien under Section 10.2.5(viii), (ii) Deposit Accounts exclusively used for
worker’s compensation programs, payroll, payroll taxes and other employee wage
and benefit payments to or for the benefit of such Obligor’s employees, and
(iii) Excluded Deposit Accounts. In connection with the foregoing, each Obligor
hereby authorizes and directs each such bank or other depository to pay or
deliver to Agent upon its written demand therefor made at any time during a Cash
Dominion Period and without further notice to such Obligor (such notice being
hereby expressly waived), all balances in each Deposit Account maintained by
such Obligor with such depository for application to the Obligations then
outstanding, and the rights given Agent in this Section shall be cumulative with
and in addition to Agent’s other rights and remedies in regard to the foregoing
Property as proceeds of Collateral. Each Obligor hereby irrevocably appoints
Agent as such Obligor’s attorney-in-fact at any time that an Event of Default
exists to collect any and all such balances to the extent any such payment is
not made to Agent by such bank or other depository after demand thereon is made
by Agent pursuant hereto.
     7.3. Other Collateral.
          7.3.1. Cash Collateral. In addition to the items of Property referred
to in Section 7.1 above, the Obligations shall also be secured by the Cash
Collateral to the extent provided herein and all of the other items of Property
from time to time described in any of the Security Documents as security for any
of the Obligations.
          7.3.2. Commercial Tort Claims. Obligors shall promptly notify Agent in
writing upon any Obligor’s obtaining a Commercial Tort Claim (other than, for so
long as no Default or Event of Default exists, a Commercial Tort Claim that is
less than $1,000,000) after the Closing Date against any Person and, upon
Agent’s written request, promptly execute such instruments or agreements and do
such other acts or things reasonably deemed appropriate by Agent to confer upon
Agent (for the benefit of Secured Parties) a security interest in each such
Commercial Tort Claim.
          7.3.3. Certain After-Acquired Collateral. Obligors shall promptly
notify Agent in writing upon any Obligor’s obtaining any Collateral after the
Closing Date consisting of Deposit Accounts (but excluding (i) Deposit Accounts
solely holding cash collateral permitted as a Lien under Section 10.2.5(viii),
(ii) Deposit Accounts exclusively used for worker’s compensation programs,
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of such Obligor’s employees, and (iii) Excluded Deposit Accounts),
Letter-of-Credit Rights or Chattel Paper and, upon Agent’s request, shall
promptly execute such documents and do such other acts or things (including
using use commercially reasonable efforts to cause other Persons to do such
other acts or things) deemed appropriate by Agent to confer upon Agent a duly
perfected first priority Lien upon and (to the extent applicable for the
perfection of a Lien) control with respect to such Collateral; promptly notify
Agent in writing upon any Obligor’s obtaining any Collateral after the Closing
Date consisting of Documents or Instruments and, upon Agent’s request, shall
promptly execute such documents and do such other acts or things deemed
appropriate by Agent to deliver to it possession of such Documents as are
negotiable and such Instruments, and, with respect to non-negotiable Documents,
to have such non-negotiable Documents issued in the name of Agent; and with
respect to Collateral in the possession of a third party, other than
certificated securities and Goods covered by a Document, such Obligor, upon the
request of Agent, shall use commercially reasonable efforts to obtain an
acknowledgment from the third party that is in possession of such Collateral
that such third party holds the Collateral for the benefit of Agent.

-70-



--------------------------------------------------------------------------------



 



     7.4. No Assumption of Liability. The security interest granted pursuant to
this Agreement is granted as security only and shall not subject Agent or any
Lender to, or in any way alter or modify, any obligation or liability of
Obligors with respect to or arising out of the Collateral.
     7.5. Lien Perfection; Further Assurances. Promptly after Agent’s request
therefor, Obligors shall execute or cause to be executed and deliver to Agent
such instruments, assignments, title certificates or other documents as are
necessary under the UCC or other Applicable Law to perfect (or continue the
perfection of) Agent’s Lien upon the Collateral and shall take such other action
as reasonably may be requested by Agent to give effect to or carry out the
intent and purposes of this Agreement. Unless prohibited by Applicable Law, each
Obligor hereby irrevocably authorizes Agent to execute and file in any
jurisdiction any financing statement or amendment thereto on such Obligor’s
behalf, including financing statements that indicate the Collateral with equal
or lesser detail than as set forth in this Section 7. Each Obligor also hereby
ratifies its authorization for Agent to have filed in any jurisdiction any like
financing statement or amendment thereto if filed prior to the date hereof. The
parties agree that a carbon, photographic or other reproduction of this
Agreement shall be sufficient as a financing statement and may be filed in any
appropriate office in lieu thereof.
SECTION 8. COLLATERAL ADMINISTRATION
     8.1. General Provisions.
          8.1.1. Location of Collateral. All tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by Obligors at one or more
of the business locations of Obligors set forth in Schedule 8.1.1 hereto and
shall not be moved therefrom, without the prior written approval of Agent,
except that in the absence of an Event of Default and acceleration of the
maturity of the Obligations in consequence thereof, Obligors may (i) make sales
or other dispositions of any Collateral to the extent not prohibited by
Section 10.2.9 and (ii) move Inventory or any record relating to any Collateral
to a location in the United States other than those shown on Schedule 8.1.1
hereto so long as Obligors give Agent notice of such new location in the next
Compliance Certificate required to be delivered to Agent pursuant to
Section 10.1.3; provided, that Obligors shall not be required to provide such
notice to Agent with respect to any new location so long as the Value of
Inventory at such location does not at any time exceed $500,000 and the
aggregate Value of Inventory at all such locations does not at any time exceed
$1,000,000. Following the movement of any Inventory to such new location,
Obligors shall cooperate with Agent in connection with the filing of any UCC-1
financing statements and the delivery any other appropriate documentation
(excluding Lien Waivers to the extent not required by the following sentence)
necessary to perfect or continue the perfection of Agent’s first priority Liens
with respect to such Inventory. Notwithstanding anything to the contrary
contained in this Agreement, Obligors shall not be permitted to keep, store or
otherwise maintain any Inventory at any location (including any location
described in Schedule 8.1.1), unless (i) an Obligor is the owner of such
location, (ii) an Obligor leases such location and either the landlord has
executed in favor of Agent a Lien Waiver or, if required by Agent, a Rent
Reserve has been established with respect to such location, (iii) the Collateral
consists of Inventory placed with a warehouseman, bailee or processor, and
either (A) Agent has received from such warehouseman, bailee or processor an
acceptable Lien Waiver and an appropriate UCC-1 financing statement has been
filed with the appropriate Governmental Authority in the jurisdiction where such
warehouseman, bailee or processor is located in order to perfect, or to maintain
the uninterrupted perfection of, Agent’s security interest in such Inventory or
(B) if Agent requires, a Rent Reserve has been established with respect to such
location, or (iv) in the case of any location that does not satisfy the
requirements of any of the foregoing clauses (i), (ii) or (iii), the Value of
Inventory at such location does not at any time exceed $500,000 and the
aggregate Value of Inventory at all such locations under this clause (iv) does
not at any time exceed $1,000,000. Notwithstanding anything in this Agreement to
the contrary, Agent acknowledges and agrees that it will not establish a Rent
Reserve with respect to any

-71-



--------------------------------------------------------------------------------



 



location described in Schedule 8.1.1 during the 90-day period beginning on the
Closing Date and ending on June 30, 2011.
          8.1.2. Insurance of Collateral; Condemnation Proceeds.
     (i) Each Obligor shall pay for and maintain, with financially sound and
reputable insurers having a rating of at least B+ VII or better by Best’s
Ratings, a publication of A.M. Best Company (or, in the case of aircraft
liability insurance, with its current insurers or with other insurers reasonably
acceptable to Agent), insurance upon all Collateral, wherever located, covering
casualty, hazard, public liability, theft, malicious mischief, and such other
risks and in such amounts as are reasonably satisfactory to Agent.
Schedule 8.1.2 describes all insurance of Obligors in effect on the date hereof
and Agent confirms that the level of insurance set forth on Schedule 8.1.2 is
reasonably satisfactory to it based on the circumstances as of the date hereof.
All proceeds payable under each such policy, to the extent relating to tangible
Collateral or business interruption insurance, shall be payable to Agent for
application to the Obligations. Obligors shall deliver insurance certificates
(and, following Agent’s request, certified copies of policies) for such policies
relating to tangible Collateral or business interruption insurance to Agent with
lender’s loss payable endorsements reasonably satisfactory to Agent naming Agent
as sole loss payee, assignee or additional insured, as appropriate. Each policy
of insurance or insurance certificate or endorsement relating to tangible
Collateral or business interruption insurance shall contain a clause requiring
the insurer to give not less than 10 (provided Borrowers shall use their best
efforts to procure a clause requiring the insurer to give not less than 30) days
prior written notice to Agent in the event of cancellation of the policy for any
reason whatsoever and a clause specifying that the interest of Agent shall not
be impaired or invalidated by any act or neglect of any Obligor or the owner of
the Property or by the occupation of the premises for purposes more hazardous
than are permitted by said policy. If any Obligor fails to provide and pay for
such insurance, Agent may, at its option, but shall not be required to, procure
the same and charge Obligors therefor. Each Obligor agrees to deliver to Agent,
upon written request, true copies of all reports made in any reporting forms to
property insurance companies. For so long as no Event of Default exists, each
Obligor shall have the right to settle, adjust and compromise any claim with
respect to any insurance maintained by such Obligor with respect to the
Collateral provided that all proceeds thereof are applied in the manner
specified in this Agreement. At any time that an Event of Default exists, Agent
alone shall be authorized to settle, adjust and compromise such property
insurance claims, and Agent shall have all rights and remedies with respect to
such policies of property insurance as are provided for in this Agreement and
the other Loan Documents.
     (ii) Any proceeds of insurance referred to in this Section 8.1.2 (other
than proceeds from any workers’ compensation or D&O insurance), to the extent
relating to Collateral, and any condemnation awards that are paid to Agent in
connection with a condemnation of any of the Collateral shall be paid to Agent
and applied first to the payment of the Revolver Loans and then to any other
Obligations outstanding; provided, however, that if an Event of Default exists
on the date of Agent’s receipt thereof, Agent shall apply such proceeds to the
Obligations in the order of application provided in Section 5.5.1. Proceeds from
any policy of business interruption insurance may be used by Obligors in the
Ordinary Course of Business, provided that at the time of such use no Default or
Event of Default exists and the insured loss has not resulted in (and would not
reasonably be expected to result in) any Material Adverse Effect, but otherwise
may be applied by Agent to the payment of the Obligations in such order of
application as Agent may elect in its discretion (subject to the provisions of
Section 5.5.1).

-72-



--------------------------------------------------------------------------------



 



     (iii) Any proceeds of insurance and condemnation proceeds related to Fixed
Assets may be used by Borrowers for such purposes as Borrowers shall determine
and are permitted under this Agreement, and such insurance proceeds may be
pledged by Borrowers as part of any Fixed Asset Lien permitted hereunder.
          8.1.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes imposed under any Applicable Law on any of the Collateral or in respect of
the sale thereof, and all other payments required to be made by Agent to any
Person to realize upon any Collateral shall be borne and paid by Obligors. Agent
shall not be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto or for any diminution in the value
thereof (except for reasonable care in the custody thereof while any Collateral
is in Agent’s actual possession), or for any act or default of any warehouseman,
carrier, forwarding agency, or other Person whomsoever, but the same shall be at
Obligors’ sole risk.
          8.1.4. Defense of Title to Collateral. Each Obligor shall at all times
defend such Obligors’ title to the Collateral and Agent’s Liens therein against
all Persons and all claims and demands whatsoever other than Permitted Liens.
     8.2. Administration of Accounts.
          8.2.1. Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts and all payments and collections
thereon and shall submit to Agent on such periodic basis as Agent shall
reasonably request a sales and collections report for the preceding period, in
form reasonably satisfactory to Agent. Each Borrower shall also provide to Agent
on or before the 20th day following each fiscal month end, a detailed aged trial
balance of all Accounts existing as of the last day of the preceding fiscal
month, specifying the names, face value and aging classification of each Account
(“Schedule of Accounts”), and, upon Agent’s request therefor, each Account
Debtor’s address and the invoice and due dates for each Account, copies of proof
of delivery and a copy of all documents, including repayment histories and
present status reports relating to the Accounts so scheduled and such other
matters and information relating to the status of then existing Accounts as
Agent shall reasonably request. In addition, if Accounts in an aggregate face
amount in excess of $1,000,000 cease to be Eligible Accounts in whole or in part
at any time while there are any Aggregate Revolver Outstandings hereunder,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within 2 Business Days) after any Senior Financial Officer having obtained
knowledge of such occurrence and the applicable Borrowing Base shall thereupon
be adjusted to reflect such occurrence. Each Borrower shall, upon Agent’s
request, deliver to Agent copies of invoices or invoice registers related to all
of its Accounts.
          8.2.2. Discounts, Disputes and Returns. If any Borrower grants any
discounts (other than discounts for prompt payment in the Ordinary Course of
Business), allowances or credits that are not shown on the face of the invoice
for the Account involved, such Borrower shall report such discounts (other than
discounts for prompt payment in the Ordinary Course of Business), allowances or
credits, as the case may be, to Agent as part of the next required Schedule of
Accounts. If any amounts due and owing in excess of $1,000,000 are in dispute
between any Borrower and any Account Debtor, or if any returns are made in
excess of $1,000,000 with respect to any Accounts owing from an Account Debtor,
in each case at any time while there are any Aggregate Revolver Outstandings
hereunder, such Borrower shall provide Agent with written notice thereof at the
time of submission of the next Schedule of Accounts, explaining in reasonable
detail the reason for the dispute or return, all claims related thereto and the
amount in controversy.

-73-



--------------------------------------------------------------------------------



 



          8.2.3. Taxes. If an Account of any Borrower includes a charge for any
Taxes payable to any Governmental Authority, Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due by
Borrowers.
          8.2.4. Account Verification. Whether or not a Default or an Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Borrower to verify the validity, amount or any
other matter relating to any Accounts of such Borrower by mail, telephone,
telegraph or otherwise. So long as no Default or Event of Default exists,
verifications of Accounts shall be conducted at the sole cost and expense of
Agent and the Lenders. Borrowers shall cooperate fully with Agent in an effort
to facilitate and promptly conclude any such verification process.
          8.2.5. Maintenance of Dominion Account. Each Borrower shall establish
and maintain a Dominion Account pursuant to a lockbox or other arrangement
reasonably acceptable to Agent with BofA or such other bank as may be selected
by Borrowers and be reasonably acceptable to Agent. Each Borrower shall issue to
each such lockbox bank an irrevocable letter of instruction directing such bank
to deposit all payments or other remittances received in the lockbox to the
applicable Dominion Account. Each Borrower shall enter into agreements, in form
satisfactory to Agent, with each bank at which a Dominion Account is maintained
by which such bank shall, at all times during a Cash Dominion Period, transfer
to the applicable Payment Account all Payment Items and monies deposited to such
Dominion Account not later than the next Business Day following the Business Day
on which each such deposit is made. All balances in each Dominion Account shall
be subject to Agent’s Lien. Each Borrower shall obtain the agreement (in favor
of and in form and content reasonably satisfactory to Agent) by each bank at
which a Dominion Account is maintained to waive any offset rights against the
funds deposited into such Dominion Account, except offset rights in respect of
charges incurred in the administration of such Dominion Account. Neither Agent
nor Lenders assume any responsibility to Borrowers for such lockbox arrangement
or Dominion Account by virtue of this Agreement, including any claim of accord
and satisfaction or release with respect to deposits accepted by any bank
thereunder.
          8.2.6. Collection of Accounts and Proceeds of Collateral. To expedite
collection of Accounts, each Borrower shall endeavor to make collection of such
Borrower’s Accounts for Agent and Lenders and, in connection therewith, shall
use commercially reasonable efforts to keep in full force and effect any
Supporting Obligation or collateral security relating to each such Account. Each
Borrower shall (i) request in writing and otherwise take such reasonable steps
to ensure that all Account Debtors forward payment directly to the applicable
Dominion Account (or lockboxes related to such Dominion Account), and
(ii) deposit promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral (whether or not otherwise delivered to a lockbox) into such
Dominion Account; provided that, (A) with respect to the proceeds of Collateral
resulting from the sale or other disposition of (x) Property permitted pursuant
to clause (xi) of the definition of “Permitted Asset Disposition”, or (y) an
Obligor’s business unit or line of business permitted pursuant to the terms of
this Agreement, in either case, Borrowers shall only be required to remit such
proceeds to a Dominion Account (or lockbox account related to such Dominion
Account) to the extent there are Aggregate Revolver Outstandings (but excluding
standby Letters of Credit issued by Issuing Bank), and (B) Borrowers shall not
be required to remit proceeds of Collateral to a Dominion Account (or other
lockbox account related to such Dominion Account), if (i) the Deposit Account
into which such proceeds are deposited maintains at all times a balance equal to
or less than $500,000 (each such Deposit Account is referred to herein as an
“Excluded Deposit Account”), (ii) the aggregate balance maintained in all
Excluded Deposit Accounts is not greater than $2,500,000, and (iii) no Default
or Event of Default exists. All Payment Items received by any Borrower in
respect of its Accounts, together with the proceeds of any other Collateral,
shall be held by such Borrower as trustee of an express trust for Agent’s and
Lenders’

-74-



--------------------------------------------------------------------------------



 



benefit; subject to the preceding sentence, each Borrower shall immediately
deposit same in kind in the applicable Dominion Account; and Agent may remit
such proceeds to Lenders for application to the Obligations in the manner
authorized by this Agreement. Agent retains the right at all times that a
Default or an Event of Default exists to notify Account Debtors of any Borrower
that Accounts have been assigned to Agent, to collect Accounts directly in its
own name (and, in connection therewith, to charge to Borrowers the collection
costs and expenses incurred by Agent, including reasonable out-of-pocket
attorneys’ fees). At any time an Event of Default exists, Agent shall have the
right to settle or adjust all disputes and claims directly with the Account
Debtor and to compromise the amount or extend the time for payment of any
Accounts upon such terms and conditions as Agent may deem advisable, and to
charge the deficiencies, costs and expenses thereof, including reasonable
out-of-pocket attorneys’ fees, to Borrowers.
     8.3. Administration of Inventory.
          8.3.1. Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory (including records showing the
cost thereof and daily withdrawals therefrom and additions thereto) and shall
furnish Agent inventory reports respecting such Inventory in form and detail
reasonably satisfactory to Agent at such times as Agent may request, but so long
as no Default or Event of Default exists, no more frequently than once each
month. Each Borrower shall, at its own expense, conduct a physical inventory no
less frequently than annually (and on a more frequent basis if requested by
Agent when an Event of Default exists) and periodic cycle counts consistent with
such Borrower’s historical practices and shall provide to Agent, upon request, a
report based on each such physical inventory and cycle count promptly after
completion thereof, together with such supporting information as Agent shall
reasonably request. Agent may participate in and observe each physical count of
inventory, which participation shall be at Borrowers’ expense at any time that
an Event of Default exists.
          8.3.2. Returns of Inventory. No Borrower shall return any of its
Inventory to a supplier or vendor thereof, or any other Person, whether for
cash, credit against future purchases or then existing payables, or otherwise,
unless (i) such return is in the Ordinary Course of Business of such Borrower;
(ii) no Default or Event of Default exists or would result therefrom; (iii) the
return of such Inventory will not result in an Out-of-Formula Condition; (iv) if
there are any Aggregate Revolver Outstandings hereunder at such time, such
Borrower promptly notifies Agent thereof if the aggregate Value of all Inventory
returned in any month exceeds $1,000,000; and (v) any payments received by such
Borrower in connection with any such return are promptly turned over to Agent
for application to the Obligations in accordance with the terms of this
Agreement.
          8.3.3. Acquisitions and Sale of Inventory. No Borrower shall acquire
or accept any Inventory on consignment or approval unless such Inventory is
segregated from such Borrower’s other owned Inventory and is marked in a manner
designating the true owner thereof. Each Borrower will use its best efforts to
insure that all Inventory that is produced in the United States will be produced
in accordance with the FLSA. No Borrower shall sell any Eligible Inventory on a
consignment, sale and return, sale on approval or other similar basis.
          8.3.4. Maintenance of Inventory. Borrowers shall produce, use, store
and maintain all Inventory with all reasonable care and caution in accordance,
in all material respects, with applicable standards of any insurance and in
conformity, in all material respects, with Applicable Law and will maintain
current rent payments (within applicable grace periods provided for in leases)
at all locations at which any Inventory with a book value in excess of $500,000
is maintained or stored.

-75-



--------------------------------------------------------------------------------



 



     8.4. Administration of Deposit Accounts.
          Each Obligor represents that, as of the Closing Date, Schedule 8.4 (as
the same may be amended or supplemented from time to time) sets forth all of the
Deposit Accounts maintained by each Obligor, including Deposit Accounts into
which all Payment Items relating to any Collateral will be deposited; each
Obligor is the sole account holder of each such Deposit Account and is not aware
of any Person (other than Agent) having either dominion or control (within the
meaning of Section 9-104 of the UCC) over any such Deposit Account or any
property deposited therein (other than any such control that has been released
or terminated on or before the Closing Date and control arising by operation of
law in favor of the depository bank in which such Deposit Account is
maintained); and each Obligor has taken all actions required to establish
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts (other than (i) Deposit Accounts solely holding cash collateral
permitted as a Lien under Section 10.2.5(viii), (ii) Deposit Accounts
exclusively used for worker’s compensation programs, payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of such Obligor’s
employees, and (iii) Excluded Deposit Accounts). Each Obligor shall promptly
notify Agent of any additional Deposit Account opened and any Deposit Account
that is closed.
     8.5. Borrowing Base Certificates. Borrowers shall deliver to Agent and each
Lender a Borrowing Base Certificate (a) on or before the fifteenth (15th) day
following each fiscal month end, prepared as of the close of business on the
last day of the previous fiscal month, at any time that Average Availability for
the previous fiscal month is equal to or greater than an amount equal to the
greater of (i) the lesser of 20% of (A) the Borrowing Base or (B) the
Commitments, or (ii) $20,000,000, and (b) on a more frequent basis and on such
days as requested by Agent, at any time during a Borrowing Base Certificate
Trigger Period. All calculations of Availability in connection with any
Borrowing Base Certificate shall originally be made by Borrowers and certified
by a Senior Officer to Agent, provided that Agent shall have the right to review
and adjust, in the exercise of its Credit Judgment, any such calculation (i) to
reflect its reasonable estimate of declines in value of any of the Collateral
described therein and (ii) to the extent that such calculation is not in
accordance with this Agreement or does not accurately reflect the amount of the
Availability Reserve. In no event shall the Borrowing Base or Availability on
any date be deemed to exceed the amount of the Borrowing Base or Availability
shown on the Borrowing Base Certificate last received by Agent prior to such
date, as the calculation in such Borrowing Base Certificate may be adjusted from
time to time by Agent as herein authorized.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, each Obligor
warrants and represents to Agent and Lenders that:
          9.1.1. Organization and Qualification. Each Obligor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Obligor is duly qualified and is
authorized to do business as a foreign corporation in each state or jurisdiction
listed on Schedule 9.1.1 hereto and is in good standing in all states and
jurisdictions in which the failure of such Obligor to be so qualified would
reasonably be expected to have a Material Adverse Effect.
          9.1.2. Power and Authority. Each Obligor is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each of
the other Loan Documents to which it is a party. The execution, delivery and
performance of this Agreement and each of the other Loan Documents have been
duly authorized by all necessary corporate, limited liability company or
partnership action and do not and will not (i) require any consent or approval
of any of the holders of the Equity Interests of any Obligor or any of its
Subsidiaries other than those obtained on or prior to the date hereof;
(ii) contravene

-76-



--------------------------------------------------------------------------------



 



the Organic Documents of any Obligor or any of its Subsidiaries; (iii) violate,
or cause any Obligor or any of its Subsidiaries to be in default under, any
provision of any Applicable Law, order, writ, judgment, injunction, decree,
determination or award in effect having applicability to any Obligor or any of
its Subsidiaries; (iv) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which any Obligor or any of its Subsidiaries is a party or by
which it or its Properties may be bound or affected; or (v) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the Properties now owned or hereafter acquired by
any Obligor or any of its Subsidiaries.
          9.1.3. Legally Enforceable Agreement. This Agreement is, and each of
the other Loan Documents when delivered under this Agreement will be, a legal,
valid and binding obligation of each Obligor signatory thereto enforceable
against each of them in accordance with the respective terms of such Loan
Documents, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application affecting the enforcement of creditors’ rights generally or by
general equitable principles.
          9.1.4. Capital Structure. As of the date hereof, Schedule 9.1.4 hereto
states (i) the correct name of each Obligor, its jurisdiction of incorporation
and, except with respect to Parent, the percentage of its Equity Interests
having voting powers owned by each Person, (ii) the name of each Obligor’s
corporate Affiliates and the nature of the affiliation and (iii) the number of
authorized and issued Equity Interests (and treasury shares) of each Obligor and
its Subsidiaries. Each Obligor has good title to all of the shares it purports
to own of the Equity Interests of each of its Subsidiaries, free and clear in
each case of any Lien other than Permitted Liens. All such Equity Interests have
been duly issued and are fully paid and non-assessable. Since the date of the
financial statements of Obligors referred to in Section 9.1.9 through the date
hereof, Obligors have not made, or obligated themselves to make, any
Distribution, other than Upstream Payments or Distributions in connection with
the operation of the Obligors’ cash management system in the Ordinary Course of
Business. There are no outstanding options to purchase, or any rights or
warrants to subscribe for, or any commitments or agreements to issue or sell, or
any Equity Interests or obligations convertible into, or any powers of attorney
relating to, shares of the capital stock of any Obligor (other than Parent) or
any of its Subsidiaries. Except as set forth on Schedule 9.1.4 hereto and other
than as set forth in the applicable Obligor’s Organic Documents, there are no
outstanding agreements or instruments binding upon the holders of any Obligor’s
Equity Interests relating to the ownership of its Equity Interests; provided
that, no representation or warranty is made in this sentence by any Obligor with
respect to any outstanding agreements or instruments binding upon the holders of
the Equity Interests in Parent.
          9.1.5. Corporate Names. During the 5-year period preceding the date of
this Agreement, no Obligor has been known as or used any corporate, fictitious
or trade names except those listed on Schedule 9.1.5 hereto. Except as set forth
on Schedule 9.1.5, during the 5-year period preceding the date of this Agreement
no Obligor has been the surviving corporation of a merger or consolidation or
acquired all or substantially all of the assets of any Person.
          9.1.6. Business Locations; Agent for Process. As of the date hereof,
the chief executive office and other places of business of each Obligor are as
listed on Schedule 8.1.1 hereto. During the 5-year period preceding the date of
this Agreement, no Obligor has had an office or place of business other than as
listed on Schedule 8.1.1, other than sales offices and other similar locations
to the extent that the Value of Inventory at any such location did not at any
time exceed $100,000 and the aggregate Value of Inventory at all such locations
did not at any time exceed $500,000. Except as shown on Schedule 8.1.1 on the
date hereof, no Inventory of any Obligor is stored with a bailee, warehouseman,
processor or similar Person or consigned to any Person, other than any such
location not shown on Schedule 8.1.1 to the extent that the Value of Inventory
at such location does not exceed $100,000 on the

-77-



--------------------------------------------------------------------------------



 



date hereof and the aggregate Value of Inventory at all such locations not shown
on Schedule 8.1.1 does not exceed $500,000 on the date hereof.
          9.1.7. Title to Properties; Priority of Liens. Each Obligor and each
of its Subsidiaries has good and marketable title to and fee simple ownership
of, or valid and subsisting leasehold interests in, all of its material real
Property, and good title to all of its material personal Property, including all
Property reflected in the financial statements referred to in Section 9.1.9 or
delivered pursuant to Section 10.1.3 (except as disposed of since the date
thereof as permitted by the terms of this Agreement (or the Existing Loan
Agreement for periods prior to the date hereof)), in each case free and clear of
all Liens except Permitted Liens. Each Obligor has paid or discharged, and has
caused each of its Subsidiaries to pay and discharge, all lawful claims which,
if unpaid, would reasonably be expected to become a Lien against any Properties
of such Obligor or any such Subsidiary that is not a Permitted Lien. The Liens
granted to Agent pursuant to this Agreement and the other Security Documents are
duly perfected, first priority Liens, subject only to those Permitted Liens that
are expressly permitted by the terms of this Agreement to have priority over the
Liens of Agent; provided, that, no representation or warranty is made by any
Obligor as to the perfection of Agent’s Lien in any Pledged Collateral (as
defined in any Pledge Agreement) under foreign law.
          9.1.8. Accounts. Agent may rely, in determining which Accounts are
Eligible Accounts, on all statements and representations made by Borrowers with
respect to any Account. Unless otherwise indicated in writing to Agent or
specifically excluded by Borrowers in their calculation of a Borrowing Base in
any Borrowing Base Certificate, Borrowers make each of the following warranties
to the knowledge of the Senior Financial Officers (subject to the limitation in
the last paragraph of this Section 9.1.8) with respect to each Account:
     (i) It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;
     (ii) It arises out of a completed, bona fide sale and delivery of goods or
rendition of services by a Borrower in the Ordinary Course of Business and
substantially in accordance with the terms and conditions of all purchase
orders, contracts or other documents relating thereto and forming a part of the
contract between a Borrower and the Account Debtor;
     (iii) It is for a sum certain maturing as stated in the invoice covering
such sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;
     (iv) Such Account, and Agent’s security interest therein, is not subject to
any offset (except claims for offsets netted out in the computation of Eligible
Accounts included in any Borrowing Base Certificate), Lien (other than Permitted
Liens), deduction, defense, dispute or counterclaim except for conditions in the
Ordinary Course of Business or claims where the amount in controversy is
immaterial, and each such Account is absolutely owing to a Borrower and is not
contingent in any respect or for any reason;
     (v) The contract under which such Account arose does not condition or
restrict a Borrower’s right to assign to Agent the right to payment thereunder
unless such Borrower has obtained the Account Debtor’s consent to such
collateral assignment or complied with any conditions to such assignment
(regardless of whether under the UCC or other Applicable Law any such
restrictions are ineffective to prevent the grant of a Lien upon such Account in
favor of Agent);

-78-



--------------------------------------------------------------------------------



 



     (vi) Such Borrower has not made any agreement with any Account Debtor
thereunder for any extension, compromise, settlement or modification of any such
Account or any deduction therefrom, except discounts, allowances, credits or
rebates which are granted by a Borrower for prompt payment or otherwise in the
Ordinary Course of Business and, except with respect to discounts for prompt
payment, which are reflected in the calculation of the net amount of each
respective invoice related thereto and are reflected in the Schedules of
Accounts submitted to Agent pursuant to Section 8.2.1 (or accounted for in the
computation of Eligible Accounts included in the Borrowing Base); and
     (vii) There are no facts, events or occurrences which are reasonably likely
to (A) impair the validity or enforceability of such Account or to (B) reduce
the amount payable thereunder (other than discounts for prompt payment in the
Ordinary Course of Business) from the face amount of the invoice and statements
delivered to Agent with respect thereto.
For purposes of determining whether an Account is an Eligible Account, the
foregoing warranties are made regardless of the knowledge of any Senior
Financial Officer with respect to an event or condition that would constitute a
breach of any of the foregoing warranties. For all other purposes of this
Agreement (including the purpose of determining whether an Event of Default
exists hereunder), the foregoing warranties (a) are only made to the extent of
the knowledge of the Senior Financial Officers and (b) are not made to the
extent there are no Aggregate Revolver Outstandings at any time any such Account
is included in the Borrowing Base or the aggregate face amount of the applicable
Accounts in breach of this representation does not exceed $1,000,000.
          9.1.9. Financial Statements; Fiscal Year. The Consolidated and
consolidating balance sheets of Obligors and such other Persons described
therein (including the accounts of all Subsidiaries of Obligors for the
respective periods during which a Subsidiary relationship existed) as of
December 31, 2010, and the related statements of income, changes in
stockholder’s equity, and changes in financial position for the periods ended on
such dates, have been prepared in accordance with GAAP, and present fairly, in
all material respects, the financial positions of Obligors and such Persons at
such dates and the results of Obligors’ operations for such periods. Since
December 31, 2010, there has been no material adverse change in the condition,
financial or otherwise, of Obligors and such other Persons, taken as a whole, as
shown on the Consolidated balance sheet as of such date.
          9.1.10. Full Disclosure. None of the representations, warranties or
statements made by Parent or any Obligor in the Loan Documents as of the date
such representations, warranties and statements are made or deemed made, taken
as a whole, and none of the statements contained in any exhibit, report,
statement or certificate furnished by or on behalf of Parent or any Obligor in
connection with the Loan Documents (including any offering and disclosure
materials delivered by or on behalf of Parent or any Borrower to Lenders prior
to the Closing Date), in each case, as of the date made and taken as a whole,
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.
          9.1.11. Solvent Financial Condition. Each Obligor is now Solvent and,
after giving effect to the Loans to be made hereunder, the LC Obligations to be
incurred in connection herewith and the consummation of the other transactions
described in the Loan Documents, will be Solvent.
          9.1.12. Surety Obligations. Except as set forth on Schedule 9.1.12 on
the date hereof, no Obligor is obligated as surety or indemnitor under any
surety or similar bond issued or entered into to assure payment, performance or
completion of performance of any undertaking or obligation of any Person.

-79-



--------------------------------------------------------------------------------



 



          9.1.13. Taxes. The FEIN of each of each Obligor as of the date hereof
is as shown on Schedule 9.1.13. Each Obligor and each of its Subsidiaries has
filed all federal and other material state and local tax returns and other
reports it is required by law to file and has paid, or made provision for the
payment of, all federal and other material Taxes upon it, its income and
Properties as and when such Taxes are due and payable, except to the extent
being Properly Contested. The provision for Taxes on the books of each Obligor
and each of its Subsidiaries are adequate, in all material respects, for all
years not closed by applicable statutes, and for its current Fiscal Year.
          9.1.14. Brokers. There are no claims against any Obligor for brokerage
commissions, finder’s fees or investment banking fees in connection with the
transactions contemplated by this Agreement or any of the other Loan Documents.
          9.1.15. Intellectual Property. Each Obligor and each of its
Subsidiaries owns or has the lawful right to use all Intellectual Property
necessary for the present and planned future conduct of its business without any
conflict with the rights of others, except as would not reasonably be expected
to have a Material Adverse Effect, and there is no objection to, or pending (or,
to such Obligor’s knowledge, threatened) Intellectual Property Claim with
respect to, any Obligor’s or any of its Subsidiaries’ right to use any such
Intellectual Property and such Obligor is not aware of any grounds for challenge
or objection thereto, except in any such case as would not reasonably be
expected to have a Material Adverse Effect; and, except as may be disclosed on
Schedule 9.1.15, as of the date hereof no Obligor pays any royalty or other
compensation to any Person for the right to use any Intellectual Property in
connection with the manufacturing, marketing, sale or distribution of Inventory.
As of the date hereof, all registered United States patents, trademarks, service
marks, trade names and copyrights (and any licenses related thereto) of each
Obligor are listed on Schedule 9.1.15.
          9.1.16. Governmental Approvals. Each Obligor and each of its
Subsidiaries has, and is in good standing with respect to, all Governmental
Approvals necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it, except as would not reasonably be expected to have a
Material Adverse Effect.
          9.1.17. Compliance with Laws. Except as set forth on Schedule 9.1.17,
each Obligor and each of its Subsidiaries has duly complied with, and its
Properties, business operations and leaseholds are in compliance in all material
respects with, the provisions of all Applicable Law, except to the extent that
any such noncompliance would not reasonably be expected to have a Material
Adverse Effect. No Inventory has been produced in violation of the FLSA in any
material respect.
          9.1.18. Burdensome Contracts. No Obligor nor any of its Subsidiaries
is a party or subject to any contract, agreement, or charter or other corporate
restriction, which has or could be reasonably expected to have a Material
Adverse Effect. No Obligor nor any of its Subsidiaries is a party or subject to
any Restrictive Agreements, except for Permitted Restrictive Agreements and as
set forth on Schedule 9.1.18, none of which prohibit the execution or delivery
of any of the Loan Documents by any Obligor or the performance by any Obligor of
its obligations under any of the Loan Documents to which it is a party, in
accordance with the terms of such Loan Documents.
          9.1.19. Litigation. Except as set forth on Schedule 9.1.19, there are
no actions, suits, proceedings or investigations pending or, to the knowledge of
any Obligor, threatened on the date hereof against or affecting any Obligor or
any of its Subsidiaries, or the business, operations, Properties, profits or
condition of any Obligor or any of its Subsidiaries, (i) which relate to any of
the Loan Documents or any of the transactions contemplated thereby or
(ii) which, if determined adversely to any Obligor or any of its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect. No Obligor nor
any

-80-



--------------------------------------------------------------------------------



 



of its Domestic Subsidiaries is in default on the date hereof with respect to
any order, writ, injunction, judgment, decree or rule of any court, Governmental
Authority or arbitration board or tribunal specifically applicable thereto.
          9.1.20. No Defaults. No event has occurred and no condition exists
which would, upon or immediately after the execution and delivery of this
Agreement or any Obligor’s performance hereunder, constitute a Default or an
Event of Default. No Obligor nor any of its Subsidiaries is in default, and no
event has occurred and no condition exists which constitutes or which with the
passage of time or the giving of notice or both would constitute a default,
under any Material Contract or in the payment of any Debt of an Obligor or a
Subsidiary to any Person for Money Borrowed, in each case which would reasonably
be expected to have a Material Adverse Effect.
          9.1.21. Leases. Schedule 9.1.21 is a complete listing of each
capitalized and operating lease of each Obligor on the date hereof that
constitutes a Material Contract. Each Obligor and each of its Subsidiaries is in
substantial compliance with all of the terms of each of its respective
capitalized and operating leases, except as would not reasonably be expected to
have a Material Adverse Effect, and there is no basis upon which the lessors
under any such leases could terminate same or declare such Obligor or any of its
Subsidiaries in default thereunder, except as would not reasonably be expected
to have a Material Adverse Effect.
          9.1.22. ERISA. Each Obligor and each of its Subsidiaries is in full
compliance with the requirements of ERISA and the regulations promulgated
thereunder with respect to each Plan, except as would not reasonably be expected
to have a Material Adverse Effect. No Obligor nor any of its Subsidiaries has
any withdrawal liability in connection with a Multiemployer Plan.
          9.1.23. Trade Relations. As of the date hereof, to Obligors’
knowledge, there exists no actual or threatened termination, cancellation or
limitation of, or any materially adverse modification or change in, the business
relationship between any Obligor and any customer or any group of customers
whose purchases individually or in the aggregate are material to the business of
such Obligor, or with any material supplier or group of suppliers, and, as of
the date hereof, to Obligors’ knowledge, there exists no condition or state of
facts or circumstances which is reasonably likely to have a Material Adverse
Effect or prevent any Obligor from conducting such business after the
consummation of the transactions contemplated by this Agreement in substantially
the same manner in which it has heretofore been conducted.
          9.1.24. Labor Relations. Except as described on Schedule 9.1.24, no
Obligor is on the date hereof a party to or bound by any collective bargaining
agreement. On the date hereof, there are no material grievances, disputes or
controversies with any union or any other organization of any Obligor’s
employees, or, to any Obligor’s knowledge, any threats of strikes, work
stoppages or any asserted pending demands for collective bargaining by any union
or organization affecting any Obligor.
          9.1.25. Not a Regulated Entity. No Obligor is (i) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (ii) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
          9.1.26. Margin Stock. No Obligor nor any of its Subsidiaries is
engaged, principally or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

-81-



--------------------------------------------------------------------------------



 



          9.1.27. Anti-Terrorism Laws.
               (i) General. No Obligor nor any of its Affiliates is in violation
in any material respect of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
               (ii) Executive Order No. 13224.
     (a) No Obligor nor any of its Affiliates is a Blocked Person;
     (b) No Obligor nor any of its Affiliates (1) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, (2) has any of its assets in a Blocked
Person, (3) deals in, or otherwise engages in any transaction relating to, any
Property or interests in Property blocked pursuant to Executive Order No. 13224,
or (4) derives any of its operating income from investments in or transactions
with a Blocked Person.
          9.1.28. Payable Practices. No Obligor nor any of its Domestic
Subsidiaries has made any material change in its historical accounts payable
practices from those in effect immediately prior to the Closing Date.
          9.1.29. Not the Holder of Plan Assets. No Obligor is an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. §2510.3-101 of an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA or any “plan” (within the meaning of Section 4975 of the
Internal Revenue Code), and neither the execution of this Agreement nor the
funding of any Loans gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code.
          9.1.30. Tax Matters. The representations and warranties of Parent in
support of the “Tax Opinion” (as defined in the Tax Matters Agreement) are true
and correct in all material respects as of the Closing Date.
     9.2. Reaffirmation of Representations and Warranties. Each representation
and warranty contained in this Agreement and the other Loan Documents shall be
deemed to be made on the Closing Date and reaffirmed, in all material respects,
by each Obligor on each day that Borrowers request or are deemed to have
requested any Loan, Letter of Credit or other extension of credit hereunder,
except for changes in the nature of an Obligor’s or, if applicable, any
Subsidiary’s business or operations that may occur after the date hereof in the
Ordinary Course of Business so long as Agent has consented to such changes or
such changes are not violative of any provision of this Agreement.
Notwithstanding the foregoing, representations and warranties which by their
terms are applicable only as of a specific date shall be deemed made only at and
as of such date.
     9.3. Survival of Representations and Warranties. All representations and
warranties of Obligors contained in this Agreement or any of the other Loan
Documents shall survive the execution, delivery and acceptance thereof by Agent,
Lenders and the parties thereto and the closing of the transactions described
therein or related thereto.

-82-



--------------------------------------------------------------------------------



 



SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
     10.1. Affirmative Covenants. For so long as there are any Commitments
outstanding and thereafter until Full Payment of the Obligations, each Obligor
covenants that it shall and shall cause each Subsidiary to:
          10.1.1. Visits and Inspections. Permit representatives of Agent from
time to time, as often as may be reasonably requested, but only during normal
business hours and (except when a Default or Event of Default exists) upon
reasonable prior notice to an Obligor, to visit and inspect the Properties of
any such Obligor and each of its Subsidiaries, inspect, audit and make extracts
from such Obligor’s and each Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Obligor’s and each Subsidiary’s business, financial condition, assets, prospects
and results of operations. Lenders may participate in any such visit or
inspection, at their own expense (unless a Default or Event of Default exists,
in which event Obligors shall promptly reimburse all such expenses). Agent shall
have the right to (but not the obligation to request or obtain) an Orderly
Liquidation Value Appraisal if the Aggregate Revolver Outstandings at any time
exceed an amount equal to 50% of the Borrowing Base. Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower, and shall
not incur any liability by reason of its failure to conduct or delay in
conducting such inspections. Borrowers acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Borrowers shall not be entitled to rely upon them.
          10.1.2. Notices. Notify Agent in writing, promptly after an Obligor’s
obtaining knowledge thereof, of (i) the commencement of any litigation affecting
any Obligor, whether or not the claims asserted in such litigation are
considered by Obligors to be covered by insurance, and of the institution of any
administrative proceeding, in each case to the extent that such litigation or
proceeding would reasonably be expected to have a Material Adverse Effect;
(ii) any labor dispute to which any Obligor may become a party, any pending or
threatened strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which it is a party or
by which it is bound, in each case which would reasonably be expected to have a
Material Adverse Effect; (iii) any material default by any Obligor under, or
termination of, any Material Contract or any note, indenture, loan agreement,
mortgage, lease, deed, guaranty or other similar agreement relating to any Debt
of such Obligor exceeding $7,500,000; (iv) the existence of any Default or Event
of Default; (v) any judgment against any Obligor in an amount exceeding
$7,500,000; (vi) the assertion by any Person of any Intellectual Property Claim
against an Obligor or any of its Subsidiaries, the adverse resolution of which
would reasonably be expected to have a Material Adverse Effect; (vii) any
violation or asserted violation by any Obligor of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), the adverse resolution of which
would reasonably be expected to have a Material Adverse Effect; (viii) any
Environmental Release by an Obligor or on any Property owned or occupied by an
Obligor which is reasonably likely to give rise to liability in excess of
$7,500,000; (ix) the discharge of Obligors’ independent accountants or any
withdrawal of resignation by such independent accountants from their acting in
such capacity; and (x) any investigation of any Obligor by the SEC or the U.S.
Department of Justice or, to the extent any such investigation would reasonably
be expected to have a Material Adverse Effect, by any other Governmental
Authority. Furthermore, Obligors shall provide Agent with thirty (30) days prior
written notice of an Obligor’s intent to (A) change its name, (B) conduct
business under any new fictitious name, except in connection with Permitted
Mergers/Liquidations, or (C) change its FEIN, organizational identification
number or state of organization, except in connection with Permitted
Mergers/Liquidations. Furthermore, Obligors shall notify Agent promptly upon any
Obligor other than Parent (i) being required to file reports under Section 15(b)
of the Securities Exchange Act of 1934, (ii) registering securities under
Section 12 of the Securities Exchange Act of 1934 or (iii) filing a registration
statement under the Securities Act of 1933.

-83-



--------------------------------------------------------------------------------



 



          10.1.3. Financial and Other Information. Keep adequate records and
books of account with respect to its business activities in which proper entries
are made in accordance with GAAP reflecting all its financial transactions; and
cause to be prepared and furnished to Agent and Lenders the following (all to be
prepared in accordance with GAAP applied on a consistent basis, unless Obligors’
certified public accountants concur in any change therein, such change is
disclosed to Agent and is consistent with GAAP and, if required by the Required
Lenders, the financial covenants set forth in Section 10.3 are amended in a
manner requested by the Required Lenders to take into account the effects of
such change):
     (i) as soon as available, and in any event within 90 days after the close
of each Fiscal Year (a) audited balance sheets of Parent and its consolidated
Subsidiaries as of the end of such Fiscal Year and the related statements of
income, shareholders’ equity and cash flow, on a Consolidated basis, certified
without an Impermissible Qualification by a firm of independent certified public
accountants of recognized national standing selected by Obligors but reasonably
acceptable to Agent and setting forth in each case in comparative form the
corresponding Consolidated figures for the preceding Fiscal Year, and
(b) unaudited balance sheets of Parent and its consolidated Subsidiaries as of
the end of such Fiscal Year and the related statements of income, shareholders’
equity and cash flow, on a consolidating (by business unit) basis, and setting
forth in each case in comparative form the corresponding consolidating (by
business unit) figures for the preceding Fiscal Year;
     (ii) as soon as available, and in any event within 45 days after the end of
each fiscal month hereafter, including the last fiscal month of each Fiscal
Year, unaudited balance sheets of Parent and its consolidated Subsidiaries as of
the end of such fiscal month, certified by the principal financial officer of
Obligors as prepared in accordance with GAAP and fairly presenting, in all
material respects, the Consolidated and consolidating (by business unit)
financial position and results of operations of Obligors and their Subsidiaries
for such month and period subject only to changes from audit and year-end
adjustments and except that such balance sheets need not contain notes;
     (iii) not later than 15 days after the end of each fiscal month during
which Average Availability was less than $20,000,000, a listing of all of each
Obligor’s trade payables as of the last Business Day of such fiscal month,
specifying the name of and balance due each trade creditor, and, at Agent’s
request, monthly detailed trade payable agings in form acceptable to Agent;
     (iv) except to the extent publicly available, promptly after the sending or
filing thereof, as the case may be, copies of any proxy statements, financial
statements or reports which any Obligor has made generally available to Parent’s
shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses which any Obligor files with the SEC or
any Governmental Authority which may be substituted therefor, or any national
securities exchange; and copies of any press releases or other statements made
available by an Obligor to the public concerning material changes to or
developments in the business of such Obligor;
     (v) promptly following Agent’s request, copies of any annual report to be
filed in accordance with ERISA in connection with each Plan; and
     (vi) such other data and information (financial or otherwise) as Agent,
from time to time, may reasonably request, bearing upon or related to the
Collateral or any Obligor’s or Subsidiary’s financial condition or results of
operations.

-84-



--------------------------------------------------------------------------------



 



     Concurrently with the delivery of the financial statements described in
clause (i) of this Section 10.1.3, Obligors shall deliver to Agent a copy of any
accountants’ letter to Obligors’ management that is prepared in connection with
such financial statements and also shall cause to be prepared and shall deliver
to Agent a certificate of the aforesaid certified public accountants stating to
Agent and Lenders that, based upon such accountants’ audit of the Consolidated
financial statements of Obligors and their Subsidiaries performed in connection
with their examination of said financial statements, nothing came to their
attention that caused them to believe that Obligors were not in compliance with
Section 10.3, or, if they are aware of such noncompliance, specifying the nature
thereof. Concurrently with the delivery of the financial statements described in
clauses (i) and (ii) of this Section 10.1.3, or more frequently if requested by
Agent during any period that a Default or Event of Default exists, Obligors
shall cause to be prepared and furnished to Agent a Compliance Certificate
executed by the chief financial officer of Parent.
          10.1.4. Landlord and Storage Agreements. Promptly following Agent’s
request, provide Agent with copies of all existing and future agreements between
any Obligor and any landlord, warehouseman or bailee which owns any premises at
which any Collateral may, from time to time, be kept.
          10.1.5. Projections. No later than 60 days after the beginning of each
Fiscal Year of Obligors, beginning with the Fiscal Year commencing on January 1,
2012, deliver to Agent the Projections of Obligors for such Fiscal Year, as
prepared on a quarter-by-quarter basis.
          10.1.6. Taxes. Pay and discharge all federal and other material Taxes
prior to the date on which such Taxes become delinquent or penalties attach
thereto, except and to the extent only that such Taxes are being Properly
Contested.
          10.1.7. Compliance with Laws. Comply with all Applicable Law,
including ERISA, all Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws and all
laws, statutes, regulations and ordinances regarding the collection, payment and
deposit of Taxes, and obtain and keep in force any and all Governmental
Approvals necessary to the ownership of its Properties or to the conduct of its
business, in each case to the extent that any such failure to comply, obtain or
keep in force could be reasonably expected to have a Material Adverse Effect.
          10.1.8. Insurance. In addition to the insurance required herein with
respect to the Collateral, maintain with its current insurers or with other
financially sound and reputable insurers having a rating of at least B+ VII or
better by Best’s Ratings, a publication of A.M. Best Company (or, in the case of
aircraft liability insurance, with its current insurers or with other insurers
reasonably acceptable to Agent), (i) insurance with respect to its Properties
and business against such casualties and contingencies of such type (including
product liability, workers’ compensation, larceny, embezzlement, or other
criminal misappropriation insurance) and in such amounts and with such
coverages, limits and deductibles as is customary in the business of such
Obligor or such Subsidiary and (ii) business interruption insurance in an amount
reasonably acceptable to Agent. Agent confirms that the level of business
interruption insurance disclosed to it on or prior to the date hereof is
reasonably satisfactory to it based on the circumstances as of the date hereof.
          10.1.9. Intellectual Property. Within 45 days after the end of any
Fiscal Quarter, notify Agent of any application for or acquisition of registered
United States Intellectual Property of an Obligor or Domestic Subsidiary during
such Fiscal Quarter and, upon request of Agent, deliver to Agent, in form and
substance acceptable to Agent and in recordable form, all documents necessary
for Agent to obtain and perfect a first priority Lien on such Intellectual
Property.

-85-



--------------------------------------------------------------------------------



 



          10.1.10. Tax Matters Agreement. Parent shall comply in all material
respects with all of its respective covenants and obligations under the Tax
Matters Agreement, including without limitation, its obligations pursuant to
Section 3.02(b) thereof not to take any action inconsistent with the
representation letter delivered by Parent in connection with the “Tax Opinion”
as defined therein (unless the requirements of such Section 3.02(b) have been
satisfied).
     10.2. Negative Covenants. For so long as there are any Commitments
outstanding and thereafter until Full Payment of the Obligations, each Obligor
covenants that it shall not and shall not permit any Subsidiary to:
          10.2.1. Fundamental Changes. Merge, reorganize, consolidate or
amalgamate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions, except for Permitted Mergers/Liquidations and mergers and
consolidations contemplated by the definitions of Permitted Acquisition and
Permitted Asset Disposition.
          10.2.2. Loans. Make any loans or other advances of money to any Person
other than (i) to an officer or employee of an Obligor or a Subsidiary for
salary, travel advances, advances against commissions and other similar advances
in the Ordinary Course of Business, (ii) loans and advances that constitute
Permitted Foreign Subsidiary Investments, and (iii) loans and advances that are
permitted under Section 10.2.3(ii), (iv), (vii) or (viii), and (iv) advances to
suppliers in the Ordinary Course of Business, which advances shall not at any
time exceed $1,000,000 in the aggregate outstanding.
          10.2.3. Permitted Debt. Create, incur, assume, guarantee or suffer to
exist any Debt, except:
     (i) the Obligations;
     (ii) Subordinated Debt that is subject at all times to subordination
pursuant to the provisions of a Subordination Agreement;
     (iii) Permitted Fixed Asset Debt;
     (iv) Debt for Money Borrowed set forth on Schedule 10.2.3;
     (v) Permitted Contingent Obligations;
     (vi) unsecured Debt (including earn-out and non-compete payments) to
sellers under Permitted Acquisitions;
     (vii) Debt from any Obligor to any other Obligor in connection with the
ordinary course operation of the Obligors’ cash management system;
     (viii) Debt from any Borrower to any other Borrower (provided that such
Debt is subordinated to the Obligations pursuant to the terms of the
Intercompany Subordination Agreement);
     (ix) Debt under the Convertible Debentures in a maximum principal amount of
up to $172,500,000;
     (x) unsecured Debt that is not included in any of the preceding paragraphs
of this Section 10.2.3;

-86-



--------------------------------------------------------------------------------



 



     (xi) Debt owing solely by Foreign Subsidiaries, including Permitted Foreign
Subsidiary Investments;
     (xii) Refinancing Debt so long as each of the Refinancing Conditions is met
with respect thereto; and
     (xiii) Banking Relationship Debt.
None of the provisions of this Section 10.2.3 that authorize any Obligor to
incur any Debt shall be deemed to override, modify or waive any of the
provisions of Section 10.3, which shall constitute an independent and separate
covenant and obligation of each Obligor.
          10.2.4. Affiliate Transactions. Enter into, or be a party to, any
transaction with any Affiliate, except: (i) the transactions contemplated by the
Loan Documents; (ii) payment of reasonable compensation to officers and
employees for services actually rendered to such Obligor or its Subsidiaries;
(iii) payment of customary directors’ fees and indemnities; (iv) transactions
expressly permitted by the terms of Sections 10.2.1, 10.2.2, 10.2.3, 10.2.5,
10.2.6, 10.2.7, 10.2.8, 10.2.9, 10.2.11 and 10.2.15; (v) transactions with
Affiliates that were consummated prior to the date hereof and have been
disclosed to Agent prior to the Closing Date; (vi) transactions contemplated by
the Intercompany Services Agreements; (vii) transactions with Affiliates in the
Ordinary Course of Business and pursuant to the reasonable requirements of such
Obligor’s or such Subsidiary’s business and upon fair and reasonable terms that
are no less favorable to such Obligor or such Subsidiary than such Obligor or
such Subsidiary would obtain in a comparable arm’s length transaction with a
Person not an Affiliate or stockholder of such Obligor or such Subsidiary; and
(viii) the transactions described on Schedule 10.2.4.
          10.2.5. Limitation on Liens. Create or suffer to exist any Lien upon
any of its Property, income or profits, whether now owned or hereafter acquired,
except the following (collectively, “Permitted Liens”):
     (i) Liens at any time granted in favor of Agent;
     (ii) Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA) not yet due or being Properly Contested;
     (iii) statutory Liens (excluding any Lien for Taxes, including any Lien
imposed pursuant to any of the provisions of ERISA) arising in the Ordinary
Course of Business of an Obligor or a Subsidiary, including statutory Liens in
favor of materialmen, mechanics, carriers, warehousemen, landlords and other
like Persons, but only if and for so long as (a) payment in respect of any such
Lien is not at the time required or the Debt secured by any such Liens is being
Properly Contested and (b) such Liens do not materially detract from the value
of the Property of such Obligor or such Subsidiary and do not materially impair
the use thereof in the operation of such Obligor’s or such Subsidiary’s
business;
     (iv) (a) Fixed Asset Liens securing Permitted Fixed Asset Debt pursuant to
clause (i) of the definition thereof, (b) Liens on Other Assets (including the
Investment Property of Foreign Subsidiaries) but only to the extent such Liens
secure the Debt arising under the Permitted Term Loan, and (c) Liens on the
Collateral securing the Permitted Term Loan but only to the extent contemplated
by the definition of Permitted Term Loan set forth in this Agreement;
     (v) Liens securing Debt of a Subsidiary of an Obligor to another Obligor or
to another such Subsidiary;

-87-



--------------------------------------------------------------------------------



 



     (vi) Liens arising by virtue of the rendition, entry or issuance against
such Obligor or any of its Subsidiaries, or any Property of such Obligor or any
of its Subsidiaries, of any judgment, writ, order, or decree for so long as each
such Lien (a) is in existence for less than 30 consecutive days after it first
arises or is being Properly Contested and (b) is at all times junior in priority
to any Liens in favor of Agent;
     (vii) Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (other than for the
repayment of Money Borrowed), statutory obligations (including workers
compensation, unemployment insurance, social security and similar laws) and
other similar obligations, or arising as a result of progress payments under
government contracts, or to secure indemnity, performance or other similar bonds
for the performance of tenders, bids, leases, contracts (other than for the
repayment of Money Borrowed) or to secure statutory obligations, provided that,
to the extent any such Liens attach to any of the Collateral (other than any
Accounts or Inventory arising out of or relating to any tender, bid or contract
secured by any such bond and any cash or Cash Equivalents serving as collateral
or a deposit for any of the foregoing obligations), such Liens are at all times
subordinate and junior to the Liens upon the Collateral in favor of Agent;
     (viii) Liens consisting of cash collateral posted in favor of any surety or
bonding company in connection with any appeal bonds issued by such surety or
bonding company, so long as (A) pro forma Average Availability, after giving
effect to such posting, for the 30-day period immediately preceding such
posting, is greater than an amount equal to the greater of (I) the lesser of 25%
of (x) the Borrowing Base or (y) the Commitments, or (II) $20,000,000, or (B)
(I) pro forma Average Availability, after giving effect to such posting, for the
30-day period immediately preceding such posting, is greater than an amount
equal to the greater of (x) the lesser of 20% of (1) the Borrowing Base or
(2) the Commitments, or (y) $17,500,000, and (II) Borrowers maintain a pro forma
Fixed Charge Coverage Ratio, after giving effect to such posting, measured for
the twelve-month period ending at the most recent month end for which financial
statements have been delivered by Borrowers to Agent in accordance with
Section 10.1.3 of this Agreement, that is greater than 1.00 to 1.00 (it being
understood that Agent shall be authorized to release its Lien in any cash
collateral posted in accordance with this clause (viii));
     (ix) easements, encroachments, reservations, servitudes, rights-of-way,
restrictions, covenants or other agreements of record, leases and other similar
charges or encumbrances and title exceptions on real Property of such Obligor or
any of its Subsidiaries that do not secure any monetary obligation and do not
materially interfere with the ordinary conduct of the business of such Obligor
or such Subsidiary;
     (x) normal and customary rights of setoff upon deposits of (a) cash in
favor of banks and other depository institutions and Liens of a collecting bank
arising under the UCC on checks and other items of payment in the course of
collection, and (b) Cash Equivalents or Approved Short-Term Investments for
normal and customary fees associated with any account in which the same is
maintained;
     (xi) Liens in favor of (a) Garlock Sealing in the Membership Interests
pursuant to the CIP/GGB Pledge Agreement, provided that such Liens shall at all
times be subordinate to Agent’s Liens therein in accordance with the terms of
the Garlock Sealing Subordination Agreement, and (b) Garlock Sealing (as
successor by merger to Stemco LP (DE)) in the general partnership interests in
Stemco LP (TX) and in the stock of Stemco Holdings pursuant to the Stemco Pledge
Agreement, provided that such Liens shall at all times be subordinate to Agent’s
Liens therein in accordance with the terms of the Stemco Subordination
Agreement;

-88-



--------------------------------------------------------------------------------



 



     (xii) such other Liens as appear on Schedule 10.2.5, to the extent provided
therein;
     (xiii) Liens encumbering the Property of Foreign Subsidiaries, other than
the Investment Property in or of Foreign Subsidiaries unless such Liens are
securing the Permitted Term Loan; and
     (xiv) such other Liens as Agent and the Required Lenders in their
discretion may hereafter approve in writing.
The foregoing negative pledge shall not apply to any Margin Stock to the extent
that the application of such negative pledge to such Margin Stock would require
filings or other actions by any Lender under Regulation U or other regulations
of the Board of Governors, or otherwise result in a violation of any such
regulations.
          10.2.6. Restrictions on Payment of Certain Debt. Make any payments or
repurchases with respect to any:
     (i) Subordinated Debt other than (a) payment of regularly scheduled
installments of principal and interest and fees and other charges when required
to be paid by any instrument or agreement evidencing such Subordinated Debt, or
(b) payments in accordance with the ordinary course operation of Obligors’ and
their Subsidiaries’ cash management system consistent with historical practices,
but in each case only to the extent that payment thereof is not violative of any
subordination agreement relating to such Subordinated Debt; or
     (ii) Funded Debt (other than the Obligations) prior to the date on which
any such payment is required to be made pursuant to any instrument or agreement
evidencing such Funded Debt, including any voluntary prepayment, redemption,
defeasance or other acquisition for value of any such Funded Debt, except to the
extent that, (a) at the time of any such prepayment or repurchase no Default or
Event of Default shall have occurred and be continuing, and (b) either (i) pro
forma Average Availability for the 30-day period immediately preceding such
prepayment or repurchase and pro forma Availability after giving effect to such
prepayment or repurchase is greater than an amount equal to the greater of
(A) the lesser of 25% of (I) the Borrowing Base or (II) the Commitments, or (B)
$20,000,000, or (ii) (A) pro forma Average Availability for the 30-day period
immediately preceding such prepayment or repurchase and pro forma Availability
after giving effect to such prepayment or repurchase is greater than the greater
of (I) the lesser of 20% of (x) the Borrowing Base or (y) the Commitments, or
(II) $17,500,000, and (B) Borrowers maintain a pro forma Fixed Charge Coverage
Ratio, after giving effect to such prepayment or repurchase, measured for the
twelve-month period ending at the most recent month end preceding such
prepayment or repurchase for which financial statements have been delivered by
Borrowers to Agent in accordance with Section 10.1.3 of this Agreement, that is
greater than 1.00 to 1.00.
          10.2.7. Distributions. Declare or make any Distributions, except for
Upstream Payments and Permitted Distributions.
          10.2.8. Upstream Payments. Create or suffer to exist any encumbrance
or restriction on the ability of a Subsidiary to make any Upstream Payment,
except for encumbrances or restrictions (i) pursuant to the Loan Documents,
(ii) existing under Applicable Law and (iii) identified and fully disclosed in
Schedule 10.2.8.
          10.2.9. Disposition of Assets. Make any Asset Disposition other than a
Permitted Asset Disposition; provided that, the disposition to a Foreign
Subsidiary of assets constituting all or part

-89-



--------------------------------------------------------------------------------



 



of a capital contribution made by Parent, a Borrower or its Subsidiary to such
Foreign Subsidiary pursuant to a Permitted Foreign Subsidiary Investment shall
not be deemed to violate this Section 10.2.9.
          10.2.10. Subsidiaries. Form or acquire any Subsidiary after the
Closing Date or permit any existing Subsidiary to issue any additional Equity
Interests except director’s qualifying shares; provided that, (a) the formation
or acquisition of a Subsidiary in connection with a Permitted Acquisition shall
be permitted so long any such new Subsidiary that is a Domestic Subsidiary
shall, prior to or concurrently with such acquisition, execute all such
agreements, documents and instruments as Agent may request to either guaranty
the Obligations or, with Agent’s consent, become a “Borrower” under this
Agreement, and pledge all of its Collateral as security therefor, (b) the
formation of any other Subsidiary shall be permitted so long as any such new
Subsidiary that is a Domestic Subsidiary shall, promptly after formation,
execute all such agreements, documents and instruments as Agent may request to
either guaranty the Obligations or, with Agent’s consent, become a “Borrower”
under this Agreement, and pledge all of its Collateral as security therefor, and
(c) the issuance by a Foreign Subsidiary to a Borrower or its Subsidiary of
additional Equity Interests in exchange for a capital contribution made by such
Borrower or Subsidiary to such Foreign Subsidiary pursuant to a Permitted
Foreign Subsidiary Investment shall not be deemed to violate this
Section 10.2.10.
          10.2.11. Restricted Investments. Make or have any Restricted
Investment.
          10.2.12. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than a Subsidiary, Garlock
Sealing, Garrison or Anchor.
          10.2.13. Fiscal Year. Establish a fiscal year different from the
Fiscal Year.
          10.2.14. Organic Documents. Amend, modify or otherwise change any of
the terms or provisions in any of its Organic Documents as in effect on the date
hereof, except for changes that do not affect in any way (i) such Obligor’s or
any of its Subsidiaries’ right and authority to enter into and perform the Loan
Documents to which it is a party, (ii) the perfection of Agent’s Liens in any
Collateral, or (iii) the authority or obligation of an Obligor to pay or perform
any of the Obligations.
          10.2.15. Restrictive Agreements. Enter into or become a party to any
Restrictive Agreement, provided that the foregoing shall not apply to
(i) Restrictive Agreements existing on the date hereof and identified on
Schedule 9.1.18 (and amendments, modifications and replacements thereof, so long
as such amendments, modifications or replacements are not more restrictive,
taken as a whole, than the scheduled agreements) so long as such agreements do
not prohibit any of the transactions or Liens contemplated by the Loan
Documents, (ii) restrictions or conditions imposed by any Restrictive Agreement
evidencing or governing secured Debt that is permitted by this Agreement if such
restrictions or conditions apply only to the Properties securing such Debt and
do not prohibit any of the transactions or Liens contemplated by the Loan
Documents, (iii) customary provisions in leases, licenses and other contracts
restricting the assignment thereof or rights thereunder, (iv) agreements
acquired in any Permitted Acquisitions so long as such Agreements were not
entered into in anticipation of such Permitted Acquisition, the restriction is
not applicable to any Person other than the Person or the assets of the Person
so acquired, and such agreements do not prohibit any of the transactions or
Liens contemplated by the Loan Documents, (v) agreements in connection with Debt
of Foreign Subsidiaries permitted hereunder that prohibit such Foreign
Subsidiary from creating, assigning or incurring any Lien upon its assets or
incurring Debt, so long as such agreements do not prohibit any of the
transactions or Liens contemplated by the Loan Documents, and (vi) any agreement
governing Debt permitted to be incurred hereunder so long as the terms and
conditions of any such restrictions and encumbrances, taken as a whole, are not
more restrictive than those contained in this Agreement and do not prohibit any
of the

-90-



--------------------------------------------------------------------------------



 



transactions or Liens contemplated by the Loan Documents (collectively
“Permitted Restrictive Agreements”).
          10.2.16. Hedging Agreements. Enter into any Hedging Agreement, other
than Hedging Agreements entered into in the Ordinary Course of Business to hedge
or mitigate risks to which any Obligor or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities and not for any
speculative purpose.
          10.2.17. Compromise of Claims. Discount, forgive, waive or otherwise
compromise any claim or debt owing to it, except for reasonable consideration
negotiated on an arms-length basis and in the Ordinary Course of Business or, so
long as no Event of Default exists, as would not reasonably be expected to have
a Material Adverse Effect.
          10.2.18. Anti-Terrorism Laws. Conduct any business or engage in any
transaction or dealing with any Blocked Person in violation in any material
respect of any Anti-Terrorism Law, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA Patriot Act.
Obligors shall deliver to Agent and Lenders any certification or other evidence
reasonably requested from time to time by Agent or any Lender confirming each
Obligor’s compliance with this Section 10.2.18.
          10.2.19. Conduct of Business. Engage in any business other than
(a) the business engaged in by it on the Closing Date, (b) any business or
activities which are substantially similar, related or incidental thereto, and
(c) any similar business that manufactures products and provides related
services for sale to industrial customers.
          10.2.20. Multiemployer Plans. Become, or permit any Subsidiary to
become a party to a Multiemployer Plan.
          10.2.21. Dormant Subsidiaries. From and after the date of this
Agreement, no Dormant Subsidiary shall (i) conduct or engage in any business,
(ii) incur or become liable with respect to any Debt, (iii) acquire any assets,
or (iv) enter into any transaction with any of Parent, any Borrower, any of
their respective Subsidiaries or any other Person.
     10.3. Financial Covenants. For so long as there are any Commitments
outstanding and thereafter until Full Payment of the Obligations, Obligors
covenant that:
          10.3.1. Minimum Fixed Charge Coverage Ratio. If Availability at any
time is less than an amount equal to the greater of (a) the lesser of 15% of
(i) the Borrowing Base or (ii) the amount of the Commitments, or (b) $15,000,000
(which amount, in the event of any increase in the Commitments in accordance
with Section 2.2, shall be increased by an amount equal to 12% of the amount of
such increase) (such event being a “Covenant Trigger”), Obligors shall be
required to maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as
of the immediately preceding fiscal month-end for which financial statements
have been (or were required to be) delivered hereunder and as of each subsequent
fiscal month end; provided, that (a) a breach of such covenant when so tested
shall not be cured by a subsequent increase of Availability above the limit set
forth above, and (b) following a Covenant Trigger, the requirement to comply
with the Fixed Charge Coverage Ratio shall no longer apply if Borrowers have
maintained Availability greater than or equal to an amount equal to the greater
of (i) the lesser of 15% of (A) the Borrowing Base or (B) the amount of the
Commitments, or (ii) $15,000,000 (which amount, in

-91-



--------------------------------------------------------------------------------



 



the event of any increase in the Commitments in accordance with Section 2.2,
shall be increased by an amount equal to 12% of the amount of such increase) for
three (3) consecutive months, after which time the requirement to comply with
the Fixed Charge Coverage Ratio shall not apply unless a subsequent Covenant
Trigger occurs. If Obligors fail to deliver financial statements on the due date
therefor (without giving effect to any cure periods), such that the Fixed Charge
Coverage Ratio cannot be calculated, the Fixed Charge Coverage Ratio shall be
deemed to be less than 1.00 to 1.00 until such time as the required financial
statements are actually delivered.
SECTION 11. CONDITIONS PRECEDENT
     11.1. Conditions Precedent to Initial Credit Extensions. Initial Lenders
shall not be required to fund any requested Loan or otherwise extend credit to
Borrowers, and Issuing Bank shall have no obligation to issue any Letter of
Credit, unless each of the following conditions has been satisfied:
          11.1.1. Loan Documents. Each of the Loan Documents required to be
executed at closing shall have been duly executed and delivered to Agent by each
of the signatories thereto and accepted by Agent and Initial Lenders, and each
Obligor shall be in compliance with all of the representations, warranties,
covenants and terms thereof.
          11.1.2. Availability. Agent shall have determined, and Initial Lenders
shall be satisfied, that, immediately after Initial Lenders have made the
initial Revolver Loans to be made on the Closing Date (if any), Issuing Bank has
issued the Letters of Credit to be issued on the Closing Date (if any), and
Borrowers have paid (or made provision for payment of) all fees and closing
costs incurred in connection with the Commitments, and after increasing the
Availability Reserve in the amount of any payables of Borrowers that are
stretched beyond Borrowers’ customary payment practices, Availability is not
less than $30,000,000.
          11.1.3. Evidence of Perfection and Priority of Liens. Agent shall have
received copies of all filing receipts or acknowledgments issued by any
Governmental Authority to evidence any filing or recordation necessary to
continue the perfection of the Liens of Agent in the Collateral and evidence in
form satisfactory to Agent and Initial Lenders that such Liens constitute valid
and perfected Liens, and that there are no other Liens upon any Collateral
except for Permitted Liens.
          11.1.4. Organic Documents. Agent shall have received copies of the
Organic Documents of each Obligor, and all amendments thereto, certified by the
Secretary of State or other appropriate official of the jurisdiction of each
Obligor’s organization.
          11.1.5. Good Standing Certificates. Agent shall have received
certificates of existence or good standing for each Obligor, issued by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization and principal place of business.
          11.1.6. Opinion Letters. Agent and Initial Lenders shall have received
favorable, written opinions of Robinson, Bradshaw & Hinson, P.A. and Robert S.
McLean, Vice President — Legal, of Parent, in the forms attached as Exhibit B
hereto.
          11.1.7. Insurance. Agent shall have received certificates of insurance
with respect to the property and casualty insurance policies of Obligor with
respect to the Collateral, in form acceptable to Agent, and including loss
payable endorsements on Agent’s standard form of loss payee endorsement naming
Agent as loss payee with respect to each such property policy, and certificates
of insurance with respect to Obligors’ liability insurance policies, including
product liability policies, together with endorsements naming Agent as an
additional insured, all as required by the Loan Documents.

-92-



--------------------------------------------------------------------------------



 



          11.1.8. Lockbox and Dominion Accounts. Agent shall have received the
duly executed agreements establishing each Lockbox and Dominion Account required
by this Agreement, in each case with a financial institution reasonably
acceptable to Agent for the collection or servicing of the Accounts.
          11.1.9. Solvency Certificates. Agent and Initial Lenders shall have
received certificates satisfactory to them from one or more knowledgeable Senior
Officers of each Obligor that, after giving effect to the financing under this
Agreement and the issuance of the Letters of Credit, each Obligor is Solvent.
          11.1.10. Payment of Fees. Borrowers shall have paid, or made provision
for the payment on the Closing Date of, all fees and expenses to be paid
hereunder and under the Fee Letter to Agent and Lenders on the Closing Date.
          11.1.11. LC Conditions. With respect to the issuance of any Letter of
Credit on the Closing Date, each of the LC Conditions is satisfied.
          11.1.12. Due Diligence. Agent and Arranger shall have completed their
business, financial and legal due diligence of Obligors, including a
roll-forward of previous field examinations as deemed necessary by Agent in its
discretion, with results satisfactory to Agent.
          11.1.13. Financial Statements and Projections. Agent and Arranger
shall have received such historic financial statements, pro forma financial
statements and year-by-year projections through the end of Fiscal Year 2015 with
respect to Borrowers as Agent and Arranger deem appropriate, all in form and
substance reasonably acceptable to Agent and Arranger.
     11.2. Conditions Precedent to All Credit Extensions. Lenders shall not be
required to fund any Loans or otherwise extend any credit to or for the benefit
of Borrowers and Issuing Bank shall have no obligation to issue any Letter of
Credit, unless and until each of the following conditions has been and continues
to be satisfied:
          11.2.1. No Defaults. No Default or Event of Default exists at the
time, or would result from the funding, of any Loan or other extension of
credit.
          11.2.2. Representations and Warranties. Each of the representations
and warranties by an Obligor in any of the Loan Documents (including any
representations and warranties in any certificate furnished at any time in
connection herewith) are true and correct, in all material respects, on and as
of the date of each extension of credit hereunder (except for those
representations or warranties which expressly relate to an earlier date).
          11.2.3. No Litigation. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, or which is related to or arises
out of, this Agreement or any of the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby.
          11.2.4. No Material Adverse Effect. No event shall have occurred since
December 31, 2010, and no condition shall exist, which has or would be
reasonably expected to have a Material Adverse Effect.
          11.2.5. Borrowing Base Certificate. Agent shall have received each
Borrowing Base Certificate then required by the terms of this Agreement.

-93-



--------------------------------------------------------------------------------



 



          11.2.6. LC Conditions. With respect to the issuance of any Letter of
Credit after the Closing Date, each of the LC Conditions is satisfied.
          11.2.7. Reserved.
     11.3. Inapplicability of Conditions. None of the conditions precedent set
forth in Sections 11.1 or 11.2 shall be conditions to the obligation of (i) each
Participating Lender to make payments to Issuing Bank pursuant to Section 2.3.2,
(ii) each Lender to deposit with Agent such Lender’s Pro Rata share of a
Borrowing in accordance with Section 4.1.2, (iii) each Lender to fund its Pro
Rata share of a Revolver Loan to repay outstanding Swingline Loans to BofA as
provided in Section 4.1.3(ii), (iv) each Lender to pay any amount payable to
Agent or any other Lender pursuant to this Agreement or (v) Agent to pay any
amount payable to any Lender pursuant to this Agreement.
     11.4. Limited Waiver of Conditions Precedent. If Lenders shall make any
Loan or otherwise extend any credit to Borrowers under this Agreement at a time
when any of the foregoing conditions precedent are not satisfied (regardless of
whether the failure of satisfaction of any such conditions precedent was known
or unknown to Agent or Lenders), the funding of such Loan or other extension of
credit shall not operate as a waiver of the right of Agent and Lenders to insist
upon the satisfaction of all conditions precedent with respect to each
subsequent Borrowing requested by Borrowers or a waiver of any Default or Event
of Default as a consequence of the failure of any such conditions to be
satisfied, unless Agent, with the prior written consent of the Required Lenders,
in writing waives the satisfaction of any condition precedent, in which event
such waiver shall only be applicable for the specific instance given and only to
the extent and for the period of time expressly stated in such written waiver.
SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
     12.1. Events of Default. The occurrence or existence of any one or more of
the following events or conditions shall constitute an “Event of Default” (each
of which Events of Default shall be deemed to exist unless and until waived in
accordance with the provisions of Section 13.9):
          12.1.1. Payment of Obligations. Borrowers shall fail to pay any of the
Obligations on the due date thereof (whether due at stated maturity, on demand,
upon acceleration or otherwise); provided, that, if Agent fails to charge
Borrowers’ loan account in accordance with Section 4.1.1(ii) for any interest
payment or other Obligation (other than principal) for which Borrower
Representative does not receive prior demand or notice of the amount and due
date thereof at a time when Borrowers have sufficient Availability to pay such
amount in full (taking into account the provisions of Section 4.1.1 and all
other amounts charged to Borrowers’ loan account on such date), then the
non-payment of such interest or other Obligation shall not constitute an Event
of Default under this Section 12.1.1 unless and until Borrower Representative
has received notice of the amount due and Borrowers fail to pay such amount
within 2 Business Days thereafter.
          12.1.2. Misrepresentations. Any representation, warranty or other
written statement to Agent or any Lender by or on behalf of any Obligor, whether
made in or furnished in compliance with any of the Loan Documents (including any
representation made in any Borrowing Base Certificate), proves to have been
false or misleading in any material respect when made or furnished or when
reaffirmed pursuant to Section 9.2.
          12.1.3. Breach of Specific Covenants. Any Obligor shall fail or
neglect to perform, keep or observe: (i) any covenant contained in Sections 7.3,
7.5, 8.1.1, 8.2.4, 8.2.5, 8.2.6, 8.4, 10.1.1, 10.1.9, 10.2 or 10.3 on the date
that such Borrower is required to perform, keep or observe such covenant; or
(ii) any covenant contained in Sections 8.1.2, 8.2.1, 8.2.2, 8.3, 8.5, 10.1.3 or
10.1.6 the breach of such

-94-



--------------------------------------------------------------------------------



 



other covenant is not cured within 5 Business Days after the earlier of (a) the
date on which a Senior Officer of any Obligor acquired knowledge thereof and
(b) the date on which written notice thereof is delivered by Agent or any Lender
to Borrower Representative.
          12.1.4. Breach of Other Covenants. Any Obligor shall fail or neglect
to perform, keep or observe any covenant contained in this Agreement (other than
a covenant which is dealt with specifically elsewhere in Section 12.1) and the
breach of such other covenant is not cured within 30 days after the earlier of
(a) the date on which a Senior Officer of any Obligor acquired knowledge thereof
and (b) the date on which written notice thereof is delivered by Agent or any
Lender to Borrower Representative.
          12.1.5. Default Under Security Documents/Other Agreements. Any Obligor
shall default in the due and punctual observance or performance of any covenant
to be observed or performed by it under any of the Other Agreements or Security
Documents and the breach of such other covenant is not cured within 30 days
after the earlier of (a) the date on which a Senior Officer of any Obligor
acquired knowledge thereof and (b) the date on which written notice thereof is
delivered by Agent or any Lender to Borrower Representative.
          12.1.6. Other Defaults. There shall occur any default or event of
default on the part of any Obligor or any Subsidiary under any agreement,
document or instrument to which such Obligor or such Subsidiary is a party or by
which such Obligor or such Subsidiary or any of their respective Properties is
bound, creating or relating to any Debt (other than the Obligations) in excess
of $7,500,000, if the payment or maturity of such Debt may be accelerated in
consequence of such default or event of default or demand for payment of such
Debt may be made; or any such Debt shall be declared due and payable in
accordance with the terms thereof prior to the stated maturity of such Debt or
be required to be prepaid (other than by a regularly scheduled required
prepayment or by a prepayment or redemption permitted under Section 10.2.6)
prior to the stated maturity thereof.
          12.1.7. Uninsured Losses. There shall occur any loss, theft, damage or
destruction of any of the Collateral not fully covered (subject to such
deductibles as Agent shall have permitted) by insurance if the amount not
covered by insurance exceeds $7,500,000.
          12.1.8. Material Adverse Effect. There shall occur any event or
condition that has a Material Adverse Effect.
          12.1.9. Solvency. Any Obligor shall cease to be Solvent.
          12.1.10. Insolvency Proceedings. Any Insolvency Proceeding shall be
commenced by any Obligor; an Insolvency Proceeding is commenced against any
Obligor and any of the following events occur: such Obligor consents to the
institution of the Insolvency Proceeding against it, the petition commencing the
Insolvency Proceeding is not timely controverted by such Obligor, the petition
commencing the Insolvency Proceeding is not dismissed within 30 days after the
date of the filing thereof (provided that, in any event, during the pendency of
any such period, Lenders shall be relieved from their obligation to make Loans
or otherwise extend credit to or for the benefit of Borrowers hereunder), an
interim trustee is appointed to take possession all or a substantial portion of
the Properties of such Obligor or to operate all or any substantial portion of
the business of such Obligor or an order for relief shall have been issued or
entered in connection with such Insolvency Proceeding; or any Obligor shall make
an offer of settlement extension or composition to its unsecured creditors
generally.
          12.1.11. Business Disruption. There shall occur a cessation of a
substantial part of the business of any Obligor for a period which may be
reasonably expected to have a Material Adverse

-95-



--------------------------------------------------------------------------------



 



Effect; or any Obligor shall suffer the loss or revocation of any license or
permit now held or hereafter acquired by such Obligor which is necessary to the
continued or lawful operation of its business and such loss or revocation would
reasonably be expected to have a Material Adverse Effect; or any Obligor shall
be enjoined, restrained or in any way prevented by court, governmental or
administrative order from conducting all or any material part of its business
affairs and such event would reasonably be expected to have a Material Adverse
Effect; or any material lease or agreement pursuant to which any Obligor leases
or occupies any premises on which any Collateral is located shall be canceled or
terminated prior to the expiration of its stated term and such cancellation or
termination has a Material Adverse Effect.
          12.1.12. ERISA. Any of the following events shall occur and, as a
result thereof, any Obligor shall have incurred or would be reasonably likely to
incur liability to one or more Plans or to the Pension Benefit Guaranty
Corporation (or any combination thereof) in excess of $7,500,000: (i) a
Reportable Event shall occur which Agent, in its Credit Judgment, shall
determine constitutes grounds for the termination by the Pension Benefit
Guaranty Corporation of any Plan or for the appointment by the appropriate
United States district court of a trustee for any Plan, (ii) any Plan shall be
terminated or any such trustee shall be requested or appointed, or (iii) any
Obligor is in “default” (as defined in Section 4219(c)(5) of ERISA) with respect
to payments to a Plan resulting from such Obligor’s complete or partial
withdrawal from such Plan.
          12.1.13. Challenge to or Insufficiency of Loan Documents. Any Obligor
or any of its Affiliates shall challenge or contest (or support the challenge or
contest of others) in any action, suit or proceeding the validity or
enforceability of any of the Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Agent, or any of the Loan Documents ceases to be in full force or effect for any
reason other than a full or partial waiver or release by Agent and Lenders in
accordance with the terms thereof.
          12.1.14. Judgment. One or more judgments, orders, decrees or
arbitration awards is entered against Parent, any Borrower or any of their
respective Subsidiaries involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $7,500,000 or more and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof.
          12.1.15. Repudiation of or Default Under Guaranty. Any Guarantor shall
revoke or attempt to revoke the Guaranty signed by such Guarantor, shall
repudiate such Guarantor’s liability thereunder, or shall be in default under
the terms thereof, or shall fail to confirm in writing, promptly after receipt
of Agent’s written request therefor, such Guarantor’s ongoing liability under
the Guaranty in accordance with the terms thereof.
     12.1.16. Criminal Forfeiture. Any Obligor (or any of its Senior Officers)
is criminally convicted for (i) a felony committed in the conduct of the
business of such Obligor or (ii) a violation of any state or federal law
(including the Controlled Substances Act, the Money Laundering Control Act of
1986, and the Illegal Exportation of War Materials Act), and in either case
under clause (i) or (ii) such event would reasonably be expected to lead to a
forfeiture of any material Collateral.
          12.1.17. Change of Control. A Change of Control shall occur.
     12.2. Acceleration of Obligations; Termination of Commitments. Without in
any way limiting the right of Agent to demand payment of any portion of the
Obligations payable on demand in accordance with this Agreement, upon or at any
time after the occurrence of an Event of Default (other than pursuant to
Section 12.1.10) and for so long as such Event of Default shall exist, Agent may
in its

-96-



--------------------------------------------------------------------------------



 



discretion (and, upon receipt of written instructions to do so from the Required
Lenders, shall) (a) declare the principal of and any accrued interest on the
Loans and all other Obligations owing under any of the Loan Documents to be,
whereupon the same shall become without further notice or demand (all of which
notice and demand each Borrower expressly waives), forthwith due and payable and
Borrowers shall forthwith pay to Agent the entire principal of and accrued and
unpaid interest on the Loans and other Obligations plus reasonable attorneys’
fees and court costs if such principal and interest are collected by or through
an attorney-at-law and (b) terminate the Revolver Commitments; provided,
however, that upon the occurrence of an Event of Default specified in
Section 12.1.10, all of the Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable without declaration,
notice or demand by Agent to or upon any Borrower or any other Obligor and the
Revolver Commitments shall automatically terminate as if terminated by Agent
pursuant to Section 6.2.1 and with the effects specified in Section 6.2.3.
     12.3. Other Remedies. Upon and after the occurrence of an Event of Default
and for so long as such Event of Default shall exist, Agent may in its
discretion (and, upon receipt of written direction of the Required Lenders,
shall) institute any Enforcement Action and exercise from time to time the
following rights and remedies:
          12.3.1. All of the rights and remedies of a secured party under the
UCC or under other Applicable Law, and all other legal and equitable rights to
which Agent may be entitled under any of the Loan Documents, all of which rights
and remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Loan Documents, and
none of which shall be exclusive.
          12.3.2. The right to collect all amounts at any time payable to an
Obligor from any Account Debtor or other Person at any time indebted to such
Obligor.
          12.3.3. The right to take immediate possession of any of the
Collateral, and to (i) require Obligors to assemble the Collateral, at Obligors’
expense, and make it available to Agent at a place designated by Agent which is
reasonably convenient to both parties, and (ii) enter any premises where any of
the Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be owned or leased by an Obligor, then
such Obligor agrees not to charge Agent for storage of any Collateral therein).
          12.3.4. The right to sell or otherwise dispose of all or any
Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale or sales, with such notice as may
be required by Applicable Law, in lots or in bulk, for cash or on credit, all as
Agent, in its discretion, may deem advisable. Each Obligor agrees that any
requirement of notice to any Obligor of any proposed public or private sale or
other disposition of Collateral by Agent shall be deemed reasonable notice
thereof if given at least 10 days prior thereto, and such sale may be at such
locations as Agent may designate in said notice. Agent shall have the right to
conduct such sales on any Obligor’s premises, without charge therefor, and such
sales may be adjourned from time to time in accordance with Applicable Law.
Agent shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and Agent may purchase all or any part of the Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of such purchase
price, may set off the amount of such price against the Obligations. The
proceeds realized from the sale or other disposition of any Collateral may be
applied, after allowing 2 Business Days for collection, first to any
Extraordinary Expenses incurred by Agent and then to the remainder of the
Obligations as specified in Section 5.5.1.

-97-



--------------------------------------------------------------------------------



 



          12.3.5. The right to obtain the appointment of a receiver, without
notice of any kind whatsoever, to take possession of the Collateral and to
exercise such rights and powers as the court appointing such receiver shall
confer upon such receiver.
          12.3.6. The right to require Borrowers to Cash Collateralize
outstanding Letters of Credit and Secured Bank Product Obligations, and, if
Borrowers fail promptly to make such deposit, Lenders may (and shall upon the
direction of the Required Lenders) advance such amount as a Revolver Loan
(whether or not an Out-of-Formula Condition exists or is created thereby or the
Commitments have been terminated but not if such advance would cause a Lender’s
Pro Rata Share of all Loans and LC Obligations to exceed its Commitment (as the
same was in effect prior to the Commitment Termination Date if such advance is
made after the Commitment Termination Date)). Any such deposit or advance shall
be held by Agent in the Cash Collateral Account to fund future payments on any
Letter of Credit. When all Letters of Credit have been drawn upon or expired,
any amounts remaining in the Cash Collateral Account shall be applied against
any outstanding Obligations, or, after Full Payment of all Obligations, returned
to Borrowers.
Agent is hereby granted, solely during an Event of Default, an irrevocable,
non-exclusive license or other right to use, license or sub-license (exercisable
without payment of royalty or other compensation to any Obligor or any other
Person) any or all of each Obligor’s Intellectual Property and all of each
Obligor’s computer hardware and software trade secrets, brochures, customer
lists, promotional and advertising materials, labels, and packaging materials,
and any Property of a similar nature, in advertising for sale, marketing,
selling and collecting and in completing the manufacturing of any Collateral,
and each Obligor’s rights under all licenses and all franchise agreements shall
inure to Agent’s benefit.
     12.4. Setoff. In addition to any Liens granted under any of the Loan
Documents and any rights now or hereafter available under Applicable Law, Agent
and each Lender (and each of their respective Affiliates) is hereby authorized
by Obligors at any time that an Event of Default exists, without notice to any
Obligors or any other Person (any such notice being hereby expressly waived), to
set off and to appropriate and apply any and all deposits, general or special
(including certificates of deposit whether matured or unmatured (but not
including trust accounts)) and any other Debt at any time held or owing by such
Lender or any of their Affiliates to or for the credit or the account of any
Obligor against and on account of the Obligations of Obligors arising under the
Loan Documents to Agent, such Lender or any of their Affiliates, including all
Loans and LC Obligations and all claims of any nature or description arising out
of or in connection with this Agreement, irrespective of whether or not
(i) Agent or such Lender shall have made any demand hereunder, (ii) Agent, at
the request or with the consent of the Required Lenders, shall have declared the
principal of and interest on the Loans and other amounts due hereunder to be due
and payable as permitted by this Agreement and even though such Obligations may
be contingent or unmatured or (iii) the Collateral for the Obligations is
adequate. Notwithstanding the foregoing, each of Agent and Lenders agree with
each other that it shall not, without the express consent of the Required
Lenders, and that it shall (to the extent that it is lawfully entitled to do so)
upon the request of the Required Lenders, exercise its setoff rights hereunder
against any accounts of any Obligor now or hereafter maintained with Agent, such
Lender or any Affiliate of any of them, but no Obligor shall have any claim or
cause of action against Agent or any Lender for any setoff made without the
consent of the Required Lenders and the validity of any such setoff shall not be
impaired by the absence of such consent. If any party (or its Affiliate)
exercises the right of setoff provided for hereunder, such party shall be
obligated to share any such setoff in the manner and to the extent required by
Section 13.5.
     12.5. Remedies Cumulative; No Waiver.
          12.5.1. All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Obligors contained in this Agreement, the
other Loan Documents, or any other

-98-



--------------------------------------------------------------------------------



 



agreement between Agent or any Lender and any Obligor, heretofore, concurrently,
or hereafter entered into, shall be deemed cumulative to and not in derogation
or substitution of any of the terms, covenants, conditions, or agreements of
Obligors herein contained. The rights and remedies of Agent and Lenders under
this Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies that Agent or any Lender would otherwise
have.
          12.5.2. The failure or delay of Agent or any Lender to require strict
performance by Obligors of any provision of any of the Loan Documents or to
exercise or enforce any rights, Liens, powers or remedies under any of the Loan
Documents or with respect to any Collateral shall not operate as a waiver of
such performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Loans and all other Obligations owing or to become owing from Obligors
to Agent and Lenders shall have been fully satisfied. None of the undertakings,
agreements, warranties, covenants and representations of Obligors contained in
this Agreement or any of the other Loan Documents and no Event of Default shall
be deemed to have been suspended or waived by Agent or any Lender, unless such
suspension or waiver is by an instrument in writing specifying such suspension
or waiver and is signed by a duly authorized representative of Agent or such
Lender and directed to Borrower Representative.
          12.5.3. If Agent or any Lender shall accept performance by an Obligor,
in whole or in part, of any obligation that such Obligor is required by any of
the Loan Documents to perform only when a Default or Event of Default exists, or
if Agent or any Lender shall exercise any right or remedy under any of the Loan
Documents that may not be exercised other than when a Default or Event of
Default exists, Agent’s or Lender’s acceptance of such performance by an Obligor
or Agent’s or Lender’s exercise of any such right or remedy shall not operate to
waive any such Event of Default or to preclude the exercise by Agent or any
Lender of any other right or remedy, unless otherwise expressly agreed in
writing by Agent or such Lender, as the case may be.
SECTION 13. AGENT
     13.1. Appointment, Authority and Duties of Agent.
          13.1.1. Appointment and Authority. Each Secured Party appoints and
designates BofA as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for the benefit of
Secured Parties. Each Secured Party agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive authority
to (a) act as the disbursing and collecting agent for Lenders with respect to
all payments and collections arising in connection with the Loan Documents;
(b) execute and deliver as Agent each Loan Document, including any intercreditor
agreement or Subordination Agreement, and each amendment, modification,
supplement or restatement thereof, and accept delivery of each Loan Document
from any Obligor or other Person; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral under the Loan
Documents, Applicable Law or otherwise. The duties of Agent shall be ministerial
and administrative in nature, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto. Agent alone shall be authorized to
determine whether any Accounts or Inventory constitute Eligible Accounts or
Eligible Inventory, whether to impose or release any reserve (including any Bank
Product Reserve except

-99-



--------------------------------------------------------------------------------



 



to the extent of Noticed Hedges), or whether any conditions to funding or to
issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Lender or other Person for any error in judgment.
          13.1.2. Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.
          13.1.3. Agent Professionals. Agent may perform its duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.
          13.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from Required Lenders or other Secured Parties
with respect to any act (including the failure to act) in connection with any
Loan Documents, and may seek assurances to its satisfaction from Secured Parties
of their indemnification obligations against all Claims that could be incurred
by Agent in connection with any act. Agent shall be entitled to refrain from any
act until it has received such instructions or assurances, and Agent shall not
incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting in accordance with the instructions of Required
Lenders. Notwithstanding the foregoing, instructions by and consent of specific
parties shall be required to the extent provided in Section 13.9.1. In no event
shall Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.
     13.2. Agreements Regarding Collateral and Examination Reports.
          13.2.1. Lenders hereby irrevocably authorize Agent to release any Lien
with respect to any Collateral (i) upon the termination of the Commitments and
Full Payment of the Obligations, (ii) that is the subject of an Asset
Disposition which is a Permitted Asset Disposition under clause (i) of the
definition thereof or which Borrower Representative otherwise certifies in
writing to Agent is a Permitted Asset Disposition (and Agent may rely
conclusively on any such certificate without further inquiry), (iii) valued in
the aggregate not in excess of $1,000,000 during each Fiscal Year without the
prior written authorization of any of the Lenders, (iv) valued in the aggregate
not in excess of $2,000,000 during each Fiscal Year with the prior written
authorization of the Required Lenders, or (v) with the written consent of all
Lenders. Agent shall have no obligation whatsoever to any of the Lenders to
assure that any of the Collateral exists or is owned by an Obligor or is cared
for, protected or insured or has been encumbered, or that Agent’s Liens have
been properly, sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority or to exercise any duty of
care with respect to any of the Collateral.
          13.2.2. Agent and Lenders each hereby appoints each other Lender as
agent for the purpose of perfecting Liens (for the benefit of Secured Parties)
in any Collateral that, in accordance with the UCC or any other Applicable Law,
can be perfected only by possession. Should any Lender obtain possession of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor, shall deliver such Collateral to Agent or otherwise
deal with such Collateral in accordance with Agent’s instructions.

-100-



--------------------------------------------------------------------------------



 



          13.2.3. Each Lender agrees that neither BofA nor Agent makes any
representation or warranty as to the accuracy or completeness of any Report and
shall not be liable for any information contained in or omitted from any such
Report; agrees that the Reports are not intended to be comprehensive audits or
examinations and that BofA or Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Obligors’ books and records as well
as upon representations of Obligors’ officers and employees; agrees to keep all
Reports confidential and strictly for its internal use and not to distribute the
Reports (or the contents thereof) to any Person (except to its Participants,
attorneys, accountants and other Persons with whom such Lender has a
confidential relationship) or use any Report in any other manner; and, without
limiting the generality of any other indemnification contained herein, agrees to
hold Agent and any other Person preparing a Report harmless from any action that
the indemnifying Lender may take or conclusion the indemnifying Lender may reach
or draw from any Report in connection with any Loans or other credit
accommodations that the indemnifying Lender has made or may make to Borrowers,
or the indemnifying Lender’s participation in, or its purchase of, a loan or
loans of any Obligor, and to pay and protect, and indemnify, defend and hold
Agent and each other such Person preparing a Report harmless from and against
all claims, actions, proceedings, damages, costs, expenses and other amounts
(including attorneys’ fees) incurred by Agent and any such other Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or any part of any Report through the indemnifying Lender.
     13.3. Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in so relying, upon any certification, notice or other
communication (including any thereof by telephone, telex, telegram, telecopier
message or cable) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of Agent Professionals selected by Agent with reasonable
care. Without limiting the generality of the foregoing, Agent may rely upon any
Notice of Borrowing, LC Request, Notice of Conversion/Continuation or any
similar notice or request believed by Agent to be genuine. As to any matters not
expressly provided for by this Agreement or any of the other Loan Documents,
Agent shall in all cases be fully protected in acting or refraining from acting
hereunder and thereunder in accordance with the instructions of the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding upon Lenders.
     13.4. Action Upon Default. Agent shall not be deemed to have knowledge of
the occurrence of a Default or an Event of Default unless it has received
written notice from a Lender or any or all Borrowers specifying the occurrence
and nature of such Default or Event of Default. If Agent shall receive such a
notice of a Default or an Event of Default or shall otherwise acquire actual
knowledge of any Default or Event of Default, Agent shall promptly notify
Lenders and Agent may (and shall upon written direction of the Required Lenders)
take such action and assert such rights and remedies under this Agreement and
the other Loan Documents as Agent shall deem necessary or appropriate, or shall
refrain from taking such action and asserting such rights, as the Required
Lenders shall direct in writing from time to time. If any Lender shall receive a
notice of a Default or an Event of Default or shall otherwise acquire actual
knowledge of any Default or Event of Default, such Lender shall promptly notify
Agent and the other Lenders in writing. As provided in Section 13.3, Agent shall
not be subject to any liability by reason of acting or refraining to act
pursuant to any request of the Required Lenders except for its own willful
misconduct or gross negligence in connection with any action taken by it. In no
event shall the Required Lenders, without the prior written consent of each
Lender, direct Agent to accelerate and demand payment of the Loans held by one
Lender without accelerating and demanding payment of all other Loans or to
terminate the Commitments of one or more Lenders without terminating the
Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents or with the written consent of Agent and
the Required Lenders, it will not take any legal action or institute any action
or proceeding against any Obligor with respect to any of the Obligations or

-101-



--------------------------------------------------------------------------------



 



Collateral or accelerate or otherwise enforce its portion of the Obligations.
Without limiting the generality of the foregoing, none of Lenders may exercise
any right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales or other similar sales or dispositions of any of
the Collateral except as authorized by Agent and the Required Lenders.
Notwithstanding anything to the contrary set forth in this Section 13.4 or
elsewhere in this Agreement, each Lender shall be authorized to take such action
to preserve or enforce its rights against any Obligor where a deadline or
limitation period is otherwise applicable and would, absent the taking of
specified action, bar the enforcement of Obligations held by such Lender against
such Obligor, including the filing of proofs of claim in any Insolvency
Proceeding.
     13.5. Ratable Sharing. If any Lender shall obtain any payment or reduction
(including any amounts received as adequate protection of a bank account deposit
treated as cash collateral under the Bankruptcy Code) of any Obligation (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) in excess of its Pro Rata share of payments or reductions on account
of such Obligations obtained by all of the Lenders, such Lender shall forthwith
(i) notify the other Lenders and Agent of such receipt and (ii) purchase from
the other Lenders such participations in the affected Obligations as shall be
necessary to cause such purchasing Lender to share the excess payment or
reduction, net of costs incurred in connection therewith, on a Pro Rata basis,
provided that if all or any portion of such excess payment or reduction is
thereafter recovered from such purchasing Lender or additional costs are
incurred, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery or such additional costs, but without interest. Each
Obligor agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 13.5 may, to the fullest extent permitted by Applicable
Law, exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Obligors in the amount of such participation.
     13.6. Indemnification of Agent Indemnitees.
          13.6.1. Each Lender agrees to indemnify and defend the Agent
Indemnitees (to the extent not reimbursed by Obligors, but without limiting the
indemnification obligations of Obligors under any of the Loan Documents), on a
Pro Rata basis, and to hold each of the Agent Indemnitees harmless from and
against, any and all Claims which may be imposed on, incurred by or asserted
against any of the Agent Indemnitees in any way related to or arising out of any
of the Loan Documents or referred to herein or therein or the transactions
contemplated thereby (including the costs and expenses which Obligors are
obligated to pay under Section 15.2 or amounts Agent may be called upon to pay
in connection with any lockbox or Dominion Account arrangement contemplated
hereby or under any indemnity, guaranty or other assurance of payment or
performance given by Agent pursuant to Section 3.4.2 or the enforcement of any
of the terms of any Loan Documents).
          13.6.2. Without limiting the generality of the foregoing provisions of
this Section 13.6, if Agent should be sued by any receiver, trustee in
bankruptcy, debtor-in-possession or other Person on account of any alleged
preference or fraudulent transfer received or alleged to have been received from
any Borrower or any other Obligor as the result of any transaction under the
Loan Documents, then in such event any monies paid by Agent in settlement or
satisfaction of such suit, together with all Extraordinary Expenses incurred by
Agent in the defense of same, shall be promptly reimbursed to Agent by Lenders
to the extent of each Lender’s Pro Rata share.
          13.6.3. Without limiting the generality of the foregoing provisions of
this Section 13.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of the
Agent Indemnitees by an Obligor or by any other Person claiming by, through or
under an Obligor, to recover damages for any act taken or omitted by Agent under
any of the

-102-



--------------------------------------------------------------------------------



 



Loan Documents or in the performance of any rights, powers or remedies of Agent
against any Obligor, any Account Debtor, the Collateral or with respect to any
Loans, or to obtain any other relief of any kind on account of any transaction
involving any Agent Indemnitees under or in relation to any of the Loan
Documents, each Lender agrees to indemnify, defend and hold the Agent
Indemnitees harmless with respect thereto and to pay to the Agent Indemnitees
such Lender’s Pro Rata share of such amount as any of the Agent Indemnitees
shall be required to pay by reason of a judgment, decree, or other order entered
in such action or proceeding or by reason of any compromise or settlement agreed
to by the Agent Indemnitees, including all interest and costs assessed against
any of the Agent Indemnitees in defending or compromising such action, together
with attorneys’ fees and other legal expenses paid or incurred by the Agent
Indemnitees in connection therewith; provided, however, that no Lender shall be
liable to any Agent Indemnitee for any of the foregoing to the extent that they
arise solely from the willful misconduct or gross negligence of such Agent
Indemnitee. In Agent’s discretion, Agent may also reserve for or satisfy any
such judgment, decree or order from proceeds of Collateral prior to any
distributions therefrom to or for the account of Lenders.
     13.7. Limitation on Responsibilities of Agent. Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall have
received further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 13.6 against any and all Indemnified
Claims which may be incurred by Agent by reason of taking or continuing to take
any such action. Agent shall not be liable to Lenders for any action taken or
omitted to be taken under or in connection with this Agreement or the other Loan
Documents except as a result and to the extent of losses caused by Agent’s
actual gross negligence or willful misconduct. Agent does not assume any
responsibility for any failure or delay in performance or breach by any Obligor
or any Lender of its obligations under this Agreement or any of the other Loan
Documents. Agent does not make to Lenders, and no Lender makes to Agent or the
other Lenders, any express or implied warranty, representation or guarantee with
respect to the Obligations, the Collateral, the Loan Documents or any Obligor.
Neither Agent nor any of its officers, directors, employees, attorneys or agents
shall be responsible to Lenders, and no Lender nor any of its agents, attorneys
or employees shall be responsible to Agent or the other Lenders, for: (i) any
recitals, statements, information, representations or warranties contained in
any of the Loan Documents or in any certificate or other document furnished
pursuant to the terms hereof; (ii) the execution, validity, genuineness,
effectiveness or enforceability of any of the Loan Documents; (iii) the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; (iv) the validity, enforceability or collectibility of any the
Obligations; or (v) the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or any
Account Debtor. Neither Agent nor any of its officers, directors, employees,
attorneys or agents shall have any obligation to any Lender to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Obligor of any of the duties or agreements of such Obligor
under any of the Loan Documents or the satisfaction of any conditions precedent
contained in any of the Loan Documents. Agent may consult with and employ legal
counsel, accountants and other experts and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts.
     13.8. Successor Agent and Co-Agents.
          13.8.1. Subject to the appointment and acceptance of a successor Agent
as provided below, Agent may resign at any time by giving at least 30 days
written notice thereof to each Lender and Borrower Representative. Upon receipt
of any notice of such resignation, the Required Lenders, after prior
consultation with (but without having to obtain consent of) each Lender, shall
have the right to appoint a successor Agent which shall be (i) a Lender, (ii) a
United States based affiliate of a Lender, or (iii) a commercial bank that is
organized under the laws of the United States or of any State thereof and has a
combined capital surplus of at least $500,000,000 and, provided no Default or
Event of Default

-103-



--------------------------------------------------------------------------------



 



then exists, is reasonably acceptable to Borrower Representative (and for
purposes hereof, any successor to BofA shall be deemed acceptable to Borrower
Representative). If no successor agent is appointed prior to the effective date
of the resignation of Agent, then Agent may appoint, after consultation with
Lenders and Borrower Representative, a successor agent from among Lenders. Upon
the acceptance by a successor Agent of an appointment to serve as Agent
hereunder, such successor Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Agent without
further act, deed or conveyance, and the retiring Agent shall be discharged from
its duties and obligations hereunder but shall continue to enjoy the benefits of
the indemnification set forth in Sections 13.6 and 15.2. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 13
(including the provisions of Section 13.6) shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Agent. Notwithstanding anything to the contrary contained in this
Agreement, any successor by merger or acquisition of the stock or assets of BofA
shall continue to be Agent hereunder without further act on the part of the
parties hereto unless such successor shall resign in accordance with the
provisions hereof.
          13.8.2. It is the intent of the parties that there shall be no
violation of any Applicable Law denying or restricting the right of financial
institutions to transact business as agent or otherwise in any jurisdiction. In
case of litigation under any of the Loan Documents, or in case Agent deems that
by reason of present or future laws of any jurisdiction Agent might be
prohibited from exercising any of the powers, rights or remedies granted to
Agent or Lenders hereunder or under any of the Loan Documents or from holding
title to or a Lien upon any Collateral or from taking any other action which may
be necessary hereunder or under any of the Loan Documents, Agent may appoint an
additional Person (with the consent of Borrower Representative absent an Event
of Default, such consent not to be unreasonably withheld or delayed) as a
separate collateral agent or co-collateral agent which is not so prohibited from
taking any of such actions or exercising any of such powers, rights or remedies.
If Agent shall appoint an additional Person as a separate collateral agent or
co-collateral agent as provided above, each and every remedy, power, right,
claim, demand or cause of action intended by any of the Loan Documents to be
exercised by or vested in or conveyed to Agent with respect thereto shall be
exercisable by and vested in such separate collateral agent or co-collateral
agent, but only to the extent necessary to enable such separate collateral agent
or co-collateral agent to exercise such powers, rights and remedies, and every
covenant and obligation necessary to the exercise thereof by such separate
collateral agent or co-collateral agent shall run to and be enforceable by
either of them. Should any instrument from Lenders be required by the separate
collateral agent or co-collateral agent so appointed by Agent in order more
fully and certainly to vest in and confirm to him or it such rights, powers,
duties and obligations, any and all of such instruments shall, on request, be
executed, acknowledged and delivered by Lenders whether or not a Default or
Event of Default then exists. In case any separate collateral agent or
co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
duties and obligations of such separate collateral agent or co-collateral agent,
so far as permitted by Applicable Law, shall vest in and be exercised by Agent
until the appointment of a new collateral agent or successor to such separate
collateral agent or co-collateral agent.
     13.9. Consents, Amendments and Waivers; Out-of-Formula Loans.
          13.9.1. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
          (a) without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;

-104-



--------------------------------------------------------------------------------



 



          (b) without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.3 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;
          (c) without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would
(i) increase the Commitment of such Lender; (ii) reduce the amount of, or waive
or delay payment of, any principal, interest or fees payable to such Lender
(except as provided in Section 4.2); (iii) extend the Commitment Termination
Date; or (iv) amend this clause (c);
          (d) without the prior written consent of all Lenders (except any
Defaulting Lender), no modification shall be effective that would (i) alter
Section 5.5, 7.1 (except to add Collateral) or 13.9; (ii) amend the definition
of Borrowing Base (or any defined term used in such definition), Pro Rata or
Required Lenders; (iii) release Collateral with a book value greater than
$3,000,000 during any calendar year, except as currently contemplated by this
Agreement (including in connection with Asset Dispositions that are Permitted
Asset Dispositions) and the other Loan Documents; (iv) contractually subordinate
any of Agent’s Liens in the Collateral, except to the extent expressly permitted
by this Agreement; or (v) release any Obligor from liability for any
Obligations, if such Obligor is Solvent at the time of the release (other than
as expressly permitted hereunder); and
          (e) without the prior written consent of a Secured Bank Product
Provider, no modification shall be effective that effects its relative priority
under Section 5.5.
The making of any Loans hereunder by any Lender during the existence of a
Default or Event of Default shall not be deemed to constitute a waiver of such
Default or Event of Default. Any waiver or consent granted by Lenders hereunder
shall be effective only if in writing and then only in the specific instance and
for the specific purpose for which it was given.
          13.9.2. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification of any other Loan Document. Any waiver
or consent granted by Agent or Lenders hereunder shall be effective only if in
writing and only for the matter specified.
          13.9.3. No Borrower will, directly or indirectly, pay any remuneration
or other thing of value, whether by way of additional interest, fee or
otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent;
provided,however, that Obligors may contract to pay a fee only to those Lenders
who actually vote in writing to approve any waiver or amendment of the terms and
provisions of this Agreement or any of the other Loan Documents to the extent
that such waiver or amendment may be implemented by vote of the Required Lenders
and such waiver or amendment is in fact approved (and the Obligors may exercise
rights under Section 13.17).
          13.9.4. Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is a Lender,
shall be conclusive and binding upon any Transferee of such Lender.

-105-



--------------------------------------------------------------------------------



 



          13.9.5. Unless otherwise directed in writing by the Required Lenders,
Agent may require Lenders to honor requests by Borrowers for Out-of-Formula
Loans (in which event, and notwithstanding anything to the contrary set forth in
Section 2.1.1 or elsewhere in this Agreement, Lenders shall continue to make
Revolver Loans up to their Pro Rata share of the Commitments) and to forbear
from requiring Borrowers to cure an Out-of-Formula Condition, if and for so long
as (i) such Out-of-Formula Condition does not continue for a period of more than
30 consecutive days, following which no Out-of-Formula Condition exists for at
least 5 consecutive days before another Out-of-Formula Condition exists,
(ii) the amount of the Revolver Loans outstanding at any time does not exceed
the aggregate of the Commitments at such time, and (iii) the Out-of-Formula
Condition is not known by Agent at the time in question to exceed $10,000,000.
In no event shall any Borrower or any other Obligor be deemed to be a
beneficiary of this Section 13.9.5 or authorized to enforce any of the
provisions of this Section 13.9.5.
     13.10. Due Diligence and Non-Reliance. Each Lender hereby acknowledges and
represents that it has, independently and without reliance upon Agent or the
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement, to fund the Loans to be made by it, issue
Letters of Credit and purchase participations in the LC Obligations pursuant to
Section 2.3.2, and each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary and
appropriate, and has taken such care on its own behalf as would have been the
case had it entered into the other Loan Documents without the intervention or
participation of the other Lenders or Agent. Each Lender hereby further
acknowledges and represents that the other Lenders and Agent have not made any
representations or warranties to it concerning any Obligor, any of the
Collateral or the legality, validity, sufficiency or enforceability of any of
the Loan Documents. Each Lender also hereby acknowledges that it will,
independently and without reliance upon the other Lenders or Agent, and based
upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and in taking or refraining to take any other action under this
Agreement or any of the other Loan Documents. Except for notices, reports and
other information expressly required to be furnished to Lenders by Agent
hereunder, Agent shall not have any duty or responsibility to provide any Lender
with any notices, reports or certificates furnished to Agent by any Obligor or
any credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of Agent or any of Agent’s Affiliates.
     13.11. Representations and Warranties of Lenders. Each Lender represents
and warrants to each Obligor, Agent and the other Lenders that it has the power
to enter into and perform its obligations under this Agreement and the other
Loan Documents, and that it has taken all necessary and appropriate action to
authorize its execution and performance of this Agreement and the other Loan
Documents to which it is a party, each of which will be binding upon it and the
obligations imposed upon it herein or therein will be enforceable against it in
accordance with the respective terms of such documents; and none of the
consideration used by it to make or fund its Loans or to participate in any
other transactions under this Agreement constitutes for any purpose of ERISA or
Section 4975 of the Internal Revenue Code assets of any “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Internal Revenue Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute plan assets under ERISA.
     13.12. The Required Lenders. As to any provisions of this Agreement or the
other Loan Documents under which action may or is required to be taken upon
direction or approval of the Required Lenders, the direction or approval of the
Required Lenders shall be binding upon each Lender to the same extent and with
the same effect as if each Lender joined therein. Notwithstanding anything to
the contrary contained in this Agreement, Obligors shall not be deemed to be a
beneficiary of, or be entitled

-106-



--------------------------------------------------------------------------------



 



to enforce, sue upon or assert as a defense to any of the Obligations, any
provisions of this Agreement that requires Agent or any Lender to act, or
conditions their authority to act, upon the direction or consent of the Required
Lenders; and any action taken by Agent or any Lender that requires the consent
or direction of the Required Lenders as a condition to taking such action shall,
insofar as Obligors are concerned, be presumed to have been taken with the
requisite consent or direction of the Required Lenders.
     13.13. Several Obligations. The obligations and Commitment of each Lender
under this Agreement and the other Loan Documents are several and neither Agent
nor any Lender shall be responsible for the performance by the other Lenders of
its obligations or Commitment hereunder or thereunder. Notwithstanding any
liability of Lenders stated to be joint and several to third Persons under any
of the Loan Documents, such liability shall be shared, as among Lenders, Pro
Rata.
     13.14. Agent in its Individual Capacity. With respect to its obligation to
lend under this Agreement and the Loans made by it, Agent shall have the same
rights and powers hereunder and under the other Loan Documents as any other
Lender and may exercise the same as though it were not performing the duties
specified herein; and the terms “Lenders,” “Required Lenders,” or any similar
term shall, unless the context clearly otherwise indicates, include Agent in its
capacity as a Lender. Agent and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, provide Bank
Products to, act as trustee under indentures of, serve as financial advisor to,
and generally engage in any kind of business with any Obligor or any Affiliate
of any Obligor, as if it were any other bank and without any duty to account
therefor (or for any fees or other consideration received in connection
therewith) to the other Lenders. BofA or its Affiliates may receive information
regarding any Obligor or any of such Obligor’s Affiliates and account debtors
(including information that may be subject to confidentiality obligations in
favor of Obligors or any of their Affiliates) and Lenders acknowledge that
neither Agent nor BofA shall be under any obligation to provide such information
to Lenders to the extent acquired by BofA in its individual capacity and not as
Agent hereunder.
     13.15. No Third Party Beneficiaries. Except in the case of Sections 13.1.3,
13.2.1, 13.8, 13.9.3, 13.9.4, 13.11 and 13.17, this Section 13 is not intended
to confer any rights or benefits upon Obligors or any other Person except
Lenders and Agent, and no Person (including any Obligor) other than Lenders and
Agent shall have any right to enforce any of the provisions of this Section 13
except in the case of Sections 13.1.3, 13.2.1, 13.8, 13.9.3, 13.9.4, 13.11 and
13.17. As between Obligors and Agent, any action that Agent may take or purport
to take on behalf of Lenders under any of the Loan Documents shall be
conclusively presumed to have been authorized and approved by Lenders as herein
provided.
     13.16. Notice of Transfer. Agent may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Revolver Loans for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by such Lender has been received by Agent.
     13.17. Replacement of Certain Lenders. If a Lender (a) is a Defaulting
Lender, or (b) (i) requested compensation from Borrowers under Section 3.7 or
3.8 to recover increased costs incurred by such Lender (or its parent or holding
company) or restore a rate of return on capital which are not being incurred and
requested generally by the other Lenders (or their respective parents or holding
companies), (ii) delivered a notice pursuant to Section 3.6 claiming that such
Lender is unable to extend LIBOR Loans to Borrowers for reasons not generally
applicable to the other Lenders, (iii) defaulted in paying or performing any of
its obligations to Agent, or (iv) failed (within 5 Business Days after Agent’s
request) or refused to give its consent to any amendment, waiver or action for
which consent of all of the Lenders is required and in respect of which the
Required Lenders have consented, then, in any such case and in addition to any
other rights and remedies that Agent, any other Lender or Borrowers may have
against such Lender, any Borrower or Agent may, by notice to such Lender within
120 days after such event

-107-



--------------------------------------------------------------------------------



 



(with a copy to Agent in the case of a demand by Borrowers and a copy to
Borrowers in the case of a demand by Agent), require such Lender to assign all
of its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Agent, pursuant to appropriate Assignment and Acceptance(s) and
within 20 days after Agent’s (or Borrowers’) notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).
     13.18. Remittance of Payments and Collections.
          13.18.1. All payments by any Lender to Agent shall be made not later
than the time set forth elsewhere in this Agreement on the Business Day such
payment is due; provided, however, that if such payment is due on demand by
Agent and such demand is made on the paying Lender after 11:00 a.m. on such
Business Day, then payment shall be made by 11:00 a.m. on the next Business Day.
Payment by Agent to any Lender shall be made by wire transfer, promptly
following Agent’s receipt of funds for the account of such Lender and in the
type of funds received by Agent; provided, however, that if Agent receives such
funds at or prior to 12:00 noon, Agent shall pay such funds to such Lender by
2:00 p.m. on such Business Day, but if Agent receives such funds after 12:00
noon, Agent shall pay such funds to such Lender by 2:00 p.m. on the next
Business Day.
          13.18.2. With respect to the payment of any funds from Agent to a
Lender or from a Lender to Agent, the party failing to make full payment when
due pursuant to the terms hereof shall, on demand by the other party, pay such
amount together with interest thereon at the Federal Funds Rate. In no event
shall Borrowers be entitled to receive any credit for any interest paid by Agent
to any Lender, or by any Lender to Agent, at the Federal Funds Rate as provided
herein, nor shall any Defaulting Lender be entitled to interest on any amounts
held by Agent pursuant to Section 4.2.
          13.18.3. If Agent pays any amount to a Lender in the belief or
expectation that a related payment has been or will be received by Agent from an
Obligor and such related payment is not received by Agent, then Agent shall be
entitled to recover such amount from each Lender that receives such amount. If
Agent determines at any time that any amount received by it under this Agreement
or any of the other Loan Documents must be returned to an Obligor or paid to any
other Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other Loan Documents, Agent shall not be required to distribute such amount to
any Lender.
     13.19. Arranger. Each of the parties to this Agreement acknowledges that,
other than any rights and duties explicitly assigned to Arranger under this
Agreement, Arranger does not have any obligations hereunder and shall not be
responsible or accountable to any other party hereto for any action or failure
to act hereunder. Without limiting the foregoing, Arranger shall not have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on Arranger in deciding
to enter into this Agreement or in taking or not taking action hereunder.
     13.20. Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by
Section 5.5 and this Section 13. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

-108-



--------------------------------------------------------------------------------



 



SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     14.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Arranger, Issuing Bank and Lenders and
their respective successors and permitted assigns (which, in the case of Agent,
shall include any successor Agent appointed pursuant to Section 13.8), except
that (i) no Obligor shall have the right to assign its rights or delegate
performance of any of its obligations under any of the Loan Documents and
(ii) any assignment by any Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes hereof unless and until such Person complies with Section 14.3 in the
case of an assignment thereof or, in the case of any other transfer, a written
notice of the transfer is filed with Agent. Any assignee or transferee of any
rights with respect to any Loan agrees by acceptance thereof to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the holder of a Loan, shall be conclusive and binding on
any subsequent holder, transferee or assignee of such Loan.
     14.2. Participations.
          14.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to one or more banks or other financial institutions (each a
“Participant”) a participating interest in any of the Obligations owing to such
Lender, any Commitment of such Lender or any other interest of such Lender under
any of the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes under the Loan Documents, all amounts payable by Obligors under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and Obligors and Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
the Loan Documents. If a Lender sells a participation to a Person other than an
Affiliate of such Lender, then such Lender shall give prompt written notice
thereof to Borrowers and Agent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 5.8 unless
Borrowers are notified of the participation sold to Participant and such
Participant agrees, for the benefit of Borrowers, to comply with Section 5.9 as
though such Participant were a Lender.
          14.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than an amendment,
modification or waiver with respect to any Loans or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the stated interest rate or the stated rates at which fees are payable
with respect to any such Loan or Commitment, postpones the Commitment
Termination Date, or (at any time that an Event of Default exists) any date
fixed for any regularly scheduled payment of interest or fees on such Loan or
Commitment.
          14.2.3. Benefit of Set-Off. Each Obligor agrees that each Participant
shall be deemed to have the right of set-off provided in Section 12.4 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent and subject to the same requirements under this Agreement (including
Section 13.5) as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of set-off provided in Section 12.4 with respect to the amount
of participating interests sold to each Participant. Lenders agree to share with
each Participant, and each Participant by exercising the right of set-off
provided in Section 12.4 agrees to share with each Lender, any amount received
pursuant to the exercise

-109-



--------------------------------------------------------------------------------



 



of its right of set-off, such amounts to be shared in accordance with
Section 13.5 as if each Participant were a Lender.
          14.2.4. Notices. Each Lender shall be solely responsible for notifying
its Participants of any matters relating to the Loan Documents to the extent
that any such notice may be required, and neither Agent nor any other Lender or
Obligor shall have any obligation, duty or liability to any Participant of any
other Lender. Without limiting the generality of the foregoing, neither Agent
nor any Lender or Obligor shall have any obligation to give notices or to
provide documents or information to a Participant of another Lender.
     14.3. Assignments.
          14.3.1. Permitted Assignments. Subject to its compliance with
Section 14.3.2, a Lender may, in accordance with Applicable Law, at any time
assign to any Eligible Assignee all or any part of its rights and obligations
under the Loan Documents, so long as (i) each assignment is of a constant, and
not a varying, ratable percentage of all of the transferor Lender’s rights and
obligations under the Loan Documents with respect to the Loans and the LC
Obligations and, in the case of a partial assignment, is in a minimum principal
amount of $10,000,000 (unless otherwise agreed by Agent and, in the absence of
an Event of Default, Borrower Representative, in its or their discretion);
(ii) except in the case of an assignment in whole of a Lender’s rights and
obligations under the Loan Documents or an assignment by one original signatory
to this Agreement to another such signatory, immediately after giving effect to
any assignment, the aggregate amount of the Commitments retained by the
transferor Lender shall in no event be less than $10,000,000 (unless otherwise
agreed by Agent and, in the absence of an Event of Default, Borrower
Representative, in its or their discretion); and (iii) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing contained herein shall limit in any way
the right of a Lender to pledge or assign all or any portion of its rights under
this Agreement or with respect to any of the Obligations to (x) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, (y) direct or indirect contractual counterparties in swap
agreements relating to the Loans, provided that any payment by Borrowers to the
assigning Lender in respect of any assigned Obligations in accordance with the
terms of this Agreement shall satisfy Borrowers’ obligations hereunder in
respect of such assigned Obligations to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
          14.3.2. Effect; Effective Date. Upon (i) delivery to Agent of a notice
of assignment substantially in the form attached as Exhibit D hereto, together
with any consents required by Section 14.3.1, and (ii) payment of a $3,500 fee
to Agent for processing any assignment to an Eligible Assignee that is not an
Affiliate of the transferor Lender, such assignment shall become effective on
the effective date specified in such notice of assignment. The Assignment and
Acceptance shall contain a representation and warranty by the Eligible Assignee
that the assignment evidenced thereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA. On and after the effective
date of such assignment, such Eligible Assignee shall for all purposes be a
Lender party to this Agreement and the other Loan Documents executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents to the same extent as if it were an original party thereto, and no
further consent or action by Obligors, Lenders or Agent shall be required to
release the transferor Lender with respect to the Commitment (or portion
thereof) of such Lender and Obligations assigned to such Eligible Assignee.
Without limiting the generality of the foregoing, such Eligible Assignee shall
be subject to and bound by all of the Loan Documents. If the transferor Lender
shall have assigned all of its interests, rights and obligations under this
Agreement pursuant to Section 14.3.1, then (i) such transferor Lender shall no
longer have any obligation to indemnify Agent with respect to

-110-



--------------------------------------------------------------------------------



 



any transactions, events or occurrences that transpire after the effective date
of such assignment, (ii) each Eligible Assignee to which such transferor Lender
shall make an assignment shall be responsible to Agent to indemnify Agent in
accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it, and (iii) the transferor Lender shall continue to be entitled to the
benefits of those provisions of the Loan Documents (including indemnities from
Obligors) that survive Full Payment of the Obligations.
          14.3.3. Dissemination of Information. Each Obligor authorizes each
Lender and Agent to disclose to any Participant, any Eligible Assignee or any
other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”), and any prospective Transferee, any and all information
in Agent’s or such Lender’s possession concerning each Obligor, the Subsidiaries
of each Obligor or the Collateral, subject to appropriate confidentiality
undertakings on the part of such Transferee.
     14.4. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee that is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 5.9.
SECTION 15. MISCELLANEOUS
     15.1. Power of Attorney. Each Obligor hereby irrevocably designates, makes,
constitutes and appoints Agent (and all Persons designated by Agent) as such
Obligor’s true and lawful attorney (and agent-in-fact) and Agent, or Agent’s
designee, may, without notice to such Obligor and in either such Obligor’s or
Agent’s name, but at the cost and expense of Obligors:

          15.1.1. At such time or times as Agent or said designee, in its
discretion, may determine, endorse such Obligor’s name on any Payment Item or
other proceeds of the Collateral (including proceeds of insurance) which come
into the possession of Agent or under Agent’s control.

          15.1.2. At any time that an Event of Default exists: (i) demand
payment of the Accounts from the Account Debtors, enforce payment of the
Accounts by legal proceedings or otherwise, and generally exercise all of such
Obligor’s rights and remedies with respect to the collection of the Accounts;
(ii) settle, adjust, compromise, discharge or release any of the Accounts or
other Collateral or any legal proceedings brought to collect any of the Accounts
or other Collateral; (iii) sell or assign any of the Accounts and other
Collateral upon such terms, for such amounts and at such time or times as Agent
deems advisable; (iv) take control, in any manner, of any item of payment or
proceeds relating to any Collateral; (v) prepare, file and sign such Obligor’s
name to a proof of claim in bankruptcy or similar document against any Account
Debtor or to any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with any of the Collateral; (vi) receive, open and
dispose of all mail addressed to such Obligor and to notify postal authorities
to change the address for delivery thereof to such address as Agent may
designate; (vii) endorse the name of such Obligor upon any Payment Item relating
to any Collateral and deposit the same to the account of Agent for application
to the Obligations; (viii) endorse the name of such Obligor upon any Chattel
Paper, Document, Instrument, invoice, freight bill, bill of lading or similar
document or agreement relating to any Accounts or Inventory of any Obligor and
any other Collateral; (ix) use such Obligor’s stationery and sign the name of
such Obligor to verifications of the Accounts and notices thereof to Account
Debtors; (x) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to any Collateral;
(xi) make and adjust claims under policies of insurance; (xii) sign the name of
such Obligor to and file any proof of claim in an Insolvency Proceeding of any
Account Debtor and on notices of Liens, claims of mechanic’s Liens or
assignments or releases of mechanic’s Liens securing any Accounts; (xiii)

-111-



--------------------------------------------------------------------------------



 



take all action as may be necessary to obtain the payment of any letter of
credit or banker’s acceptance of which such Obligor is a beneficiary; and
(xiv) do all other acts and things necessary, in Agent’s determination, to
fulfill such Obligor’s obligations under any of the Loan Documents.
     15.2. General Indemnity. Whether or not any of the transactions
contemplated by any of the Loan Documents are consummated, each Obligor agrees
to indemnify and defend the Indemnitees and hold the Indemnitees harmless from
and against any Claims that may be instituted or asserted against or are
incurred by any of the Indemnitees. Without limiting the generality of the
foregoing, this indemnity shall extend to any Claims instituted or asserted
against or incurred by any of the Indemnitees (x) under any Environmental Laws
(or other similar laws) by reason of an Obligor’s or any other Person’s failure
to comply with laws applicable to solid or hazardous waste materials or other
toxic substances) or (y) under any Anti-Terrorism Laws, including any fines
assessed against Agent or any Lender by any Governmental Authority as a result
of conduct of an Obligor. Additionally, if any Indemnified Taxes shall be
payable by any party on account of the execution or delivery of this Agreement,
or the execution, delivery, issuance or recording of any of the other Loan
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any Applicable Law now or hereafter in effect, Obligors shall pay (and
shall promptly reimburse Agent and Lenders for their payment of) all such Taxes,
including any interest and penalties thereon, and will indemnify and hold
Indemnitees harmless from and against all liability in connection therewith.
     15.3. Survival of and Limitations Upon Indemnities. Notwithstanding
anything to the contrary in this Agreement or any of the other Loan Documents,
the obligation of each Obligor and each Lender with respect to each indemnity
given by it in this Agreement shall survive the Full Payment of the Obligations,
the termination of any of the Commitments and the resignation of Agent.
Notwithstanding anything to the contrary contained in this Agreement, no party
shall have any obligation under this Agreement to indemnify an Indemnitee with
respect to any Claim to the extent that it is determined in a final,
non-appealable judgment by a court of competent jurisdiction that such Claim
resulted from the gross negligence or willful misconduct of such Indemnitee.
     15.4. Modification of Agreement. This Agreement may not be modified,
altered or amended, except by an agreement in writing signed by Obligors (or
Borrower Representative on behalf of Obligors), Agent and Lenders (or, where
otherwise expressly allowed by Section 13, the Required Lenders in lieu of Agent
and Lenders); provided, however, that no consent, written or otherwise, of
Obligors (or Borrower Representative) shall be necessary or required in
connection with any amendment of any of the provisions of Sections 2.3.2, 4.1.3,
5.5, or 13 (other than Sections 13.1.3, 13.2.1, 13.8, 13.9.3, 13.9.4, 13.11 and
13.17).
     15.5. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
     15.6. Cumulative Effect; Conflict of Terms. The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement. Without limiting the generality of the foregoing,
the parties acknowledge that this Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters and that such limitations, tests and measures are cumulative and
each must be performed, except as may be expressly stated to the contrary in
this Agreement. Except as otherwise provided in any of the other Loan Documents
by specific reference to the applicable provision of this Agreement, if any

-112-



--------------------------------------------------------------------------------



 



provision contained in this Agreement is in direct conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.
     15.7. Counterparts; Facsimile Signatures. This Agreement and any amendments
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which counterparts taken together
shall constitute but one and the same instrument. Loan Documents may be executed
by facsimile and the effectiveness of any such Loan Documents and signatures
thereon shall, subject to Applicable Law, have the same force and effect as
manually signed originals and shall be binding on all parties thereto. Agent may
require that any such documents and signatures be confirmed by a manually-signed
original thereof, provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile signature.
     15.8. Consent. Whenever the consent of Agent or Lenders (or any combination
of Lenders) is required to be obtained under this Agreement or any of the other
Loan Documents as a condition to any action, inaction, condition or event, each
party whose consent is required shall be authorized to give or withhold its
consent in its discretion and to condition its consent upon the giving of
additional collateral security for the Obligations, the payment of money or any
other matter.
     15.9. Notices and Communications.
          15.9.1. Except as otherwise provided in Section 4.1.5, all notices,
requests and other communications to or upon a party hereto shall be in writing
(including facsimile transmission or similar writing) and shall be given to such
party at the address or facsimile number for such party on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the date hereof,
at the address shown on the applicable Assignment and Acceptance by which such
Person became a Lender) or at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to Agent and Borrower
Representative in accordance with the provisions of this Section 15.9.
          15.9.2. Except as otherwise provided in Section 4.1.5, each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified
herein for the noticed party and confirmation of receipt is received, (ii) if
given by mail, 3 Business Days after such communication is deposited in the U.S.
Mail, with first-class postage pre-paid, addressed to the noticed party at the
address specified herein, or (iii) if given by personal delivery, when duly
delivered with receipt acknowledged in writing by the noticed party. In no event
shall a voicemail message be effective as a notice, communication or
confirmation under any of the Loan Documents. Notwithstanding the foregoing, no
notice to or upon Agent pursuant to Sections 2.3, 3.1.2, 4.1 or 6.2.2 shall be
effective until after actually received by the individual to whose attention at
Agent such notice is required to be sent. Any written notice, request or demand
that is not sent in conformity with the provisions hereof shall nevertheless be
effective on the date that such notice, request or demand is actually received
by the individual to whose attention at the noticed party such notice, request
or demand is required to be sent. Any notice received by Borrower Representative
shall be deemed to have been received by all Obligors.
          15.9.3. Electronic mail and (with the permission of the noticed party)
intranet websites may be used only to distribute routine communications, such as
financial statements, Borrowing Base Certificates and other information required
by Section 10.1.3, and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose as effective notice under
this Agreement or any of the other Loan Documents.

-113-



--------------------------------------------------------------------------------



 



Agent and Lenders shall be authorized to rely and act upon any notices
(including telephonic communications) purportedly given by or on behalf of any
Obligor even if such notices were made in a manner other than as specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified or required herein, or the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Obligors jointly and severally
agree to indemnify and defend each Indemnitee from all losses, costs, expenses
and liabilities resulting from the reliance by any such Indemnitee on each
telephone communication purportedly given by or on behalf of any Obligor.
     15.10. Performance of Obligors’ Obligations. If any Obligor shall fail to
discharge any covenant, duty or obligation hereunder or under any of the other
Loan Documents, Agent may, in its discretion at any time or from time to time,
for such Obligor’s account and at Obligors’ expense, pay any amount or do any
act required of Obligors hereunder or under any of the other Loan Documents or
otherwise lawfully requested by Agent to (i) enforce any of the Loan Documents
or collect any of the Obligations, (ii) preserve, protect, insure or maintain or
realize upon any of the Collateral, or (iii) preserve, defend, protect or
maintain the validity or priority of Agent’s Liens in any of the Collateral,
including the payment of any judgment against any Obligor, any insurance
premium, any warehouse charge, any finishing or processing charge, any landlord
claim, any other Lien upon or with respect to any of the Collateral (whether or
not a Permitted Lien). All payments that Agent may make under this Section and
all out-of-pocket costs and expenses (including Extraordinary Expenses) that
Agent pays or incurs in connection with any action taken by it hereunder shall
be reimbursed to Agent by Obligors, on demand, with interest from the date such
payment is made or such costs or expenses are incurred to the date of payment
thereof at the Default Rate applicable for Revolver Loans that are Base Rate
Loans. Any payment made or other action taken by Agent under this Section shall
be without prejudice to any right to assert, and without waiver of, an Event of
Default hereunder and to without prejudice to Agent’s right proceed thereafter
as provided herein or in any of the other Loan Documents.
     15.11. Credit Inquiries. Each Obligor hereby authorizes and permits Agent
and Lenders (but Agent and Lenders shall have no obligation) to respond to usual
and customary credit inquiries from third parties concerning such Obligor or any
of its Subsidiaries.
     15.12. Time of Essence. Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.
     15.13. Indulgences Not Waivers. Agent’s or any Lender’s failure at any time
or times hereafter, to require strict performance by Obligors of any provision
of this Agreement shall not waive, affect or diminish any right of Agent or any
Lender thereafter to demand strict compliance and performance therewith.
     15.14. Entire Agreement; Exhibits and Schedules. This Agreement and the
other Loan Documents, together with all other instruments, agreements and
certificates executed by the parties pursuant to any Loan Document, embody the
entire understanding and agreement between the parties hereto and thereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and inducements, whether express or implied, oral or
written, regarding the same subject matter. Each of the Exhibits and each of the
Schedules attached hereto are incorporated into this Agreement and by this
reference made a part hereof.
     15.15. Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having, or being deemed to have, structured, drafted or
dictated such provision. The paragraph and section headings are for convenience
of reference only and shall not affect the substantive meaning of any provision
of this Agreement.

-114-



--------------------------------------------------------------------------------



 



     15.16. Obligations of Lenders Several. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitment of any other Lender. Nothing contained in this Agreement and no
action taken by Lenders pursuant hereto shall be deemed to constitute Lenders to
be a partnership, association, joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled, to the extent not otherwise
restricted hereunder, to protect and enforce its rights arising out of this
Agreement and any of the other Loan Documents and it shall not be necessary for
Agent or any other Lender to be joined as an additional party in any proceeding
for such purpose.
     15.17. Confidentiality. Each of Agent and each Lender agrees to take normal
and reasonable precautions and exercise due care to maintain the confidentiality
of any confidential information that is delivered or made available by Obligors
to it and that is marked or otherwise identified by Obligors as confidential,
(including information made available to Agent or any Lender in connection with
a visit or investigation by any Person contemplated in Section 10.1.1), for a
period of 24 months following the Commitment Termination Date, except that Agent
and any Lender may disclose such information (i) to their respective Affiliates
and individuals employed or retained by Agent or such Lender who are or are
expected to become engaged in evaluating, approving, structuring, administering
or otherwise giving professional advice with respect to any of the Loans or
Collateral, including any of their respective legal counsel, auditors or other
professional advisors; (ii) to any party to this Agreement from time to time or
any Participant, (iii) pursuant the order of any court or administrative agency,
(iv) upon the request or demand of any regulatory agency or other Governmental
Authority having jurisdiction over Agent or such Lender or in accordance with
Agent’s or Lender’s regulatory compliance policies, (v) which has ceased to be
confidential other than by an act or omission of Agent or any Lender except as
permitted herein or which becomes available to Agent or any Lender on a
nonconfidential basis from a source other than Obligors, (vi) to the extent
reasonably required in connection with any litigation (with respect to any of
the Loan Documents or any of the transactions contemplated thereby) to which
Agent, any Lender or their respective Affiliates may be a party, (vii) to the
extent reasonably required in connection with the exercise of any remedies
hereunder, (viii) to any actual or proposed Participant, Assignee, counterparty
or advisors to any swap or derivative transactions relating to Obligors and the
Obligations, or any other Transferee of all or part of a Lender’s rights
hereunder so long as such Person has agreed in writing to be bound by the
provisions of this Section, (ix) to the National Association of Insurance
Commissioners or any similar organization or to any nationally recognized rating
agency that requires access to information about a Lender’s portfolio in
connection with ratings issued with respect to such Lender, (x) to the extent
required (on the advice of Agent’s or such Lender’s counsel) by Applicable Law,
or (xi) with the consent of the affected Obligor.
     15.18. Amendment and Restatement. This Agreement and the other Loan
Documents amend and restate the Existing Loan Agreement and the other “Loan
Documents” (as defined in the Existing Loan Agreement). All rights, benefits,
indebtedness, interests, liabilities and obligations of the parties to the
Existing Loan Agreement and the agreements, documents and instruments executed
and delivered in connection with the Existing Loan Agreement (collectively, the
“Existing Loan Documents”) are hereby renewed, amended, restated and superseded
in their entirety according to the terms and provisions set forth herein and in
the other Loan Documents. This Agreement does not constitute, nor shall it
result in, a waiver of or release, discharge or forgiveness of any amount
payable pursuant to the Existing Loan Documents or any indebtedness, liabilities
or obligations of Obligors thereunder, all of which are renewed and continued
and are hereafter payable and to be performed in accordance with this Agreement
and the other Loan Documents. Neither this Agreement nor any other Loan Document
extinguishes the indebtedness or liabilities outstanding in connection with the
Existing Loan Documents, nor do they constitute a novation with respect thereto.
To the extent set forth in Section 7.1, all security interests, pledges,
assignments and other Liens previously granted by any Obligor pursuant to the
Existing Loan Documents are hereby renewed and continued, and all such security
interests, pledges, assignments and

-115-



--------------------------------------------------------------------------------



 



other Liens shall remain in full force and effect as security for the
Obligations except as modified by the provisions hereof. Amounts in respect of
interest, fees and other amounts payable to or for the account of Agent, Issuing
Bank and Lenders shall be calculated (i) in accordance with the provisions of
the Existing Loan Agreement with respect to any period (or a portion of any
period) ending prior to the Closing Date, and (ii) in accordance with the
provisions of this Agreement with respect to any period (or a portion of any
period) commencing on or after the Closing Date.
     15.19. USA PATRIOT Act Notice. Agent and Lenders hereby notify Borrowers
that pursuant to the requirements of the Patriot Act, Agent and Lenders are
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
     15.20. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their Affiliates.
To the fullest extent permitted by Applicable Law, each Borrower hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document.
     15.21. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (but without regard to conflict of law
principles) of the State of North Carolina, but giving effect to federal laws
relating to national banks.
     15.22. Consent to Forum. Each Obligor hereby consents to the non-exclusive
jurisdiction of any United States federal court sitting in or with direct or
indirect jurisdiction over the Western District of North Carolina or in any
North Carolina state court sitting in Mecklenburg County, North Carolina, in any
action, suit or other proceeding arising out of or relating to this Agreement or
any of the other Loan Documents and each Obligor irrevocably agrees that all
claims and demands in respect of any such action, suit or proceeding may be
heard and determined in any such court and irrevocably waives any objection it
may now or hereafter have as to the venue of any such action, suit or proceeding
brought in any such court or that such court is an inconvenient forum. Nothing
herein shall limit the right of Agent or any Lender to bring proceedings against
any Obligor or with respect to any Collateral in the courts of any other
jurisdiction. Any judicial proceeding commenced by any Obligor against Agent,
BofA, any Lender or any holder of any of the Obligations, or any Affiliate of
Agent, BofA, any Lender or any holder of any Obligations, involving, directly or
indirectly, any matter in any way arising out of, related to or connected with
any Loan Document shall be brought only in a United States federal court sitting
in or with direct jurisdiction over the Western District of North Carolina or in
any North Carolina state court

-116-



--------------------------------------------------------------------------------



 



sitting in Mecklenburg County, North Carolina. Nothing in this Agreement shall
be deemed to preclude the enforcement by Agent of any judgment or order obtained
in such forum or the taking of any action under this Agreement to enforce same
in any other appropriate forum or jurisdiction.
15.23. Waivers.
          15.23.1 To the fullest extent permitted by Applicable Law, Agent, each
Lender and each Obligor waives (i) the right to trial by jury in any action,
suit, proceeding or counterclaim of any kind arising out of or related to any of
the Loan Documents, the Obligations or the Collateral; and (ii) any claim
against any party hereto, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in respect of any claim for breach of contract or any other theory of
liability arising out of, or the taking of any Enforcement Action, or related to
any of the Loan Documents, any transaction thereunder or the use of the proceeds
of any Loans.
          15.23.2 To the fullest extent permitted by Applicable Law, each
Obligor waives (i) presentment, demand and protest and notice of presentment,
protest, default, non payment, maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which such Obligor may in any way be liable and hereby ratifies and confirms
whatever Agent may do in this regard; (ii) notice prior to taking possession or
control of the Collateral or any bond or security which might be required by any
court prior to allowing Agent to exercise any of Agent’s remedies; (iii) the
benefit of all valuation, appraisement and exemption laws; and (iv) notice of
acceptance hereof.
          15.23.3 Each party hereto acknowledges that the foregoing waivers are
a material inducement to the other parties entering into this Agreement and that
each other party hereto is relying upon the foregoing waivers in its future
dealings with such party. Each party hereto warrants and represents that it has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the Court.
[Remainder of page intentionally left blank; signatures begin on following page]

-117-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on
the day and year specified at the beginning of this Agreement.

          BORROWERS:  COLTEC INDUSTRIES INC
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

            COLTEC INDUSTRIAL PRODUCTS LLC
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

            GGB LLC
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

            CORROSION CONTROL CORPORATION
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

            STEMCO LP
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

[Signatures continue on following page.]
Second Amended and Restated Loan and Security Agreement — EnPro Industries, Inc.

 



--------------------------------------------------------------------------------



 



           




STEMCO KAISER INCORPORATED
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

            Address for all Borrowers:

5605 Carnegie Boulevard
Suite 500
Charlotte, North Carolina 28209-4674
Facsimile: (704) 731-1569
Attn: Treasurer
         

          GUARANTORS:   ENPRO INDUSTRIES, INC.
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Vice President and Treasurer     

            COLTEC INTERNATIONAL SERVICES CO.
      By:   /s/ Richard L. Magee         Name:   Richard L. Magee       
Title:   President     

            GGB, INC.
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

[Signatures continue on following page.]
Second Amended and Restated Loan and Security Agreement — EnPro Industries, Inc.

 



--------------------------------------------------------------------------------



 



            STEMCO HOLDINGS, INC.
      By:   /s/ Robert P. McKinney         Name:   Robert P. McKinney       
Title:   Vice President     

            COMPRESSOR PRODUCTS HOLDINGS, INC.
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer     

            COMPRESSOR SERVICES HOLDINGS, INC.
      By:   /s/ Orville G. Lunking         Name:   Orville G. Lunking       
Title:   Treasurer   

                  Address for all Guarantors:         5605 Carnegie Boulevard   
  Suite 500
Charlotte, North Carolina 28209-4674
Facsimile: (704) 731-1569
Attn: Treasurer     

[Signatures continue on following page.]
Second Amended and Restated Loan and Security Agreement — EnPro Industries, Inc.

 



--------------------------------------------------------------------------------



 



          LENDERS:  BANK OF AMERICA, N.A.,
as a Lender and Issuing Bank
    Revolver Commitment:         $55,000,000 By:   /s/ Andrew A. Doherty        
Name:   Andrew A. Doherty        Title:   Senior Vice President   

                  LIBOR Lending Office:       300 Galleria Parkway, Suite 800   
  Atlanta, Georgia 30339
Attention: Loan Administration Officer — EnPro
Telecopier No.: (404) 607-3276
                          (404) 607-3277     

Second Amended and Restated Loan and Security Agreement — EnPro Industries, Inc.

 



--------------------------------------------------------------------------------



 



           




SUNTRUST BANK
    Revolver Commitment:         $35,000,000  By:   /s/ Nigel Fabien        
Name:   Nigel Fabien        Title:   Vice President   

                  LIBOR Lending Office:       211 Perimeter Ctr. Pkwy.     
Atlanta, Georgia 30346
Attention: Tomika Wing
Telecopier No.: (404) 588-4406     

Second Amended and Restated Loan and Security Agreement — EnPro Industries, Inc.

 



--------------------------------------------------------------------------------



 



           




WELLS FARGO BANK, NATIONAL ASSOCIATION
    Revolver Commitment:          $35,000,000  By:   /s/ Mark Bradford        
Name:   Mark Bradford        Title:   Vice President   

                  LIBOR Lending Office:       Wells Fargo Capital Finance     
301 South College Street
Charlotte, NC 28202
Attention: Lynn Stone
Telecopier No.: (704) 715-0016     

Second Amended and Restated Loan and Security Agreement — EnPro Industries, Inc.

 



--------------------------------------------------------------------------------



 



          AGENT: 
BANK OF AMERICA, N.A.,
as Agent
      By:   /s/ Andrew A. Doherty         Name:   Andrew A. Doherty       
Title:   Senior Vice President   

                  Address:       300 Galleria Parkway, NW — Suite 800     
Atlanta, Georgia 30339
Attention: Loan Administration Officer — EnPro
Telecopier No.: (404) 607-3276
                           (404) 607-3277     

Second Amended and Restated Loan and Security Agreement — EnPro Industries, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPLIANCE CERTIFICATE
[Letterhead of Borrower]
__________________, 20__
Bank of America, N.A., as Agent
300 Galleria Parkway, N.W. — Suite 800
Atlanta, Georgia 30339
     The undersigned, the ___________________ [insert title of applicable
financial officer signing the certificate] of EnPro Industries Inc., a North
Carolina corporation (“Parent”), gives this certificate in his official
capacity, and not individually, to Bank of America, N.A., a national banking
association, in its capacity as collateral and administrative agent (“Agent”),
in accordance with the requirements of Section 10.1.3 of that certain Second
Amended and Restated Loan and Security Agreement dated March __, 2011, among
Parent and certain of its Affiliates, Agent and the Lenders referenced therein
(as at any time amended, modified, restated or supplemented, the “Loan
Agreement”). Capitalized terms used in this Certificate, unless otherwise
defined herein, shall have the meanings ascribed to them in the Loan Agreement.
     1. [To the extent that a Covenant Trigger has occurred and is in effect]
Based upon my review of the balance sheets and statements of income of Obligors
and their Subsidiaries for the [Fiscal Year] [fiscal month period] ending
__________________, 20__, copies of which are attached hereto, I hereby certify
that the Fixed Charge Coverage Ratio is _____ to 1.0.
     2. No Default exists on the date hereof, other than: ______________ [if
none, so state].
     3. No Event of Default exists on the date hereof, other than
________________________________ [if none, so state].
     4. [To the extent that a Covenant Trigger has occurred and is in effect]
Attached hereto is a schedule showing the calculations that support Borrowers’
compliance [non-compliance] with the financial covenants, as shown above.
     5. Attached hereto is a schedule showing all locations of Inventory and
records relating to Collateral that have been established since the delivery of
the most recently delivered compliance certificate, other than any such new
locations for which Obligors are not required to provide Agent notice pursuant
to Section 8.1.1 of the Loan Agreement.
     6. Average Availability for the immediately preceding Fiscal Quarter is
[$______________], the calculation of which is set forth on Annex A attached
hereto.

            Very truly yours,

      Title:                

 



--------------------------------------------------------------------------------



 



         

ANNEX A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OPINION LETTERS

 



--------------------------------------------------------------------------------



 



March 31, 2011
Bank of America, N.A., as Agent
300 Galleria Parkway, NW, Suite 800
Atlanta, GA 30339
Attention: Loan Administration Officer — EnPro
The Lenders
from time to time party to the
Loan Agreement referred to below
Ladies and Gentlemen:
     I am Vice President, Legal to EnPro Industries, Inc., a North Carolina
corporation (“Parent”) and have acted as counsel to Parent, Coltec Industries
Inc, a Pennsylvania corporation (“Coltec”), Coltec Industrial Products LLC, a
Delaware limited liability company (“CIP”), GGB LLC, a Delaware limited
liability company (“GGB LLC”), Corrosion Control Corporation, a Colorado
corporation (“CCC”), Stemco LP, a Texas limited partnership (“Stemco LP (TX)”),
and STEMCO Kaiser Incorporated, a Michigan corporation (“Kaiser”; Coltec, CIP,
GGB LLC, CCC, Stemco LP (TX) and Kaiser each individually referred to herein as
a “Borrower” and collectively as the “Borrowers”); Coltec International Services
Co., a Delaware corporation (“Coltec International”), GGB, Inc., a Delaware
corporation (“GGB Inc.”), Stemco Holdings, Inc., a Delaware corporation (“Stemco
Holdings”), Compressor Products Holdings, Inc., a Delaware corporation
(“Compressor Products”), and Compressor Services Holdings, Inc., a Delaware
corporation (“Compressor Services”; Coltec International, GGB Inc., Stemco
Holdings, Compressor Products, and Compressor Services each individually
referred to herein as a “Subsidiary Guarantor” and collectively as the
“Subsidiary Guarantors” and together with Parent, the “Guarantors”; the
Borrowers and the Guarantors being referred to herein as the “Loan Parties”), in
connection with the Loan Agreement referred to hereinbelow. This opinion letter
is being delivered pursuant to Section 11.1.6 of the Loan Agreement. Capitalized
terms used herein but not otherwise defined herein shall have the respective
meanings accorded such terms in the Loan Agreement.
     In connection with this opinion, I have examined fully-executed originals,
or copies identified to my satisfaction, of the following documents, each of
which is dated as of the date hereof unless otherwise indicated:
     (1) the Second Amended and Restated Loan and Security Agreement (the “Loan
Agreement”) between Wells Fargo Bank, National Association, SunTrust Bank and
Bank of America, N.A., as lenders (collectively, the “Lenders”), Bank of
America, N.A., as agent for the Lenders (in such capacity, the “Agent”) (the
Lenders and the Agent collectively being referred to herein as the “Lender
Parties”) and the Loan Parties;

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
and the other Lender Parties
Page 2
     (2) the Second Amended and Restated Parent Guarantee (the “Parent
Guarantee”) made by Parent in favor of the Agent;
     (3) the Second Amended and Restated Subsidiary Guarantee (the “Subsidiary
Guarantee”) made by the Subsidiary Guarantors in favor of the Agent;
     (4) the Second Amended and Restated Trademark Security Agreement, the
Second Amended and Restated Patent Security Agreement, and the Second Amended
and Restated Copyright Security Agreement (collectively, the “Intellectual
Property Security Agreements”) between the Loan Parties party thereto and the
Agent;
     (5) the Second Amended and Restated Intercompany Subordination Agreement,
between the Loan Parties party thereto and the Agent; and
     (6) Uniform Commercial Code (“UCC”) financing statements listed on
Schedule A hereto (the “Financing Statements”), each naming a Loan Party as
debtor and the Agent as secured party and describing certain collateral pledged
to the Agent under the Loan Agreement and the Intellectual Property Security
Agreements, to be filed in the offices (the “Filing Offices”) shown on
Schedule A.
     The documents referenced in (1) — (5) above are collectively referred to
herein as the “Loan Documents.”
     In connection with this opinion, I also have examined originals, or copies
identified to my satisfaction, of such other documents and considered such
matters of law and fact as I, in my professional judgment, have deemed
appropriate to render the opinions contained herein. Where I have considered it
appropriate, as to certain facts I have relied, without investigation or
analysis of any underlying data contained therein, upon certificates, written
statements or other comparable documents of public officials and officers or
other appropriate representatives of the Loan Parties.
     In rendering the opinions contained herein, I have assumed, among other
things: the legal capacity of all natural persons; the genuineness of all
signatures not signed in my presence; the authenticity of all documents
submitted to me as originals; that all documents submitted to me as copies
conform with the originals thereof; that the Loan Documents fully state the
agreement between the Loan Parties and the Lender Parties with respect to the
matters stated therein and are intended to be the final, complete and exclusive
expression of the agreement between the Loan Parties, the Agent and the Lenders;
and the regularity and completeness of the Loan Parties’ corporate, limited
liability company and limited partnership minutes, stock books and membership or
partnership records, and other corporate, limited liability company and
partnership company records. I have also assumed the due authorization,
execution and delivery of the Loan Documents by all parties thereto (other than
the Loan Parties) and the binding effect of such documents on such parties.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
and the other Lender Parties
Page 3
     The phrases “to my knowledge” and “known to me” mean my conscious
awareness, without independent investigation, of factual matters that I
recognize as being relevant to the opinion or confirmation so qualified.
     Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is my opinion that:
     1. Each Loan Party is a corporation, limited liability company or limited
partnership in existence under the laws of its jurisdiction of organization, and
is qualified to do business as a foreign corporation, limited liability company
or limited partnership under the laws of every state in which its principal
place of business is located as of the date hereof.
     2. Each Loan Party has the corporate, limited liability company or limited
partnership power to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.
     3. Each Loan Party has authorized the execution, delivery and performance
of its obligations under the Loan Documents to which it is a party by all
necessary corporate, limited liability company or limited partnership action on
its part. Each Loan Party has authorized the filing of each Financing Statement
naming such Loan Party as debtor.
     4. Each Loan Party has duly executed and delivered each Loan Document to
which it is a party.
     5. The execution and delivery by each Loan Party of the Loan Documents to
which it is a party, and the performance by such Loan Party of its obligations
thereunder, (i) do not violate any Loan Party’s articles or certificate of
incorporation, organization or formation, as applicable, or bylaws, operating
agreement or partnership agreement, as applicable, and (ii) do not breach or
result in a default under the Convertible Debentures Indenture or any Material
Contract to which any Loan Party is bound.
     6. No consent, approval or other authorization of or by any court,
administrative agency or other governmental authority is required in connection
with the execution and delivery by the Loan Parties of the Loan Documents that
has not already been obtained by the Loan Parties.
     The opinions expressed above are further subject to the following
qualifications and limitations:
     A. I express no opinion as to, or the effect or applicability of, any laws
other than the laws of the State of North Carolina, the federal laws of the
United States of America and the General Corporation Law of the State of
Delaware. With respect to opinions relating to Loan Parties or matters governed
by the laws of any other jurisdiction, I have assumed that any applicable
provisions of such laws are identical in all respects to the laws of the State
of North Carolina. Except as expressly provided in this paragraph, I express no
opinion concerning any matter respecting or affected by any laws other than laws
that a lawyer in North Carolina

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
and the other Lender Parties
Page 4
exercising customary professional diligence would reasonably recognize as being
directly applicable to the Loan Parties, the Loan Documents or any of them.
     B. The opinions in paragraph 1 above, with respect to the existence and
foreign qualification of the Loan Parties, are based solely on the examination
of certificates of existence or good standing issued by the secretary of state
of the jurisdiction of organization of each such Loan Party and reports of CT
Corporation Service as to the foreign qualifications of each Loan Party in the
jurisdiction in which the principal place of business of each such Loan Party is
located.
* * *
     In addition, I advise you that, to my knowledge, (i) there is no action,
suit or proceeding at law or in equity, or by or before any governmental
instrumentality or agency or arbitral body, now pending or overtly threatened
against any Loan Party, that challenges the transactions contemplated by, or the
validity or enforceability of, the Loan Documents, and (ii) the execution and
delivery by each Loan Party of the Loan Documents to which it is a party, and
the performance by such Loan Party of its obligations thereunder, do not violate
the terms of any judicial or administrative judgment, order, decree or arbitral
decision that names any Loan Party and is specifically directed to it or its
properties.
* * *
     This opinion letter is delivered solely for the benefit of the Lender
Parties in connection with the execution and delivery of the Loan Documents and
the transactions contemplated thereby; provided, however, that (A) this opinion
letter may be relied upon by Robinson, Bradshaw & Hinson, P.A. in connection
with the opinions it is rendering in connection with the Loan Documents, and
(B) at your request, I hereby consent to reliance hereon by any future assignee
of such parties’ interests in the loans under the Loan Agreement pursuant to an
assignment that is made and consented to in accordance with the express
provisions of Section 14.3 of the Loan Agreement (each, a “Future Assignee”), on
the condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) I have no responsibility or obligation to update this letter, to
consider its applicability or correctness to any person other than its original
addressees, or to take into account changes in law, facts or any other
developments of which I may later become aware, and (iii) any such reliance by a
Future Assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.
Copies of this opinion letter may not be furnished to any other person without
my prior written consent, except that each Lender Party and each permitted
assignee may furnish copies hereof (i) to its independent auditors and
attorneys, (ii) in connection with a review of the Loan Documents and
transactions related thereto by a regulatory agency having supervisory authority
over it for the purpose of confirming the existence of this opinion, (iii) in
response to a court order or other appropriate legal process, and (iv) to any
Future Assignee, subject to the conditions set forth above. My opinions
expressed herein are as of the date hereof, and I

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
and the other Lender Parties
Page 5
undertake no obligation to advise you of any changes of applicable law or any
other matters that may come to my attention after the date hereof that may
affect my opinions expressed herein.

            Sincerely yours,
      Robert S. McLean     Vice President, Legal  

cc: Robinson, Bradshaw & Hinson, P.A.

 



--------------------------------------------------------------------------------



 



Schedule A
Financing Statements and Filing Offices

      Loan Party   Filing Office
Coltec Industries Inc
  Pennsylvania Department of State
 
   
Coltec Industrial Products LLC
  Delaware Secretary of State
 
   
GGB LLC
  Delaware Secretary of State
 
   
Corrosion Control Corporation
  Colorado Secretary of State
 
   
Stemco LP
  Texas Secretary of State
 
   
STEMCO Kaiser Incorporated
  Michigan Secretary of State
 
   
EnPro Industries, Inc.
  North Carolina Secretary of State
 
   
Coltec International Services Co
  Delaware Secretary of State
 
   
GGB, Inc.
  Delaware Secretary of State
 
   
Stemco Holdings, Inc.
  Delaware Secretary of State
 
   
Compressor Products Holdings, Inc.
  Delaware Secretary of State
 
   
Compressor Services Holdings, Inc.
  Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



March 31, 2011
Bank of America, N.A., as Agent
300 Galleria Parkway, NW, Suite 800
Atlanta, GA 30339
Attention: Loan Administration Officer — EnPro
The Lenders
from time to time party to the
Loan Agreement referred to below
Ladies and Gentlemen:
     We have acted as counsel to Coltec Industries Inc, a Pennsylvania
corporation (“Coltec”), Coltec Industrial Products LLC, a Delaware limited
liability company (“CIP”), GGB LLC, a Delaware limited liability company (“GGB
LLC”), Corrosion Control Corporation, a Colorado corporation (“CCC”), Stemco LP,
a Texas limited partnership (“Stemco LP (TX)”), and STEMCO Kaiser Incorporated,
a Michigan corporation (“Kaiser”; Coltec, CIP, GGB LLC, CCC, Stemco LP (TX) and
Kaiser each individually referred to herein as a “Borrower” and collectively as
the “Borrowers”); EnPro Industries, Inc., a North Carolina corporation
(“Parent”); Coltec International Services Co., a Delaware corporation (“Coltec
International”), GGB, Inc., a Delaware corporation (“GGB Inc.”), Stemco
Holdings, Inc., a Delaware corporation (“Stemco Holdings”), Compressor Products
Holdings, Inc., a Delaware corporation (“Compressor Products”), and Compressor
Services Holdings, Inc., a Delaware corporation (“Compressor Services”; Coltec
International, GGB Inc., Stemco Holdings, Compressor Products, and Compressor
Services each individually referred to herein as a “Subsidiary Guarantor” and
collectively as the “Subsidiary Guarantors” and together with Parent, the
“Guarantors”; the Borrowers and the Guarantors being referred to herein as the
“Loan Parties”), in connection with the Loan Agreement referred to hereinbelow.
This opinion letter is being delivered pursuant to Section 11.1.6 of the Loan
Agreement referred to below. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings accorded such terms in the
Loan Agreement.
     In connection with this opinion, we have examined fully-executed originals,
or copies identified to our satisfaction, of the following documents, each of
which is dated as of the date hereof unless otherwise indicated:
     (1) the Second Amended and Restated Loan and Security Agreement (the “Loan
Agreement”) between Wells Fargo Bank, National Association, SunTrust Bank and
Bank of America, N.A., as lenders (collectively, the “Lenders”), Bank of
America, N.A., as agent for the Lenders (in such capacity, the “Agent”) (the
Lenders and the Agent collectively being referred to herein as the “Lender
Parties”) and the Loan Parties;
     (2) the Second Amended and Restated Parent Guarantee (the “Parent
Guarantee”) made by Parent in favor of the Agent;

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
March 31, 2011
Page 2
     (3) the Second Amended and Restated Subsidiary Guarantee (the “Subsidiary
Guarantee”) made by the Subsidiary Guarantors in favor of the Agent;
     (4) the Second Amended and Restated Trademark Security Agreement, the
Second Amended and Restated Patent Security Agreement, and the Second Amended
and Restated Copyright Security Agreement (collectively, the “Intellectual
Property Security Agreements”) between the Loan Parties party thereto and the
Agent;
     (5) the Second Amended and Restated Intercompany Subordination Agreement,
between the Loan Parties party thereto and the Agent; and
     (6) Uniform Commercial Code (“UCC”) financing statements listed on
Schedule A hereto, in the form attached as Exhibit A hereto (the “Financing
Statements”), each naming a Loan Party as debtor and the Agent as secured party
and describing certain collateral pledged to the Agent under the Loan Agreement
and the Intellectual Property Security Agreements, to be filed in the offices
(the “Filing Offices”) shown on Schedule A.
     The documents referenced in (1) — (5) above are collectively referred to
herein as the “Loan Documents.”
     In connection with this opinion we also have examined originals, or copies
identified to our satisfaction, of such other documents and considered such
matters of law and fact as we, in our professional judgment, have deemed
appropriate to render the opinions contained herein. Where we have considered it
appropriate, as to certain facts we have relied, without investigation or
analysis of any underlying data contained therein, upon certificates, statements
(including representations and warranties in the Loan Documents) or other
comparable documents of public officials and officers or other appropriate
representatives of the Loan Parties.
     In rendering the opinions contained herein, we have assumed, among other
things: the correctness of the opinions stated in the opinion letter of Robert
S. McLean, Vice President - Legal to Parent, delivered to you as of the date
hereof; the legal capacity of all natural persons; the authenticity of all
documents submitted to us as originals; that all documents submitted to us as
copies conform with the originals thereof; that the Loan Documents fully state
the agreement between the Loan Parties and the Lender Parties with respect to
the matters stated therein and are intended to be the final, complete and
exclusive expression of the agreement between the Loan Parties, the Agent and
the Lenders; that the Loan Documents constitute legal, valid and binding
obligations of the parties thereto other than the Loan Parties, enforceable
against such parties in accordance with their respective terms; that the Loan
Documents were not executed or delivered under fraud, duress or mistake; that
when exercising rights and remedies under the Loan Documents, each Lender Party
will act in good faith; that all attachments, schedules and exhibits referenced
in each of the Financing Statements shall be correctly and properly attached to
and filed or recorded with such Financing Statements; that the Loan Documents
have been duly authorized, executed and delivered by each Lender Party party
thereto and are within the corporate power of each Lender Party party thereto;
that each of the Loan Parties has sufficient rights in the Collateral, and has
received sufficient value and consideration in connection with the security
interest granted under the Loan Agreement and the Intellectual Property Security

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
March 31, 2011
Page 3
Agreements for the security interest of the Lender Parties set forth therein to
attach; and that each of the Loan Agreement and the Intellectual Property
Security Agreements and each Financing Statement reasonably identifies the
collateral subject thereto.
     The phrases “to our knowledge” and “known to us” mean the conscious
awareness, without independent investigation, by lawyers in the primary lawyer
group of factual matters such lawyers recognize as being relevant to the opinion
or confirmation so qualified. “Primary lawyer group” means any lawyer in this
firm (i) who signs this opinion letter or (ii) who is actively involved in
negotiating or preparing the Loan Documents.
     The opinions set forth herein are limited to matters governed by the laws
of the State of North Carolina, the federal laws of the United States, and
certain provisions of the UCCs of the States of Delaware, Colorado, Michigan,
Texas and the Commonwealth of Pennsylvania, as set forth in paragraph P below,
and no opinion is expressed herein as to any other laws, including the laws of
any other jurisdiction. For purposes of our opinions, we have disregarded any
choice of law provisions in the Loan Documents and, instead, have assumed that
the Loan Documents are governed exclusively by the internal, substantive laws
and judicial interpretations of the State of North Carolina. We express no
opinion concerning any matter respecting or affected by any laws other than laws
that a lawyer in North Carolina exercising customary professional diligence
would reasonably recognize as being directly applicable to the Loan Parties, the
Loan Documents or any of them, and we express no opinion regarding compliance
with antitrust and unfair competition laws, securities laws, tax laws, zoning
and land use laws, bank regulatory laws or environmental laws or regulations.
     Based upon and subject to the foregoing and the further limitations and
qualifications hereinafter expressed, it is our opinion that:
     1. Each of the Loan Documents constitutes the legal, valid and binding
obligation of each of the Loan Parties party thereto, enforceable against each
such Loan Party in accordance with its terms.
     2. The provisions of the Loan Agreement and the Intellectual Property
Security Agreements are sufficient to create in favor of the Agent, for the
benefit of the Secured Parties, a security interest in the applicable Loan
Parties’ interest in the collateral described therein in which a security
interest may be created under Article 9 of the UCC as in effect in North
Carolina.
     3. The Financing Statements are in proper form for filing with the Filing
Offices. Assuming value has been given by the Lenders, and upon the proper
filing of the Financing Statements in the Filing Offices and payment of all
filing fees, the Agent will have a perfected security interest in the Loan
Parties’ right, title and interest in the collateral described in such Financing
Statements (other than goods that are or are to become fixtures), but only to
the extent that such collateral is also described in the Loan Agreement or any
Intellectual Property Security Agreement and a security interest in such
collateral may be perfected by the filing of a financing statement pursuant to
Article 9 of the UCC as in effect in North Carolina, Delaware, Pennsylvania,
Colorado, Michigan and Texas (the “States”), as applicable.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
March 31, 2011
Page 4
     4. None of the Loan Parties is an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or, to our knowledge,
“controlled” by such a company within the meaning of the Investment Company Act
of 1940, as amended.
     5. The Loan Documents do not provide for collection of interest or fees in
excess of those permitted by the usury laws of the State of North Carolina.
     6. The execution and delivery by each Loan Party of the Loan Documents to
which it is a party, and the performance by each Loan Party of its obligations
thereunder, do not violate applicable provisions of statutory laws or
regulations applicable to such Loan Party.
     The opinions expressed above are subject to the following qualifications
and limitations:
     A. Enforcement of the Loan Documents is subject to the effect of applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
similar laws affecting the enforcement of creditors’ rights generally.
     B. Enforcement of the Loan Documents is subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law) by which a court with proper jurisdiction may deny rights of specific
performance, injunction, self-help, possessory remedies or other remedies.
     C. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents that (i) purport to excuse a party for liability
for its own acts, (ii) purport to make void any act done in contravention
thereof, (iii) purport to authorize a party to act in its sole discretion,
(iv) require waivers or amendments to be made only in writing, (v) purport to
effect waivers of constitutional, statutory or equitable rights or the effect of
applicable laws, (vi) impose liquidated damages, penalties or forfeiture, or
(vii) purport to indemnify a party for its own negligence or willful misconduct.
Indemnification provisions in the Loan Documents are subject to and may be
rendered unenforceable by applicable law or public policy, including applicable
securities law.
     D. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents purporting to require a party thereto to pay or
reimburse attorneys’ fees incurred by another party, or to indemnify another
party therefor, which may be limited by applicable statutes and decisions
relating to the collection and award of attorneys’ fees, including but not
limited to North Carolina General Statutes § 6-21.2.
     E. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents purporting to waive the right of jury trial.
Under North Carolina General Statutes § 22B-10, a provision for the waiver of
the right to a jury trial is unconscionable and unenforceable.
     F. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents concerning choice of forum or consent to the
jurisdiction of courts, venue of actions or means of service of process.

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
March 31, 2011
Page 5
     G. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents purporting to reconstitute or change the terms
thereof, or providing for rebates or credits, as necessary to avoid a claim or
defense of usury.
     H. We assume that the “prime rate” of interest, as prescribed in the Loan
Documents, is a readily ascertainable rate of interest and that the Loan Parties
would be able to ascertain the rates so described at all times during the term
of the credit facility contemplated by the Loan Documents.
     I. It is likely that North Carolina courts will enforce the provisions of
the Loan Documents providing for interest at a default rate that is higher than
the rate otherwise stipulated in the Loan Documents. The law, however, disfavors
penalties, and it is possible that interest at a default rate may be held to be
an unenforceable penalty to the extent such rate exceeds the rate applicable
prior to a default under the Loan Documents.
     J. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents relating to evidentiary standards or other
standards by which the Loan Documents are to be construed.
     K. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents whereby any Loan Party appoints any Lender Party
or other parties as an agent or attorney-in-fact.
     L. The Loan Documents contain provisions to the effect that the acceptance
by the Lender Parties of a past due installment or other performance from any
Loan Party shall not be deemed a waiver of its right to accelerate the
Obligations of such Loan Party. We are unable to opine that the above-described
provisions would be enforceable under all circumstances unless the applicable
Lender Parties shall: (i) first provide written notice to such Loan Party that
subsequent defaults will not be accepted but will result in the Loan Party’s
being declared in default under the Loan Documents; and (ii) thereafter timely
and diligently pursue their default remedies under the Loan Documents.
     M. We do not express any opinion as to the enforceability of any provisions
contained in the Loan Documents that purport to grant any Lender Party (i) the
right, without judicial process, to obtain possession of or a present ownership
in any assets or (ii) any rights of set-off.
     N. Enforcement of the guarantees provided in the Subsidiary Guarantee and
Parent Guarantee may be limited by the provisions of Chapter 26 of the North
Carolina General Statutes, and we express no opinion as to the effectiveness of
any waiver by any Guarantor of its rights under that Chapter.
     O. Certain of the remedies provided under the terms of the Loan Documents
may be further limited or rendered unenforceable by applicable law, but in our
opinion such law does not, subject to the other qualifications and exceptions
stated elsewhere in this opinion, make the

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
March 31, 2011
Page 6
remedies afforded by the Loan Documents inadequate for the practical realization
of the benefits purported to be provided thereby.
     P. This opinion does not cover any matter of title or priority of liens.
Our opinion regarding the perfection of the Agent’s security interest under
Article 9 of the UCC as adopted in Delaware, Pennsylvania, Colorado, Michigan
and Texas is given (a) based on the assumption that each of the Loan Agreement
and the Intellectual Property Security Agreements are enforceable under the laws
of the States of Delaware, Colorado, Michigan and Texas and the Commonwealth of
Pennsylvania and (b) based solely upon on our review of unofficial compilations
of Sections 9-102, 9-108, 9-109, 9-203, 9-301, 9-307, 9-308, 9-310, 9-501,
9-502(a), 9-504, 9-509 and 9-521 of Article 9 of the UCC as adopted in Delaware,
Pennsylvania, Colorado, Michigan and Texas, as such UCC Sections were reported
by the on-line LexisNexis® reporting service as of March 28, 2011, and we have
not reviewed or considered any other Delaware, Pennsylvania, Colorado, Michigan
or Texas statutes, rules or regulations or any judicial or administrative
decisions interpreting Delaware, Pennsylvania, Colorado, Michigan or Texas law
in giving such opinion. With respect to the collateral described in the
Financing Statements, the Loan Agreement and the Intellectual Property Security
Agreements, we express no opinion and make no representations as to whether or
not the Loan Parties own (and, therefore, whether Agent has a security interest
in) any particular personal property described therein. We do not express any
opinion as to any portion of the collateral that constitutes commercial tort
claims or electronic chattel paper. Additionally, we call your attention to the
following: (i) we express no opinion as to whether the description of the
collateral in the Loan Agreement and the Intellectual Property Security
Agreements reasonably identifies the collateral as required under the UCC as
adopted in the States (see § 9-108 of the UCC as adopted in the States);
(ii) language, if any, purporting to create a security interest in all of the
Borrower’s “assets” or “personal property” would not reasonably identify the
collateral as required under the UCC as adopted in the States (see
Section 9-108(c) of the UCC as adopted in the States) and, therefore, no
security interest in such collateral may actually be created or perfected by
such language; (iii) our opinions may be limited by the future application of
Sections 9-335 and 336 of the UCC as adopted in the States; and (iv) we express
no opinion as to any provisions in the Loan Documents that purport to waive the
requirement under Section 9-610 of the UCC as adopted in the States that every
aspect of a sale of collateral must be “commercially reasonable” or to define
what is “commercially reasonable.” We disclaim any responsibility for
undertaking to file additional financing statements or continuation statements
or to notify you of the necessity of the same.
***
     This opinion letter is delivered solely for the benefit of the Lender
Parties in connection with the execution and delivery of the Loan Documents and
the transactions contemplated thereby; provided, however, that at your request,
we hereby consent to reliance hereon by any future assignee of such parties’
interests in the loans under the Loan Agreement pursuant to an assignment that
is made and consented to in accordance with the express provisions of
Section 14.3 of the Loan Agreement (each, a “Future Assignee”), on the condition
and understanding that (i) this letter speaks only as of the date hereof,
(ii) we have no responsibility or obligation to

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Agent
March 31, 2011
Page 7
update this letter, to consider its applicability or correctness to any person
other than its original addressees, or to take into account changes in law,
facts or any other developments of which we may later become aware, and
(iii) any such reliance by a Future Assignee must be actual and reasonable under
the circumstances existing at the time of assignment, including any changes in
law, facts or any other developments known to or reasonably knowable by the
assignee at such time. Copies of this opinion letter may not be furnished to any
other person without the prior written consent of this firm, except that each
Lender Party and each permitted assignee may furnish copies hereof (i) to its
independent auditors and attorneys, (ii) in connection with a review of the Loan
Documents and transactions related thereto by a regulatory agency having
supervisory authority over it for the purpose of confirming the existence of
this opinion, (iii) in response to a court order or other appropriate legal
process, and (iv) to any Future Assignee, subject to the conditions set forth
above. Our opinions expressed herein are as of the date hereof, and we undertake
no obligation to advise you of any changes of applicable law or any other
matters that may come to our attention after the date hereof that may affect our
opinions expressed herein.

            Sincerely,
      ROBINSON BRADSHAW & HINSON, P.A.  

 



--------------------------------------------------------------------------------



 



Schedule A
Financing Statements and Filing Offices

      Loan Party   Filing Office
Coltec Industries Inc
  Pennsylvania Department of State
 
   
Coltec Industrial Products LLC
  Delaware Secretary of State
 
   
GGB LLC
  Delaware Secretary of State
 
   
Corrosion Control Corporation
  Colorado Secretary of State
 
   
Stemco LP
  Texas Secretary of State
 
   
STEMCO Kaiser Incorporated
  Michigan Secretary of State
 
   
EnPro Industries, Inc.
  North Carolina Secretary of State
 
   
Coltec International Services Co
  Delaware Secretary of State
 
   
GGB, Inc.
  Delaware Secretary of State
 
   
Stemco Holdings, Inc.
  Delaware Secretary of State
 
   
Compressor Products Holdings, Inc.
  Delaware Secretary of State
 
   
Compressor Services Holdings, Inc.
  Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Financing Statements
(attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated as of ______, 20__
     Reference is made to the Second Amended and Restated Loan and Security
Agreement dated March __, 2011 (as at any time amended, modified, restated or
supplemented, the “Loan Agreement”), among Coltec Industries Inc and certain of
its Affiliates, as borrowers, EnPro Industries, Inc. and certain of its
Affiliates, as guarantors, Bank of America, N.A., a national banking
association, in its capacity as collateral and administrative agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Agreement.
     ____________________________ (the “Assignor”) and
____________________________ (the “Assignee”) agree as follows:
     1. Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (i) a principal amount of $________ of the outstanding
Revolver Loans held by Assignor and $___________ of participations of Assignor
in LC Obligations (which amounts, according to the records of Agent, represents
_______% of the total principal amount of outstanding Revolver Loans and LC
Obligations) and (ii) a principal amount of $__________ of Assignor’s Revolver
Commitment (which amount includes Assignor’s outstanding Revolver Loans being
assigned to Assignee pursuant to clause (i) above and which, according to the
records of Agent, represents (____%) of the total Revolver Commitments of
Lenders under the Loan Agreement) (the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective from the date (the “Assignment Effective Date”) on
which Assignor receives both (x) the principal amount of the Assigned Interest
in the Loans on the Assignment Effective Date, if any, and (y) a copy of this
Agreement duly executed by Assignee. From and after the Assignment Effective
Date, Assignee hereby expressly assumes, and undertakes to perform, all of
Assignor’s obligations in respect of Assignor’s Commitments to the extent, and
only to the extent, of Assignee’s Assigned Interest, and all principal,
interest, fees and other amounts which would otherwise be payable to or for
Assignor’s account in respect of the Assigned Interest shall be payable to or
for Assignee’s account, to the extent such amounts have accrued subsequent to
the Assignment Effective Date.
     2. Assignor (i) represents that as of the date hereof, the aggregate of its
Commitments under the Loan Agreement (without giving effect to assignments
thereof, which have not yet become effective) is $__________, and the
outstanding balance of its Loans and participations in LC Obligations (unreduced
by any assignments thereof, which have not yet become effective) is $__________;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers, the performance or observance
by Borrowers of any of their obligations under the Loan Agreement or any of the
Loan Documents.

 



--------------------------------------------------------------------------------



 



     3. Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 10.1.3 thereof, and copies of such
other Loan Documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it shall, independently and without reliance upon the Assignor
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (iv) confirms that it is eligible to become an
Assignee; (v) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(vi) agrees that it will strictly observe and perform all the obligations that
are required to be performed by it as a “Lender” under the terms of the Loan
Agreement and the other Loan Documents; (vii) agrees that it will keep
confidential all information with respect to Obligors furnished to it by
Obligors or the Assignor to the extent provided in the Loan Agreement; and
(vii) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.
     4. Assignee acknowledges and agrees that it will not sell or otherwise
dispose of the Assigned Interest or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any of the Loan Documents.
     5. This Agreement and all rights and obligations shall be interpreted in
accordance with and governed by the laws of the State of North Carolina. If any
provision hereof would be invalid under Applicable Law, then such provision
shall be deemed to be modified to the extent necessary to render it valid while
most nearly preserving its original intent; no provision hereof shall be
affected by another provision’s being held invalid.
     6. Each notice or other communication hereunder shall be in writing, shall
be sent by messenger, by telecopy or facsimile transmission or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

  (a)   If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

      __________________________

      __________________________

      __________________________

  (b)   If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

      __________________________

      __________________________

      __________________________

      __________________________

     Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
     If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):

 



--------------------------------------------------------------------------------



 



                       
 
  ABA No.        
 
           
 
                     
 
  Account No.        
 
           
 
           
 
  Reference:        
 
           

     If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):

                       
 
  ABA No.        
 
           
 
                     
 
  Account No.        
 
           
 
           
 
  Reference:        
 
           

     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

            (“Assignor”)
      By:           Name:            Title:            (“Assignee”)
      By:           Name:            Title:       

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF NOTICE
     Reference is made to (i) the Second Amended and Restated Loan and Security
Agreement dated March __, 2011 (as at any time amended, modified, restated or
supplemented, the “Loan Agreement”), among Coltec Industries Inc and certain of
its Affiliates, as borrowers, EnPro Industries, Inc. and certain of its
Affiliates, as guarantors, Bank of America, N.A., a national banking
association, in its capacity as collateral and administrative agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders, and (ii) the Assignment and Acceptance dated as
of ____________, 20__ (the “Assignment Agreement”) between __________________
(the “Assignor”) and ____________________ (the “Assignee”). Except as otherwise
defined herein, capitalized terms used herein which are defined in the Loan
Agreement are used herein with the respective meanings specified therein.
     The Assignor hereby notifies Borrowers and Agent of Assignor’s intent to
assign to Assignee pursuant to the Assignment Agreement a principal amount of
(i) $________ of the outstanding Revolver Loans and participations in LC
Obligations held by Assignor, (ii) $___________ of Assignor’s Revolver
Commitment (which amount includes the Assignor’s outstanding Revolver Loans
being assigned to Assignee pursuant to clause (i) above), together with an
interest in the Loan Documents corresponding to the interest in the Loans and
Commitments so assigned. Pursuant to the Assignment Agreement, Assignee has
expressly assumed all of Assignor’s obligations under the Loan Agreement to the
extent of the Assigned Interest (as defined in the Assignment Agreement).
     For purposes of the Loan Agreement, Agent shall deem Assignor’s share of
the Revolver Commitment to be reduced by $_________ and Assignee’s share of the
Revolver Commitment to be increased by $________.
     The address of the Assignee to which notices, information and payments are
to be sent under the terms of the Loan Agreement is:
________________________
________________________
________________________
________________________
     Assignee’s LIBOR Lending Office address is as follows:
________________________
________________________
________________________
________________________
     This Notice is being delivered to Borrowers and Agent pursuant to
Section 14.3 of the Loan Agreement. Please acknowledge your receipt of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused the execution of this
Notice, as of _________________, 20_.

            (“Assignor”)
      By:           Name:            Title:            (“Assignee”)
      By:           Name:            Title:       

            ACKNOWLEDGED AND AGREED TO AS OF THE DATE SET FORTH ABOVE:

BORROWERS:*

COLTEC INDUSTRIES INC, as Borrower Representative
            By:         Name:             Title:             BANK OF AMERICA,
N.A., as Agent
      By:           Name:             Title:          

 

*   No signature required by any Borrower when an Event of Default exists.

 



--------------------------------------------------------------------------------



 



Schedule 2.3.5
Existing Letters of Credit

             
1.
  Beneficiary:   Liberty Mutual
 
  Amount:   US $4,112,000.00
 
  Expiry Date:   11/12/2011   
 
  Issuing Bank:   Bank of America, N.A.
 
  L/C Number:   68031644   
 
  Issue Date:   11/12/2008   

 



--------------------------------------------------------------------------------



 



Schedule 8.1.1
Business Locations
Chief Executive Offices:

      Obligor   Chief Executive Office
EnPro Industries, Inc.
  5605 Carnegie Blvd., Suite 500
Coltec Industries Inc
  Charlotte, NC 28209
Coltec International Services Co.
   
Compressor Services Holdings, Inc.
   
Compressor Products Holdings, Inc.
   
Stemco Holdings, Inc.
   
Coltec Industrial Products LLC
  4410 Greenbriar
 
  Stafford, TX 77477
Corrosion Control Corporation (d/b/a Pikotek)
  4990 Iris St.
 
  Wheat Ridge, CO 80033
GGB, Inc.
  700 Mid Atlantic Parkway
GGB LLC
  Thorofare, NJ 08086-0189
Stemco LP
  300 Industrial Blvd.
 
  Longview, TX 75602-4720
STEMCO Kaiser Incorporated
  4641 Industrial Drive
 
  Millington, MI 48746

Inventory locations owned or leased by Obligors:

              Obligor   Division   Address   Owned/Leased
Coltec Industrial
Products LLC
  CC Technology   Curtis & Nancy Roys
3201 West Wall St
Midland, TX 79701   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Principal Life Insurance
4410 Greenbriar Dr
Stafford, TX 77477   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Interra Properties
11133 I-45 S, Bldg H
Conroe, TX 77302   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Ralston Business Center, LLC
5405 W 56th Ave, Unit E
Arvada, CO 80002   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Dee Cee Jay Corp
105 William Leigh Dr
Tully Town, PA 19007   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Third Generation, LLC
11540 Sun Belt Ct
Baton Rouge, LA 70809   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Guthrie Rancho Way LLC
19520 Rancho Way, #206
Rancho Dominguez, CA 90220   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   U&J Land, Inc.
11113 Norton Coeburn
Coeburn, VA 24230   leased

 



--------------------------------------------------------------------------------



 



Schedule 8.1.1
Business Locations

              Obligor   Division   Address   Owned/Leased
Coltec Industrial
Products LLC
  Compressor Products
International   Normad Properties
1236 Turnbull Bay Rd
New Smyrna Beach, FL 32168   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Lallo Investments
1600 South 1625 East
Vernal, UT 84078   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   John R. Michaelis 695B Buckhorn Dr Rifle, CO 81650   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   S&P Properties
1117 Energy St
Gillette, WY 82716   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   Dotter
1753 East 1500 South
Vernal, UT 84078   leased
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   AJ Industries, Inc. 4180 West Interstate 20 Weatherford, TX
76088   leased
 
           
Coltec Industries Inc
  Fairbanks Morse Engine   Fairbanks Morse Engine
701 White Avenue Beloit
Beloit, WI 53511   owned
 
           
Coltec Industries Inc
  Fairbanks Morse Engine   The Runnymede Corporation
630 Tidewater Drive
Norfolk, VA 23504   leased
 
           
Coltec Industries Inc
  Fairbanks Morse Engine   The Texas Development
Company
12253 FM 529
Houston, TX 77041   leased
 
           
Coltec Industries Inc
  Fairbanks Morse Engine   LIT Industrial Limited
Partnership
18926 S 13th Place
Seattle, WA 98148   leased
 
           
Coltec Industries Inc
  Fairbanks Morse Engine   Tidelands Partners, LLC
1545 Tidelands Avenue,
Suites H, I, J, K, & L
National City, CA 91950   leased
 
           
GGB LLC
  GGB   GGB LLC
700 Mid Atlantic Parkway
Thorofare, NJ 08086   owned
 
           
GGB LLC
  GGB   M-C Metropolitan Realty LLC 1451 Metropolitan Ave. Thorofare, NJ 08086  
leased
 
           
Coltec Industries Inc
  Garlock Rubber
Technologies   Garlock Rubber Technologies
201 Dana Drive
Paragould, AR 72450   owned

 



--------------------------------------------------------------------------------



 



Schedule 8.1.1
Business Locations

              Obligor   Division   Address   Owned/Leased
Coltec Industries Inc
  Helicoflex   Helicoflex   owned
 
      2791 The Boulevard    
 
      Columbia, SC 29209    
 
           
Coltec Industries Inc
  Helicoflex   Grubb & Ellis/Wilson Kibler   leased
 
      2770 The Boulevard    
 
      Columbia, SC 29209    
 
           
Coltec Industries Inc
  Hydrodyne   Hydrodyne   owned
 
      3125 Damon Way    
 
      Burbank, CA 91505    
 
           
Corrosion Control
  Pikotek   Pikotek   owned
Corporation
      4990 Iris St.    
 
      Wheat Ridge, CO 80033    
 
           
Corrosion Control
  PSI   PSI   owned
Corporation
      6525 Goforth St    
 
      Houston, TX 77021    
 
           
Coltec Industries Inc
  Plastomer Technologies   Dct Bondesen-Beltway   leased
 
      8-Rittiman Gp LLC    
 
      10633 W. Little York Rd    
 
      Houston, TX 77041    
 
           
Coltec Industries Inc
  Plastomer Technologies   ProLogis   leased
 
      6455 Clara Road    
 
      Houston, TX 77041    
 
           
Coltec Industrial
  Premier   Richard & Mary Ann Carson   leased
Products LLC
      14105 Packard St.    
 
      Houston, TX 77040    
 
           
Coltec Industrial
  Progressive   Richard & Mary Ann Carson   leased
Products LLC
      14028 Aston Ave.    
 
      Houston, TX 77040    
 
           
STEMCO Kaiser Incorporated
  Rome Tool & Die   Rome Tool & Die   owned
 
      113 Hemlock Street    
 
      Rome, GA 30161    
 
           
Stemco LP
  STEMCO   STEMCO LP   owned
 
      300 Industrial Blvd.    
 
      Longview, TX 75602    
 
           
STEMCO Kaiser Incorporated
  STEMCO Kaiser   Kaiser Holding Company   leased
 
      4599 Industrial Drive    
 
      Millington, MI 48746    
 
           
Coltec Industries Inc
  Technetics   Technetics   owned
 
      1700 E. International    
 
      Speedway Blvd.    
 
      DeLand, FL 32724    





--------------------------------------------------------------------------------



 



Schedule 8.1.1
Business Locations
Inventory located with bailees, warehouseman and consignees:

              Obligor   Division   Address   Nature of Relationship
Coltec Industrial
Products LLC
  Compressor Products
International   UStx Contract Services, Inc.
14141 US Hwy 290 West, Ste
100
Austin, TX 78737   third-party warehouse
arrangement
 
           
Coltec Industrial
Products LLC
  Compressor Products
International   GYBCO
18450 County Road 12
Foley, AL 36535   third-party warehouse
arrangement
 
           
GGB LLC
  GGB   A.Duie Pyle
650 Westtown Rd
West Chester, PA 19381-0564   third-party warehouse
arrangement
 
           
Corrosion Control
Corporation
  Pikoek   Midcontinent
Gapton Hall Road
Great Yarmouth, Norfolk,
England NR31 OHX   consignment
 
           
Corrosion Control
Corporation
  Pikotek   Altona
17 Kallang Way 5
Singapore 349035   consignment
 
           
Corrosion Control
Corporation
  Pikotek   Pipetech Corporation Ltd.
3311 114 Avenue SE
Calgary, Alberta, Canada T2Z
3X2   consignment
 
           
Coltec Industries Inc
  Plastomer
Technologies   DB Schenker
17 Changi South Street 2
Singapore 486129   third-party warehouse
arrangement
 
           
Coltec Industries Inc
  Plastomer
Technologies   Carlisle Interconnect
Technologies
100 tensolite Drive
St. Augustine, FL 32092   consignment
 
           
Coltec Industries Inc
  Plastomer
Technologies   Applied Materials
Bldg. 4, 2230 Outer Loop Dock,
#409
Louisville, KY 40219   consignment
 
           
STEMCO Kaiser
Incorporated
  Rome Tool & Die   Arvin Meritor
7975 Dixie Hwy
Florence, KY 41042   consignment
 
           
STEMCO Kaiser
Incorporated
  Rome Tool & Die   Arvin Meritor
849 Whitaker Road
Plainfield, IN 46168   consignment
 
           
STEMCO Kaiser
Incorporated
  Rome Tool & Die   Federal Mogul
c/o Goggin Warehousing LLC
316 Babb Drive
Lebanon, TN 37087   consignment
 
           
Stemco LP
  STEMCO   Sam Dunn Enterprises
1320 E. Harrison Rd.
Longview, TX 75604   third-party warehouse
arrangement

 



--------------------------------------------------------------------------------



 



Schedule 8.1.1
Business Locations

              Obligor   Division   Address   Nature of Relationship
Stemco LP
  STEMCO   Western States Friction Group
  Consignment
 
      1153 S 3600 W #B
   
 
      Salt Lake City, UT 84104    
 
           
Stemco LP
  STEMCO   Uni-bond Brake, LLC
  consignment
 
      1350 Jarvis St.
   
 
      Ferndale, MI 48220    
 
           
Stemco LP
  STEMCO   Syncro Corporation
  third-party warehouse
 
      1030 Sundown Dr. NW
  arrangement
 
      Arab, AL 35016    
 
           
STEMCO Kaiser
  STEMCO Kaiser   Enders & Associates Warehouse
  third-party warehouse
Incorporated
      2535 N. Hayden Island Dr.,Bldg
  arrangement
 
      C
   
 
      Portland, OR 97217    
 
           
STEMCO Kaiser
  STEMCO Kaiser   Mystec Warehouse
  third-party warehouse
Incorporated
      5110 H Fulton Industrial Blvd.
  arrangement
 
      Atlanta, GA 30336    
 
           
STEMCO Kaiser
  STEMCO Kaiser   Warehouse Services
  third-party warehouse
Incorporated
      500 A South Good Latimer
  arrangement
 
      Dallas, TX 75226    
 
           
STEMCO Kaiser
  STEMCO Kaiser   Enders & Associates Warehouse
  third-party warehouse
Incorporated
      20488 84th Ave. So.
  arrangement
 
      Kent, WA 98032    
 
           
STEMCO Kaiser
  STEMCO Kaiser   Crown Packaging Products
  third-party warehouse
Incorporated
      11901 Burke Street
  arrangement
 
      Santa Fe Springs, CA 90670    
 
           
STEMCO Kaiser
  STEMCO Kaiser   Adams Distribution Center
  third-party warehouse
Incorporated
      295 McCarty Ave.
  arrangement
 
      Houston, TX 77029    

 



--------------------------------------------------------------------------------



 



Schedule 8.1.2
Obligors’ Insurance
Aircraft Products Liability Insurance
INSURED: EnPro and any owned, controlled, associated, affiliated or subsidiary
companies.
INSURER: Chartis
LIMITS: US$100,000,000
PRINCIPAL COVERAGES:

    Will pay on behalf of the insured sums the insured is legally obligated to
pay as damages because of personal injury sustained by any person and because of
injury to or destruction of property, including the loss of use thereof caused
by an accident arising out of an aircraft product or service.       Will pay on
behalf of the insured sums the insured is legally obligated to pay as damages
because of the loss of use of completed aircraft occurring after delivery to and
acceptance by a purchaser or operator of such aircraft for flight operations,
and caused by a Grounding following an accident arising out of an aircraft
product.       Insurance altering provisions contained in customer contracts are
covered subject to notification to Underwriters within 90 days of contract
execution.

PRINCIPAL EXCLUSIONS:

  1)   Liability from products before their release to third parties.     2)  
Destruction of owned, rented and leased property (covered under property/general
liability).     3)   The policy does not cover warranty claims or product
recall.

DEDUCTIBLES:            Nil
Primary Automobile Liability Insurance (U.S. and Canada Only)
INSURED: EnPro and any owned, controlled, associated, affiliated or subsidiary
companies.
INSURER: Liberty Mutual Insurance Company
LIMITS:            US$3,000,000
PROGRAM STRUCTURE:

  1)   This policy provides coverage for operations within the United States and
Canada.     2)   For international operations, locally purchased policies are
purchased as required in order to comply with individual country regulations.
Discuss local requirements with your local Marsh representative (see Foreign
Broker Contact List).     3)   Excess coverage over locally purchased policies
is provided under EnPro’s master excess liability policy.

PRINCIPAL COVERAGES:

  1)   Provides coverage for losses due to bodily injury and property damage
caused by an accident resulting from the ownership, maintenance or use of a
covered auto.     2)   Covers company owned or leased vehicles used in the
course of business.

PRINCIPAL EXCLUSIONS:

  1)   Liability assumed under contract or agreement.     2)   Fellow employee
losses.     3)   Property damage to property in the insured’s care, custody or
control.     4)   Bodily injury or property damages due to gradual discharge or
escape of irritants, pollutants or contaminants.

DEDUCTIBLE: $250,000

 



--------------------------------------------------------------------------------



 



Schedule 8.1.2
Obligors’ Insurance
Worldwide Ocean Cargo Insurance
INSURED: EnPro and any owned, controlled, associated, affiliated or subsidiary
companies.
INSURER: FM Global
LIMIT: US$2,500,000
PRINCIPAL COVERAGES:

1)   Covers goods or merchandise, prepaid freight/ advanced freight/ freight
payable in which the insured may have an interest or be required to insure or
choose to insure without instruction from the owner.   2)   Coverage applies to
shipments involving trans-oceanic transit only (purely inland shipments covered
by the global Property insurance program).   3)   Includes manufactured
products, raw material, automobiles, machinery and spare parts and personal
effects for employees traveling outside the U.S.   4)   Warehouse to warehouse
coverage.

PRINCIPAL EXCLUSIONS:

1)   Loss from capture, seizure, arrest.   2)   Delay or loss of market (e.g.
business interruption).   3)   Absence of fuel or power.

DEDUCTIBLE: $2,500, except $10,000 on shipments of diesel engines
Primary General Liability Insurance (U.S./Canada Operations Only)
INSURED: EnPro and any owned, controlled, associated, affiliated or subsidiary
companies.

INSURER: Liberty Mutual Insurance Company
LIMIT: US$2,000,000 per occurrence, US$2,500,000 aggregate
PROGRAM STRUCTURE:

    The EnPro Primary General Liability Policy provides insurance to US and
Canadian operations for general and products liability. Coverage is provided for
occurrences taking place during the policy period only. Program limits of
$2,000,000 are provided in excess of the self-insured retention of $1,000,000,
with the Global Excess Liability Program providing additional excess
catastrophic cover.

PRINCIPAL COVERAGES:

  1)   Covers losses which EnPro is obligated to pay by reason of liability
imposed by law or assumed under insured contract or agreement which arise out of
personal injury or property damage.     2)   Defense costs covered within the
policy limits, but do not erode retentions.

PRINCIPAL EXCLUSIONS:

  1)   Aircraft products liability (covered under separate policy).     2)  
Costs of product recall     3)   Discrimination     4)   Property damage to real
or personal property owned, leased or used by EnPro or within EnPro’s care,
custody or control (covered under separate policy).     5)   Total Pollution
(including Asbestos)

DEDUCTIBLE: $1,000,000 (SIR)

 



--------------------------------------------------------------------------------



 



Schedule 8.1.2
Obligors’ Insurance
Global Excess Liability Insurance
INSURED: EnPro and any owned, controlled, associated, affiliated or subsidiary
companies.
INSURER: Lexington (AIG), XL London, Catlin, Scor, Aspen
LIMIT: US$200,000,000
PROGRAM STRUCTURE:

  1)   The EnPro master policy, procured in the United States, provides coverage
for operations worldwide.     2)   The policy shall be excess over the primary
gl and auto liability programs in the US/Canada     3)   For non-United States
operations, this master policy shall be excess over any locally purchased
policies.

PRINCIPAL COVERAGES:

  1)   Covers losses which EnPro is obligated to pay by reason of liability
imposed by law or assumed under insured contract or agreement which arise out of
personal injury, property damage or advertising liability.     2)   Defense
costs covered within the policy limits.     3)   With certain limitations,
pollution coverage provided in the event that any discharge, dispersal, release
or escape results from:

  a)   Violent breaking open or explosion of any plant, equipment or building
for which EnPro has legal responsibility, either as owner or operator.     b)  
Fire, lightning or windstorm damage to any plant, equipment or building for
which EnPro has legal responsibility, either as owner or operator.     c)  
Collision, overturning or upset of any automobile or railcar     d)   Any
product liability claim resulting from atmospheric exposure.

PRINCIPAL EXCLUSIONS:

  1)   Aircraft products liability (covered under separate policy).     2)  
Costs of product recall (covered by excess XL policies only)     3)  
Discrimination     4)   Property damage to real or personal property owned,
leased or used by EnPro or within EnPro’s care, custody or control (covered
under separate policy).

DEDUCTIBLE: United States:

      $3,000,000 Per occurrence (and in the aggregate for non-products/
completed operations losses) for personal injuries, property damage and
advertising liability each loss except;
$10,000,000 Integrated Occurrence
$7,000,000 Aggregate for product liability/completed operations        
Non-United States:
$3,000,000 Per occurrence for products/completed operation liability.
$2,000,000 Per occurrence and in the aggregate for public liability for all
personal injuries, property damage and advertising liability each loss.

EXECUTIVE RISK
Directors & Officers Liability and Company Reimbursement Liability Crime,
Fiduciary Liability, Employment Practices Liability,

 



--------------------------------------------------------------------------------



 



Schedule 8.1.2
Obligors’ Insurance
Employed Lawyers Professional Liability
Description
Directors & Officers Liability:
Covers payments made by directors and officers for losses from claims against
them, which are not or cannot be indemnified by EnPro. As defined in this
policy, Directors & Officers means any director of EnPro, including officer
positions held by those individuals and any duly elected, appointed or staff
officer positions, including foreign equivalent positions, in EnPro, or its
subsidiaries. Coverage extends to directors and officers of EnPro serving on
outside, not-for-profit boards subject to policy terms and conditions.
Company Reimbursement Liability:
Reimburses EnPro for the amounts the Company is required/permitted to pay
individual directors and officers to indemnify them for claims. Also reimburses
EnPro for amounts incurred for losses arising from Securities Claims.
Crime:
Reimburses EnPro for losses due to employee theft, robbery, burglary,
destruction or computer theft of money, securities or other property, and
forgery or alteration of any check, draft, or promissory note issued by EnPro.
Coverage also includes computer theft legal liability including losses of client
money, securities or other property arising from actual or alleged theft by use
of EnPro electronic and data processing systems.
Fiduciary Liability:
Covers EnPro for employee benefit plans, and the trustees and fiduciaries of
these plans for legal liability arising from claims alleging mismanagement or
misadministration of these plans based on ERISA (Employee Retirement Income
Security Act of 1974) or common law violations.
Employed Lawyers Professional Liability:
Covers Employed Lawyers for liability arising from claims alleging errors or
omissions in the performance of their professional duties for EnPro. Coverage
also protects the Company for its cost of defense and for any losses it pays to
an employed lawyer.
Employment Practices Liability:
Covers EnPro for liability arising from claims for employment practices wrongful
acts including alleged discrimination, sexual harassment, wrongful termination,
breach of implied employment contract, failure to employ/promote, wrongful
discipline, failure to grant tenure, negligent evaluation, retaliation, damages
arising out of defamation, humiliation, mental anguish, emotional distress,
libel/slander, invasion of privacy, civil rights violations, workplace
harassment and failure to provide/enforce corporate policy. Coverage provides
judgments, back pay, forward pay, appeals, bonds, multiple damages, punitive
damages (where permitted), pre and post judgment interest awards.
INSURER: Greenwich Insurance (XL Capital), Zurich, Arch, Beazley
LIMIT:
     $60,000,000            Directors and Officers
     $25,000,000            All other coverages
DEDUCTIBLES:
Directors’ & Officers’: None
Corporate Reimbursement: $1,000,000 each claim, $3,000,000 in the policy period
aggregate
Employment Practices Liability $3,000,000 each claim, $6,000,000 in the policy
aggregate

 



--------------------------------------------------------------------------------



 



Schedule 8.1.2
Obligors’ Insurance
Global Property Insurance
INSURED: EnPro and any owned, controlled, associated, affiliated or subsidiary
companies.
INSURER: FM Global
LIMIT: US$1,400,000,000
PROGRAM STRUCTURE:

  1)   The EnPro master policy, procured in the United States, provides coverage
for operations worldwide.     2)   The EnPro master policy is considered primary
in the United States and certain international locations.     3)   For
operations in the EU, Australia, Mexico, China, Canada and Brazil, the master
policy shall be excess over locally issued policies required by local laws.

PRINCIPAL COVERAGES:

  1)   Provides replacement cost cover for all risks of direct physical loss or
damage to all real and personal property of the insured, and resulting business
interruption/ extra expense loss. Boiler and machinery cover is also provided at
replacement cost.     2)   Covers property under construction, erection or
installation     3)   Covers property of others in the insured’s care, custody
or control     4)   Covers personal property of employees at insured premises  
  5)   Coverage includes debris removal expense     6)   Coverage includes
property in transit worldwide

PRINCIPAL EXCLUSIONS:

  1)   War Risk     2)   Aircraft, Watercraft, Satellite, Spacecraft, Motor
Vehicles, Land, Water, Animals, Trees     3)   Mold, Fungi Damage     4)  
Ordinary wear, tear, settling, shrinking or expansion of foundations, walls,
floors, roofs or ceilings

DEDUCTIBLES:

         
 
  $250,000   Property/Business Interruption (BI subject to a 24 hour waiting
period) all locations, except;
 
       
 
  Earthquake   $250,000 (for location in critical quake zones, greater of
$250,000 or 5% of the total insured values applied only at locations sustaining
damage and for which a claim is being made under this policy).
 
       
 
  Flood   $250,000 (for locations in critical flood zones, separate deductibles
of $500,000 will apply to buildings, $500,000 to contents and $250,000 to
business interruption).
 
       
 
  Wind   $250,000 (for Bay Minette, AL, greater of $250,000 or 3% of the total
insured values plus 3% of business interruption values).
 
       
 
  Transit   $25,000

Workers’ Compensation and Employers Liability (U.S. Only)
INSURED: EnPro and any owned, controlled, associated, affiliated or subsidiary
companies.

 



--------------------------------------------------------------------------------



 



Schedule 8.1.2
Obligors’ Insurance
INSURER: Liberty Mutual Insurance
LIMIT: Statutory Limits for WC, US$2,000,000 EL
PRINCIPAL COVERAGES:

  1)   STATUTORY: Covers employees for loss due to work related injuries for
bodily injury, death and occupational disease.     2)   EMPLOYERS’ LIABILITY:
Covers employer’s liability resulting from injuries to employees occurring in
the course of their employment.

PRINCIPAL EXCLUSIONS:

  1)   Operations covered by monopolistic workers’ compensation fund coverage.  
  2)   Contractual Liability

DEDUCTIBLE: $750,000 per accident
Asbestos
Reference is made to the discussion of insurance coverage for asbestos claims in
the Form 10-K for the year ended December 31, 2010 filed by EnPro Industries,
Inc., which discussion appears in various sections including Part II, Item 7,
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” under the heading “Contingencies” and the subheading “Asbestos” and
in the notes to the Consolidated Financial Statements attached thereto (Note 19,
“Commitments and Contingencies” under the heading “Asbestos”).

 



--------------------------------------------------------------------------------



 



     
Schedule 8.4
Deposit Accounts
EnPro Industries, Inc.
All U.S. Bank Accounts

                          U.S. Cash Concentration System Bank   Account Number  
Lock Box   Currency   Account Type   Company   Division  
Bank of America — Georgia
          USD   Controlled Disbursement   Corrosion Control Corporation  
Pikotek
Bank of America — Georgia
          USD   Controlled Disbursement   Coltec Industries Inc   Plastomer
Products
Bank of America — Georgia
          USD   Controlled Disbursement   Coltec Industries Inc   Garlock Rubber
Technologies
Bank of America — Georgia
          USD   Controlled Disbursement   Coltec Industries Inc   Texolon
Bank of America — Georgia
          USD   Controlled Disbursement   Coltec Industries Inc   Garlock
Helicoflex
Bank of America — Georgia
          USD   Controlled Disbursement   GGB LLC   GGB LLC
Bank of America — Georgia
          USD   Controlled Disbursement   Coltec Industrial Products LLC  
Compressor Products International
Bank of America — Georgia
          USD   Controlled Disbursement   Stemco LP   Stemco LP
Bank of America — Georgia
          USD   Controlled Disbursement   Coltec Industries Inc   Fairbanks
Morse Engine
Bank of America — Georgia
          USD   Controlled Disbursement   Coltec Industries Inc   Coltec
Industries Inc
Bank of America — Georgia
          USD   Controlled Disbursement   Stemco Kaiser Incorporated   Stemco
Kaiser
Bank of America — Georgia
          USD   Controlled Disbursement   Corrosion Control Corporation   PSI
(Pipeline Seal and Insulator)
Bank of America — Georgia
          USD   Controlled Disbursement   Stemco Kaiser Incorporated   Rome Tool
& Die
Bank of America — Texas
          USD   Concentration   Coltec Industries Inc   Coltec Industries Inc
Bank of America — Texas
          USD   Funding   EnPro Industries, Inc.   EnPro Industries, Inc.
Bank of America — Texas
          USD   Funding/Concentration   Coltec Industries Inc   Coltec
Industries Inc
 
              Lock Box Depository        
Bank of America — Texas
          USD   Account Lock Box Depository   Coltec Industries Inc   Garlock
Rubber Technologies
Bank of America — Texas
          USD   Account Lock Box Depository   Coltec Industrial Products LLC  
Compressor Products International
Bank of America — Texas
          USD   Account   Corrosion Control Corporation   Pikotek
Bank of America — Texas
          USD   DDA Lock Box Depository   GGB, Inc.   GGB, Inc.
Bank of America — Texas
          USD   Account   Stemco Kaiser Incorporated   Stemco Kaiser
Bank of America — Texas
          USD   DDA   Corrosion Control Corporation   PSI (Pipeline Seal and
Insulator)
Bank of America — Texas
          USD   DDA Lock Box Depository   Stemco Kaiser Incorporated   Rome Tool
& Die
Bank of America — California
          USD   Account Lock Box Depository   Coltec Industries Inc   Plastomer
Products
Bank of America — California
          USD   Account Lock Box Depository   Coltec Industries Inc   Fairbanks
Morse Engine

 



--------------------------------------------------------------------------------



 



     
Schedule 8.4
Deposit Accounts

                          U.S. Cash Concentration System Bank   Account Number  
Lock Box   Currency   Account Type   Company   Division  
Bank of America — California
          USD   Account Lock Box Depository   GGB LLC   GGB LLC
Bank of America — California
          USD   Account Lock Box Depository   Coltec Industries Inc   Garlock
Helicoflex
Bank of America — California
          USD   Account Lock Box Depository   Stemco LP   Stemco LP
Bank of America — California
          USD   Account   Coltec Industries Inc   Texolon
 
          USD       Coltec Industries Inc   Texolon (for Amicon deposits)

     

                          U.S. Stand-alone Accounts Bank   Account Number   Lock
Box   Currency   Account Type   Company   Division  
Bank of America
          USD   Petty Cash   Coltec Industries Inc   FM Engine (Seattle, WA
service
center)
Bank of America — Texas
          USD   Petty Cash   Coltec Industries Inc   FM Engine (Houston, TX
service
center)
Bank of America — Texas
          USD   Petty Cash   Coltec Industries Inc   FM Engine (Norfolk, VA
service
center)
Bank of America — Texas
          USD   PAC   EnPro Industries, Inc. — PAC   EnPro Industries, Inc. —
PAC
Bank of America — Texas
          USD   Checking Account   Coltec Industrial Products LLC   CC
Technology
Bank of America — Texas
          USD   Checking Account   Coltec Industries Inc   Hydrodyne
Bank of America
          USD   Checking Account   Coltec Industries Inc   Technetics
 
                       
Amegy Bank
          USD   Commercial Checking   Coltec Industrial Products LLC   CPI —
Premier Lubrication Systems
Sterling Bank
          USD   Commercial Checking   Coltec Industrial Products LLC   CPI
-Progressive Equipment

 



--------------------------------------------------------------------------------



 



Schedule 9.1.1
Qualifications

          Name   Incorporation   Qualified
COLTEC INDUSTRIES INC
  Pennsylvania   Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia, Hawaii, Idaho,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Massachusetts, Michigan,
Minnesota, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode
Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, Wyoming
 
       
COLTEC INDUSTRIAL PRODUCTS LLC
  Delaware   California, Colorado, Georgia, Illinois, Indiana, Louisiana, New
Jersey, Oklahoma, Pennsylvania, Texas, Utah, Washington
 
       
GGB LLC
  Delaware   New Jersey
 
       
GGB, INC.
  Delaware   Michigan
 
       
COLTEC INTERNATIONAL SERVICES CO
  Delaware    
 
       
CORROSION CONTROL CORPORATION
  Colorado    
 
       
STEMCO LP
  Texas   Arizona, Kentucky, Nevada, North Carolina
 
       
STEMCO HOLDINGS, INC.
  Delaware    
 
       
COMPRESSOR SERVICES HOLDINGS, INC.
  Delaware    
 
       
COMPRESSOR PRODUCTS HOLDINGS, INC.
  Delaware    
 
       
STEMCO KAISER INCORPORATED
  Michigan    
 
       
ENPRO INDUSTRIES, INC.
  North Carolina    

 



--------------------------------------------------------------------------------



 



Schedule 9.1.4
Capital Structure

                      Jurisdiction of             Name   Incorporation  
Authorized   Issued   Issued To1
EnPro Industries, Inc.
  North Carolina    100,000,000 Common Shares; 50,000,000 Preferred Shares;
204,150 Series A Junior Participating Preferred Shares    20,669,747 Common
Shares2; 0 Preferred Shares; 0 Series A Junior Participating Preferred Shares  
Coltec Industries Inc
(235,167 Common
Shares)
Public (20,434,580
Common Shares)
 
               
Allwest Compressor
Products ULC
  Canada    1,000 shares    650 shares   Compressor Products Holdings, Inc.
 
               
Alpha Engineering SRL
  Italy   —    12,688 EUR issued equity interests (of which EnPro holds 2,288
EUR)   EnPro Luxembourg Holding Company S.a.r.l. (18.03%)
 
               
The Anchor Packing
Company
  North Carolina    3,750 shares    1,000 shares   Garrison Litigation
Management Group, Ltd.
 
               
CAB Compressores Industrie e Comercio Ltda.
  Brazil    774.00 quotas    774.00 quotas   Compressor Products International
Ltda.
 
               
Coltec do Brasil Produtos Industrias Ltda.
  Brazil    10,309 quotas    10,309 quotas   Coltec Industries Inc - 9,175
quotas (89%) Coltec International Services Co. — 1,134 quotas (11%)
 
               
Coltec Finance Company Ltd.
  U.K.    100 shares    100 shares   Coltec Industries Inc
 
               
Coltec Industrial
Products LLC
  Delaware    1,000 units    1,000 units   Coltec Industries Inc
 
               
Coltec Industries Inc
  Pennsylvania    1,000 shares    1,000 shares   EnPro Industries, Inc.
 
               
Coltec Industries
  France    60.250.000 francs    60.250.000 francs   Garlock GmbH
France SAS
               
 
               
Coltec Industries
  Singapore    100,000$$    100$$   Coltec Industries Inc
Pacific Pte. Ltd.
               
 
               
Coltec International
Services Co
  Delaware    1,000 shares    1,000 shares   Coltec Industries Inc
 
               
Compressor Products
  Delaware    1,000 shares    1,000 shares   Coltec Industries Inc
Holdings, Inc.
               
 
               
Compressor Products
Holdings, Limited
  United Kingdom    10,000 shares    10,000 shares   Coltec Industries Inc

 

1   Unless otherwise noted , all Equity Interests are common or the equivalent
and all ownership percentages are 100%.   2   As of March 25, 2011.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.4
Capital Structure

                      Jurisdiction of             Name   Incorporation  
Authorized   Issued   Issued To1
Compressor Products International Canada, Inc.
  Canada   unlimited    11,000,001   EnPro Luxembourg Holding Company S.a.r.l.
 
               
Compressor Products
International GMBH
  Germany    25,000 shares    25,000 shares   Garlock GmbH
 
               
Compressor Products
International, Limited
  United Kingdom    10,000 Preferred Ordinary 109,964 New Ordinary    10,000
Preferred Ordinary 109,964 New Ordinary   Compressor Products
Holdings, Limited
 
               
Compressor Products International Ltda.
  Brazil    5,000,000 reals    5,000,000 reals   Compressor Products
International, Limited
(99%)
CPI Investments
Limited (1%)
 
               
Compressor Products International (Shanghai) Co., Ltd.
  China    $1,400,000    $950,000   EnPro Hong Kong
Holdings Company
Limited
 
               
Compressor Services Holdings, Inc.
  Delaware    1,000 shares    1,000 shares   Coltec Industries Inc
 
               
Corrosion Control
Corporation
  Colorado    1,000 shares    1,000 shares   Coltec Industries Inc
 
               
CPI Investments Limited
  United Kingdom    1,000 shares    1,000 shares   Compressor Products
 
              International, Limited
 
               
CPI-Liard SAS
  France    €3,014,350    €3,014,350   Compressor Products
 
              International Ltd.
 
               
CPI Pacific Pty Limited
  Australia    1,000 shares    1,000 shares   Compressor Products
 
              International, Limited
 
               
EnPro Corporate Management Consulting (Shanghai) Co., Ltd.
  China    $150,000    $70,000   EnPro Hong Kong
Holdings Company
Limited
 
               
EnPro German Holding
GmbH
  Germany    25,000 shares    25,000 shares   EnPro Luxembourg Holding Company
S.a.r.l.
 
               
EnPro Hong Kong
Holdings Company
Limited
  China   HKD 10,000   HKD 10,000   Coltec Industries Inc
 
               
EnPro India Private
Limited
  India    10,000 shares    10,000 shares   Coltec Industries Pacific Pte. Ltd.
 
               
EnPro Industries International Trading (Shanghai) Co., Ltd.
  China    $140,000 USD    $140,000 USD   Coltec Industries Inc
 
               
EnPro Luxembourg Holding Company S.a.r.l.
  Luxembourg    30,000 shares    30,000 shares   GGB, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.4
Capital Structure

                      Jurisdiction of             Name   Incorporation  
Authorized   Issued   Issued To1
Franken Plastik GmbH
  Germany    1 share, with a nominal value of DEM 2 million    1 share, with a
nominal value of DEM 2 million   Garlock GmbH
 
               
GGB, Inc.
  Delaware    1,000 shares    1,000 shares   Coltec Industries Inc
 
               
GGB LLC
  Delaware    1,000 units    1,000 units   Coltec Industries Inc
 
               
GGB Austria GmbH
  Austria    13.000.000 EUR    13.000.000 EUR   GGB, Inc.
 
               
GGB Bearing Technology (Suzhou) Co., Ltd.
  China    $6,400,000    $6,400,000   GGB, Inc.
 
               
GGB Brasil Industria de Mancais e Componentes Ltda.
  Brasil    4,315,422 quotas    4,315,422 quotas   GGB, Inc. (4,315,421 quotas)

Coltec Industries Inc (1 quota)
 
               
GGB France E.U.R.L.
  France    8,000 shares    8,000 shares   GGB Holdings E.U.R.L.
 
               
GGB Heilbronn GmbH
  Germany    25.000,00 EUR    25.000,00 Euro   EnPro German Holding
GmbH
 
               
GGB Holdings E.U.R.L.
  France    8.000 EUR    8.000 EUR   GGB, Inc.
 
               
GGB Italy s.r.l
  Italy    10.000 EUR    10.000 EUR   GGB, Inc.
 
               
GGB Kunststoff-Technologie
GmbH
  Germany    35.000 EUR    35.000 EUR   GGB Heilbronn GmbH
 
               
GGB Real Estate GmbH
  Germany    25.000 EUR    25.000 EUR   GGB, Inc.
 
               
GGB Slovakia s.r.o
  Slovakia    500,000 SKK    500,000 SKK   GGB, Inc.
 
               
GGB Tristar Suisse S.A.
  Switzerland    250 shares    250 shares   GGB, Inc. (246 shares)
Hans Hussy (1 share)
Horst Matzner (1 share)
Jean de Raemy (1 share)
Bernd Fischer (1 share)

 
               
Garlock de Mexico, S.A. de C.V.
  Mexico    156,000 (CF)

1,995,000 (CV)

2,151,000 (total capital fijo and variable)    156,000 (CF)

1,995,000 (CV)

2,151,000 (total capital fijo and variable)   Garlock Sealing Technologies LLC
– 155,998 (CF); 1,995,000 (CV)

Garlock Overseas Corporation – 2 (CF)
 
               
Garlock France SAS
  France    302,500    302,500   Coltec Industries France SAS
 
               
Garlock GmbH
  Germany    150,000 DM    150,000 DM   EnPro German Holding
GmbH
 
               
Garlock (Great Britain) Limited
  United Kingdom    40,000 shares    15,000 shares   Coltec Industries Inc

 



--------------------------------------------------------------------------------



 



Schedule 9.1.4
Capital Structure

                      Jurisdiction of             Name   Incorporation  
Authorized   Issued   Issued To1
Garlock International Inc
  Delaware    1,000 shares    1,000 shares   Garlock Sealing
Technologies LLC
 
               
Garlock of Canada Ltd.
  Canada   100 shares   100 shares   Garlock International Inc
 
               
Garlock Overseas
Corporation
  Delaware   500 Common Shares

500 Preferred Shares   1 Common Share   Garlock Sealing

Technologies LLC
 
               
Garlock Pty Limited
  Australia   500,000 shares   300,000 shares   Garlock Sealing
Technologies LLC
 
               
Garlock Sealing
Technologies LLC
  North Carolina   100 units   100 units   Coltec Industries Inc
 
               
Garlock Sealing Technologies (Shanghai) Co., Ltd.
  China   1,700,000 shares   1,700,000 shares   EnPro Hong Kong
Holdings Company
Limited
 
               
Garlock Valqua Japan, Inc.
  Japan   1,600 shares   1,600 shares   Garlock Sealing
Technologies LLC (49%)
 
               
Garrison Litigation Management Group, Ltd.
  North Carolina   1,500,000 Common Shares

300,000 Preferred
Shares   1,300,000 Common Shares

250,000 Preferred
Shares   Coltec Industries Inc
 
               
HTCI, Inc.
  Michigan   1,000 shares   1,000 shares   Coltec Industries Inc
 
               
Link Seal Japan Ltd.
  Japan   800 shares   200 shares   Coltec Industries Pacific Pte. Ltd. (50%)
 
               
QFM Sales and Services, Inc.
  Delaware   1,000 shares   1,000 shares   Coltec Industries Inc
 
               
Pipeline Seal & Insulator Co. Limited
  United Kingdom   1,500,000 shares   1,500,000 shares   Garlock (Great Britain)
Limited
 
               
PSI Products GmbH
  Germany   100,000 DEM /1 share with a nominal value
51,200 EUR   100,000 DEM /1 share with a nominal value
51,200 EUR   Franken Plastik GmbH
 
               
PSI (SEA) SDN BHD
  Malaysia   1 million ordinary shares   600,000 ordinary shares   Coltec
Industries Pacific Pte. Ltd. (50%)
 
               
Robix Limited
  United Kingdom   100,000 shares   100,000 shares   Compressor Products
International, Limited
 
               
Stemco Crewson LLC
  Texas   —   —   Stemco LP (20%)
 
               
STEMCO Kaiser
Incorporated
  Michigan   10,000 Preferred Shares

2,000 Common Shares   540 Common Shares   Coltec Industries Inc

 



--------------------------------------------------------------------------------



 



Schedule 9.1.4
Capital Structure

                      Jurisdiction of             Name   Incorporation  
Authorized   Issued   Issued To1
Stemco LP
  Texas   Partnership Interest   Partnership Interest   Coltec Industries Inc –
General Partner (1%)
Stemco Holdings, Inc. – Limited Partner (99%)
 
               
Stemco Holdings, Inc.
  Delaware   1,000 shares   1,000 shares   Coltec Industries Inc
 
               
StemPro de Mexico, S. de R.L. De C.V.
  Mexico   3,000 Pesos   3,000 Pesos   Coltec Industries Inc (75%)
Coltec Internacional Services Co. (25%)
 
               
Texflo Compressor
Services ULC
  Canada   14,000,000 shares   1,000 shares   Compressor Services Holdings, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.5
Corporate Names; Mergers/Consolidations/Acquisitions
Corporate Names

          Previous Corporate Name, Legal Entity   Fictitious Name or Tradename
Coltec Industrial Products LLC
  Coltec Industrial Products Inc
 
  Air Perfection
 
  CC Technology
 
  France Compressor Products
 
  FCP
 
  Plastomer Products
 
  Plastomer Technologies
 
  Porter Process
 
  Horizon Compressor Services
 
  Premier Lubrication
 
  Progressive Lubrication
 
  CPI – RAM Air
 
  CPI – HAR
 
  CPI – Southwest Compressor Services
 
  USA Parts & Service
 
  Total & Superior Compression Service
 
  Valves & Industrial Plastics
 
   
Coltec Industries Inc
  Fairbanks Morse Engine
 
  FME
 
  Garlock Rubber Technologies
 
  Plastomer Products
 
  Plastomer Technologies
 
  Quincy Compressor/Ortman Fluid Power
 
  Quincy Compressor
 
  Quincy/Ortman
 
  Sterling Die
 
  Sterling Die Operations
 
  Garlock Helicoflex
 
  Coltec Specialty Products
 
  Specialty Products – Tex-O-Lon
 
  Specialty Products – Repro-Lon
 
  Tex-O-Lon
 
  Repro-Lon
 
  Air Science Engineering
 
  Coltec North Carolina Inc.
 
  Amicon Plastics
 
  Hydrodyne
 
  Technetics Corporation
 
   
Corrosion Control Corporation
  Pikotek
 
  PSI – U.S.
 
  Texas Plasticote

 



--------------------------------------------------------------------------------



 



Schedule 9.1.5
Corporate Names; Mergers/Consolidations/Acquisitions

          Previous Corporate Name, Legal Entity   Fictitious Name or Tradename
Stemco LP
  Stemco Inc
 
  Stemco LLC
 
  Stemco
 
  Stemco Truck Products
 
   
GGB LLC
  Glacier Garlock Bearings North America
 
  Garlock Bearings, LLC
 
  Glacier Garlock Bearings, LLC
 
  GGB
 
  GGB North America LLC
 
   
GGB Inc.
  Glacier Garlock Bearings, Inc.
 
   
STEMCO Kaiser Incorporated
  V.W. Kaiser Engineering, Incorporated
 
  Rome Tool & Die
 
  Stemco Kaiser
 
   
Compressor Products Holdings, Inc.
  Allwest Compressor Products
 
   
Compressor Services Holdings, Inc.
  Texflo Compressor Services

The corporate names of the other Obligors set forth on Schedule 9.1.1 are hereby
incorporated by reference.
Mergers/Consolidations/Acquisitions

     
May 31, 2006
  Acquisition by Compressor Products Holdings, Inc. of all of the issued and
outstanding Equity Interests of Allwest Compressor Products
 
   
June 16, 2006
  Acquisition by Coltec Industries Inc of substantially all of the assets of
Amicon Interests, LP
 
   
August 9, 2006
  Acquisition by Coltec Industrial Products LLC of substantially all of the
assets of Southwest Compressor Services Ltd., LLP and HAR Compressor Products,
LLC
 
   
February 29, 2008
  Acquisition by Coltec Industries Inc of all of the issued and outstanding
Equity Interests of STEMCO Kaiser Incorporated (f/k/a V.W. Kaiser Engineering,
Incorporated)
 
   
May 23, 2008
  Acquisition by Coltec Industries Inc of substantially all of the assets of Air
Perfection, Inc.
 
   
October 15, 2008
  Acquisition by Coltec Industrial Products LLC of substantially all of the
assets of Horizon Compressor Services, Inc.
 
   
November 21, 2008
  Acquisition by Coltec Industrial Products LLC of substantially all of the
assets of Reciprocating Aircompressor Maintenance, Inc. (d/b/a RAM Air, Inc.)

 



--------------------------------------------------------------------------------



 



Schedule 9.1.5
Corporate Names; Mergers/Consolidations/Acquisitions

     
August 6, 2009
  Acquisition by Coltec Industrial Products LLC of substantially all of the
assets of USA Parts & Service, LLC
 
   
December 31, 2009
  Acquisition by Coltec Industries Inc of substantially all of the assets of
Technetics Corporation
 
   
July 8, 2010
  Acquisition by Coltec Industrial Products LLC of substantially all of the
assets of Total & Superior Compression Service & Supply, Inc.
 
   
July 30, 2010
  Acquisition by Coltec Industrial Products LLC of all of the issued and
outstanding Equity Interests of Premier Lubrication Systems, Inc. and
Progressive Equipment, Inc.
 
   
July 30, 2010
  Acquisition by Coltec Industrial Products LLC of substantially all of the
assets of CC Technology, Inc.
 
   
September 20, 2010
  Acquisition by Coltec Industries Inc of substantially all of the assets of
Hydrodyne (F.P.I., Inc.)
 
   
September 23, 2010
  Merger of Progressive Equipment, Inc. with and into Coltec Industrial Products
LLC
 
   
January 6, 2011
  Acquisition by STEMCO Kaiser Incorporated of substantially all of the assets
of Rome Tool & Die Co., Inc.
 
   
February 14, 2011
  Acquisition by Corrosion Control Corporation of substantially all of the
assets of Pipeline Seal and Insulator, Inc. and Texas Plasticote, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.12
Surety Obligations
None.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.13
Federal Employer Identification Numbers

      Obligor   FEIN
EnPro Industries, Inc.
  01-0573945
Coltec Industries Inc
   
Coltec Industrial Products LLC
   
Stemco Holdings, Inc.
   
Stemco LP
   
Corrosion Control Corporation
   
Coltec International Services Co.
   
GGB, Inc.
   
GGB LLC
   
Compressor Services Holdings, Inc.
   
Compressor Products Holdings, Inc.
   
STEMCO Kaiser Incorporated
   

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

1.   Obligors’ U.S. registered patents:

                          Owner Name   Title   Serial No.   Filed Date   Patent
No.   Issue Date
Coltec Industrial
Products LLC
  FIRE-RESISTANT FLANGE SPACER   09/708,260   11/8/2000   6,484,749   11/26/2002
Coltec Industrial
Products LLC
  PROCESS FOR PRODUCING FILLED
POLYTETRAFLUOROETHYLENE RESIN
COMPOSITE MATERIALS AND
PRODUCTS   08/608,304   2/28/1996   5,697,390   12/16/1997
Coltec Industrial
Products LLC
  PROFILED PLATE VALVE   09/759,779   1/11/2001   6,510,868   1/28/2003
Coltec Industrial
Products LLC
  VALVE FOR SENSING AT LEAST ONE
CONDITION WITHIN A COMPRESSOR   09/733,142   12/8/2000   6,485,265   11/26/2002
Coltec Industrial
Products LLC
  ABRASION-RESISTANT
POLYTETRAFLUOROETHYLENE TAPE   09/992,776   11/14/2001   7,008,989   3/7/2006
Coltec Industrial
Products LLC
  CYCLE INDICATOR FOR FLUID
DISTRIBUTION SYSTEMS   11/186,461   7/21/2005   7,461,670   12/9/2008
Coltec Industrial
Products LLC
  CYCLE INDICATOR FOR FLUID
DISTRIBUTION SYSTEMS   29/304,491   3/3/2008   D570,236   6/3/2008
Coltec Industrial
Products LLC
  CYCLE INDICATOR FOR FLUID
DISTRIBUTION SYSTEMS   29/319,038   6/3/2008   D591,627   5/5/2009
Coltec Industrial
Products LLC
  CYCLE INDICATOR FOR FLUID
DISTRIBUTION SYSTEMS   29/336,545   5/5/2009   D613,631   4/13/2010
Coltec Industrial
Products LLC
  CYCLE INDICATOR FOR FLUID
DISTRIBUTION SYSTEMS   29/359,497   4/12/2010        
Coltec Industrial
Products LLC
  ENVIRONMENTAL COMPRESSOR
PROTECTION ASSEMBLY   11/867,487   10/4/2007        
Coltec Industrial
Products LLC
  ENVIRONMENTAL COMPRESSOR
PROTECTION ASSEMBLY   11/867,519   10/4/2007   7,806,235   10/5/2010
Coltec Industrial
Products LLC
  ENVIRONMENTAL COMPRESSOR
PROTECTION ASSEMBLY   29/322,344   8/1/2008   D597,630   8/4/2009
Coltec Industrial
Products LLC
  FLUID DIVIDER BLOCK   29/331,773   1/30/2009   D615,619   5/11/2010
Coltec Industrial
Products LLC
  FLUID DIVIDER BLOCK   29/361,348   5/10/2010        
Coltec Industrial
Products LLC
  FLUID DIVIDER BLOCK SUITABLE
FOR USE AT HIGH PRESSURES   10/816,212   4/1/2004   7,096,889   8/29/2006
Coltec Industrial
Products LLC
  FLUID DIVIDER BLOCK SUITABLE
FOR USE AT HIGH PRESSURES   12/582,569   10/20/2009        

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                          Owner Name   Title   Serial No.   Filed Date   Patent
No.   Issue Date
Coltec Industrial
Products LLC
  FLUID DIVIDER BLOCK SUITABLE FOR USE AT HIGH PRESSURES (APPEAL NO.
2010-007151)   11/405,383   4/17/2006        
Coltec Industrial
Products LLC
  FLUID FLOW MONITOR AND CONTROL
SYSTEM   10/402,205   3/26/2003   6,850,849   2/1/2005
Coltec Industrial
Products LLC
  FLUID FLOW MONITOR AND CONTROL
SYSTEM   11/003,932   12/3/2004   7,720,574   5/18/2010
Coltec Industrial
Products LLC
  FLUID FLOW MONITOR AND CONTROL
SYSTEM   12/759,468   4/13/2010        
Coltec Industrial
Products LLC
  FLUID FLOW MONITORING SYSTEM   10/176,385   6/20/2002   6,823,270   11/23/2004
Coltec Industrial
Products LLC
  FLUID FLOW MONITORING SYSTEM   10/996,129   11/22/2004   7,379,827   5/27/2008
Coltec Industrial
Products LLC
  IMPROVED CHECK VALVE AND
METHOD AND APPARATUS FOR
EXTENDING CHECK VALVE LIFE   11/411,424   4/26/2006        
Coltec Industrial
Products LLC
  IMPROVED CHECK VALVE AND
METHOD AND APPARATUS FOR
EXTENDING CHECK VALVE LIFE   12/423,375   4/14/2009        
Coltec Industrial
Products LLC
  INGREDIENT FILLED
POLYTETRAFLUOROETHYLENE DENTAL
FLOSS DEVOID TO GRIP ENHANCING
COATING   08/678,619   7/10/1996   5,911,228   6/15/1999
Coltec Industrial
Products LLC
  INTEGRATED FLUID FLOW
EVALUATION APPARATUS AND
METHOD   08/528,865   9/15/1995   5,835,372   11/10/1998
Coltec Industrial
Products LLC
  LASER MARKABLE
POLYTETRAFLUOROETHYLENE RESIN
MATERIAL AND METHOD OF MAKING   08/385,724   2/8/1995   5,501,827   3/26/1996
Coltec Industrial
Products LLC
  REPLACEABLE CYLINDER PISTON
ASSEMBLY FOR A LUBRICATOR PUMP   08/529,277   9/15/1995   5,662,023   9/2/1997
Coltec Industrial
Products LLC
  METHOD OF MANUFACTURING A PTFE
PREFORM USING THERMAL FUSION   10/212,631   8/05/2002   6,743,511   06/01/04
Coltec Industries Inc.
  AUTOMATED CATALYTIC REDUCTION
SYSTEM   07/987,044   12/7/1992   5,367,875   11/29/1994
Coltec Industries Inc.
  CAM SECTIONS FOR A “V”-TYPE DIESEL ENGINE   07/922,581   7/30/1992   5,287,840
  2/22/1994
Coltec Industries Inc.
  FUEL SUPPLY SYSTEM WITH HIGH
TURN DOWN RATIO   07/977,937   11/18/1992   5,297,520   3/29/1994
Coltec Industries Inc.
  ABRASIVE DENTAL FLOSS AND
METHOD OF MAKING SAME   12/057,058   3/27/2008        
Coltec Industries Inc.
  GASKET   08/293,571   8/19/1994   5,421,594   6/6/1995

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                          Owner Name   Title   Serial No.   Filed Date   Patent
No.   Issue Date
Coltec Industries Inc.
  HYBRID GASKET   08/935,687   9/23/1997   6,092,811   7/25/2000
Coltec Industries Inc.
  ANNULAR SEALING DEVICE   61/381,213   9/9/2010        
Corrosion Control
Corporation
  INCREASED PRESSURE FLUID
CARRYING PIPELINE SYSTEM AND
METHOD THEREFOR   08/798,362   2/10/1997   5,938,246   8/17/1999
Corrosion Control
Corporation
  ISOLATION GASKET FOR CRITICAL
SERVICE FLOW LINE APPLICATIONS   07/853,489   3/18/1992   5,316,320   5/31/1994
Corrosion Control
Corporation
  PROTECTIVE SEAL FOR USE IN
FLUID FLOW LINES AND METHOD
THEREFOR   07/960,781   10/14/1992   5,427,386   6/27/1995
Corrosion Control
Corporation
  SEAL DEVICE FOR FLOW LINE
APPLICATIONS   08/110,562   8/23/1993   5,518,257   5/21/1996
Corrosion Control
Corporation
  TANDEM SEAL DEVICE FOR FLOW
LINE APPLICATIONS   08/138,129   10/15/1993   5,564,715   10/15/1996
Corrosion Control
Corporation
  ISOLATION GASKET, SYSTEM, AND
METHOD OF MANUFACTURE   12/058,498   3/28/2008        
GGB, Inc.
  BOREABLE PLAIN BEARING MATERIAL   10/792,429   3/3/2004   7,491,353  
2/17/2009
GGB, Inc.
  METAL-BACKED PLAIN BEARING   12/197,904   8/25/2008        
GGB, Inc.
  PLASTIC SHOES FOR COMPRESSORS   11/755,394   5/30/2007   7,849,783  
12/14/2010
GGB, Inc.
  VALVE MONITORING SYSTEM AND
METHOD   11/134,182   5/20/2005   7,318,350   1/15/2008
GGB, Inc.
  BEARING MATERIAL   08/244,759   6/8/1994   5,416,154   5/16/1995
GGB, Inc.
  METHOD OF FORMING A BEARING   09/297,791   5/6/1999   6,289,590   9/18/2001
GGB, Inc.
  PRELOADED CUSHIONED BEARING
ASSEMBLY   09/581,281   6/9/2000   6,416,226   7/9/2002
GGB, Inc.
  BEARING MATERIAL   09/762,336   2/5/2001   6,461,679   10/8/2002
GGB, Inc.
  PLAIN BEARING   08/553,597   12/8/1995   5,911,514   6/15/1999
Stemco LP
  APPARATUS FOR ISOLATING A
SENSOR FROM VIBRATION   12/388,403   2/18/2009        
Stemco LP
  CONTAMINANT EXCLUDING HUBCAP
VENT PLUG   08/891,477   7/11/1997   5,860,708   1/19/1999
Stemco LP
  EARLY WARNING DEVICE FOR TIRE
RIMS AND HUB ASSEMBLIES   09/022,537   2/12/1998   5,959,365   9/28/1999
Stemco LP
  ELECTRONIC HUBODOMETER   10/697,743   10/30/2003   6,940,940   9/6/2005
Stemco LP
  GRAVITY BASED BRAKE STROKE
SENSOR METHODS AND SYSTEMS   11/201,009   8/10/2005   7,398,141   7/8/2008

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                          Owner Name   Title   Serial No.   Filed Date   Patent
No.   Issue Date
Stemco LP
  GRAVITY BASED BRAKE STROKE
SENSOR METHODS AND SYSTEMS   12/168,795   7/7/2008        
Stemco LP
  HUB SEAL WITH LOW INSTALLATION
LOAD AND ROTATION PREVENTION
STRUCTURE   09/102,534   6/22/1998   6,158,743   12/12/2000
Stemco LP
  HUB SEAL WITH MACHINABLE
THRUST RING   08/957,807   10/24/1997   5,997,005   12/7/1999
Stemco LP
  HUB SEAL WITH MACHINABLE
THRUST RING AND LAY-DOWN
SEALING LIP   09/048,379   3/26/1998   6,170,833   1/9/2001
Stemco LP
  HUBCAP WITH VENTED CLOSURE   08/572,921   12/15/1995   5,752,746   5/19/1998
Stemco LP
  IDENTIFICATION AND MONITORING
OF VEHICLE SENSORS   11/872,485   10/15/2007        
Stemco LP
  LOW TORQUE SEAL ASSEMBLY   10/134,134   4/26/2002   6,845,986   1/25/2005
Stemco LP
  LOW TORQUE SEAL ASSEMBLY WITH
OPEN CELL FILTER MEDIA   10/159,991   5/31/2002   6,722,657   4/20/2004
Stemco LP
  LUBRICANT DISTRIBUTING VANES
FOR UNITIZED WHEEL HUB AND
BEARING ASSEMBLY   09/324,329   6/2/1999   6,200,037   3/13/2001
Stemco LP
  LUBRICANT MONITORING SYSTEM   10/157,566   5/29/2002   6,776,261   8/17/2004
Stemco LP
  METHODS AND SYSTEMS FOR
MONITORING OF MOTOR VEHICLE
FUEL EFFICIENCY   11/872,444   10/15/2007        
Stemco LP
  MULTIPLE ACCELEROMETER
APPARATUS FOR COUNTING
ROTATIONS OF AN OBJECT, AND
METHODS OF USE   12/842,446   7/23/2010        
Stemco LP
  ON-BOARD LOW-POWER VEHICLE
CONDITION INDICATOR   12/617,433   11/12/2009        
Stemco LP
  REMOTE COMMUNICATION DEVICE
AND SYSTEM FOR COMMUNICATION   10/861,119   6/4/2004   7,710,239   5/4/2010
Stemco LP
  SELF-LOCKING NUT   11/852,510   9/10/2007   7,811,038   10/12/2010
Stemco LP
  SINGLE PIECE NUT ASSEMBLY   12/847,959   7/30/2010        
Stemco LP
  SINTERED COMPOSITE FRICTION
MATERIAL COMPRISING
FLUOROCARBON RESIN   07/717,221   6/17/1991   5,230,952   7/27/1993
Stemco LP
  UNITIZED WHEEL HUB AND BEARING
ASSEMBLY   08/058,343   5/6/1993   5,328,275   7/12/1994

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                          Owner Name   Title   Serial No.   Filed Date   Patent
No.   Issue Date
Stemco LP
  UNITIZED WHEEL HUB AND BEARING
ASSEMBLY WITH LUBRICANT
DISTRIBUTING VANES   08/916,978   8/14/1997   5,904,427   5/18/1999
Stemco LP
  VENTED HUBCAP   08/381,699   1/31/1995   5,785,390   7/28/1998

2.   Obligors’ U.S. registered trademarks:

                      Registration/(Application)   Registration/(Application)
Trademark   Owner Name   Number   Date
CVP
  Coltec Industrial Products LLC   3,675,283   9/1/2009
FLUR-O-FRAN
  Coltec Industrial Products LLC   807,815   5/3/1966
FRANCE
  Coltec Industrial Products LLC   662,591   6/3/1958
NEOMAG
  Coltec Industrial Products LLC   3,675,282   9/1/2009
PLASTI-THREAD
  Coltec Industrial Products LLC   769,027   5/5/1964
PLASTOLON
  Coltec Industrial Products LLC   3,042,223   1/10/2006
PLAST-O-LON
  Coltec Industrial Products LLC   930,297   3/7/1972
POPR
  Coltec Industrial Products LLC   3,738,330   1/12/2010
PREMIER
  Coltec Industrial Products LLC   1,980,786   6/18/1996
PRIME-ETCH
  Coltec Industrial Products LLC   3,277,482   8/7/2007
PRO FLO
  Coltec Industrial Products LLC   3,781,132   4/27/2010
PRO-GRESS
  Coltec Industrial Products LLC   1,579,869   1/30/1990
PROTECTING COMPRESSORS WORLD WIDE
  Coltec Industrial Products LLC   3,773,979   4/13/2010
PROTECTING COMPRESSORS WORLD WIDE
  Coltec Industrial Products LLC   3,779,958   4/27/2010
XDC
  Coltec Industrial Products LLC   3,682,107   9/15/2009
ALCO
  Coltec Industries Inc   578,534   8/11/1953
ALCO
  Coltec Industries Inc   573,224   4/14/1953
AMICON
  Coltec Industries Inc   3,355,162   12/18/2007

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                          Registration/(Application)  
Registration/(Application) Trademark   Owner Name   Number   Date
AMICON PLASTICS
  Coltec Industries Inc     3,355,163     12/18/2007
CHEMISEAL
  Coltec Industries Inc     439,630     7/6/1948
ENVIRO DESIGN
  Coltec Industries Inc     1,896,777     5/30/1995
FAIRBANKS-MORSE
  Coltec Industries Inc     1,297,387     9/25/1984
PLASTOMER TECHNOLOGIES
  Coltec Industries Inc     3,475,201     7/29/2008
RELIC WRAP
  Coltec Industries Inc     3,708,465     11/10/2009
SOLAR THREAD
  Coltec Industries Inc     3,674,805     8/25/2009
TEXOLON
  Coltec Industries Inc     3,287,867     9/7/2007
PIKOTEK
  Corrosion Control Corporation     1,868,276     12/20/1994
DX
  GGB, Inc.     1,711,161     9/1/1992
DX10 WITH DURASTRONG
TECHNOLOGY & Design
  GGB, Inc.     3,616,793     5/5/2009
GGB
  GGB, Inc.     3,634,366     6/9/2009
HI-EX
  GGB, Inc.     1,727,003     10/27/1992
A HIGHER STANDARD OF
PERFORMANCE
  Stemco LP     2,216,106     1/5/1999
AIRBAT
  Stemco LP     3377995     2/5/2008
BAT RF
  Stemco LP     3,054,033     1/31/2006
CREST XL
  Stemco LP     3,897,802     12/28/2010
DATATRAC
  Stemco LP     2,754,422     8/19/2003
DISCOVER
  Stemco LP     2332418     3/21/2000
ENDEAVOR
  Stemco LP     3,759,220     3/9/2010
GRIT GUARD
  Stemco LP     1,034,829     3/2/1976
GUARDIAN
  Stemco LP     884,653     1/20/1970
GUARDIAN
  Stemco LP     1,120,036     6/12/1979
GUARDIAN HP
  Stemco LP     2,282,686     10/5/1999
HANDBAT
  Stemco LP     3377998     2/5/2008
HORIZON SP
  Stemco LP     3,838,970     8/24/2010
HUBODOMETER
  Stemco LP     2,272,084     8/24/1999
PRO-TORQ
  Stemco LP     1,044,631     7/27/1976
SENTINEL
  Stemco LP     2,214,200     12/29/1998
SENTINEL ESP
  Stemco LP     2,554,894     4/2/2002
STEMCO
  Stemco LP     788,516     4/20/1965

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                          Registration/(Application)  
Registration/(Application) Trademark   Owner Name   Number   Date
STEMCO
  Stemco LP     1016820     7/29/1975
STEMCO ESP
  Stemco LP     2,606,528     8/13/2002
TOTAL QUALITY MAINTENANCE
  Stemco LP     2,521,359     12/18/2001
TRACBAT
  Stemco LP     3378000     2/5/2008
ULTRA PEAK
  Stemco LP     3,836,046     8/17/2010
VISTA HP
  Stemco LP     3,901,389     1/4/2011
VOYAGER
  Stemco LP     2,267,694     8/3/1999
WEBBAT
  Stemco LP     3,651,761     7/7/2009

3.   Obligors’ U.S. registered copyrights:

                  Registration/(Application) Copyright   Owner   Number
No. 122 Instruction Manual Instructions for use and care of the ramset
dual-action tool
  Stemco LP   KK 52620  
Ramset Fastening System Light Duty Model
  Stemco LP   AA 121862  
Ramset Fastening System Heavy Duty Model
  Stemco LP   AA 121863  
Ramset 122 Fastener Specification Sheet
  Stemco LP   KK 39473  
The Stemco Corporation
  Stemco LP   KK 67949  
DataBAT
  Stemco LP   TX 6-164-408  
ENGINE DIAGNOSTIC PROGRAM AND INSTRUCTIONS
  Coltec Industries Inc   TX 3-375-008  
Fairbanks Morse Opposed Piston Engines Instructions
3800TD8-1/8 Model 38TD8-1/8 Diesel Stationary
  Coltec Industries Inc   TX 625-885  
Fairbanks Morse Opposed Piston Engines
Instructions 3800D8-1/8 Model 38D8-1/8 Diesel Stationary
  Coltec Industries Inc   TX 625-886  
Fairbanks Morse Opposed Piston Engines
Instructions 3800D8-1/8 Model 38DD8-1/8 Dual Fuel
  Coltec Industries Inc   TX 625-887

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                  Registration/(Application) Copyright   Owner   Number
Fairbanks Morse Opposed Piston Engines Instructions
3800TD8-1/8 Model 38TDD8-1/8 Dual Fuel
  Coltec Industries Inc   TX 625-888  
Fairbanks Morse Opposed Piston Engines Instructions
3800TD8-1/8 Model 38TD8-1/8 Diesel Marine
  Coltec Industries Inc   TX 625-889  
Colt*-Pielstick Type PC-2.5V Diesel Engines Instructions Type PC-2.5V Diesel
  Coltec Industries Inc   TX 625-890  
Fairbanks Morse Opposed Piston Engines
Instructions 3800D8-1/8 Model 38D8-1/8 Diesel Marine
  Coltec Industries Inc   TX 625-891  
Fairbanks Morse Opposed Piston Engines
Instructions 3800D8-1/8 Model 38DS8-1/8 Spark Ignition
  Coltec Industries Inc   TX 625-892  
Colt-Pielstick PC-2 Series Diesels for Power Generation (Sales bulletin — File
3038C)
  Coltec Industries Inc   TX 639-031  
From the makers of Fairbanks Morse Engines—the world’s most experienced marine
diesel, Colt-Pielstick.
  Coltec Industries Inc   TX 639-032  
Colt-Pielstick PC-2 Series Diesels for Marine Service (Sales bulletin — File
3034C)
  Coltec Industries Inc   TX 705-278  
Engine description, Colt-Pielstick PC2.5 diesel engines : [file no. 3076]
  Coltec Industries Inc   TX 705-279  
Colt-Pielstick Type PC-2.3 V Diesel Engines Instructions Type PC-2.3V Dual Fuel
  Coltec Industries Inc   TX 1-393-078  
Colt-Pielstick type PC-2V diesel engines, instructions type PC-2V diesel marine.
  Coltec Industries Inc   TX 1-393-079  
Colt-Pielstick type PC-2.3V diesel engines, instructions type PC-2.3V diesel
engines.
  Coltec Industries Inc   TX 1-393-080

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

                  Registration/(Application) Copyright   Owner   Number
Colt-Pielstick type PC-2V diesel engines, instructions type PC-2V diesel.
  Coltec Industries Inc   TX 1-393-081  
Fairbanks Morse Opposed Piston Engines Instructions
3800TDS8-1/8 Model 38TDS8-1/8 Spark Ignition
  Coltec Industries Inc   TX 1-393-082  
Fairbanks Morse Opposed Piston Engines Instructions
P3800F5-1/4 Model 38F5-1/4
  Coltec Industries Inc   TX 1-515-312  
Fairbanks Morse—Ignition Generator—9000RT Catalog
  Coltec Industries Inc   TX 2-216-607  
TA-7 FUEL CONTROL SYSTEM TECHNICAL DRAWINGS VOLUME #1 Collection of Technical
Drawings
  Coltec Industries Inc   VAu 338-209  
TA-7 FUEL CONTROL SYSTEM TECHNICAL DRAWINGS VOLUME #2 Collection of Technical
Drawings
  Coltec Industries Inc   VAu 338-210  
TA-7 FUEL CONTROL SYSTEM TECHNICAL DRAWINGS VOLUME #4 Collection of Technical
Drawings
  Coltec Industries Inc   VAu 338-211  
TA-7 FUEL CONTROL SYSTEM TECHNICAL DRAWINGS VOLUME #3 Collection of Technical
Drawings
  Coltec Industries Inc   VAu 338-212

4.   Obligors’ licenses related to registered Intellectual Property:

  a.   License Agreement, dated January 9, 1995, between MAN B&W Diesel
Aktiengesellschaft and Coltec Industries Inc regarding MAN B&W 4-stroke Diesel
and dual fuel engines.     b.   License Agreement, dated April 20, 1983, between
Societe D’Etudes De Machines Thermiques and Colt Industries Operating Corp,
Fairbanks Morse Engine Division regarding Type “PC” SEMT-PIELSTICK Engines.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.15
Intellectual Property

  c.   License Agreement dated June 26, 2003 between Alien Technology
Corporation and Stemco LLC relating to RFID technology and patents.     d.  
Nonexclusive License Agreement dated July 2004 between S&A Systems, Inc. and
Stemco LLC relating to U.S. Patent No. 5,524,034.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.17
Compliance with Laws

1.   Reference is made to the discussion of certain environmental matters in the
Form 10-K for the year ended December 31, 2010 filed by EnPro Industries, Inc.,
which discussion appears in various sections including in Part II, Item 7,
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” under the heading “Contingencies” and the subheading “Environmental”
and in the notes to the Consolidated Financial Statements attached thereto (Note
19, “Commitments and Contingencies” under the heading “Environmental”).

 



--------------------------------------------------------------------------------



 



Schedule 9.1.18
Permitted Restrictive Agreements
None.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.19
Litigation

1.   Reference is made to the discussion of asbestos-related litigation in the
Form 10-K for the year ended December 31, 2010 filed by EnPro Industries, Inc.,
which discussion appears in various sections including in Part II, Item 7,
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” under the heading “Critical Accounting Policies and Estimates” and
the subheading “Asbestos” and in the notes to the Consolidated Financial
Statements attached thereto (Note 19,“Commitments and Contingencies” under the
heading “Asbestos”).

 



--------------------------------------------------------------------------------



 



Schedule 9.1.21
Capitalized and Operating Leases

1.   EnPro Industries, Inc. is a party to a vehicle lease agreement with Donlen,
which is subject to renewal on an annual basis. Total annual lease payments are
$1.5 million.   2.   Obligors and their Subsidiaries have entered into various
operating leases in the Ordinary Course of Business, none of which are Material
Contracts.   3.   Obligors and their Subsidiaries are not party to any
capitalized leases that are Material Contracts.

 



--------------------------------------------------------------------------------



 



Schedule 9.1.24
Collective Bargaining Agreements

1.   Agreement between the Fairbanks Morse Engine division of Coltec Industries
Inc and the United Steelworkers of America, AFL-CIO and Local Union 1533,
August 16, 2008 to August 14, 2011.   2.   Agreement between GGB, LLC and Local
No. 81134 of the International Union of Electronic, Electrical, Salaried,
Machine and Furniture Workers/Communication Workers of America AFL-CIO,
November 20, 2010 to November 20, 2014.

 



--------------------------------------------------------------------------------



 



Schedule 10.2.3
Permitted Debt

1.   In connection with the issuance by EnPro Industries, Inc. of its 3.9375%
Convertible Senior Debentures due 2015, EnPro entered into call options (hedge
and warrant transactions), which entitle EnPro to purchase shares of its stock
from Bank of America at $33.79 per share and entitle Bank of America to purchase
shares from EnPro at $46.78 per share.

 



--------------------------------------------------------------------------------



 



Schedule 10.2.4
Affiliate Transactions

1.   Intercompany license arrangements related to Intellectual Property of the
Obligors and their Subsidiaries, entered into in the Ordinary Course of
Business.

2.   Intercompany transfer pricing arrangements related to intercompany sales of
good and services among the Obligors and their Subsidiaries, entered into in the
Ordinary Course of Business.

 



--------------------------------------------------------------------------------



 



Schedule 10.2.5
Permitted Liens
None.

 



--------------------------------------------------------------------------------



 



Schedule 10.2.8
Restrictions on Upstream Payments
None.

 



--------------------------------------------------------------------------------



 



Schedule 10.2.11
Approved Short-Term Investments
POLICY STATEMENT

          Title:   Tab:   Number:
SHORT TERM INVESTMENT
  Finance    3.06

Policy
General Policy Statement
Periodically, the Company may have cash balances that are in excess of its
immediate operating requirements. It is the policy of this Company that such
funds are to be consolidated centrally when possible and are to be invested in
appropriate short-term instruments for the benefit of the Company. It is,
however, recognized that exchange controls, tax considerations, debt covenants
and other factors may limit the foreign incorporated subsidiaries’ abilities to
channel excess cash to the parent.
The purpose of this policy is to set forth guidelines and criteria for the
operation of the Company’s domestic and foreign consolidated subsidiary
short-term investment programs.
Investment Objectives (in order of importance)
1. To assure safety of principal.
2. To retain liquidity to meet projected and unexpected cash needs of the
Company.
3. To attain the best available yield while retaining liquidity and minimizing
risk.
Authority
The Treasurer is charged with oversight of the short-term investment program of
the Company. The Treasurer shall have such authority as is necessary and
desirable to direct the program, including the authority to open accounts with
brokers and establish safekeeping accounts or other arrangements for the custody
of securities and to execute such documents as may be necessary. The Treasurer
also has the authority within this investment policy to delegate the daily
investment activities to the senior cash management professional within the
Treasury Department and/or the Treasury Manager. The Treasurer will also be
responsible for the oversight of the investment strategies for each foreign
incorporated subsidiary. Officers of a subsidiary, authorized by that subsidiary
to invest surplus funds, are responsible for implementation and compliance with
this investment policy for that subsidiary. Any deviations from this policy
require the written approval of the Company’s Chief Financial Officer.
General Investment Parameters

  1.   All investments shall be denominated in the functional currency of the
investing legal entity. Non-U.S. Dollar denominated entities may also invest in
USD instruments with the approval of the Treasurer.

                  Initiated by:   Issued by:   Date Issued:   Supercedes:  
Page:
O. Lunking
  W. Dries   4/30/10   6/30/05   1 of 3

(ENPRO INDUSTRIES LOGO) [g26724g2672400.gif]

 



--------------------------------------------------------------------------------



 



Schedule 10.2.11
Approved Short-Term Investments
POLICY STATEMENT

              Title:   Tab:   Number:
SHORT TERM INVESTMENT
  Finance     3.06  

            2.   Investments must be capable of being liquidated into readily
available cash with no loss of principal.          3.   Only high quality,
investment grade instruments shall be used.     4.   Investments in tax-exempt
securities or funds are authorized if the tax-equivalent yield is equal to or
exceeds the yield on taxable investments.     5.   Credit exposure (excluding
settlement risk) to any one institution resulting from short-term investments
shall not exceed $25 million.

              Approved Investments   Limit
1.
  United States Treasury securities (bills, notes and bonds) and securities of
U.S. Government agencies.   None
 
       
2.
  Direct government obligations of countries outside the United States (must be
rated A or better by S&P).   $25,000,000
($10,000,000 per issuer rated AA- or better)
 
       
3.
  Bank deposits or similar investments with any bank that carries an S&P rating
of A or better.   $50,000,000
($25,000,000 per institution rated A or better,
$10,000,000 if rated BBB+)
 
       
4.
  Commercial paper (rated A-1 by Standard & Poor’s and P-1 by Moody’s) purchased
directly from the issuer or through recognized money market dealers.  
$25,000,000
($5,000,000 per issuer)

                  Initiated by:   Issued by:   Date Issued:   Supercedes:  
Page:
O. Lunking
  W. Dries   4/30/10   6/30/05   2 of 3

(ENPRO INDUSTRIES LOGO) [g26724g2672400.gif]

 



--------------------------------------------------------------------------------



 



Schedule 10.2.11
Approved Short-Term Investments
POLICY STATEMENT

              Title:   Tab:   Number:
SHORT TERM INVESTMENT
  Finance     3.06  

         
6.
  Diversified short-term investment funds that primarily hold securities similar
to those described in 1 through 5 above.   None
($35,000,000 per fund)
 
       
7.
  All other prudent, liquid investments that are consistent with the investment
objectives and parameters contained in this policy and are similar to securities
described in 1 through 5 above.   $20,000,000 with CFO approval,
$5,000,000 with Treasurer approval

                  Initiated by:   Issued by:   Date Issued:   Supercedes:  
Page:
O. Lunking
  W. Dries   4/30/10   6/30/05   3 of 3

(ENPRO INDUSTRIES LOGO) [g26724g2672400.gif]

 